Exhibit 10.2

Execution Version

AMENDED AND RESTATED

FACILITY AGREEMENT

dated as of August 9, 2018

by and among

Endologix, Inc.,

as the Borrower,

the other Loan Parties party hereto from time to time,

the Lenders

and

Deerfield Private Design Fund IV, L.P.,

as agent for itself and the Lenders



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 DEFINITIONS

     2  

Section 1.1

   General Definitions      2  

Section 1.2

   Interpretation      41  

Section 1.3

   Business Day Adjustment      42  

Section 1.4

   Loan Records      42  

Section 1.5

   Accounting Terms and Principles      43  

Section 1.6

   Tax Treatment      43  

Section 1.7

   Officers      44  

Section 1.8

   Joint Drafting and Negotiation      44  

ARTICLE 2 AGREEMENT FOR THE LOANS

     44  

Section 2.1

   Use of Proceeds      44  

Section 2.2

   Disbursements      44  

Section 2.3

   Payments; Prepayments; No Call; Non-Callable Make Whole Amount      45  

Section 2.4

   Payment Details      49  

Section 2.5

   Taxes      49  

Section 2.6

   Interest      51  

Section 2.7

   Yield Enhancement Payment; Default Interest      52  

Section 2.8

   Delivery of Warrants      53  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     54  

Section 3.1

   Representations and Warranties of the Loan Parties      54  

Section 3.2

   Borrower Acknowledgment      69  

Section 3.3

   Representations and Warranties of the Lenders      69  

ARTICLE 4 CLOSING CONDITIONS

     70  

Section 4.1

   Conditions to the Disbursement      70  

ARTICLE 5 PARTICULAR COVENANTS AND EVENTS OF DEFAULT

     73  

Section 5.1

   Affirmative Covenants      73  

Section 5.2

   Negative Covenants      81  

Section 5.3

   Change of Control      89  

Section 5.4

   General Acceleration Provision upon Events of Default      90  

Section 5.5

   Additional Remedies      95  

Section 5.6

   Recovery of Amounts Due      95  

Section 5.7

   Credit Bidding      95  

ARTICLE 6 MISCELLANEOUS

     96  

Section 6.1

   Notices      96  

Section 6.2

   Waiver of Notice      97  

Section 6.3

   Fees, Charges, Costs and Expenses Reimbursement      97  

Section 6.4

   Governing Law      98  

Section 6.5

   Successors and Assigns          98  

 

i



--------------------------------------------------------------------------------

Section 6.6

   Entire Agreement; Amendments      99  

Section 6.7

   Severability      100  

Section 6.8

   Counterparts      100  

Section 6.9

   Survival      100  

Section 6.10

   No Waiver      102  

Section 6.11

   Indemnity      102  

Section 6.12

   No Usury      103  

Section 6.13

   Specific Performance      103  

Section 6.14

   Further Assurances      104  

Section 6.15

   Agent      104  

Section 6.16

   USA Patriot Act      106  

Section 6.17

   Placement Agent      107  

Section 6.18

   No Fiduciary Relationship      107  

Section 6.19

   Joint and Several      107  

Section 6.20

   No Third Parties Benefited      107  

Section 6.21

   Binding Effect      107  

Section 6.22

   Marshaling; Payments Set Aside      107  

Section 6.23

   No Waiver; Cumulative Remedies      107  

Section 6.24

   Right of Setoff      107  

Section 6.25

   Independent Nature of Secured Parties      108  

Section 6.26

   Sharing of Payments, Etc.      108  

Section 6.27

   Confidentiality      108  

Section 6.28

   Intercreditor Agreement      109  

Section 6.29

   Acknowledgment of Prior Obligations and Continuation Thereof      110  

Section 6.30

   No Novation      110  

Section 6.31

   Survival of Any Existing Unmatured Events of Default and Events of Default   
  111   Annex

 

Annex A    Disbursement Amount and Warrants

 

Exhibits

 

Exhibit 2.6    Share Payment Provisions

 

Exhibit A-1    Form of First Out Waterfall Note

 

Exhibit A-2    Form of Last Out Waterfall Note

 

Exhibit B    Form of Perfection Certificate

 

Exhibit C-1    Form of Initial Warrant

 

Exhibit C-1    Form of Additional Warrant

 

Exhibit D    Closing Checklist

 

Exhibit E    Form of Amended and Restated Registration Rights Agreement

 

Exhibit F    Form of Compliance Certificate

 

Schedules

 

Schedule P-1    Existing Investments

 

Schedule 2.4    List of Agreement Date Lenders and Such Lenders’ Wire
Instructions and Information for Notices

 

 

ii



--------------------------------------------------------------------------------

Schedule 3.1(d)    Existing Liens Schedule 3.1(f)    Existing Indebtedness
Schedule 3.1(h)    Litigation Schedule 3.1(m)    Real Estate Schedule 3.1(x)   
Borrower’s Subsidiaries Schedule 3.1(z)    Borrower’s Outstanding Shares of
Stock, Options and Warrants Schedule 3.1(aa)    Material Contracts Schedule
3.1(dd)    Environmental Schedule 3.1(ff)    Labor Relations Schedule 3.1(gg)   
Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office Schedule 3.1(hh)    Inventory Locations Schedule
3.1(jjj)    Stock of the Subsidiaries of the Loan Parties Schedule 5.1(q)   
Other Loan Documents to Be Form 8-K Exhibits Schedule 5.2(iv)    Contingent
Obligations Schedule 5.2(vii)    Transactions with Affiliates

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

FACILITY AGREEMENT

This AMENDED AND RESTATED FACILITY AGREEMENT (this “Agreement”), dated as of
August 9, 2018, by and among Endologix, Inc., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined below) party hereto from time to
time, the lenders party hereto from time to time (including the First Out
Waterfall Lenders (as defined below) and the Last Out Waterfall Lenders (as
defined below)), Deerfield Private Design Fund IV, L.P. (“Deerfield Facility
Entity”), as agent for itself and the Lenders (in such capacity, together with
its successors and assigns in such capacity, “Agent,” and, together with the
Lenders, the Borrower and the other Loan Parties party hereto, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Loan Parties party thereto, Agent and the lenders party thereto are
parties to that certain Facility Agreement dated as of the Prior Agreement Date
(as amended, restated, supplemented or otherwise modified from time to time
prior to the effectiveness hereof, the “Prior Facility Agreement”);

WHEREAS, Agent, the Lenders party hereto and the Loan Parties party hereto have
agreed to amend and restate the Prior Facility Agreement in its entirety to read
as set forth in this Agreement, and it has been agreed by such parties that the
“Loans”, “Disbursements” and other “Obligations” outstanding under the Prior
Facility Agreement or any Prior Loan Document shall continue under and be
governed by and deemed to be outstanding under this Agreement, it being agreed
and understood that this Agreement does not constitute a novation, satisfaction,
payment or re-borrowing of any obligation or “Obligation” under the Prior
Facility Agreement or any other Prior Loan Document, nor does this Agreement
operate as a waiver of any right, power or remedy of Agent, any Lender or any
other Secured Party under any Loan Document;

WHEREAS, pursuant to a recapitalization of the Borrower involving and in
consideration of, among other things, (a) the amendment and restatement of the
Prior Facility Agreement and the entry into this Agreement, (b) certain
accommodations under the Prior Facility Agreement and this Agreement made in
favor of the Loan Parties with respect to certain actions previously taken by
the Loan Parties and their Subsidiaries, and (c) Deerfield Partners, L.P. (as
the sole Last Out Waterfall Lender as of the Agreement Date) agreeing to extend
the date of payment of the principal that would have otherwise been due until
the Maturity Date with respect to such 3.25% Convertible Notes that it held and
to forgo certain other benefits it had under such 3.25% Convertible Notes, it
and the Loan Parties have agreed to exchange $40,500,000 of the 3.25%
Convertible Notes held by Deerfield Partners, L.P. (but, for the avoidance of
doubt, not any other 3.25% Convertible Notes) (the “Exchanged Deerfield
Convertible Notes”) for a new tranche of loans in the principal amount of
$40,500,000 under this Agreement, which shall constitute the Last Out Waterfall
Loans and part of the Last Out Waterfall Obligations, Loans and Obligations
hereunder and which such new tranche of loans shall receive the interest and
other amounts and payments applicable to such loans under this Agreement and the
other Loan Documents and shall be afforded the security, the Liens (including
the priority thereof), the Guarantees and the other benefits applicable to such
loans hereunder and under the other Loan Documents;

WHEREAS, Borrower desires to continue to secure all of the Obligations
(including the Last Out Waterfall Loans) by continuing to grant to Agent, for
the benefit of the Secured Parties, a first priority (subject only to the prior
priority of the Permitted Priority Liens) perfected Lien upon substantially all
of its personal and real property including all of the issued and outstanding
Stock of its direct Subsidiaries (in each case, other than Excluded Property);
and



--------------------------------------------------------------------------------

WHEREAS, each of the Loan Parties is willing to continue to guaranty all of the
Obligations (including the Last Out Waterfall Loans), and to continue to grant
to Agent, for the benefit of the Secured Parties, a first priority (subject only
to the prior priority of the Permitted Priority Liens) perfected Lien upon all
of its respective personal and real property, including all of the issued and
outstanding Stock of its direct Subsidiaries (in each case, other than Excluded
Property) which are issued to a Loan Party.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree to amend
and restate the Prior Facility Agreement and to provide for the Last Out
Waterfall Loans hereunder, and the Prior Facility Agreement is hereby amended
and restated in its entirety (and the Last Out Waterfall Loans are provided for
hereunder) pursuant to the terms hereof, as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“2.25% Convertible Note Documents” means the 2.25% Convertible Notes, the 2.25%
Senior Note Indenture and each other document or agreement from time to time
entered into in connection with the foregoing.

“2.25% Convertible Notes” means those certain 2.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the first
supplemental indenture relating to the 2.25% senior notes (together, the “2.25%
Senior Notes Indenture”), between the Borrower and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on December 10, 2013.

“2.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “2.25% Convertible Notes.”

“3.25% Convertible Notes” means those certain 3.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the second
supplemental indenture relating to the 3.25% senior notes (together, the “3.25%
Senior Notes Indenture”), between the Borrower and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on November 2, 2015, as
the same may be amended, restated, refinanced, supplemented or otherwise
modified in connection with a Permitted 3.25% Convertible Note Refinancing.

“3.25% Convertible Note Documents” means the 3.25% Convertible Notes, the 3.25%
Senior Note Indenture and each other document or agreement from time to entered
into in connection with the foregoing, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in on with a Permitted 3.25%
Convertible Note Refinancing.

“3.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

 

2



--------------------------------------------------------------------------------

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“ABL Agent” has the meaning assigned to such term in the definition of “ABL
Credit Facility” herein.

“ABL Credit Agreement” and “ABL Credit Facility” mean that certain Credit
Agreement, dated as of the Agreement Date, by and among the Borrower, the other
Persons party thereto from time to time as “Borrowers” (as defined therein) or
guarantors therein, Deerfield ELGX Revolver, LLC, in its capacity as Agent (as
defined therein (including any Third Party Agent (as defined therein)), in such
capacity, together with its successors and assigns in such capacity, the “ABL
Agent”) and the financial institutions or other entities from time to time
parties thereto, each as a Lender (as defined therein), as amended, restated,
supplemented or otherwise modified in accordance and in compliance with the
Intercreditor Agreement.

“ABL Debt” means “ABL Obligations” as defined in the Intercreditor Agreement.

“ABL Debt Documents” means “ABL Documents” as defined in the Intercreditor
Agreement.

“ABL Lenders” means the lenders under the ABL Debt Documents.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
Intellectual Property, rights, remedies, Guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Loan Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Loan Party or to which any Loan
Party is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
the Borrower, (c) a merger or consolidation or any other combination with
another Person or (d) the acquisition (including through licensing) of any
Product or Intellectual Property of or from another Person if the Acquisition
Consideration paid in connection with such acquisition is in excess of
$5,000,000 individually or in the aggregate with respect to all such
acquisitions in any twelve (12) month period.

“Acquisition Consideration” has the meaning set forth in the definition of
“Permitted Acquisitions.”

“Additional Amounts” has the meaning set forth in Section 2.5(a).

“Additional Warrants” has the meaning set forth in Section 2.8(d).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling

 

3



--------------------------------------------------------------------------------

Person, and (c) each of such Person’s (other than, with respect to any Lender,
any Lender’s) officers or directors (or Persons functioning in substantially
similar roles) and the spouses, parents, descendants and siblings of such
officers, directors or other Persons. As used in this definition, the term
“control” of a Person means the possession, directly or indirectly, of the power
to vote five percent (5%) or more of any class of voting securities of such
Person or to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Agreement Date” means the date of this Agreement.

“All-in Yield” means the interest rate (including margins and floors), original
issue discount and fees paid to all lenders (or consenting lenders) of such debt
or their Affiliates (based on the remaining life to maturity), but not including
any fees not paid to all lenders (such as fees to initial purchasers (i.e.,
investment banks in Rule 144A offerings), underwriters or lead agents).

“Amortization Payments” means (i) with respect to the First Out Waterfall Loans,
the three principal payments due on April 2, 2021, April 2, 2022 and on the
Maturity Date that are set forth in the second column of the table in
Section 2.3(a) and (ii) with respect to the Last Out Waterfall Loans, the two
principal payments due on April 2, 2022 and on the Maturity Date that are set
forth in the third column of the table in Section 2.3(a).

“Announcing Form 8-K” has the meaning set forth in Section 5.1(q).

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiary of any Loan Party
from time to time concerning or relating to bribery or corruption, including,
without limitation, the FCPA, as amended, the UK Bribery Act 2010 and other
similar legislation in any other jurisdictions.

“Anti-Money Laundering Laws” means any and all laws, rules, and regulations in
effect from time to time related to terrorism or money laundering, including,
without limitation, (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), and any other enabling legislation,
executive order or regulations issued pursuant or relating thereto and
(iv) other applicable federal or state laws relating to “know your customer” or
anti-money laundering rules and regulations.

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and the USA Patriot Act (Pub. L.
No. 107-56 (Oct. 12, 2001)).

“Applicable Laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having

 

4



--------------------------------------------------------------------------------

the force of law and that are applicable to or binding upon such Person or any
of its property or to which such Person or any of its property is subject.
“Applicable Laws” includes Healthcare Laws and Environmental Laws.

“Application Event” means the occurrence of (a) a failure by the Loan Parties to
repay all of the Obligations (other than (y) unasserted contingent
indemnification obligations and (z) those Obligations under any Warrant or the
Registration Rights Agreement that are not (or do not become) due or payable on
the Maturity Date) in full in cash on the Maturity Date, (b) any Insolvency
Proceeding or any event of the type set forth in Section 5.4(d), (c) any
acceleration of the Obligations, (d) a foreclosure or an exercise of rights or
remedies on any of the Collateral at the time of, or after, an Event of Default
has occurred and is continuing, (e) any exercise of remedies by the Agent or the
Required Lenders at the time of, or after, an Event of Default has occurred and
is continuing or (f) any “Application Event” (as defined in the Intercreditor
Agreement).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit, or
(b) any Person (other than a natural person) which temporarily warehouses loans
for any Lender or any entity described in the preceding clause (a) and that,
with respect to each of the preceding clauses (a) and (b), is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (other
than a natural person) or an Affiliate of a Person (other than a natural person)
that administers or manages a Lender.

“Authorizations” means, with respect to any Person, any permits (including
Regulatory Required Permits), approvals, authorizations, licenses,
registrations, certificates, clearances, concessions, grants, franchises,
variances or permissions from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, and any supplements or amendments
with respect to the foregoing.

“Authorized Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower or any other officer of the Borrower
having substantially the same authority and responsibility.

“Bank of America Cash Collateral Account” means that certain deposit account
#1453234066 of Borrower at Bank of America, N.A. (or such replacement deposit
account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of the Borrower in respect of certain commercial credit cards (or
with respect to a replacement commercial bank, similar commercial credit cards
to those provided by Bank of America, N.A. as of the Prior Agreement Date)
provided to the Borrower by Bank of America, N.A. (or such replacement
commercial bank); provided that the aggregate amount on deposit in such deposit
account (or such replacement deposit account) shall not at any time exceed
$2,500,000.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bloomberg” has the meaning set forth in the definition of “Volume Weighted
Average Price.”

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Business Day” means a day other than Saturday or Sunday on which banks are open
for business in New York, New York.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties, (b) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, (c) expenditures made during such period to consummate one or more
Permitted Acquisitions, (d) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in the Borrower
which equity investment is made substantially contemporaneously with the making
of the expenditure, and (e) expenditures during such period that, pursuant to a
written agreement, are reimbursed by a third Person (excluding the Loan Parties
and their Affiliates).

“Capital Lease” means, with respect to any Person, any lease of or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capped Call” means the capped call transactions referenced in Schedule 5.2(iv)
in respect of the 2.25% Convertible Notes and any like transactions that are
economically similar to such transactions entered into in connection with any
Indebtedness contemplated under clause (k) of the definition of Permitted
Indebtedness.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any United
States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed one year and (f) investments made in accordance with
the Borrower’s investment policy in effect as of the Prior Agreement Date that
was provided to the Agent’s counsel on March 14, 2017 at 12:15 p.m. New York
time, and any amendments thereto that do not, when taken as a whole, materially
increase the risk of the investments made by the Borrower from time to time from
Borrower’s investment policy in effect as of the Prior Agreement Date.

 

6



--------------------------------------------------------------------------------

“Cash Interest Rate” means 5.00% per annum for the principal amount of the Loans
and any overdue interest thereon, plus any additional amounts set forth in
Section 2.7(b).

“Change of Control” or “Change in Control” means any of the following events:
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting Stock of the Borrower (or other securities convertible into such
voting Stock) representing more than 50% of the combined voting power of all
voting Stock of the Borrower; (b) the Borrower shall have ceased to own,
directly or indirectly, 100% of the Stock of any of its Subsidiaries (with the
exception of any Subsidiaries permitted to be dissolved or merged to the extent
otherwise permitted by this Agreement and other than, solely with respect to
Foreign Subsidiaries, directors qualifying shares as necessary to comply with
foreign law); (c) the occurrence of a “Change of Control”, “Change in Control”,
“Fundamental Change” or terms of similar import under the 2.25% Convertible Note
Documents, the 3.25% Convertible Note Documents, the ABL Debt Documents or any
Permitted Japan Lifeline Unsecured Debt Documents; or (d) the occurrence of any
“Major Transaction” (as defined in any Warrant). As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the SEC under the
Exchange Act.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“CoC Fee” means:

(a) if both (1) principal on the Loans are (or are obligated or required to be)
prepaid, repaid, redeemed or paid (in each case, for the avoidance of doubt,
other than any Amortization Payments) in full (or in part) prior to the Maturity
Date and (2) a Change of Control is consummated (or a first public announcement
of a potential Change of Control is made) prior to the Maturity Date (and, for
the avoidance of doubt, with respect to any such public announcement, where a
Change of Control is ultimately consummated (whether before, on the date of or
after the Maturity Date)), $4,200,000 (or, if such amount is prepaid, repaid,
redeemed or paid in connection with a partial (as opposed to full) prepayment,
repayment, redemption or payment of the Loans (in each case, for the avoidance
of doubt, other than any Amortization Payments), then such ratable portion of
such amount based on the principal amount of such Loans prepaid, repaid,
redeemed or repaid (in each case, for the avoidance of doubt, other than any
Amortization Payments));

(b) if both (1) principal on the Loans are (or are obligated or required to be)
prepaid, repaid, redeemed or paid (in each case, for the avoidance of doubt,
other than any Amortization Payments) in full (or in part) prior to the Maturity
Date and (2) a potential Change of Control is first publicly announced (or a
Change of Control is consummated) both (A) on or after the Maturity Date and
(B) within 150 days after such prepayment, repayment, redemption or payment in
full (or in part) of principal on the Loans (in each case, for the avoidance of
doubt, other than any Amortization Payments) prior to the Maturity Date, an
amount in cash equal to all interest payments that would have been required on
the prepaid, repaid, redeemed or paid Loans (or the Loans obligated or required
to be prepaid, repaid, redeemed or paid) from the date of such prepayment,
repayment, redemption or payment (or the date such prepayment, repayment,
redemption or payment was obligated or required to be made) through and
including the Maturity Date (in each case, for the avoidance of doubt, other
than any Amortization Payments); or

(c) if both (1) principal on the Loans are (or are obligated or required to be)
prepaid, repaid, redeemed or paid (in each case, for the avoidance of doubt,
other than any Amortization Payments) in full prior to the Maturity Date and
(2) a potential Change of Control is first publicly announced (or a

 

7



--------------------------------------------------------------------------------

Change of Control is consummated) both (A) on or after the Maturity Date and
(B) more than 150 days after such prepayment, repayment, redemption or payment
(in each case, for the avoidance of doubt, other than any Amortization Payments)
in full of the Loans prior to the Maturity Date, $0.

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Collateral” has the meaning given to it in the Security Agreement.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Loan Parties’ or their Subsidiaries’ Collateral or books and records, in
each case, in form and substance reasonably satisfactory to Agent.

“Common Stock” means the “Common Stock” of the Borrower, with a $0.001 par value
per share.

“Compliance Certificate” means a certificate, duly executed by an Authorized
Officer of the Borrower, appropriately completed and substantially in the form
of Exhibit F hereto.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Indebtedness of
another Person (a “Third Party Obligation”) if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (c) under any Swap Contract, to the extent not yet due and
payable; (d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Loan Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent.

“Conversion Shares” has the meaning set forth in Section 3.1(z).

“Convertible Note Documents” means, collectively, the 2.25% Convertible Note
Documents and the 3.25% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture and each other document or agreement from
time to time entered into in connection with any Permitted 3.25% Convertible
Note Refinancing, in each case, to the extent such indenture, documents or
agreements are permitted pursuant to the terms of the definition of “Permitted
3.25% Convertible Note Refinancing).

 

8



--------------------------------------------------------------------------------

“Convertible Securities” means any Stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
shares of Common Stock.

“Copyrights” has the meaning set forth in the Security Agreement.

“Copyright Security Agreement” means any copyright security agreement executed
and delivered by a Loan Party to Agent, on behalf of the Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Correction” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a product or device
without its physical removal from its point of use to some other location.

“Current Balance Sheet” has the meaning set forth in the definition of
“Enterprise Value.”

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Deerfield Facility Entity” has the meaning set forth in the preamble to this
Agreement.

“Default” means any event which, with the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursements” has the meaning set forth in Section 2.2(a)(ii).

“Dispose” and “Disposition” mean (a) the sale, lease, license, transfer,
assignment, conveyance or other disposition of any assets or property (including
any transfer or conveyance of any assets or property pursuant to a division or
split of a limited liability company or other entity or Person into two or more
limited liability companies or other entities or Persons) and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock issued
by any Subsidiary of the Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year and one day following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full in cash of all of the Obligations
(other than (i) unasserted contingent indemnification obligations and
(ii) Obligations under the Warrants and the Registration Rights Agreement that
are not due and payable at the time such other Obligations are paid in full in
cash)), (b) is convertible into or exchangeable for (i) debt securities or
(ii) any Stock referred to in (a) above, in each case, at any time on or prior
to the date that is one year and one day following the Maturity Date at the time
such Stock was issued, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the date that is one year and one day following
the Maturity Date.

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

 

9



--------------------------------------------------------------------------------

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“DTC” has the meaning set forth in Section 3.1(qq).

“EBITDA” means, at any date of determination, an amount equal to (a) Net Income
of the Successor Entity for the most recently completed trailing four quarter
measurement period, plus (b) in each case, to the extent deducted in determining
Net Income (whether in cash, paid in-kind or otherwise) for such period, without
duplication, (i) Interest Expense of the Successor Entity for such trailing four
quarter period, (ii) income taxes of the Successor Entity for such trailing four
quarter period, (iii) depreciation and amortization of the Successor Entity for
such trailing four quarter period; provided that, with respect of all components
of the foregoing clause (a) and clause (b) of this definition, such amounts
shall be limited to those of Successor Entity only (and not any of its
Subsidiaries) unless such Subsidiaries (other than any Excluded Subsidiaries)
become Guarantors under the Loan Documents and provide a Lien on all of their
assets and property that would constitute Collateral under the Loan Documents
and take such other actions that would be required by Section 5.1(l) (such
actions of such Subsidiaries in such instance, the “Successor Entity Subsidiary
Joinder Actions”).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that with respect to clause (d) above, no such
Person shall include (i) Borrower or any of Borrower’s Affiliates or (ii) unless
an Event of Default has occurred and is continuing, (A) any direct competitor of
Loan Parties, in each case, as determined by Agent in its reasonable discretion,
(B) any investor or fund that has publicly announced in writing its intention to
obtain control of the Borrower publicly or otherwise to the knowledge of the
assigning Lender, or (D) any Person listed in the email delivered by counsel to
the Borrower to counsel to the Agent on March 16, 2017 at 5:00 p.m. (Pacific
time) and any Affiliates or Approved Funds of any such Person actually known to
the assigning Lender and to the Agent to be Affiliates or Approved Funds of any
such Person.

“Employee” means any employee of any Loan Party or any Subsidiary of any Loan
Party.

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, under which (A) any current or former employee, director
or independent contractor of the Borrower or any of its Subsidiaries has any
present or future right to benefits or compensation and which is contributed to,
sponsored by or maintained by the Borrower or any of its Subsidiaries or (B) the
Borrower or any of its Subsidiaries has had or has or could reasonably be
expected, individually or in the aggregate, to have any present or future
obligation or liability.

“Enterprise Value” means (a) the Market Cap, minus (b) the amount of the
Indebtedness of the Successor Entity and its Subsidiaries as shown on a
consolidated basis on the latest balance sheet publicly filed under the Exchange
Act prior to the announcement date of the Successor Entity Transaction (the
“Current Balance Sheet”), plus (c) the amount of cash and Cash Equivalents
(without giving effect to clause (f) of the definition of “Cash Equivalents) of
the Successor Entity and its Subsidiaries as shown on a consolidated basis on
the Current Balance Sheet.

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

10



--------------------------------------------------------------------------------

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the Agreement Date.

“Equipment” means equipment (as that term is defined in the UCC).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

“ERISA Affiliate” means collectively the Borrower, any Subsidiary of Borrower
and any Person under common control or treated as a single employer with,
Borrower or any Subsidiary of Borrower within the meaning of Code Section 414
(b), (c), (m) or (o) or under ERISA.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (other than an event for which the 30-day notice
period is waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of insolvency or termination, or treatment of a
plan amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a Lien under Section 412 or 430(k) of the Code
or Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of an Employee Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Applicable Law to qualify thereunder;
(j) a Title IV plan is in “at risk” status within the meaning of Code
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code; and (l) any other
event or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any Liability upon any ERISA
Affiliate under Title IV of ERISA other than for contributions to Title IV Plans
and Multiemployer Plans in the ordinary course and PBGC premiums due but not
delinquent.

“Exercise Price” has the meaning provided therefor in the Warrants.

“Event of Default” has the meaning set forth in Section 5.4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exchanged Deerfield Convertible Notes” has the meaning specified therefor in
the recitals hereto.

“Excluded Accounts” has the meaning set forth in Section 5.1(k).

 

11



--------------------------------------------------------------------------------

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of the
Borrower substantially all of the assets of which consist of Stock of Excluded
Foreign Subsidiaries held directly or indirectly by such Subsidiary and which
does not engage in any business, operations or activity other than that of a
holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the Code) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of a Loan Party.

“Excluded Property” means, collectively:

(a) voting shares of any (A) Excluded Foreign Subsidiary of Borrower or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of capital stock of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

(c) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(d) motor vehicles and other assets, in each instance, in which perfection of a
security requires notation on certificates of title with a value, individually,
of less than $250,000;

(e) without in any way limiting clause (a) above, equity interests in any Person
(other than wholly owned Subsidiaries) to the extent not permitted by the terms
of such Person’s organizational or joint venture documents (so long as such
joint venture was not entered into (or such Subsidiary was not formed) in
contravention of the terms of the Loan Documents and such prohibition did not
arise in anticipation of the restrictions under the Loan Documents);

(f) any assets financed by purchase money Indebtedness or Capital Leases, to the
extent such purchase money Indebtedness or Capital Lease is permitted hereunder,
if the documentation governing such purchase money Indebtedness or Capital
Leases securing such purchase money Indebtedness or Capital Leases prohibits the
creation of a security interest or lien thereon or requires the consent of any
Person as a condition to the creation of any other security interest or lien on
such property or if such contract or other agreement would be breached or give
any party the right to terminate it as a result of creation of such security
interest or lien;

(g) those assets as to which Agent determines (in its sole discretion) that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to Agent and the Lenders of the security to be
afforded thereby; and

 

12



--------------------------------------------------------------------------------

(h) the Bank of America Cash Collateral Account;

provided, however, notwithstanding anything to the contrary herein or under the
other Loan Documents, “Excluded Property” shall not include (a) any proceeds,
products, substitutions, receivables or replacements of Excluded Property
(unless such proceeds, products, substitutions, receivables or replacements
would otherwise constitute Excluded Property) or (b) any assets or property
provided as security or collateral for the ABL Debt or for which a Lien has been
granted in favor of ABL Agent, any ABL Lender or any other Person party to the
ABL Debt Documents.

“Excluded Subsidiary” means (a) any Excluded Domestic Holdco and (b) any
Excluded Foreign Subsidiary.

“Excluded Taxes” means with respect to any Lender, (a) Taxes imposed on (or
measured by) such Lender’s net income or franchise Taxes and branch profits
Taxes in each case (i) imposed as a result of such Lender being organized under
the laws of, or having its principal office, or applicable lending office
located in the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) that are Other Connection Taxes, (b) any United States federal
withholding Tax imposed on amounts payable to such Lender under the laws in
effect at the time such Lender becomes a party to this Agreement or such Lender
changes its lending office, except to the extent such Lender acquired its
interest in the Loan from a transferor that was entitled, immediately before
such transfer, to receive Additional Amounts with respect to such withholding
Tax pursuant to Section 2.5(a) or was itself so entitled immediately before
changing its lending office, (c) any Tax imposed on amounts payable to such
Lender directly as a result of such Lender’s failure to comply with
Section 2.5(d) other than as a result of a change in Applicable Law occurring
subsequent to the date such Lender became a party to this Agreement, or (d) any
United States federal withholding Tax imposed on amounts payable to such Lender
under FATCA.

“Existing ABL Agent” has the meaning assigned to such term in the definition of
“Existing ABL Credit Facility” herein.

“Existing ABL Credit Facility” means that certain Credit and Security Agreement,
dated as of July 29, 2016, by and among the Borrower, the other Persons party
thereto from time to time as “Borrowers” (as defined therein), Midcap Financial
Trust, a Delaware statutory trust, as Agent (as defined therein, in such
capacity, the “Existing ABL Agent”) and the financial institutions or other
entities from time to time parties thereto, each as a Lender (as defined
therein) (in such capacity, the “Existing ABL Lenders”), as amended, restated,
supplemented or otherwise modified prior to the Prior Agreement Date.

“Existing ABL Debt Documents” shall have the meaning of “Loan Documents” (as
defined in the Existing ABL Credit Facility).

“Existing ABL Lenders” has the meaning assigned to such term in the definition
of “Existing ABL Credit Facility” herein.

“Exit Payment” means the First Out Waterfall Loan Exit Payment and/or the Last
Out Waterfall Loan Exit Payment, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as of the Agreement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
entered into with respect to the foregoing.

 

13



--------------------------------------------------------------------------------

“FCPA” has the meaning set forth in Section 3.1(jj).

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non- United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“Final Payment” means such cash amount as may be necessary to repay the
outstanding principal amount of the Loans and any other Obligations (including,
for the avoidance of doubt, for any applicable Non-Callable Make Whole Amount
payable hereunder and the CoC Fee payable hereunder, but excluding
(A) unasserted contingent indemnification obligations and (B) those Obligations
under the Warrants and the Registration Rights Agreement or in respect of any
Stock), owing by the Borrower and the other Loan Parties to the Secured Parties
pursuant to the Loan Documents; provided that the foregoing shall be subject to
the second sentence of Section 6.22.

“First Amortization Date” has the meaning set forth in Section 2.3(a).

“First Out Waterfall Disbursement” has the meaning set forth in
Section 2.2(a)(i).

“First Out Waterfall Lender” means any Lender to which any First Out Waterfall
Obligations are owing and its successors and assigns (in each case, in its
capacity as such).

“First Out Waterfall Loan” is defined in Section 2.2(a)(i) hereof.

“First Out Waterfall Loan Exit Payment” has the meaning set forth in
Section 2.7(d).

“First Out Waterfall Notes” has the meaning set forth in the definition of “Loan
Notes”.

“First Out Waterfall Obligations” means the Obligations in respect of First Out
Waterfall Loans, including any Non-Callable Make Whole Amount, any CoC Fee, the
First Out Waterfall Loan Exit Payment, all interest, fees, expenses, costs,
liabilities, indebtedness and other obligations (monetary (including
post-petition interest, costs, fees, expense and other amounts, whether allowed
or not) or otherwise) of (or owed by) the Borrower and the other Loan Parties
under or in connection with the Loan Documents, in each case, howsoever created,
arising or evidenced, whether direct or indirect (including those acquired by
assignment), absolute or contingent, now or hereafter existing, or due or to
become due, and irrespective of whether the same are added to the principal
amount of the First Out Waterfall Obligations.

“First Out Waterfall Pro Rata Share” means, with respect to any First Out
Waterfall Lender, the percentage obtained by dividing (a) the unpaid principal
amount of such First Out Waterfall Lender’s portion of the First Out Waterfall
Loans, by (b) the unpaid principal amount of all First Out Waterfall Loans.

“First Out Waterfall Secured Parties” means the Secured Parties (other than the
Last Out Secured Parties).

 

14



--------------------------------------------------------------------------------

“First Out Waterfall Securities” has the meaning set forth in Section 3.1(z).

“Foreign Benefit Plan” means any employee benefit plan that is subject to the
laws of a jurisdiction outside the United States, including those mandated by a
government other than that of the United States of America.

“Foreign Lender” has the meaning set forth in Section 2.5(d).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States applied on a consistent basis, subject to the
provisions of Section 1.5.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

“Global Excess Liquidity” means, as of any date of determination by Agent, the
sum of (a) without duplication of clause (b) of this definition, unrestricted
cash and Cash Equivalents maintained in the deposit accounts or securities
accounts of the Loan Parties, in each case, subject to Control Agreements in
compliance with the provisions of Section 5.1(k), plus (b) without duplication
of clause (a) of this definition, unrestricted cash and Cash Equivalents of Loan
Parties that is in Excluded Accounts maintained by a branch office of the bank
or securities intermediary located outside the United States in an aggregate
amount not to exceed the lesser of (i) $10,000,000 and (ii) 20% of clause (a) of
this definition, plus (c) without duplication of any cash or Cash Equivalents
from any borrowing under the ABL Debt Documents that would count towards either
of clause (a) or clause (b) of this definition and solely to the extent the
applicable conditions in Article III of the ABL Credit Agreement (and any
additional conditions to borrowing under the ABL Credit Agreement that may be
added or included in the ABL Debt Documents from time to time after the
Agreement Date) have been satisfied (or would be satisfied if a borrowing would
have been made thereunder) as of such date of determination after giving effect
to any borrowing thereunder and any “Revolver Usage” (as defined in the ABL
Credit Agreement as of the Agreement Date) as of such date, the amount of
“Availability” (as defined in the ABL Credit Agreement as of the Agreement
Date).

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210, 211, 820 and any comparable foreign
requirements.

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting

 

15



--------------------------------------------------------------------------------

the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise), or (b) entered into for the
purpose of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means each Subsidiary of the Borrower (other than any Excluded
Subsidiary) or other Person who provides a guaranty of the Obligations under the
Security Agreement or other Loan Document.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Healthcare Laws” means all Applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or post-market requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the FDCA or
otherwise regulated by the FDA, or subject to regulation under the Clinical
Laboratory Improvement Amendments of 1988 (42 U.S.C. §263a et seq.) and its
implementing regulations (42 C.F.R. Part 493) and similar state or foreign laws,
controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, and all laws, policies, procedures, requirements and
regulations pursuant to which Regulatory Required Permits are issued, in each
case, as the same may be amended from time to time.

“Immaterial Subsidiaries” shall mean, as of any date of determination, any
Subsidiary of the Borrower that is not a Loan Party that, when measured as of
the most recent fiscal quarter end or fiscal year end for which the Borrower has
filed its 10-K or 10-Q, when taken together with all other Immaterial
Subsidiaries as of such date, (i) did not have assets with a value in excess of
5.0% of the total property and assets of the Loan Parties and their Subsidiaries
on a consolidated basis set forth in the balance sheet included in such 10-K or
10-Q in accordance with GAAP and on a pro forma basis and (ii) did not have
revenues representing in excess of 5.0% of total revenues of the Loan Parties
and their Subsidiaries on a consolidated basis.

“In Connection with a Change of Control” means any prepayment, repayment,
redemption or other payment (in each case, whether in full or in part) of the
Obligations (other than unasserted contingent indemnification obligations and
any Obligations under the Warrants or the Registration Rights Agreement or in
respect of any Stock) that is both (1) made, or that is obligated or required to
be made (including as a result of the Lenders’ exercise of the Put Right),
hereunder prior to (but not including) the Maturity Date and (2) either: (a)
such prepayment, repayment, redemption or other payment is made (or is obligated
or required to be made) at any time during the period that commences 150 days
prior to the earlier to occur of (i) the first public announcement of a
potential Change of Control (and, for the avoidance of doubt, where a Change of
Control is ultimately consummated before, on the date of or after the Maturity
Date) or (ii) the consummation of a Change of Control, and ends on the
consummation of a Change of Control, (b) such prepayment, repayment, redemption
or other payment is otherwise made (or is obligated or required to be made) as a
result of a Change of Control, or (c) such prepayment, repayment, redemption or
other payment is made (or is obligated or required to be

 

16



--------------------------------------------------------------------------------

made, whether through acceleration or otherwise) at any time on or after a
Successor Entity Transaction.

“Indebtedness” means the following with respect to any Person:

(i) all indebtedness for borrowed money of such Person;

(ii) the deferred purchase price of assets or services (other than trade
payables entered into in the Ordinary Course of Business and which are not more
than 120 days past due and other than items covered by clause (xiv) of this
definition) of such Person, which in accordance with GAAP should be shown to be
a liability on the balance sheet;

(iii) all guarantees of Indebtedness by such Person;

(iv) the face amount of all letters of credit issued or acceptance facilities
established for the account of such Person (or for which such Person is liable),
including without duplication, all drafts drawn thereunder;

(v) all Capital Lease Obligations of such Person;

(vi) all indebtedness (including indebtedness of other types covered by the
other clauses of this definition) of such Person or another Person secured by
any Lien on any assets or property of such Person, whether or not such
indebtedness has been assumed or is recourse (with the amount thereof, in the
case of any such indebtedness that has not been assumed by such Person, being
measured as the lower of (y) fair market value of such property and (z) the
amount of the indebtedness secured);

(vii) all indebtedness created or arising under any conditional sale or title
retention agreement, or incurred as financing, in either case with respect to
assets or property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such assets or property);

(viii) all obligations of such Persons evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses;

(ix) all obligations of such Person, whether or not contingent, in respect of
Disqualified Stock, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends;

(x) all direct or indirect liability, contingent or otherwise, of such Person
with respect to any other Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto;

 

17



--------------------------------------------------------------------------------

(xi) all direct or indirect liability, contingent or otherwise, of such Person
under Swap Contracts;

(xii) all direct or indirect liability, contingent or otherwise, of such Person
to make take-or-pay or similar payments if required regardless of nonperformance
by any other party or parties to an agreement;

(xiii) all direct or indirect liability, contingent or otherwise, of such Person
for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any assets or property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person;

(xiv) earn-outs, all purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations (or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts) (including in connection with Permitted Acquisitions), but only to
the extent the same (x) have become due and payable and are recorded as a
liability on the balance sheet of such Person and (y) are payable in cash;

(xv) all off-balance sheet liabilities of such Person; or

(xvi) all obligations arising under non-compete agreements, bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business.

“Indemnified Person” has the meaning set forth in Section 6.11(a).

“Indemnified Taxes” means (a) any Tax imposed on or with respect to any payments
made by or on account of any Obligation of any Loan Party under any Loan
Document, other than an Excluded Tax, and (b) to the extent not otherwise
described in clause (a) above in this definition, Other Taxes.

“Indemnity” has the meaning set forth in Section 6.11(a).

“Initial Warrants” has the meaning set forth in Section 2.8(a).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all Intellectual Property Licenses and all
Copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any Patents, patents, patent applications and like
protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, Trademarks,
trademarks, trade names, service marks, mask works, rights of use of any name,
domain names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions, and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing.

 

18



--------------------------------------------------------------------------------

“Intellectual Property Licenses” has the meaning set forth in the Security
Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Agreement Date, executed and delivered by the Loan
Parties, each of their Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Agreement Date by and among Agent and ABL Agent and acknowledged and agreed by
the Loan Parties, as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

“Interest Expense” means, for any period, interest expense for the Successor
Entity set forth in the Successor Entity’s most recent publicly reported income
statement; provided that such amounts shall be limited to those incurred by the
Successor Entity only (and not any of its Subsidiaries) unless such Subsidiaries
(other than any Excluded Subsidiaries) have completed and consummated the
Successor Entity Subsidiary Joinder Actions.

“Interest Payment Date” has the meaning set forth in Section 2.6(a).

“Interest Payment Shares” means any shares of Common Stock issued or issuable
pursuant to Section 2.6 and Exhibit 2.6.

“Interest Rate” means (a) solely with respect to any period that occurs prior to
(but not including) the Agreement Date, 6.87% per annum for the principal amount
of the “Loans” (as defined in the Prior Facility Agreement) and any overdue
interest thereon, plus any additional amounts set forth in Section 2.7(b) of the
Prior Facility Agreement, and (b) at all times on or after the Agreement Date,
9.75% per annum for the principal amount of the Loans and any overdue interest
thereon, plus any additional amounts set forth in Section 2.7(b).

“Internal Controls” has the meaning set forth in Section 3.1(u).

“Inventory” means inventory (as that term is defined in the UCC).

“Investment” has the meaning set forth in Section 5.2(v).

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

“IP” means all Intellectual Property that is necessary for the conduct of the
Loan Parties’ business as currently conducted.

“IRS” means the United States Internal Revenue Service.

“Last Out Waterfall Disbursement” has the meaning set forth in
Section 2.2(a)(ii).

“Last Out Waterfall Lender” means any Lender to which any Last Out Waterfall
Obligations are owing and its successors and assigns (in each case, in its
capacity as such). For the avoidance of doubt, a Lender may be both a First Out
Waterfall Lender and a Last Out Waterfall Lender.

“Last Out Waterfall Loan” is defined in Section 2.2(a) hereof.

“Last Out Waterfall Loan Exit Payment” has the meaning set forth in
Section 2.7(e).

 

19



--------------------------------------------------------------------------------

“Last Out Waterfall Notes” has the meaning set forth in the definition of “Loan
Notes”.

“Last Out Waterfall Obligations” means the Obligations in respect of Last Out
Waterfall Loans, including, without limitation, any Non-Callable Make Whole
Amount, any CoC Fee, the Last Out Waterfall Loan Exit Payment all interest,
fees, expenses, costs, liabilities, indebtedness and other obligations (monetary
(including post-petition interest, costs, fees, expense and other amounts,
whether allowed or not) or otherwise) of (or owed by) the Borrower and the other
Loan Parties under or in connection with the Loan Documents, in each case,
howsoever created, arising or evidenced, whether direct or indirect (including
those acquired by assignment), absolute or contingent, now or hereafter
existing, or due or to become due, and irrespective of whether the same are
added to the principal amount of the Last Out Waterfall Obligations.

“Last Out Waterfall Pro Rata Share” means, with respect to any Last Out
Waterfall Lender, the percentage obtained by dividing (a) the unpaid principal
amount of such Last Out Waterfall Lender’s portion of the Last Out Waterfall
Loans, by (b) the unpaid principal amount of all Last Out Waterfall Loans.

“Last Out Waterfall Secured Parties” means the Last Out Waterfall Lenders and
each of their respective directors, partners, officers, employees, agents,
counsel and advisors that are Indemnified Persons.

“Latest Balance Sheet” has the meaning set forth in Section 3.1(t).

“Lenders” means the lenders party to this Agreement from time to time, including
the First Out Waterfall Lenders and the Last Out Waterfall Lenders, and their
successors and assigns.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind. For purposes of this Agreement and the other Loan
Documents, any Loan Party or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan” means any loan made available from time to time by the Lenders to the
Borrower pursuant to this Agreement, including any First Out Waterfall Loans and
any Last Out Waterfall Loans, or, as the context may require, the principal
amount thereof from time to time outstanding. “Loan” shall include any
Disbursement.

“Loan Disbursement Request” means that certain Loan Disbursement Request, dated
as of the Prior Agreement Date, executed and delivered by the Borrower in favor
of the Secured Parties.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, the
Control Agreements, the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Reaffirmation

 

20



--------------------------------------------------------------------------------

Agreement, the Collateral Access Agreements, the Warrants, the Registration
Rights Agreement, each Perfection Certificate, each Compliance Certificate, the
Loan Disbursement Request, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements, and other documents,
agreements and instruments delivered in connection with any of the foregoing (in
each case, including all schedules, exhibits, annexes and other attachments
thereto) and dated the Prior Agreement Date, the Agreement Date or subsequent
thereto, whether or not specifically mentioned herein or therein, in each case,
as amended, restated, supplemented or otherwise modified from time to time.

“Loan Notes” means (x) any note issued to any of the First Out Waterfall Lenders
evidencing any First Out Waterfall Loan or First Out Waterfall Disbursement
funded by such First Out Waterfall Lender (or its predecessor) pursuant to the
Prior Facility Agreement, as such Loan Note is amended and restated pursuant to
this Agreement to be in the form of convertible loan note attached hereto as
Exhibit A-1, and any convertible loan note in substantially such form issued
after the Agreement Date to any First Out Waterfall Lender that holds any First
Out Waterfall Loan or First Out Waterfall Disbursement (collectively, the “First
Out Waterfall Notes”), and (y) any note issued to any of the Last Out Waterfall
Lenders evidencing any Last Out Waterfall Loan or Last Out Waterfall
Disbursement held by such Last Out Waterfall Lender pursuant to this Agreement
in the form of loan note attached hereto as Exhibit A-2 (collectively, the “Last
Out Waterfall Notes”); in each case of clause (x) and clause (y), as may be
further amended, restated, supplemented or otherwise modified from time to time.

“Loan Parties” means the collective reference to the Borrower and all of the
Guarantors.

“Loss” has the meaning set forth in Section 6.11(a).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Cap” means the number of outstanding shares of common stock of the
Successor Entity listed on a National Securities Exchange, multiplied by the per
share Volume Weighted Average Price for such common stock as of the Trading Day
immediately preceding the announcement of the Successor Entity Transaction.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation (e.g., normal stock rotation
practices and routine equipment adjustments and repairs, etc.).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, results of operations, financial condition or properties of the Loan
Parties and their Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any provision of any Loan Document, (c) the ability of any
Loan Party to timely perform the Obligations, (d) the creation, perfection or
priority of the Liens, taken as a whole for the Collateral, granted under the
Loan Documents, or (e) the rights and remedies of the Secured Parties under any
Loan Document.

“Material Contracts” means (a) the Operative Documents, (b) the Convertible Note
Documents, (c) the agreements listed on Schedule 3.1(aa), (d) the ABL Debt
Documents, (e) the Permitted Japan Lifeline Unsecured Debt Documents and
(f) each other agreement or contract to which such Loan Party or its
Subsidiaries is a party the termination of which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
provided that Capped Calls shall not be considered Material Contracts.

 

21



--------------------------------------------------------------------------------

“Material Intangible Assets” means all of (i) each Loan Party’s Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property (including each Intellectual Property
License), in each case that are material to the financial condition, business or
operations of the applicable Loan Party.

“Maturity Date” means April 2, 2023.

“Maturity Date Payment of First Out Waterfall Loans” has the meaning set forth
in Section 2.3(a).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of the Loan Parties for which (a) the 10-K
or 10-Q for such period was filed (or, to the extent earlier, was required by
the SEC to be filed) with the SEC or (b) financial statements are required to be
delivered in Section 5.1(aa).

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has,
or could reasonably be expected, individually or in the aggregate, to have, any
obligation or Liabilities (including under Section 4212 of ERISA).

“National Securities Exchange” means the New York Stock Exchange, the Nasdaq
Global Select Market or the Nasdaq Global Market (or, in each case, a successor
thereto).

“Necessary Documents” has the meaning set forth in Section 3.1(l).

“Net Income” means, for any period, the net income (or loss) of the Successor
Entity set forth in the Successor Entity’s most recent publicly reported income
statement; provided that such amounts shall be limited to those of the Successor
Entity only (and not any of its Subsidiaries) unless such Subsidiaries (other
than any Excluded Subsidiaries) have completed and consummated the Successor
Entity Subsidiary Joinder Actions.

“Net Revenue” means, for any period, (a) the Loan Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by the Loan
Parties, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by the Loan Parties in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the Ordinary Course of Business.

“Non-Callable Make Whole Amount” means, on any date of prepayment or early
redemption of all or any portion of the Loans, an amount in cash equal to all
required interest payments due on the Loans that are prepaid from the date of
repayment or early redemption through and including the date that is the First
Amortization Date, plus any accrued and unpaid interest and fees and unpaid
costs and expenses incurred pursuant to the terms of the Loan Documents.

“Notes” means the Loan Notes.

 

22



--------------------------------------------------------------------------------

“Obligations” means all Loans and Disbursements, any Non-Callable Make Whole
Amount, any CoC Fee, the Exit Payment, interest, fees, expenses, costs,
liabilities, indebtedness and other obligations (monetary (including
post-petition interest, costs, fees, expenses and other amounts, whether allowed
or not) or otherwise) of (or owed by) the Borrower and the other Loan Parties
under or in connection with the Loan Documents, in each case howsoever created,
arising or evidenced, whether direct or indirect (including those acquired by
assignment), absolute or contingent, now or hereafter existing, or due or to
become due, and irrespective of whether the same are added to the principal
amount of the Obligations. For the avoidance of doubt, “Obligations” shall
include the First Out Waterfall Obligations and the Last Out Waterfall
Obligations.

“OFAC” has the meaning set forth in Section 3.1(jj).

“OID” means original issue discount.

“Operating Expenditures” means, with respect to any Person for any period, the
amount of all expenditures (whether such expenditures are paid in cash, financed
or otherwise) by such Person and its Subsidiaries during such period that are
reported as operating expenses (including expenditures related to research and
development, clinical and regulatory affairs, marketing and sales, and general
and administrative) on the income statements of such Person and its Subsidiaries
that are included in such Person’s financial statements (including those
financial statements required by Section 5.1(h) and Section 5.1(aa), as
applicable), which amount shall (i) be in compliance and accordance with GAAP
and any SEC requirements and regulations, but (ii) exclude one-time,
non-recurring expenditures that are not regularly incurred in the Ordinary
Course of Business of such Person and its Subsidiaries.

“Operative Documents” means the Loan Documents, the “Loan Documents” (as defined
in the ABL Credit Facility as of the Agreement Date) and the “Subordinated Debt
Documents” (as defined in the ABL Credit Facility as of the Agreement Date).

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Loan Party, the documents
by which such Person was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Person (such as by-laws, a partnership agreement or an operating, limited
liability company or members agreement), including any and all shareholder
agreements or voting agreements relating to the capital stock or other equity
interests of such Person.

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
or received a payment under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan Document).

 

23



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, value added or
documentary or any other excise or property Taxes arising from any payment made
hereunder or from the execution, delivery, performance, recordation or filing
of, or otherwise with respect to, any Loan Document.

“Outstanding Items” has the meaning set forth in Section 5.1(z).

“Participant” has the meaning set forth in Section 6.5.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Patents” has the meaning set forth in the Security Agreement.

“Patent Security Agreement” means any patent security agreement executed and
delivered by any Loan Party to Agent, on behalf of the Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Perfection Certificate” means each perfection certificate executed or delivered
from time to time by any Loan Party or any of its Subsidiaries to any Secured
Party, in substantially the form of Exhibit B.

“Permitted 3.25% Convertible Note Refinancing” has the meaning provided therefor
in the definition of “Permitted Indebtedness.”

“Permitted ABL Credit Facility Liens” has the meaning provided therefor in
clause (u) of the definition of “Permitted Liens”.

“Permitted Acquisition” means any Acquisition by a Loan Party, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a) the Borrower shall have delivered to Agent (i) at least ten (10) Business
Days prior to the closing of the proposed Acquisition: (A) a description of the
proposed Acquisition; (B) to the extent available, a due diligence package
(including, to the extent available, a quality of earnings report); and (C) the
most recent drafts (or, if available, executed counterparts) of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated, any available schedules and exhibits to such agreements, documents
or instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, and to the extent
required under the related acquisition agreement, all required regulatory and
third party approvals and copies of any environmental assessments and (ii) at
the earlier of (A) the time of closing of the proposed Acquisition or (B) as
early before the closing of the proposed Acquisition as available, in each case,
final, fully executed copies of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated and all
schedules and exhibits to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents executed or
delivered in connection therewith;

(b) the Loan Parties (including any new Subsidiary to the extent required by
Section 5.1(l)) shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 5.1(l);

(c) no Event of Default or Default has occurred and is continuing, or would
exist after giving pro forma effect to, the proposed Acquisition;

 

24



--------------------------------------------------------------------------------

(d) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with applicable laws;

(e) the assets acquired in such Acquisition are for use in the same line of
business as the Loan Parties are currently engaged or a line of business
reasonably related thereto;

(f) such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

(g) no Indebtedness or Liens are assumed or created (other than Permitted Liens
and Permitted Indebtedness) in connection with such Acquisition;

(h) all conditions to “Permitted Acquisitions” (as defined in the ABL Credit
Facility as of the Agreement Date) have been satisfied and Agent shall have
received any requested evidence showing satisfaction thereof; and

(i) the total consideration paid or payable (including without limitation, costs
and expenses, deferred purchase price, seller notes and other liabilities
incurred, assumed or to be reflected on a consolidated balance sheet of the Loan
Parties and their Subsidiaries after giving effect to such Acquisition but
excluding (A) any equity interests issued as consideration for such Acquisition
and (B) the net proceeds of any issuance of equity interests made after the
Agreement Date that are used for purposes of such Acquisition) (such amounts,
collectively, the “Acquisition Consideration”) shall be in an amount not to
exceed $15,000,000 in the aggregate for all such Acquisitions during the term of
this Agreement; provided, however, that, in the case of each Acquisition, Agent
has received prior to the consummation of such Acquisition evidence satisfactory
to Agent that Borrower has, immediately before and immediately after giving
effect to the consummation of such Acquisition, unrestricted cash (it being
understood and agreed that cash and Cash Equivalents shall not be considered
“restricted” cash for purposes of this proviso solely due to compliance by the
Loan Parties with the requirements set forth in Section 5.1(k)) in one or more
deposit accounts subject to a Control Agreement in an aggregate amount equal to
or greater than the positive value of the product of (x) eighteen (18)
multiplied by (y) the “Monthly Cash Burn Amount” (as defined in the ABL Credit
Facility as of the Agreement Date), as determined as of the last day of the
month immediately preceding such Acquisition.

“Permitted Contingent Obligations” means

(a) Contingent Obligations arising in respect of the Indebtedness under the Loan
Documents;

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c) Contingent Obligations outstanding on the Prior Agreement Date and set forth
on Schedule 5.2(iv) (but not including any refinancings, extensions, increases
or amendments to the indebtedness underlying such Contingent Obligations other
than extensions of the maturity thereof without any other material change in
terms adverse to the Lenders);

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

 

25



--------------------------------------------------------------------------------

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 5.2;

(g) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by Borrower or an Affiliate of
Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any refinancings thereof permitted hereunder or in connection
with this Agreement or any of the other Loan Documents;

(h) guarantees by (A) one or more Loan Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (B) any
Loan Party of the obligations of any other Loan Party (but, for the avoidance of
doubt, excluding any Immaterial Subsidiary that may be a Loan Party where,
before and immediately after giving effect to such guarantee (including any
rights of contribution set forth in the Loan Documents or otherwise), the Loan
Parties cannot represent and warrant that such Immaterial Subsidiary is Solvent
on an individual basis) and (C) any Foreign Subsidiary of the obligations of any
other Foreign Subsidiary;

(i) [reserved];

(j) Contingent Obligations arising in respect of the Indebtedness under the ABL
Debt Documents; and

(k) other Contingent Obligations not permitted by clauses (a) through (j) above,
not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Dispositions” means each of the following:

(a) dispositions of inventory in the Ordinary Course of Business;

(b) dispositions of furniture, fixtures and equipment in the Ordinary Course of
Business that the applicable Loan Party or Subsidiary determines in good faith
is no longer used or useful in the business of such Loan Party and its
Subsidiaries (or such Subsidiary and its subsidiaries);

(c) to the extent constituting a Disposition, Permitted Investments and
Permitted Licenses;

(d) disposals of obsolete, worn out or surplus tangible personal property;

(e) without limiting transactions permitted under Section 5.2 hereof,
dispositions by any Loan Party to any other Loan Party so long as each Loan
Party (other than, with respect to any transferring Person, an Immaterial
Subsidiary) will remain Solvent after giving effect to the transfer;

 

26



--------------------------------------------------------------------------------

(f) abandonment of Intellectual Property that does not constitute a Material
Intangible Asset;

(g) the unwinding or terminating of Swap Contracts or any Capped Call permitted
by clause (g) of the definition of “Permitted Contingent Obligations” either
(i) with respect to a Swap Contract or a Capped Call, in the Ordinary Course of
Business or (ii) with respect to a Capped Call, that were entered into in
connection with the 2.25% Convertible Notes, the 3.25% Convertible Notes, any
Permitted 3.25% Convertible Note Refinancing permitted hereunder or in
connection with this Agreement or any of the other Loan Documents;

(h) dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of replacement
property or (ii) the proceeds of such disposition are promptly applied to the
purchase price of such replacement property;

(i) the entering into of any Permitted License;

(j) Dispositions by any Foreign Subsidiary to any other Foreign Subsidiary or to
any Loan Party;

(k) Dispositions approved by Agent in writing;

(l) to the extent constituting a Disposition, the payment of cash and Cash
Equivalents in the Ordinary Course of Business;

(m) other Dispositions (excluding dispositions of Intellectual Property) the
proceeds of which, when aggregated with the proceeds of all other Dispositions
made pursuant to this clause (m) are less than $2,500,000 during the term of
this Agreement; provided that (i) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors (or similar governing body)
of the applicable Loan Party that owned such assets), (ii) no less than 75%
thereof shall be paid in cash and (iii) no Default or Event of Default then
exists or would arise therefrom; provided that the requirements and conditions
set forth in the proviso in clause (m) of the definition of “Permitted
Dispositions” in the ABL Credit Facility as in effect as of the Agreement Date
have been completely satisfied;

(n) to the extent constituting Dispositions, Recalls of Products (or components
of Products) returned to suppliers in the Ordinary Course of Business as
required by Applicable Law or the FDA with the consideration paid for such
Products (or such components of Products) returned to the Loan Party or
Subsidiary that purchased and returned such Product (or such components of
Products); and

(o) (i) Recalls of Products (or components of Products) from customers to the
extent required by Applicable Law or the FDA and (ii) the Dispositions of such
Products that were Recalled in the Ordinary Course of Business and for fair
market value and on fair market terms.

“Permitted Indebtedness” means each of the following:

(a) the Loan Parties’ and their Subsidiaries’ Indebtedness to Agent and each
Lender under this Agreement and the other Loan Documents;

(b) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

 

27



--------------------------------------------------------------------------------

(c) Capital Leases and purchase money Indebtedness not to exceed $5,000,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment;

(d) Indebtedness existing on the Agreement Date and described on Schedule 3.1(f)
(but not including any refinancings, extensions, increases or amendments to such
Indebtedness other than Permitted Refinancings);

(e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Indebtedness existing
or arising under any Swap Contract or Capped Call; provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate of Borrower
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation and either (i) with respect to a
Swap Contract or a Capped Call, are (or were) entered into in the Ordinary
Course of Business or (ii) with respect to a Capped Call, are (or were) entered
into in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Loan Documents;

(f) Indebtedness in the form of insurance premiums financed through the
applicable insurance company;

(g) trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;

(h) unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to a
promissory note dated on or around the Agreement Date, by the Borrower in favor
of Japan Lifeline Co., Ltd. (the “Permitted Japan Lifeline Unsecured Debt”), so
long as (i) no prepayments, repayment, redemptions or payments shall be made
with respect to the Permitted Japan Lifeline Unsecured Debt at any time until
ninety-one (91) days after all of the Obligations have been paid in full,
(ii) the all-in interest rate and pricing charged thereon shall not exceed 2.5%
per annum and such interest shall not be paid more frequently than annually in
arrears, (iii) no fees shall be paid thereon, (iv) such unsecured Indebtedness
shall not be assigned or otherwise transferred by Japan Lifeline Co., Ltd.
without the consent of the Agent, (v) Japan Lifeline Co., Ltd. (and any
successor or assign thereof) shall enter into a subordination agreement with the
Agent, in form and substance reasonably satisfactory to the Agent and the
Lenders, and (vi) subordination provisions are included in such promissory note
and any related documents (collectively, the “Permitted Japan Lifeline Unsecured
Debt Documents”) in a manner, and in form and substance, reasonably satisfactory
to the Agent and the Lenders and such Permitted Japan Lifeline Unsecured Debt
Documents shall be in form and substance reasonably satisfactory to the Agent
and the Lenders;

(i) Subordinated Debt;

(j) the ABL Debt under the ABL Credit Facility, in accordance with the terms of
the Intercreditor Agreement and this Agreement;

(k) Indebtedness of the Loan Parties incurred under the 3.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Agreement Date after giving effect to any repayments or
prepayments thereon on or prior to the Agreement Date (which, for the avoidance
of doubt, shall not be greater than the aggregate principal amount outstanding
on the Prior Agreement Date), and, so long as no Event of Default has occurred
and is continuing, any refinancing or extension thereof or new issuance in
connection with the exchange thereof and/or a new

 

28



--------------------------------------------------------------------------------

issuance all or any portion of the proceeds of which will be used in connection
with the repurchase or other refinancing of all or any portion thereof therewith
that (i) has an aggregate outstanding principal amount not greater than
$200,000,000 (when taking into account all such existing, refinanced, extended
and newly issued Indebtedness), and does not provide for any amortization
payments or other principal payments of any kind in advance of the date that is
one year and one day after the Maturity Date, (ii) has a maturity no shorter
than the date that is one year and one day after the Maturity Date (in the case
of clause (i) and clause (ii), it being understood that, in each case, any
provision requiring an offer to purchase such Indebtedness as a result of a
change in control, fundamental change, delisting, asset sale or similar
provision or any exercise or conversion of Stock (other than Disqualified Stock)
shall not violate the foregoing restrictions in clause (i) or clause (ii)),
(iii) is unsecured, (iv) does not have one or more obligors that are not Loan
Parties, (v) contains terms that are prevailing market terms at the time of
issuing or initial borrowing for the type of financing and for the quality of
issuer or borrower, as determined by Borrower and its advisors in their
reasonable business judgment, (vi) does not have an All-in Yield greater than
the lesser of (A) 6% per annum and (B) an All-in Yield that would result in more
than $10,000,000 per annum being paid in interest thereunder, (vii) does not
cause Borrower either on an individual basis or together with its Subsidiaries
(on a consolidated basis), immediately before, at the time of and immediately
after giving effect to such Indebtedness (and after giving effect to the use of
the proceeds thereof), to be no longer be Solvent (or such Persons are not
Solvent immediately prior to giving effect thereto), and (vii) if in existence
at such time or on the same date, is permitted under the ABL Debt Documents
(collectively, a “Permitted 3.25% Convertible Note Refinancing”);

(l) Indebtedness of the Loan Parties incurred under the 2.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Agreement Date minus any prepayments, repayments, redemptions
or payments thereon made on the Agreement Date or from time to time thereafter
(which, for the avoidance of doubt, such aggregate principal amount shall not be
greater than the amount outstanding as of the Prior Agreement Date);

(m) without limiting the provisions of Section 5.2 with respect to any
Investment by a Loan Party, Indebtedness consisting of unsecured intercompany
loans and advances (i) incurred by any Loan Party owing to one or more other
Loan Parties, (ii) incurred by any Foreign Subsidiaries owing to any Loan Party
solely to the extent constituting a Permitted Investment made by such Loan
Party, or (iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(n) Indebtedness related to commercial credit cards provided by Bank of America,
N.A. (or such other commercial bank permitted under the definition of “Bank of
America Cash Collateral Account) that, in the aggregate outstanding at any one
time, does not exceed $2,500,000, which Indebtedness may be secured by Liens
permitted pursuant to clause (t) of the definition of Permitted Liens;

(o) to the extent constituting Indebtedness, any Permitted Contingent
Obligations; and

(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the Ordinary
Course of Business;

(q) unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition to the extent
earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement; and

(r) any other unsecured Indebtedness incurred by the Loan Parties or any of
their Subsidiaries in an aggregate outstanding amount not to exceed $2,500,000
at any one time.

“Permitted Investments” means each of the following:

 

29



--------------------------------------------------------------------------------

(a) Investments (i) shown on Schedule P-1 and existing on the Agreement Date and
(ii) in Subsidiaries made prior to the Agreement Date;

(b) Investments in cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Loan Parties or their Subsidiaries pursuant to employee
stock purchase plans or agreements approved by Loan Parties’ board of directors
(or other governing body), but the aggregate of all such loans outstanding may
not exceed $500,000 at any time;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business, provided, however, that this subpart (f) shall
not apply to Investments of Loan Parties in any Subsidiary;

(g) Investments consisting of (i) deposit accounts in which Agent has received a
Control Agreement, and (ii) deposit accounts that are Excluded Accounts (subject
to any caps and applicable restrictions set forth in such definition);

(h) Investments by any Loan Party in any Subsidiary now owned or hereafter
created by such Loan Party, which Subsidiary is a Loan Party or has otherwise
provided a Guarantee of the Obligations of the Loan Parties which Guarantee is
secured by a Lien granted by such Subsidiary to Agent in all or substantially
all of its property of the type described in the Security Agreement and
otherwise made in compliance with Section 5.1(l);

(i) Investments by (A) any Loan Party consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) Loan Parties have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in
Section 5.1(k)) cash and Cash Equivalents in an aggregate amount of not less
than $10,000,000, which cash and Cash Equivalents (x) are subject to a first
priority perfected lien in favor of Agent for the benefit of Lenders (subject to
Permitted Liens), (y) are held in a deposit account that is subject to a Control
Agreement or a securities account subject to a Control Agreement and (z) unless
the same could not be reasonably expected to reduce the amounts in such accounts
below $10,000,000 at the time of such Investment and immediately after giving
effect thereto, do not include any drawn or committed but unpaid drafts, ACH or
EFT transactions and (B) a non-Loan Party Foreign Subsidiary in another non-Loan
Party Foreign Subsidiary; provided, that, Investments pursuant to clause (i)(A)
above shall be subject to the proviso at the end of this definition;

(j) Investments by any Loan Party consisting solely of inventory in any
wholly-owned Foreign Subsidiaries, to the extent (i) such Investments are made
in the Ordinary Course of Business consistent with its customary practices as in
effect on and immediately prior to the Prior

 

30



--------------------------------------------------------------------------------

Agreement Date, (ii) no Event of Default then exists or would arise therefrom
and (iii) no “Event of Default” (as defined in the ABL Credit Facility as in
effect as of the Agreement Date) then exists or would arise therefrom; provided
that (y) no such Investment shall result in an “Overadvance” (as defined in the
ABL Credit Facility as in effect as of the Agreement Date) and (z) such
Investments shall be subject to the proviso at the end of this definition;

(k) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in the aggregate during the term of this
Agreement; provided, that, such Investments shall be subject to the proviso at
the end of this definition;

(l) Permitted Acquisitions;

(m) Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by Borrower
or an Affiliate of Borrower for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation and
are (or were) entered into either (i) with respect to a Swap Contract or a
Capped Call, in the Ordinary Course of Business or (ii) with respect to a Capped
Call, in connection with the 2.25% Convertible Notes, the 3.25% Convertible
Notes, any Permitted 3.25% Convertible Note Refinancing permitted hereunder or
in connection with this Agreement or any of the other Loan Documents; and

(n) other Investments in an amount not exceeding $5,000,000 in the aggregate;
provided, that, such Investments shall be subject to the proviso at the end of
this definition;

provided, that, Investments pursuant to clauses (i), (j), (k), and (n) of this
definition of “Permitted Investments” shall not exceed $12,000,000 in the
aggregate in any calendar year (or such lesser amount provided in the ABL Credit
Facility from time to time) and, provided, further, that with respect to clause
(j) above, such Investments consisting solely of Inventory in Foreign
Subsidiaries shall be valued at the lesser of cost and book value.

“Permitted Japan Lifeline Unsecured Debt” has the meaning specified therefor in
clause (h) of the definition of “Permitted Indebtedness”.

“Permitted Japan Lifeline Unsecured Debt Documents” has the meaning specified
therefor in clause (h) of the definition of “Permitted Indebtedness”.

“Permitted License” means (a) any non-exclusive license of patent rights of a
Loan Party or its Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, and (b) any exclusive license of patent rights
of a Loan Party or its Subsidiaries so long as such Permitted Licenses do not
result in a legal transfer of title to the licensed property, are exclusive
solely as to discrete geographical areas outside of the United States, and have
been granted in exchange for fair consideration.

“Permitted Liens” means each of the following:

(a) Liens existing on the Prior Agreement Date and set forth on Schedule 3.1(d);
provided, that to qualify as a Permitted Lien, any such Lien described on
Schedule 3.1(d) shall only secure the Indebtedness that it secures on the Prior
Agreement Date;

 

31



--------------------------------------------------------------------------------

(b) Liens in favor of the Secured Parties under the Loan Documents;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the assets or property
subject thereto and for which adequate reserves in accordance with GAAP are
being maintained;

(d) Liens for Taxes, assessments or governmental charges or levies not past due
or payable or that are being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP are being maintained;

(e) (A) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default or Default and (B) pledges or cash deposits
made in lieu of, or to secure the performance of, judgment or appeal bonds in
respect to such judgments and proceedings;

(f) Liens in favor of financial institutions arising in connection with the
Borrower’s or its Subsidiaries’ deposit accounts maintained in the Ordinary
Course of Business held at such institutions to secure standard fees for
services charged by, but not financing made available by, such institutions;

(g) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other funded Indebtedness)
or to secure liability to insurance carriers;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
do not materially affect the value or marketability of such real property and
which do not in any case materially interfere with the conduct of the business
of any Loan Party or its Subsidiaries;

(i) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or
(ii) non-exclusive licenses and sublicenses granted by a Loan Party or any
Subsidiary of a Loan Party and leases and subleases (by a Loan Party or any
Subsidiary of a Loan Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not materially interfering with the business of the
Loan Parties or any of their Subsidiaries;

(j) Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

(k) Liens on any assets or property acquired or held by any Loan Party or any
Subsidiary of any Loan Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such assets or property and permitted under clause (c) of the definition of
“Permitted Indebtedness”; provided that (i) such Lien attaches solely to the
assets or property so acquired in such transaction and the proceeds thereof and
(ii) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such assets or property;

(l) Liens securing Capital Leases permitted under clause (c) of the definition
of “Permitted Indebtedness”;

 

32



--------------------------------------------------------------------------------

(m) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
Ordinary Course of Business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under clause (f) of the definition of “Permitted Indebtedness”;

(q) [reserved];

(r) Liens on assets of the Loan Parties and their Subsidiaries arising in
connection with seller notes, earn-outs and other similar payment obligations
constituting Acquisition Consideration in connection with Permitted Acquisitions
so long as such Liens are subject at all times to a Subordination Agreement;

(s) [reserved];

(t) Liens in favor of Bank of America, N.A. (or such other commercial bank
permitted under the definition of “Bank of America Cash Collateral Account”) on
the Bank of America Cash Collateral Account; provided that if Borrower is using
credit card services from the agent or a lender under ABL Debt Documents that
are required to be secured, Borrower shall promptly use commercially reasonable
efforts to terminate the Liens in respect of the Bank of America Cash Collateral
Account; and

(u) Liens granted under the ABL Credit Facility, in accordance with, and to the
extent subject to, the terms of the Intercreditor Agreement (“Permitted ABL
Credit Facility Liens”).

“Permitted Priority Liens” means (a) solely with respect to the specific assets
or property covered thereby, the Liens granted pursuant to, and in accordance
with, clause (u) of the definition of “Permitted Liens ,” (b) Permitted Liens
granted over specific property pursuant to clauses (f) (solely with respect to
such applicable deposit accounts), (i) (solely with respect to the interest in
such applicable lease, sublease, license or sublicense or the assets owned by
such lessor, sublessor, licensor or sublicensor underlying same), (k) (solely
with respect to the property permitted to be secured by such Indebtedness
permitted pursuant to clause (c) of the definition of “Permitted Indebtedness”),
(l) (solely with respect to the property that is part of the Capital Lease), (m)
(solely with respect to the specific assets covered by such lease that are owned
by such lessor), (n) (with respect to the goods permitted to be consigned
thereby), (p) (solely with respect to such cash held by such insurance agency
for such insurance premiums), and (t) (solely with respect to the Bank of
America Cash Collateral Account) of the definition of “Permitted Liens”, but, in
each case, only to the extent only such Lien (i) attaches solely to the assets
or property so acquired in such transaction and the proceeds thereof and
(ii) has prior priority to the Permitted ABL Credit Facility Liens, and (c) to
the extent not otherwise covered by clause (b) above, non-consensual Permitted
Liens that are solely provided by operation of (and in compliance with)
Applicable Law.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness evidenced by the permitted under clause (d) of the
definition of “Permitted Indebtedness” and that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of the
Indebtedness being refinanced or extended, (b) has a weighted average maturity
(measured as of the

 

33



--------------------------------------------------------------------------------

date of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being refinanced or extended,
(e) the obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to Loan
Parties and their Subsidiaries, taken as a whole, than those of the Indebtedness
being refinanced or extended.

“Permitted Successor Transaction” means a transaction that satisfies all of the
following conditions: (A) the Stock of the Borrower is acquired by, or the
Borrower is merged with, a corporation (each such transaction, a “Successor
Entity Transaction”) that (i) is organized in a state of the United States that
has both a Market Cap and an Enterprise Value of at least $2,000,000,000 (as
reasonably determined by the Agent), (ii) has common Stock registered under
Section 12 of the Exchange Act and listed on a National Securities Exchange,
(iii) is current in its reporting requirements under the Exchange Act and
(iv) is in compliance with all applicable listing standards of the National
Securities Exchange on which its common stock is listed (such successor
corporation, a “Successor Entity”), (B) before, at the time of and after giving
effect to such Successor Entity Transaction, no Event of Default has occurred
and is continuing, (C) Agent (for the benefit of the Secured Parties) maintains
a first priority security interest (subject only to the Permitted Priority
Liens) in all of the Collateral of the Loan Parties, and the Successor Entity
and the Loan Parties shall take such actions and execute and deliver such
documents, instruments and agreements required by Agent to effectuate the
foregoing in this clause (i)(C), (D) in connection with any such Successor
Entity Transaction, the Successor Entity shall take such actions and execute
such documents, instruments and agreements as may be reasonably required by
Agent to assume all of the Obligations on behalf of the Borrower and all
Guarantors shall reaffirm and ratify its Guarantee of the Obligations and the
Liens securing the Obligations the Borrower and such Guarantors granted under
the Loan Documents to secure such Guarantees and Obligations, in each case, in a
manner reasonably satisfactory to the Agent, (E) the Successor Entity and/or the
Borrower shall take such actions requested by the Agent or any holder of the
Warrants to effectuate the bargain, intention and agreements previously set
forth in the Warrants, the Registration Rights Agreement and the other Loan
Documents, (F) before, at the time of and after giving effect to such Successor
Entity Transaction, the Successor Entity (provided that the amounts related to
the Successor Entity shall be limited to those incurred by the Successor Entity
only (and not any of its Subsidiaries) unless such Subsidiaries (other than any
Excluded Subsidiaries) have completed and consummated the Successor Entity
Subsidiary Joinder Actions), the Loan Parties and their Subsidiaries shall have
a Total Leverage Ratio on a pro forma basis (after giving effect to the
Successor Entity Transaction and any Indebtedness that will remain or be assumed
after such consummation thereof) of no greater than 2:1 and the Successor Entity
and the Loan Parties shall deliver a certificate certifying to the same and
providing such evidence and calculations thereof that may be reasonably
requested by Agent, (H) the Successor Entity both on an individual basis and
together with the Loan Parties and their Subsidiaries (on a consolidated basis),
immediately before, at the time of and immediately after giving effect to such
Successor Entity Transaction, is/are Solvent, (I) before, at the time of and
after giving effect to such Successor Entity Transaction, the representations
and warranties set forth in the Loan Documents (and the Prior Loan Documents)
are true, correct and complete in all material respects (without giving effect
to any double materiality) as of the Prior Agreement Date, the Agreement Date
and the date thereof (or, if such representation or warranty is made as of such
earlier specified date, as of such earlier specified date), (J) (1) each
Subsidiary of the Successor Entity that was a Subsidiary of the Borrower
immediately prior to the consummation of the Successor Entity Transaction shall
comply with Section 5.1(l) and shall take such actions and execute and deliver
such agreements, instruments and other documents in connection therewith as
reasonably requested by Agent and (2) if the Subsidiaries of the Successor
Entity immediately prior to giving effect to the Successor Entity Transaction
and that will remain Subsidiaries of the Successor Entity after giving effect to
the Successor Entity Transaction are to be included in the components of the
definition of “Total Leverage Ratio” (and all components of the various
definitions of the capitalized financial terms used in such definitions and the
definitions of each such other capitalized financial term

 

34



--------------------------------------------------------------------------------

related thereto) to determine whether clause (F) above is satisfied, such
Subsidiaries of the Successor Entity (other than any Excluded Subsidiaries) have
completed and consummated the Successor Entity Subsidiary Joinder Actions in a
manner reasonably satisfactory to Agent, and (K) the Successor Entity and the
Loan Parties shall deliver a certificate certifying that each of the foregoing
conditions in this definition have been satisfied.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“PIK Interest Payment” has the meaning set forth in Section 2.6(a).

“PIK Interest Rate” means 4.75% per annum for the principal amount of the Loans
and any overdue interest thereon.

“Portfolio Interest Certificate” has the meaning set forth in Section 2.5(d).

“Principal Market” means the NASDAQ Global Select Market (or any successor to
the foregoing).

“Prior Agreement Date” means April 3, 2017.

“Prior Facility Agreement” has the meaning specified therefor in the recitals
hereto.

“Prior Loan Documents” has the meaning specified therefor in Section 6.29.

“Pro Rata Loan Share” means, with respect to any Lender, the applicable amount
specified opposite such Lender’s name on Annex A under the column “Total
Disbursement Amount” (as such amount may be increased, decreased or otherwise
adjusted from time to time in accordance with the terms hereof (including
pursuant to any PIK Interest Payment or pursuant to any assignment and transfers
by the Lenders hereunder) and the actual principal amount outstanding related
thereto).

“Pro Rata Share” means, with respect to any Lender, the applicable percentage
(as adjusted from time to time in accordance with the terms hereof) obtained by
dividing (a) such Lender’s Pro Rata Loan Share of the outstanding Loans, by
(b) the total outstanding amount of Loans held by all Lenders.

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Loan Party or any of a Loan Party’s
Subsidiaries.

“Put Notice” has the meaning set forth in Section 5.3.

“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the Agreement Date, by the Loan Parties party thereto in favor of Agent.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party or any Subsidiary of any Loan Party.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action (e.g., seizure).

“Register” has the meaning set forth in Section 1.4(b).

 

35



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement dated as of the Agreement Date entered into by the
Borrower and the Lenders and substantially in the form of Exhibit E (as may be
amended, restated, supplemented or otherwise modified from time to time).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

“Regulatory Required Permit” means any and all licenses, clearances, exemptions,
approvals, registrations, and permits issued by the FDA, DEA or any other
applicable Governmental Authority, including, without limitation, Drug
Applications, any 510(k) premarket clearance, grant of a de novo request,
premarket approval application (“PMA”), or investigational device exemption
(“IDE”), or the foreign equivalent to any of the foregoing necessary for the
design, testing, manufacture, processing, assembly, packaging, labeling,
marketing, distribution, commercialization, import, export, or sale of any
Product by any applicable Loan Party (or Loan Parties) and its (or their)
Subsidiaries as such activities are being conducted by such Loan Party (or Loan
Parties) and its (or their) Subsidiaries with respect to such Product at such
time; and any device listings and device establishment registrations under 21
C.F.R. Part 807, and any drug listings and drug establishment registrations
under 21 U.S.C. Section 510, registrations issued by DEA under 21 U.S.C.
Section 823 (if applicable to any Product) and those issued by State governments
for the conduct of the Loan Parties’ or any of their Subsidiaries’ business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction or
inspection.

“Reporting Period” has the meaning set forth in Section 5.1(h).

“Required First Out Waterfall Lenders” means, at any time, the First Out
Waterfall Lenders whose First Out Waterfall Pro Rata Share aggregate more than
fifty percent (50%).

“Required Last Out Waterfall Lenders” means, at any time, Last Out Waterfall
Lenders whose Last Out Waterfall Pro Rata Share aggregate more than fifty
percent (50%).

“Required Lenders” means, at any time, both the Required First Out Waterfall
Lenders and the Required Last Out Waterfall Lenders, unless all of the First Out
Waterfall Obligations (other than (y) unasserted contingent indemnification
First Out Waterfall Obligations and (z) those First Out Waterfall Obligations
under any Warrant or the Registration Rights Agreement that are not due or
payable at the time when all other First Out Waterfall Obligations are paid in
full in cash) have been paid in full in cash and any Last Out Waterfall
Obligations remain outstanding, in which case, the term “Required Lenders” shall
mean only the Required Last Out Waterfall Lenders.

“Restricted Payment” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities on account of any of its Stock, (ii) the
purchasing, redemption or other acquisition for value of any of its Stock

 

36



--------------------------------------------------------------------------------

(other than, when no Default or Event of Default has occurred or is continuing
(or would occur after giving effect to any such purchase, redemption or other
acquisition) and to the extent there would be pro forma compliance with the
financial covenants in Sections 5.2(xxiv) through (xxix) (after giving effect to
any such purchase, redemption or other acquisition), solely pursuant to the
Borrower’s stock option exchange program on the terms set forth, and
specifically described (and without giving effect to any changes thereto that
would be adverse to the Secured Parties), in that certain proxy statement of the
Borrower filed with the SEC on April 20, 2018, the Borrower shall have the
ability to provide certain qualified employees of the Borrower (which shall not
include name executive officers or board of directors of the Borrower and only
with respect to “Eligible Participants” (as described therein)) the option to
surrender certain “out-of-the-money” or “underwater” options with an exercise
price of $6.50 or greater that are “Eligible Options” (as described therein) for
cancellation in exchange for a grant of a lesser number of new restricted stock
units of the Borrower that may be settled for shares of the Borrower’s common
stock under the Borrower’s amended and restated 2015 stock incentive plan of the
Borrower that is attached to such aforementioned proxy statement (and without
giving effect to any material changes thereto), all as further specifically
described (and without giving effect to any material changes thereto) in such
proxy statement) now or hereafter outstanding or (iii) the making of any payment
or prepayment of principal of, premium, if any, interest, fees, redemption,
exchange, purchase, retirement, defeasance, sinking fund or similar payment with
respect to, any Indebtedness subordinated to the Obligations as to right and
time of payment or as to other rights and remedies thereunder. For the avoidance
of doubt, the entry into, any payments or deliveries in respect of, and the
performance, exercise and/or settlement of the Borrower’s 2.25% Convertible
Notes, 3.25% Convertible Notes (including, for the avoidance of doubt, any
Permitted 3.25% Convertible Note Refinancing), Capped Calls, Warrants or under
the ABL Credit Facility are not Restricted Payments.

“Rights Plan” has the meaning set forth in Section 3.1(rr).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person named on the list of specially designated
nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sarbanes-Oxley” has the meaning set forth in Section 3.1(kk).

“Scheduled First Amortization Payment of First Out Waterfall Loans” has the
meaning set forth in Section 2.3(a).

“Scheduled Second Amortization Payment of First Out Waterfall Loans” has the
meaning set forth in Section 2.3(a).

“SDN List” has the meaning set forth in Section 3.1(jj).

“SEC” means the United States Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by the Borrower with the SEC pursuant to the Securities Act or
the Exchange Act since January 1, 2016 (including all financial statements and
schedules included therein, all exhibits thereto and all documents incorporated
by reference therein).

“Second Amortization Date” has the meaning set forth in Section 2.3(a).

“Secured Parties” means Agent, the Lenders and all Indemnified Persons.

“Securities” means the Loans, the Notes, and the related guaranties set forth in
the Security Agreement of the Guarantors, the Interest Payment Shares, the
Conversion Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Security Agreement” means the Amended and Restated Guaranty and Security
Agreement executed and delivered on the Agreement Date pursuant to which the
Loan Parties party thereto continue to grant to Agent for the benefit of the
Secured Parties a security interest in all of their Collateral to secure the
Obligations, as amended, restated, supplemented or otherwise modified from time
to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person at a “fair
valuation” (as referenced in the Bankruptcy Code) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital in relation to such Person’s business as contemplated as of the
Agreement Date. In computing the amount of contingent or unliquidated
liabilities at any time, such liabilities shall be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing
permitted hereunder, any Capped Call transactions, and the Warrants) to
purchase, subscribe for or otherwise acquire any other Stock, whether or not
presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness of the Loan Parties incurred pursuant
to the terms of the Subordinated Debt Documents and with the prior written
consent of Agent, all of which documents must be in form and substance
acceptable to Agent in its sole discretion. As of the Agreement Date, there is
no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Indebtedness governed by a Subordination Agreement, all of which documents must
be in form and substance acceptable to Agent in its sole discretion. As of the
Agreement Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of one or more Loan Parties, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Indebtedness owing from any Loan

 

38



--------------------------------------------------------------------------------

Party or Loan Parties and/or the Liens securing such Indebtedness granted by any
Loan Party or Loan Parties to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Agreement, the terms and
provisions of such Subordination Agreements to have been agreed to by, and be
acceptable to, Agent in the exercise of its sole discretion.

“Subordination Provisions” has the meaning set forth in Section 5.4(v)(i).

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than fifty percent
(50%) of such capital stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Loan Party.

“Successor Entity” has the meaning set forth in the definition of “Permitted
Successor Transaction.”

“Successor Entity Subsidiary Joinder Actions” has the meaning set forth in the
definition of “EBITDA”.

“Successor Entity Transaction” has the meaning set forth in the definition of
“Permitted Successor Transaction.”

“Swap Contract” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, not
including Capped Calls.

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
consolidated, combined or unitary tax returns.

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings imposed by an Governmental
Authority, together with any interest, additions to tax, penalties or other
Liabilities with respect thereto.

“Tax Returns” has the meaning set forth in Section 3.1(p).

“Third Party Obligation” has the meaning provided therefor in the definition of
“Contingent Obligation.”

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private health care
insurers and managed care organizations.

“Third Party Payor Programs” means all private or governmental programs
providing health care benefits, whether through insurance or otherwise, that are
sponsored by a Third Party Payor.

 

39



--------------------------------------------------------------------------------

“Title IV Plan” means an Employee Benefit Plan subject to Title IV of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate incurs or
otherwise has or could reasonably be expected to have any obligation or
Liabilities (including under Section 4069 of ERISA).

“Total Leverage Ratio” means, with respect to any measurement period, the ratio
of (a) Indebtedness reflected as liabilities on the Successor Entity’s most
recent publicly reported balance sheet as of the last day of such measurement
period to (b) EBITDA as of the last day for such measurement period; provided
that, in each case of clause (a) and clause (b), such amounts shall be limited
to those incurred by the Successor Entity only (and not any of its Subsidiaries)
unless such Subsidiaries (other than any Excluded Subsidiaries) have completed
and consummated the Successor Entity Subsidiary Joinder Actions.

“Trademarks” has the meaning set forth in the Security Agreement.

“Trademark Security Agreement” means any trademark security agreement executed
and delivered by any Loan Party to Agent, on behalf of the Secured Parties, as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Trading Day” means any day on which the common Stock of the applicable Person
is traded for at least six hours on a National Securities Exchange.

“Transactions” means (a) the repayment of certain existing Indebtedness
(including certain of the 2.25% Convertible Notes and, in connection with any
loans funded on the Prior Agreement Date under the Existing ABL Credit Facility
or any other obligations outstanding on the Prior Agreement Date under the
Existing ABL Credit Facility, all of the Indebtedness and other obligations
evidenced by the Existing ABL Credit Facility and the Existing ABL Debt
Documents), (b) the funding of the Disbursements, and (c) the payment of fees,
commissions, costs and expenses in connection with each of the foregoing.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et
seq., Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“Trunk Inventory” means “trunk stock inventory” that is in the possession of
sales personnel of the Loan Parties.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended from time to time.

“Volume Weighted Average Price” for any security as of any Trading Day means the
volume weighted average sale price of such security on the National Securities
Exchange on which such security is listed as reported by Bloomberg Financial
Markets or an equivalent, reliable reporting service reasonably selected by the
Agent (“Bloomberg”). Volume Weighted Average Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading hours.

“Warrant Distributions” has the meaning set forth in Section 3.1(z).

 

40



--------------------------------------------------------------------------------

“Warrants” means the Initial Warrants and the Additional Warrants.

“Warrant Shares” has the meaning set forth in Section 3.1(z).

Section 1.2 Interpretation. In this Agreement and the other Loan Documents,
unless the context otherwise requires, all words and personal pronouns relating
thereto shall be read and construed as the number and gender of the party or
parties requires and the verb shall be read and construed as agreeing with the
required word and pronoun. The division of this Agreement and the other Loan
Documents into Articles and Sections and the use of headings and captions is for
convenience of reference only and shall not modify or affect the interpretation
or construction of this Agreement or any of its provisions. The words “herein,”
“hereof,” “hereunder,” “hereinafter” and “hereto” and words of similar import
refer to this Agreement (or other applicable Loan Document) as a whole and not
to any particular Article or Section hereof (or thereof). The term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The term “documents” and “agreements” include any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The use in any of the Loan Documents of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. References to a specified Article, Exhibit, Section or Schedule shall be
construed as a reference to that specified Article, Exhibit, Section or Schedule
of this Agreement (or other applicable Loan Document). Unless specifically
stated otherwise, any reference to any of the Loan Documents means such document
as the same shall be amended, restated, supplemented or otherwise modified and
from time to time in effect. The references to “asset” (or “assets”) and
“property” (or “properties”) in the Loan Documents are meant to be mean the same
and are used throughout the Loan Documents interchangeably, and such words shall
be deemed to refer to any and all tangible and intangible assets and properties,
including cash, securities, Stock, accounts and contract rights. Unless
otherwise specified herein or therein, all terms defined in any Loan Document
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto or thereto. The meanings of defined terms
shall be equally applicable to the singular and plural forms of the defined
terms. Terms (including uncapitalized terms) not otherwise defined herein and
that are defined in the UCC shall have the meanings therein described. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the word “since” means “since and
including”; the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, unless otherwise expressly
stated, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action. References to any
statute or regulation may be made by using either the common or public name
thereof or a specific cite reference and, except as otherwise provided with
respect to FATCA, are to be construed as including all statutory and regulatory
provisions related thereto or consolidating, amending, replacing, supplementing
or interpreting the statute or regulation, and any reference to any law or
regulation, shall, unless otherwise specified, refer to such law or regulation
as amended, modified or supplemented from time to time. Whenever any reference
is made in any Loan Document to any Person such reference shall be construed to
include such Person’s permitted successors and permitted assigns. Any financial
ratios required to be satisfied in order for a specific action to be permitted
under any Loan Document shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein or therein and rounding
the result up or down to the nearest number (with a rounding-up if there is no
nearest number). Unless otherwise specified, all references in any Loan Document
to times of day shall be references to New York City time. Notwithstanding
anything to the contrary in any Loan Document, any

 

41



--------------------------------------------------------------------------------

reference to “Organizational Document” or “Organizational Documents” of any Loan
Party or any of its Subsidiaries in any Loan Document shall mean such written
documents, agreements and arrangements that are in effect on the Prior Agreement
Date after giving effect to the Transactions occurring on the Prior Agreement
Date that have been approved by Agent, without giving effect to any amendment,
restatement, change, supplement, waiver or other modification thereto or thereof
that is not permitted by Section 5.2(x). The terms “shall” and “will” are used
interchangeably in this Agreement and the other Loan Documents and mean for the
Loan Parties and their Subsidiaries to have an absolute obligation to perform or
do (or not perform or do) a certain action or event, as the context may require.
Any reference to “payment in full”, “paid in full”, “repaid in full”, “prepaid
in full”, “redeemed in full”, “no Obligations remain outstanding” or any other
term or word of similar effect used in this Agreement or any other Loan Document
with respect to the Loans or the Obligations shall mean all Obligations
(including any Non-Callable Make Whole Amount, any CoC Fee and the Exit Payment)
(other than (y) unasserted contingent indemnification obligations and (z) those
Obligations under any Warrant or the Registration Rights Agreement that are not
due or payable at the time when all other Obligations are paid in full in cash)
have been repaid in full in cash, have been fully performed and no longer remain
outstanding.

Section 1.3 Business Day Adjustment. Except as otherwise expressly stated herein
or in any other Loan Document, if the day by which any payment or other
performance is due to be made is not a Business Day, that payment or performance
shall be made by the next succeeding Business Day unless that next succeeding
Business Day falls in a different calendar month, in which case that payment or
other performance shall be made by the Business Day immediately preceding the
day by which such payment or other performance is due to be made; provided that
interest will continue to accrue each additional day in connection therewith.

Section 1.4 Loan Records.

(a) The Borrower shall record on its books and records the amount of the Loan,
the type and tranche of the Loans (whether the Loan is a First Out Waterfall
Loan or a Last Out Waterfall Loan), the interest rate applicable thereto, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding.

(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, a record of ownership (the “Register”) in which the Borrower agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of each Lender in the Loan (including whether the Lender is a First
Out Waterfall Lender or a Last Out Waterfall Lender and whether the Loan is a
First Out Waterfall Loan or a Last Out Waterfall Lender), and any assignment of
any such interest or interests. The Borrower shall maintain such Register in
accordance with usual and customary business practices and the Borrower shall
record (1) the names and addresses of the Lenders (and any change thereto
pursuant to this Agreement), (2) the amount of the Loan (and whether the amount
of such Loan is related to a First Out Waterfall Loan or a Last Out Waterfall
Loan) and each funding of any participation therein, (3) the amount of any
principal, interest, fee or other amount due and payable or paid, and (4) any
other payment received by the Lenders from the Borrower and its application to
the Loan.

(c) The Loans made by each Lender are evidenced by this Agreement and the Loan
Notes issued pursuant to the Prior Facility Agreement. On the Agreement Date,
the Borrower shall execute and deliver to (x) each First Out Waterfall Lender, a
new First Out Waterfall Note and (y) each Last Out Waterfall Lender, a new Last
Out Waterfall Note, and after the Agreement Date the Borrower shall execute and
deliver to each Lender (and/or, if applicable and if so requested by any
assignee Lender pursuant to the assignment provisions of Section 6.5) on the
date of request by such Lender an amended and restated Loan Note or new Loan
Note (which (i) if to a First Out Waterfall Lender, shall be substantially in
the form of a First Out Waterfall Note attached hereto as Exhibit A-1, and
(ii) if to a Last Out Waterfall Lender, shall be

 

42



--------------------------------------------------------------------------------

substantially in the form of a Last Out Waterfall Note attached hereto as
Exhibit A-2 (in each case, with any amendment and restatement mechanics built in
as necessary that are in form and substance reasonably satisfactory to such
applicable Lender and the Agent)), in each case, payable to such Lender in an
amount equal to the unpaid principal amount of the Loans held by such Lender
(which, at the request of such Lender shall be in the form of separate Loan
Notes (taking into account the type and tranche of Loan) for separate or
different parts of the Loans (taking into account the type and tranche of Loan)
held by such Lender). For the avoidance of doubt, each “Loan Note” (as defined
in the Prior Facility Agreement) issued, executed and/or delivered by the
Borrower prior to the Agreement Date remains valid, binding and enforceable
against the Borrower and continues to evidence and cover the Loans and other
Obligations owed to such Lender that is the holder or beneficiary of such Loan
Note and, effective on the Agreement Date, shall be deemed amended and restated
to be in the form of the First Out Waterfall Loan Note attached hereto as
Exhibit A-1 (whether or not the new First Out Waterfall Loan Notes have then
been delivered to the First Out Waterfall Lenders as required hereby). On and
after the Agreement Date, the principal of, and accrued and unpaid interest on,
the First Out Waterfall Notes (and the First Out Waterfall Loans evidenced
thereby) shall be convertible into shares of Common Stock as provided in the
First Out Waterfall Notes. Notwithstanding anything to the contrary contained in
this Agreement, the Loans (including any Note(s) evidencing the Loans) are
registered obligations, the right, title and interest of the Lenders and their
successors and assignees in and to the Loan shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 1.4 shall be construed so that
the Loan is at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Borrower, Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, Agent or such Lender at any reasonable
time and from time to time upon reasonable prior notice, or when an Event of
Default or Default exists, with just notice (whether reasonable or not) by Agent
or any such Lender.

Section 1.5 Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrower or its Subsidiaries (including, with respect to GAAP, any change in
GAAP that would require leases that would be classified as operating leases
under GAAP on the Agreement Date to be reclassified as Capital Leases) shall be
given effect for purposes of measuring compliance with any provision of this
Agreement or otherwise determining any relevant ratios and baskets which govern
whether any action is permitted hereunder unless the Borrower and the Agent
agree to modify such provisions to reflect such changes in GAAP, and unless such
provisions are modified, all financial statements and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such changes in GAAP. Notwithstanding any other provision contained herein or in
any other Loan Document, all terms of an accounting or financial nature used
herein and in the other Loan Documents shall be construed, and all computations
of amounts and ratios referred to herein and in the other Loan Documents shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards No. 159 (Codification of Accounting Standards 825-10) to
value any Indebtedness or other liabilities of any Loan Party or any Subsidiary
at “fair value,” as defined therein.

Section 1.6 Tax Treatment. It is the intention and agreement of the Parties that
the changes to the Borrower’s existing indebtedness owed to the Lenders that are
being effectuated pursuant to this Agreement shall be treated for federal income
tax purposes as made pursuant to and as part of a plan of recapitalization and
reorganization of the Borrower described in Section 368(a)(1)(E) of the Code.
The

 

43



--------------------------------------------------------------------------------

Parties shall prepare their income Tax Returns consistent with this treatment
unless otherwise required by applicable federal income Tax law.

Section 1.7 Officers. Any document, agreement or instrument delivered under the
Loan Documents that is signed by an Authorized Officer or another officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Authorized Officer or other officer shall be conclusively
presumed to have acted on behalf of such Loan Party in such person’s capacity as
an officer of such Loan Party and not in any individual capacity.

Section 1.8 Joint Drafting and Negotiation. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question or intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

ARTICLE 2

AGREEMENT FOR THE LOANS

Section 2.1 Use of Proceeds. The proceeds of the Disbursements were or will be
used solely (i) to refinance certain of the existing Indebtedness (including a
certain amount of the existing 2.25% Convertible Notes), (ii) to provide funds
for the Borrower’s working capital and general corporate purposes, and (iii) to
pay a portion of the fees, costs and expenses related to the Prior Facility
Agreement and this Agreement.

Section 2.2 Disbursements.

(a) The Disbursements.

(i) Subject to the terms and conditions of the Prior Facility Agreement and this
Agreement and in reliance on the representations and warranties in the Prior
Loan Documents and the Loan Documents, the First Out Waterfall Lenders (or its
predecessors) on the Prior Agreement Date severally and not jointly advanced to
the Borrower on such date, the principal amount set forth opposite such First
Out Waterfall Lender’s (or its predecessors) name in Annex A of the Prior
Facility Agreement under the heading “Disbursement Amount” appearing therein
(such advances and loans, the “First Out Waterfall Loan”). Amounts borrowed
under Section 2.2(a) of the Prior Facility Agreement (and/or mentioned in this
Section 2.2(a)(i)) are referred to as the “First Out Waterfall Disbursement.”

(ii) In reliance on the representations and warranties, conditions and terms in
this Agreement and the other Loan Documents, the Last Out Waterfall Lender on
the Agreement Date hereby exchanges its Exchanged Deerfield Convertible Notes
for a loan under this Agreement in the principal amount set forth opposite the
Last Out Waterfall Lender’s name in Annex A of this Agreement under the heading
“Last Out Waterfall Loan Commitment” appearing therein (such loan, the “Last Out
Waterfall Loan”). The amount of the Last Out Waterfall Loan is also referred to
as the “Last Out Waterfall Disbursement” (together with the First Out Waterfall
Disbursement, the “Disbursements”).

 

44



--------------------------------------------------------------------------------

(b) No Re-Borrowing of Disbursements or Loans. Any Loans or Disbursements which
are paid, repaid, prepaid or redeemed may not be re-borrowed under any
circumstance.

Section 2.3 Payments; Prepayments; No Call; Non-Callable Make Whole Amount;
First Out Waterfall Note Conversions.

(a) The Borrower shall pay in cash on the earliest of (i)(A) the dates set forth
in the second column of the table below, to each of the First Out Waterfall
Lenders, based on their First Out Waterfall Pro Rata Share of the outstanding
principal amount of the First Out Waterfall Loans and their pro rata share of
all other First Out Waterfall Obligations, in the amounts set forth in the
second column of the table below and (B) the dates set forth in the third column
of the table below, to each of the Last Out Waterfall Lenders, based on their
Last Out Waterfall Pro Rata Share of the outstanding principal amount of the
Last Out Waterfall Loans and their pro rata share of all other Last Out
Waterfall Obligations, in the amounts set forth in the third column of the table
below (in each case of clause (A)(i) and clause (A)(ii) above, as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to this Section 2.3 with the application of any such prepayment being applied
and adjusted as set forth in Section 2.3(e)), (ii) the date the principal amount
of the Obligations are declared to be or automatically becomes due and payable
following an Event of Default, to each of the Lenders, based on the application
set forth in Section 2.3(d), all of the outstanding Obligations (other than
(y) unasserted contingent indemnification obligations and (z) those Obligations
under any Warrant or the Registration Rights Agreement that are not due or
payable at the time when all other Obligations are paid in full in cash) , and
(iii) on the date provided for in Section 5.3, to each of the Lenders, based on
the application set forth in Section 2.3(d), all of the outstanding Obligations
(other than (y) unasserted contingent indemnification obligations and (z) those
Obligations under any Warrant or the Registration Rights Agreement that are not
due or payable at the time when all other Obligations are paid in full in cash):

 

Payment Dates

  

Principal Amortization

Payment of First Out Waterfall Loan

  

Principal Amortization Payment

of Last Out Waterfall Loan

April 2, 2021 (the “First Amortization Date”)    One-third (1/3rd) of the
principal amount of all the First Out Waterfall Loans as of the First
Amortization Date after taking into account the PIK Interest Payments added to
the principal of the First Out Waterfall Loans on or before the First
Amortization Date (such payment of First Out Waterfall Loans, the “Scheduled
First Amortization Payment of First Out Waterfall Loans”)    $0 April 2, 2022
(the “Second Amortization Date”)    One-half (1/2) of the principal amount of
all the First Out Waterfall Loans as of the Second Amortization Date after
taking into account the PIK Interest Payments added to the principal of the
First Out Waterfall Loans (including any prior cash payment of the PIK Interest
Payments on the First Out Waterfall Loans made as part of the Scheduled First
Amortization Payment of First Out Waterfall Loans) on or before the    One-half
(1/2) of the principal amount of all the Last Out Waterfall Loans as of the
Second Amortization Date after taking into account the PIK Interest Payments
added to the principal of the Last Out Waterfall Loans on or before the Second
Amortization Date

 

45



--------------------------------------------------------------------------------

  

Second Amortization Date (such payment of First Out Waterfall Loans, the
“Scheduled Second Amortization Payment of First Out Waterfall Loans”)

 

   Maturity Date    All remaining outstanding principal amounts of the First Out
Waterfall Loans as of the Maturity Date after taking into account the PIK
Interest Payments added to the principal of the First Out Waterfall Loans on or
before the Maturity Date (such payment of First Out Waterfall Loans, the
“Maturity Date Payment of First Out Waterfall Loans”), or such lesser
outstanding amount of the First Out Waterfall Loans, plus all other First Out
Waterfall Obligations outstanding as of the Maturity Date (other than
(y) unasserted contingent indemnification obligations and (z) those First Out
Waterfall Obligations under any Warrant or the Registration Rights Agreement
that are not due or payable at the time when all other First Lien Waterfall
Obligations are paid in full in cash)    All remaining outstanding principal
amounts of the Last Out Waterfall Loans as of the Maturity Date after taking
into account the PIK Interest Payments added to the principal of the Last Out
Waterfall Loans on or before the Maturity Date, plus all other Last Out
Waterfall Obligations outstanding as of the Maturity Date (other than unasserted
contingent indemnification obligations)

(b) Any First Out Waterfall Lender which is also a holder of Warrants may, at
such First Out Waterfall Lender’s sole option, in accordance with
Section 3(a)(iii) of the applicable Warrant, pay the Exercise Price (as defined
in the applicable Warrant) by reducing the principal amount of such First Out
Waterfall Lender’s First Out Waterfall Loans in an amount equal to such Exercise
Price, which reduction shall be applied as set forth in Section 2.3(f). For the
avoidance of doubt, this Section 2.3(b) is not applicable (and not available) to
any Last Out Waterfall Notes or Last Out Waterfall Loans.

(c) Notwithstanding anything to the contrary in any of the Loan Documents,
outstanding principal amounts on the Loans shall not be permitted to be prepaid,
repaid, redeemed or paid prior to the First Amortization Date except solely as
required or permitted by Section 5.3 or otherwise as set forth in this
Section 2.3(c). If any principal on Loans are prepaid, repaid, redeemed or paid
(A) prior to the First Amortization Date for any reason (such as an acceleration
of the Loans following the occurrence of an Event of Default, an exercise of any
Secured Party’s rights or remedies available under the Loan Documents, an
exercise of any rights or remedies by ABL Agent, an ABL Lender or any other
party to the ABL Debt Documents, upon the consummation of a Change of Control,
pursuant to Section 5.3, by any optional prepayment or otherwise), then the
amount (in addition to the principal amount of the Loans and any accrued and
unpaid interest owed thereon) required to be prepaid, repaid, redeemed or paid
shall be the Non-Callable Make Whole Amount applicable to the principal amount
of Loans so prepaid, repaid, redeemed or paid (plus, if In Connection with a
Change of Control, the CoC Fee) or (B) on or after the First Amortization Date
but prior to the Maturity Date, In Connection with a Change of Control, then the
amount (in addition to the principal amount of the Loans and any accrued and
unpaid interest owed thereon) required to be prepaid, repaid, redeemed or paid
shall be the CoC Fee. The Non-Callable Make Whole Amount (together with any
applicable CoC Fee) shall be paid by the Borrower to the Lenders based on their
Pro Rata Share of the principal amount of the Loans on the date of such
prepayment, repayment, redemption or payment. The Parties acknowledge and agree
that, in light of the impracticality and extreme

 

46



--------------------------------------------------------------------------------

difficulty of ascertaining actual damages, the Non-Callable Make Whole Amount
and any CoC Fee are intended to be a reasonable calculation of the actual
damages that would be suffered by the Secured Parties as a result of any such
prepayment, repayment, redemption or payment. The parties hereto further
acknowledge and agree that the Non-Callable Make Whole Amount and the CoC Fee
are not intended to act as a penalty or to punish the Borrower for any such
prepayment, repayment, redemption or payment. For the avoidance of doubt, other
than as set forth above in clause (B) in the second sentence of this
Section 2.3(c), prepayments of the Loans made on or after the First Amortization
Date, in whole or in part, are permitted and may be made without premium or
penalty.

(d) Each prepayment, repayment, redemption and payment by the Borrower or any
Loan Party (and all proceeds of Collateral) shall be applied as follows:

(i) So long as no Application Event has occurred and in continuing, to
(A)(1) all principal amortization payments of the Loans shall be paid as set
forth in Section 2.3(a) and (2) all other principal prepayments, repayments,
redemptions and payments and all interest payments shall be paid by the Borrower
and the other Loan Parties (and any such amounts received by Agent shall be
apportioned) ratably among the Secured Parties (according to the unpaid
principal balance of the principal and interest to which such payments relate
held by each Secured Party) and (B) all payments of fees, expenses and other
Obligations (that, for the avoidance of doubt, are not covered in clause (A)
above) shall be paid by the Borrower and the other Loan Parties (and any such
amounts received by Agent shall be apportioned), other than such fees, expenses
or other Obligations that are, based on the express terms of the Loan Documents,
for a Secured Party’s separate account, ratably among the Secured Parties having
a Pro Rata Share of the type of Obligation to which such a particular fee,
expense or other Obligation relates. All payments to be made hereunder by the
Borrower or the other Loan Parties shall be remitted to the Lenders (other than
amounts owed specifically to Agent or such other Secured Party) and all such
payments, and all proceeds of Collateral paid by the Borrower or any other Loan
Party to the Lenders or received by Agent (or any other Secured Party), shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the Loans and other Obligations outstanding.

(ii) At any time that an Application Event has occurred and is continuing, as
follows: (i) first, to all fees, costs and expenses (including any attorneys’
fees) owed to Agent under the Loan Documents, (ii) second, ratably to all fees,
costs and expenses (including any attorneys’ fees) owed to any First Out
Waterfall Lender under the Loan Documents, (iii) third, ratably to accrued and
unpaid interest owed to the First Out Waterfall Lenders under the Loan
Documents, (iv) fourth, ratably to the principal amount of the Loans (including
any Non-Callable Make Whole Amount, any CoC Fee and the First Out Waterfall Loan
Exit Payment, if applicable) owed to the First Out Waterfall Lenders, (v) fifth,
ratably to all other First Out Obligations (other than any First Out Obligations
in respect of any Warrant or the Registration Rights Agreement that are not at
such time owing, due or unpaid) owing to Agent or the other First Out Waterfall
Secured Parties, and with respect to any such First Out Waterfall Obligations
owed to Agent and the other First Out Waterfall Secured Parties, shall be
allocated ratably among Agent and the other First Out Waterfall Secured Parties
based on their pro rata share of such other First Out Waterfall Secured Parties,
(vi) sixth, ratably to all fees, costs and expenses (including any attorneys’
fees) owed to any Last Out Waterfall Lender under the Loan Documents,
(vii) seventh, ratably to accrued and unpaid interest owed to the Last Out
Waterfall Lenders under the Loan Documents, (viii) eighth, ratably to the
principal amount of the Loans (including any Non-Callable Make Whole Amount and
any CoC Fee, if applicable) owed

 

47



--------------------------------------------------------------------------------

to the Last Out Waterfall Lenders, and (ix) ninth, ratably, to all other Last
Out Waterfall Obligations owing to any Last Out Waterfall Secured Party, and,
with respect to any such Last Out Waterfall Obligations owed to the Last Out
Waterfall Secured Parties, shall be allocated ratably among the Last Out
Waterfall Secured Parties based on their pro rata share of such other Last Out
Waterfall Obligations. With respect to any prepayments, repayments, redemptions,
payments or distributions in cash, property or other assets that any Last Out
Waterfall Lender pays over to Agent or any First Out Waterfall Lender under the
terms of this Agreement, such Last Out Waterfall Lender will be subrogated to
the rights of First Out Waterfall Lenders; provided, that no Last Out Waterfall
Lender may assert or enforce any such rights of subrogation it may acquire as a
result of any prepayment, repayment, redemption, payment or distribution
hereunder until all First Out Waterfall Obligations (other than (y) unasserted
contingent indemnification obligations and (z) those First Out Waterfall
Obligations under any Warrant or the Registration Rights Agreement) have been
paid in full in cash. Each Last Out Waterfall Lender agrees that any
prepayments, repayments, redemptions, payments or distributions in respect of
the Last Out Waterfall Obligations received by such Last Out Waterfall Lender in
violation of this Agreement shall be as promptly as practicable paid over to
Agent, for the benefit of the First Out Waterfall First Out Waterfall Lenders,
in respect of the First Out Waterfall Obligations, in the same form as received,
with any necessary endorsements, to be applied in accordance with this
Agreement, and each Last Out Waterfall Lender hereby authorizes Agent to make
any such endorsements as agent for the Last Out Waterfall Lenders (which
authorization, being coupled with an interest, is irrevocable).

(e) Any principal of any Loan that is prepaid, repaid, redeemed or paid pursuant
to Section 2.3(c) or Section 5.3 shall be applied to the scheduled principal
payments of the Loans in the inverse order of maturity.

(f) (i) From and after the Agreement Date, any conversion of principal under a
First Out Waterfall Note by any First Out Waterfall Lender or payment by any
First Out Waterfall Lender of the Exercise Price of any Warrant by reducing the
principal amount of such First Out Waterfall Lender’s First Out Waterfall Loan
in an amount equal to such Exercise Price, shall be applied against, and reduce,
the Scheduled First Amortization Payment of First Out Waterfall Loans that is
owed to such First Out Waterfall Lender until the earlier of (A) the time the
Scheduled First Amortization Payment of First Out Waterfall Loans that is owed
to such converting or exercising First Out Waterfall Lender(s) has been
satisfied in full through conversions thereof and/or payments of the Exercise
Price of Warrants, and (B) 5:00 p.m. (New York City time) on the Trading Day
immediately preceding the First Amortization Date; (ii) from and after the
earlier of the time set forth in clauses (i)(A) and (i)(B) above, any
conversions of principal under a First Out Waterfall Note issued to any such
converting First Out Waterfall Lender or payment by any First Out Waterfall
Lender of the Exercise Price of any Warrant by reducing the principal amount of
such First Out Waterfall Lender’s First Out Waterfall Loan in an amount equal to
such Exercise Price shall be applied against, and reduce, the Scheduled Second
Amortization Payment of First Out Waterfall Loans owed to such First Out
Waterfall Lender until the earliest of (A) the time that an aggregate of
$60,000,000 has been applied against, and reduced, the Scheduled Amortization
Payments pursuant to this clause (ii) and clause (i) above, (B) the time the
Scheduled Second Amortization Payment of First Out Waterfall Loans that is owed
to such converting or exercising First Out Waterfall Lender(s) has been
satisfied in full through conversions thereof and/or payments of the Exercise
Price of Warrants, and (C) 5:00 p.m. (New York City time) on the Trading Day
immediately preceding the Second Amortization Date; and (iii) from and after the
earliest of the times set forth in clauses (ii)(A) and (ii)(B) above, one-half
(50%) of any conversion of principal under a First Out Waterfall Note issued to
any such converting First Out Waterfall Lender or payment by any First Out
Waterfall Lender of the Exercise Price of any Warrant by reducing the principal
amount of such First Out Waterfall Lender’s First Out Waterfall Loan in an
amount equal to such Exercise

 

48



--------------------------------------------------------------------------------

Price shall be applied against, and reduce, the Scheduled Second Amortization
Payment owed to such converting or exercising First Out Waterfall Lender and the
other half (50%) shall be applied against, and reduce, the principal amount
payable on the Maturity Date to such converting or exercising First Out
Waterfall Lender, until the earlier of (X) the time the Scheduled Second
Amortization Payment owed to such converting or exercising First Out Waterfall
Lenders has been satisfied in full through conversions thereof and/or payments
of the Exercise Price of Warrants, and (Y) 5:00 p.m. (New York City time) on the
Trading Day immediately preceding the Second Amortization Date; and
(iii) thereafter, any conversion of principal under the First Out Waterfall
Notes issued to such converting First Out Waterfall Lender(s) or payment by any
First Out Waterfall Lender of the Exercise Price of any Warrant by reducing the
principal amount of such First Out Waterfall Lender’s First Out Waterfall Loan
in an amount equal to such Exercise Price shall be applied against, and reduce,
the principal amount due and payable on the Maturity Date to such converting or
exercising First Out Waterfall Lender . Each Lender and the Borrower
acknowledges and agrees that, following the date hereof, to the extent any
conversion of any First Out Waterfall Note issued to a converting First Out
Waterfall Lender or payment by any First Out Waterfall Lender of the Exercise
Price of any Warrant by reducing the principal amount of such First Out
Waterfall Lender’s First Out Waterfall Loan in an amount equal to such Exercise
Price reduces the principal payment due and payable on any date to such
converting or exercising First Out Waterfall Lender, such reduction shall be
applied to the portion of such payment due under the applicable First Out
Waterfall Notes held by each of the converting First Out Waterfall Lender on a
pro rata basis in accordance with each such converting First Out Waterfall
Lender’s First Out Waterfall Lender Percentage with respect to the First Out
Waterfall Notes. For the avoidance of doubt, this Section 2.3(f) is not
applicable (and not available) to any Last Out Waterfall Notes or Last Out
Waterfall Loans.

Section 2.4 Payment Details. All payments of the Obligations by the Borrower
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim and shall be paid in cash in Dollars. Payments of any amounts
and other Obligations due to Agent or the Lenders under this Agreement or the
other Loan Documents shall be made in Dollars in immediately available funds
prior to 2:00 p.m. (New York City time) on such date that any such payment is
due, using such wire information or address for Agent or such applicable Lender
that is set forth on Schedule 2.4 or at such other bank or place as Agent or
such applicable Lenders shall from time to time designate in a writing delivered
to the Borrower at least five (5) Business Days prior to the date such payment
is due. The Borrower shall pay all and any fees, costs and expenses
(administrative or otherwise) imposed by banks, clearing houses or any other
financial institutions in connection with making any payments under any of the
Loan Documents.

Section 2.5 Taxes.

(a) Any and all payments on account of any Obligation of a Loan Party hereunder
or under any other Loan Document (in each case in this Section 2.5, for the
avoidance of doubt, not including Obligations in respect of any Warrant or the
Registration Rights Agreement) shall be made, in accordance with this
Section 2.5, free and clear of and without deduction or withholding for any and
all present or future Taxes except as required by Applicable Law. If any Loan
Party shall be required by Applicable Law to deduct or withhold any Taxes from
or in respect of any sum payable hereunder or under any other Loan Document,
(i) such Loan Party shall make such deduction or withholding, (ii) such Loan
Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and (iii) to the
extent that the deduction or withholding is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased by as
much as shall be necessary so that after making the required deduction or
withholding (including deductions or withholdings applicable to additional sums
payable under this Section 2.5), each Lender shall receive an amount equal to
the sum it would have received had no such deduction or withholding been made
(any and all such additional amounts payable shall hereafter be referred to as
the “Additional Amounts”). Within thirty (30) days after the date of any payment
of such Taxes, the Borrower shall furnish to the applicable Lender the original
or a certified

 

49



--------------------------------------------------------------------------------

copy of a receipt evidencing payment thereof or other evidence of such payment
reasonably satisfactory to such Lender.

(b) In addition, the Loan Parties agree to pay and authorize each Lender to pay
in their name, all Other Taxes. Within 30 days after the date of any payment of
Other Taxes by any Loan Party, the Borrower shall furnish to the applicable
Lender the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to such Lender.

(c) The Borrower shall reimburse and indemnify, within ten (10) days after
receipt of demand therefor, each Lender for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this Section 2.5(c)) paid or
payable by such Lender, whether or not such Indemnified Taxes were correctly or
legally asserted. A certificate of the applicable Lender(s) setting forth the
amounts to be paid thereunder and delivered to the Borrower shall be conclusive,
absent manifest error.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law. Notwithstanding anything
to the contrary in the preceding sentence, the completion, execution and
submission of such documentation (other than such documentation set forth below
in this Section 2.5(d)) shall not be required if in the Lender’s good faith
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Without limiting the generality of
the foregoing each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall, on or before the date on
which the Lender becomes a party to this Agreement, provide to Borrower and the
Agent a properly completed and executed IRS Form W-9 certifying that such Lender
is not subject to backup withholding tax. Each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) (a
“Foreign Lender”) and is entitled to an exemption from or reduction of U.S.
federal withholding tax with respect to payments under this Agreement shall, on
or before the date on which such Lender becomes a party to this Agreement,
provide Borrower and the Agent with a properly completed and executed IRS Form
W-8ECI, W-8BEN-E, W-8IMY (with proper attachments) or other applicable forms or
any other applicable certificate or document reasonably requested by the
Borrower or the Agent and prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made and, if such Foreign Lender is relying on the portfolio
interest exception of Section 871(h) or Section 881(c) of the Code (or any
successor provision thereto), shall also provide the Borrower with a certificate
(the “Portfolio Interest Certificate”) representing that such Foreign Lender is
not a “bank” for purposes of Section 881(c) of the Code (or any successor
provision thereto), is not a 10% holder of the Borrower described in
Section 871(h)(3)(B) of the Code (or any successor provision thereto), and is
not a controlled foreign corporation receiving interest from a related person
(within the meaning of Sections 881(c)(3)(C) and 864(d)(4) of the Code or any
successor provisions thereto). If the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a Portfolio
Interest Certificate on behalf of such partners. Each Lender shall provide new
forms (or successor forms) as reasonably requested by the Borrower or the Agent
from time to time and shall notify the Borrower and the Agent in writing within
a reasonable time after becoming aware of any event requiring a change in the
most recent forms previously delivered by such Lender to the Borrower or the
Agent.

 

50



--------------------------------------------------------------------------------

(e) If a payment to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Lender shall deliver
to the Borrower, at the times prescribed by law or as reasonably requested by
Borrower or the Agent, such documentation as is required in order for the
Borrower or the Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.5(e), “FATCA” shall include any amendments made to
FATCA after the Agreement Date.

(f) If a Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.5 (including all Indemnified Taxes
imposed on amounts payable under Section 2.5(c)), such Lender shall promptly pay
such refund (but only to the extent of indemnity payments made under this
Section 2.5 with respect to the Taxes refunded) to the Borrower, net of all
out-of-pocket expense (including any Taxes imposed thereon) of such Lender
incurred in obtaining such refund or making such payment, provided that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender if such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.5(f), in no event shall a Lender be required to
pay any amount to the Borrower pursuant to this Section 2.5(f), the payment of
which would place such Lender in a less favorable net after-Tax position than
such Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted or otherwise imposed and the
indemnification payments with respect to such Tax had never been paid. Nothing
in this Section 2.5(f) shall require any Lender to disclose any information it
deems confidential (including its tax returns) to any Person, including the
Borrower.

Section 2.6 Interest.

(a) From (and including) and after the Prior Agreement Date, the outstanding
principal amount of the Loans and any overdue interest shall bear interest at
the Interest Rate (calculated on the basis of a 360-day year for the actual
number of days elapsed in each month). From (and including) the Prior Agreement
Date until (but not including) the Agreement Date, interest with respect to the
Interest Rate shall be paid in cash to the Lenders quarterly in arrears for the
preceding calendar quarter on the on the first Business Day of each calendar
quarter, whether by acceleration or otherwise, commencing on July 1, 2017 and on
the first Business Day of each October, January, April and July thereafter
through and including the calendar quarter commencing October 1, 2018. From (and
including) and after the Agreement Date, interest with respect to the Cash
Interest Rate (which, for the avoidance of doubt, does not include any interest
mentioned in the immediately preceding sentence) shall be paid in cash to the
Lenders quarterly in arrears for the preceding calendar quarter on the first
Business Day of each calendar quarter, whether by acceleration or otherwise,
commencing on July 1, 2017 and on the first Business Day of each October,
January, April and July thereafter, and on the maturity (and on any date of
prepayment, repayment, redemption or payment of the principal) of the Loans
(each, an “Interest Payment Date”); provided, however, from and after the
Agreement Date, that in lieu of making any payment of interest with respect to
the Cash Interest Rate in cash on an Interest Payment Date pursuant to this
Section 2.6 (but not interest payable (x) pursuant to the immediately preceding
sentence, (y) pursuant to Section 2.7 and (z) with respect to the PIK Interest
Rate) and subject to the conditions set forth in Exhibit 2.6, the Borrower may
elect to satisfy all or any part of such payment with respect to First Out
Waterfall Loans only (and, for the avoidance of doubt, not any Last Out
Waterfall Loans) by the issuance to the First Out Waterfall Lenders of shares of
Freely Tradable Common Shares (as defined in Exhibit 2.6) in accordance with the
provisions of Exhibit 2.6; provided that, not later than the first Business Day
prior to the applicable Interest Payment Date, the Borrower shall provide
written notice to the Agent of the amount of such payment satisfied pursuant to
Exhibit 2.6. From (and including) and after the Agreement Date, interest with
respect

 

51



--------------------------------------------------------------------------------

to the PIK Interest Rate shall be paid in-kind on each Interest Payment Date
(which, for the avoidance of doubt, does not include any interest mentioned in
the second sentence of this Section 2.6(a)) by increasing the principal amount
of the Loans by an amount equal to the interest that has accrued at the PIK
Interest Rate during such period (such payment, a “PIK Interest Payment”).
Following an increase in the principal amount of the Loans as a result of a PIK
Interest Payment, the Loans will bear interest at the Interest Rate on such
increased principal amount from and after the date of such PIK Interest Payment
and such increased principal amount shall constitute “Obligations”.

(b) [Reserved].

(c) All interest, fees and other amounts under each Loan Document shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

Section 2.7 Yield Enhancement Payment; Default Interest; CoC Fee; Exit Payment.

(a) On the Prior Agreement Date, the Borrower paid in cash in Dollars to such
First Out Waterfall Lender (as such First Out Waterfall Lender funding such
First Out Waterfall Disbursement directed) a yield enhancement payment in the
amount of two and twenty-fifths of one hundred percent (2.25%) of the principal
amount of such First Out Waterfall Disbursement funded by such First Out
Waterfall Lender on the Prior Agreement Date as consideration for providing such
First Out Waterfall Disbursement, and such payment, at the sole option of the
applicable Lender, was able to be deducted from such First Out Waterfall
Disbursement. Such payment was fully earned when it was paid (or when it was
deducted from such First Out Waterfall Disbursement) and is not and shall not be
refundable for any reason whatsoever.

(b) At the election (which upon such election, to the extent permitted by
Applicable Law, such additional interest rate shall retroactively apply to the
first day of existence of such Event of Default) of Agent or the Required
Lenders while any Event of Default exists (or automatically while any Event of
Default under Section 5.4(a) or 5.4(d) exists), the Borrower shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
Applicable Law) on the Obligations (other than Obligations under any Warrant or
the Registration Rights Agreement) and past due interest thereon, if any, from
and after the date of occurrence of such Event of Default, at a rate per annum
which is determined by adding (i) with respect to any Event of Default under
Section 5.4(a), ten percent (10.0%) per annum to the Interest Rate then in
effect for the Loans and (ii) with respect to any other Event of Default, two
percent (2%) per annum to the Interest Rate then in effect for the Loans. Such
additional interest shall be payable in cash on demand.

(c) Upon prepayment, repayment, redemption or payment of any principal of the
Loans at any time (including, for the avoidance of doubt, before, after and on
the date of the First Amortization Date but excluding, for the avoidance of
doubt, Loans paid in full on the Maturity Date) In Connection with a Change of
Control, Borrower shall pay to the Secured Parties the CoC Fee (in addition to
any principal Obligations required to be paid pursuant to Section 5.3 and any
applicable Non-Callable Make Whole Amount due pursuant to Section 2.3(c)) based
on their Pro Rata Share of the principal of the Loans on the date of such
prepayment, repayment, redemption or payment of such Loans; provided, however
that if such prepayment, repayment, redemption or payment is In Connection with
a Change of Control but prior to the consummation of the Change of Control, the
CoC Fee shall be due and payable contemporaneously with the consummation of a
Change of Control. The CoC Fee shall be non-refundable upon receiving payment
thereof. The Parties acknowledge and agree that, in light of the impracticality
and extreme difficulty of ascertaining actual damages occurring In Connection
with a Change of Control, the CoC Fee is intended to be a reasonable calculation
of the actual damages that would be suffered by the Secured Parties as a result
of any such prepayment, repayment, redemption or payment. The parties hereto

 

52



--------------------------------------------------------------------------------

further acknowledge and agree that the CoC Fee is not intended to act as a
penalty or to punish the Borrower for any such prepayment, repayment, redemption
or payment.

(d) Notwithstanding anything to the contrary in the Loan Documents, on the date
when the remaining First Out Waterfall Loans outstanding are paid, repaid,
redeemed or prepaid (in each case, whether before, at the time of or after the
Maturity Date or any acceleration, bankruptcy, insolvency or otherwise), in an
amount that causes (or such lesser amount of outstanding First Out Waterfall
Loans that are so paid, repaid, redeemed or prepaid that the First Out Waterfall
Lenders have agreed to cause) the principal amount of remaining First Out
Waterfall Loans outstanding to be less than $10,000,000, the Borrower shall pay
in cash at such time to the First Out Waterfall Lenders (based on their First
Out Waterfall Pro Rata Share of such First Out Waterfall Loans) a non-refundable
exit payment (the “First Out Waterfall Loan Exit Payment”) in a total amount
equal to $5,000,000. The Parties acknowledge and agree that the Agent and the
First Out Waterfall Lenders would not have entered into this Agreement and the
other Loan Documents without the Borrower agreeing to pay the First Out
Waterfall Loan Exit Payment in the aforementioned instances. The Parties further
acknowledge and agree that the First Out Waterfall Loan Exit Payment set forth
in this Section 2.7(d) is not intended to act as a penalty or to punish the
Borrower or any other Loan Party for any such payment, repayment, redemption or
prepayment.

(e) Notwithstanding anything to the contrary in the Loan Documents, on the date
when the remaining Last Out Waterfall Loans outstanding are paid, repaid,
redeemed or prepaid (in each case, whether before, at the time of or after the
Maturity Date or any acceleration, bankruptcy, insolvency or otherwise), in an
amount that causes (or such lesser amount of outstanding Last Out Waterfall
Loans that are so paid, repaid, redeemed or prepaid that the Last Out Waterfall
Lenders have agreed to cause) the principal amount of remaining Last Out
Waterfall Loans outstanding to be less than $10,000,000, the Borrower shall pay
in cash at such time to the Last Out Waterfall Lenders (based on their Last Out
Waterfall Pro Rata Share of such Last Out Waterfall Loans) a non-refundable exit
payment (the “Last Out Waterfall Loan Exit Payment”) in a total amount equal to
$1,113,750. The Parties acknowledge and agree that the Agent and the Last Out
Waterfall Lenders would not have entered into this Agreement and the other Loan
Documents without the Borrower agreeing to pay the Last Out Waterfall Loan Exit
Payment in the aforementioned instances. The Parties further acknowledge and
agree that the Last Out Waterfall Loan Exit Payment set forth in this
Section 2.7(d) is not intended to act as a penalty or to punish the Borrower or
any other Loan Party for any such payment, repayment, redemption or prepayment.

Section 2.8 Delivery of Warrants.

(a) On the Prior Agreement Date under the Prior Facility Agreement, the Borrower
issued to the First Out Waterfall Lenders (or their predecessors) warrants to
purchase 6,470,000 shares of Common Stock at an Exercise Price of $9.23 per
share (each as subject to any adjustments provided for therein), each in
substantially in the form of Exhibit C-1 attached hereto (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Initial
Warrants”), with an expiration date of April 3, 2024.

(b) [Reserved].

(c) As of the Agreement Date, the Initial Warrants are allocated among the First
Out Waterfall Lenders as set forth on Annex A.

(d) On the Agreement Date, the Borrower shall issue to the First Out Waterfall
Lenders, based on such First Out Waterfall Lenders’ First Out Waterfall Pro Rata
Share, warrants to purchase 8,750,000 shares of Common Stock at an Exercise
Price of $4.71 per share (each as subject to any adjustments provided for
therein), each in substantially in the form of Exhibit C-2 attached hereto (as
may

 

53



--------------------------------------------------------------------------------

be amended, restated, supplemented or otherwise modified from time to time, the
“Additional Warrants”), with an expiration date of August 9, 2025

(e) The Additional Warrants issued pursuant to Section 2.8(d) shall be allocated
on the Agreement Date to the First Waterfall Lenders as set forth on Annex A.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Loan Parties. The Loan
Parties, jointly and severally, represent and warrant (A) with respect to
Section 3.1(g)(i)(B), the first two sentences of Section 3.1(i), Section 3.1(y),
Section 3.1(z)(A) and (C), Section 3.1(ee), the first sentence of
Section 3.1(mm), Section 3.1(nn), Section 3.1(oo), Section 3.1(rr),
Section 3.1(ss) and Section 3.1(tt), at all times, and (B) with respect to all
other provisions of Section 3.1, (I) as of the Prior Agreement Date (in the form
and substance thereof in the Prior Facility Agreement) and the Agreement Date
(if the form and substance of this Agreement) and (II) as of each date that this
Agreement is amended or modified (or any date any consent or waiver related to
this Agreement is entered into or otherwise executed and delivered) in
accordance with Section 6.6(b) (but with respect to any representation or
warranty that speaks as of an earlier date, such representation and warranty
shall continue to speak only as of such earlier date):

(a) Each Loan Party is (i) conducting its business in compliance with its
Organizational Documents and (ii) not in violation of its Organizational
Documents. Each Loan Party’s Organizational Documents are in full force and
effect.

(b) No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents.

(c) Each Loan Party (i) is Solvent and (ii) has not taken action, and no such
action has been taken by a third party, for its winding up, dissolution or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for any Loan Party or any or all of its assets or revenues; provided,
however, that, for the avoidance of doubt, no such representation in this
Section 3.1(c) is made in respect of any Immaterial Subsidiary.

(d) No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(e) The obligation of the Loan Parties to make any payment under this Agreement
or the other Loan Documents (together with all charges in connection therewith)
is absolute and unconditional.

(f) No Indebtedness of any Loan Party exists other than Permitted Indebtedness.

(g) Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, Permits, consents and approvals) to
(A) own its properties and conduct its business (solely with respect to
governmental licenses, authorizations, Permits, consents and approvals, except
where the failure to have such governmental licenses, authorizations, Permits,
consents and approvals could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect) and (B) to (x) issue the
Securities in accordance with the Loan Documents, (y) enter into, and perform
its obligations under, the Loan Documents, including the issuance of the
Securities

 

54



--------------------------------------------------------------------------------

and the reservation for issuance of the Interest Payment Shares, the Conversion
Shares and the Warrant Shares, and (z) consummate the transactions contemplated
under the Loan Documents, and (ii) is duly qualified as a foreign corporation,
limited liability company or limited partnership, as applicable, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification or license, in each case of this clause (ii), where the failure to
be so qualified, licensed or in good standing could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(h) Other than as set forth on Schedule 3.1(h), there is no pending or, to the
knowledge of the Loan Parties, threatened, any action, suit or other proceeding
before any Governmental Authority (i) to which any Loan Party is a party,
(ii) which purports to affect or pertain to the Loan Documents, the Transactions
or any other transaction contemplated hereby or thereby or (iii) which has as
the subject thereof any assets owned by any Loan Party or any of its
Subsidiaries, in each case which could reasonably be expected to result in
monetary judgments or relief, individually or in the aggregate, in excess of
$2,000,000. Other than as set forth on Schedule 3.1(h), there are no current or,
to the knowledge of the Loan Parties, pending, legal actions, suits or other
proceedings, in each case which could reasonably be expected to result in
monetary judgments or relief, individually or in the aggregate, in excess of $
2,000,000, to which any Loan Party or any of its Subsidiaries or any of their
respective assets is subject. With respect to each action, suit, proceeding,
claim, event or disclosure listed on Schedule 3.1(h), none of them could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document or directing that the transactions provided
for herein or therein not be consummated as herein or therein provided. Other
than as set forth on Schedule 3.1(h), none of the current directors (or
equivalent persons) or current officers of the Borrower and its Subsidiaries has
been involved as a defendant in securities-related litigation or other
securities-related legal proceedings during the past five years.

(i) The execution, delivery and performance of each of this Agreement and the
other Loan Documents, including the issuance of the Securities hereunder, has
been, duly authorized by each Loan Party and no further consent or authorization
is required by any Loan Party, any Loan Party’s board of directors (or other
equivalent governing body) or the holders of any Loan Party’s Stock. Each of
this Agreement and the other Loan Documents has been duly executed and delivered
by each of the Loan Parties and constitutes a valid, legal and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms, except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally. The execution, delivery and performance of this
Agreement and the other Loan Documents by each Loan Party thereto and the
consummation of the transactions (including the issuance of the Securities
hereunder and thereunder) contemplated herein and therein will not (A) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any such Loan
Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (A), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (B) result in any violation of or
conflict with the provisions of the Organizational Documents, (C) result in the
violation of any Applicable Law, (D) result in the violation of any judgment,
order, rule, regulation or decree of any Governmental Authority, or (E) violate,
conflict with or cause a breach or a default under any agreement or instrument
binding upon it, except, with respect to clauses (C) and (E) only, as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No consent, approval, Authorization or order of, or registration
or filing with any Governmental Authority is required for (i) the execution,
delivery and performance of this Agreement or

 

55



--------------------------------------------------------------------------------

any of the other Loan Documents, and the issuance of the Securities hereunder
and thereunder, and (ii) the consummation by any Loan Party of the Transactions
or the other transactions contemplated hereby or thereby, except for (A) the
filings necessary to perfect the Liens created by the applicable Loan Documents
and (B) any necessary filings with the SEC.

(j) Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement or the other Loan Documents, or
(ii) the consummation of the Transactions and the other transactions
contemplated hereby and thereby, including (other than the Authorization set
forth on Schedule 3.1(j)) the issuance and exercise of the Warrants.

(k) Each Loan Party and its Subsidiaries are in compliance with Applicable Law
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

(l) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) (A) each Loan Party holds, and
is operating in compliance in all material respects with, all franchises,
grants, Authorizations, licenses, permits, easements, consents, certificates and
orders of any Governmental Authority (collectively, “Necessary Documents”)
required for the conduct of its business and (B) all Necessary Documents are
valid and in full force and effect and (ii) no Loan Party has (A) received
written notice of any revocation, non-renewal, amendment, expiration,
suspension, limitation, withdrawal, cancellation or other modification of any of
the Necessary Documents and (B) reason to believe that any of the Necessary
Documents will not be renewed in the ordinary course of business.

(m) As of the Agreement Date, the Real Estate listed in Schedule 3.1(m)
constitutes all of the Real Estate of each Loan Party and each of its
Subsidiaries. Each Loan Party has good and marketable title to all of its assets
and property free and clear of all Liens, except Permitted Liens. Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, the property held under lease by each Loan Party is
held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of such Loan Party.

(n) Each Loan Party (i) owns, or, to the knowledge of the Loan Parties and their
Subsidiaries, has the right to use pursuant to a valid and enforceable written
license, all IP, in each case (and without any knowledge qualifier applicable
thereto) free and clear of any Liens other than Permitted Licenses and Permitted
Liens. All IP that is registered with or issued by a Governmental Authority that
is currently in the name of a Loan Party is, to the knowledge of the Loan
Parties and their Subsidiaries, valid and enforceable. Each patent constituting
a Material Intangible Asset is, to the knowledge of the Loan Parties and their
Subsidiaries, valid and enforceable and no part of the Material Intangible
Assets has been judged invalid or unenforceable, in whole or in part; and,
except as set forth on Schedule 3.1(n), there is no pending or, to the knowledge
of the Loan Parties, threatened action, suit, other proceeding or claim by any
Person challenging or contesting the validity, ownership, or enforceability of
any Material Intangible Asset, the use thereof by any Loan Party, or other
rights of any Loan Party in or to any Material Intangible Asset, and no Loan
Party has received any written notice regarding any such action, suit, other
proceeding or claim. With respect to each action, suit, proceeding, claim,
challenge, contest, event and disclosure listed on Schedule 3.1(n), none of them
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither the conduct of the business of any Loan Party,
nor any Loan Party, has infringed, misappropriated or otherwise violated, or is
infringing, misappropriating or otherwise violating, any Intellectual Property
of any Person, except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Other than as set forth
on Schedule 3.1(h), there is no pending or, to the knowledge of the Loan
Parties, threatened action, suit, other proceeding or claim by any

 

56



--------------------------------------------------------------------------------

Person alleging that any Loan Party is infringing, misappropriating or
violating, or otherwise using without authorization, any Intellectual Property
of any Person, and no Loan Party has received any written notice regarding, any
such action, suit, other proceeding or claim. With respect to each action, suit,
proceeding, claim, event or disclosure listed on Schedule 3.1(h), none of them
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Other than as set forth in Section 3.b. of the
Perfection Certificate dated as of (and delivered by the Loan Parties on) the
Agreement Date, no Loan Party is a party to, or bound by, any options, licenses,
franchise or other agreements, written or oral, relating to trademarks, patents,
copyrights, other know-how or IP (or granting any right, title or interest in or
to any IP) that require annual payments in excess of $25,000 individually.

(o) No Loan Party is, except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, in breach of or
otherwise in default under, and no event has occurred which, with notice or
lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject.

(p) All U.S. federal, state and local income and franchise and other material
Tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any material Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. As of the Agreement
Date, no material Tax Return is under audit or examination by any Governmental
Authority, and no Tax Affiliate has received written notice from any
Governmental Authority of any audit or examination or any assertion of any claim
for material Taxes. To the extent material, proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the Tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been timely paid to the respective Governmental Authorities. No Tax Affiliate
has participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

(q) The exchange of the Exchanged Deerfield Convertible Notes for the Last Out
Waterfall Loans under this Agreement and the other Loan Documents does not
violate or otherwise breach any provision of any of the 3.25% Convertible Note
Documents or any other agreements, instruments or documents evidencing any
Indebtedness or cause any other holder of any 3.25% Convertible Notes to become
due prior to their stated maturity therein.

(r) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect after the Prior Agreement Date or
the Agreement Date, each Loan Party: (i) at all times has complied with all
Applicable Laws; (ii) has not received any warning letter or other
correspondence or notice from the any Governmental Authority alleging or
asserting noncompliance with any Applicable Laws or any Authorizations;
(iii) possesses and complies with the Authorizations, which are valid and in
full force and effect; (iv) has not received written notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, cancel, withdraw, modify or revoke any Authorization and has no
knowledge that any Governmental Authority is considering such action; and
(v) has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions, renewals and supplements or
amendments as required by any Applicable Laws or Authorizations.

 

57



--------------------------------------------------------------------------------

(s) The Borrower has filed all of the SEC Documents, within the time frames
prescribed by the SEC for the filing of such SEC Documents such that each filing
was timely filed with the SEC. The Borrower filed and made publicly available on
the SEC’s Electronic Data Gathering, Analysis, and Retrieval system (including
any successor thereto, “EDGAR”) on or prior to the date this representation is
made, true, correct and complete copies of the SEC Documents. As of their
respective dates, each of the SEC Documents complied in all material respects
with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable to the SEC Documents. None of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR (and true,
correct and complete copies of such amendment or supplement, if any, have been
delivered to the Secured Parties or their respective representatives) on or
prior to the date this representation is made. The Borrower has not received any
written comments from the SEC staff that have not been resolved, to the
knowledge of the Borrower, to the satisfaction of the SEC staff.

(t) As of their respective dates, the consolidated financial statements of the
Borrower and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with GAAP, consistently applied
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and lack of footnote disclosures), and fairly present in
all material respects the consolidated financial position of the Borrower and
its Subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders equity for the periods then
ended (subject, in the case of unaudited quarterly financial statements, to
normal year-end audit adjustments and lack of footnote disclosures). The
accounting firm that expressed its opinion with respect to the consolidated
financial statements included in the Borrower’s most recently filed annual
report on 10-K, and reviewed the consolidated financial statements included in
the Borrower’s most recently filed quarterly report on 10-Q, was independent of
the Borrower pursuant to the standards set forth in Rule 2-01 of Regulation S-X
promulgated by the SEC and as required by the applicable rules and guidance from
the Public Company Accounting Oversight Board (United States), and such firm was
otherwise qualified to render such opinion under Applicable Law and the rules
and regulations of the SEC. There is no transaction, arrangement or other
relationship between the Borrower (or any of its Subsidiaries) and an
unconsolidated or other off-balance-sheet Person that is required to be
disclosed by the Borrower in the SEC Documents that has not been so disclosed in
the SEC Documents. Neither the Borrower nor any of its Subsidiaries is required
to file or will be required to file any agreement, note, lease, mortgage, deed
or other instrument entered into prior to the date this representation is made
and to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries is bound that has not been previously filed
as an exhibit (including by way of incorporation by reference) to the Borrower’s
reports filed or made with the SEC under the Exchange Act. Other than (i) the
liabilities assumed or created pursuant to this Agreement and the other Loan
Documents and any fees and expenses in connection therewith, (ii) liabilities
accrued for in the latest balance sheet included in the Borrower’s most recent
periodic report (on 10-Q or 10-K) filed prior to the Prior Agreement Date (the
date of such balance sheet, the “Latest Balance Sheet Date”), (iii) liabilities
incurred in the ordinary course of business consistent with past practice since
the later of the (A) Prior Agreement Date and (B) the Latest Balance Sheet Date
and (iv) liabilities set forth on the Schedules to this Agreement, the Borrower
and its Subsidiaries do not have any other material liabilities (whether fixed
or unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted). Since December 31, 2016, there has been no Material Adverse Effect
or any event or circumstance which could reasonably be expected, individually or
in the aggregate, to result in a

 

58



--------------------------------------------------------------------------------

Material Adverse Effect. All financial performance projections delivered to any
Secured Party, including the financial performance projections delivered on or
prior to the Agreement Date, if any, represent the Borrower’s and its
Subsidiaries’ good faith estimate of future financial performance and are based
on assumptions believed by the Borrower and its Subsidiaries to be fair and
reasonable in light of current market conditions, it being acknowledged and
agreed by Agent and the Lenders that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results and such
differences may be material.

(u) The Borrower and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liability is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences (such internal accounting controls
(including clauses (i) – (iv) above), collectively, “Internal Controls”). The
Borrower and its Subsidiaries have timely filed and made publicly available on
EDGAR all certifications, statements and documents required by Rule 13a-14 or
Rule 15d-14 under the Exchange Act. The Borrower and its Subsidiaries maintain
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that the
information required to be disclosed by the Borrower and its Subsidiaries in the
reports that they file with or submit to the SEC (A) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (B) is accumulated and communicated to the Borrower’s
(and, to the extent applicable, its Subsidiaries’) management, including its or
their principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure. The
Borrower and its Subsidiaries maintain internal control (including Internal
Controls) over financial reporting required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such internal control (including Internal Controls) over
financial reporting is effective and does not contain any material weaknesses.

(v) [Reserved].

(w) (i) No Loan Party has engaged, and to the knowledge of the Loan Parties, no
other Person has engaged in any “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the Code that is not exempt under ERISA
Section 408 or Section 4975 of the Code, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, except as for such transaction that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) (A) at no time within the last seven years has the Borrower
or any ERISA Affiliate maintained, sponsored, participated in, contributed to or
had any Liability with respect to, and (B) no Loan Party or any ERISA Affiliate
has any Liability or obligation in respect of, any Title IV Plan, Multiemployer
Plan or any multiple employer plan for which the Borrower or any ERISA Affiliate
has incurred or could incur Liability under Section 4063 or 4064 of ERISA,
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all Applicable Laws, including ERISA and the Code, except for such
failures to comply that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (iv) (A) no ERISA Event has
occurred and (B) no event or condition exists or existed that could reasonably
be expected to subject the Borrower or any ERISA Affiliate to any tax, fine,
lien, penalty or Liability imposed by ERISA, the Code or other Applicable Law,
except for any such ERISA Event or tax, fine, lien, penalty or liability that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (v) no Loan Party maintains or has

 

59



--------------------------------------------------------------------------------

any obligation or Liability with respect to any Foreign Benefit Plan that,
individually or in the aggregate, could be expected to have a Material Adverse
Effect.

(x) As of the Agreement Date, the Borrower’s Subsidiaries are set forth in
Schedule 3.1(x) and the information set forth in Schedule 3.1(x) is true,
correct and complete.

(y) Subsequent to December 31, 2015, the Borrower has not declared or paid any
dividends or made any distribution of any kind with respect to its Stock, except
as permitted hereunder.

(z) (A) All of the issued and outstanding shares of Stock of the Borrower are
duly authorized and validly issued, fully paid and nonassessable, have been
issued in compliance with all applicable federal and state and foreign
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities that have not
been waived in writing. The Borrower has reserved for issuance the maximum of
14,300,000 shares of Common Stock initially issuable upon conversion of the
First Out Waterfall Notes (the “Conversion Shares”) (computed without regard to
any limitations on the number of shares that may be issued on conversion
thereof) and 2,526,800 shares for issuance as Interest Payment Shares pursuant
to Section 2.6 and Exhibit 2.6. The Borrower has reserved for issuance an
aggregate number of shares of Common Stock (6,470,000 shares for the Initial
Warrants and 8,750,000 shares for the Additional Warrants) sufficient to cover
all shares initially issuable upon exercise of the Warrants (the “Warrant
Shares”) (computed without regard to any limitations on the number of shares
that may be issued on exercise thereof). The Conversion Shares, the Interest
Payment Shares, the Warrants, the Warrant Shares and any other distributions
required to be made now or in the future pursuant to the Warrants (the “Warrant
Distributions”) have been duly authorized. The holders of the Initial Warrants
are entitled to the rights set forth in the Initial Warrants. Upon issuance of
the Additional Warrants in accordance with the terms of this Agreement, the
holders of the Additional Warrants will be entitled to the rights set forth in
the Additional Warrants. Upon exercise of the Warrants in accordance with terms
thereof, the Warrant Shares will be validly issued, fully paid and
non-assessable and free from all taxes and Liens with respect to the issue
thereof, with the holders thereof being entitled to all rights accorded to a
holder of Common Stock. Upon conversion of the First Out Waterfall Notes in
accordance with the terms thereof, the Conversion Shares will be validly issued,
fully paid and non-assessable and free from all taxes and Liens with respect to
the issue thereof, with the holders thereof being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
of this Agreement (including Exhibit 2.6), the Interest Payment Shares will be
validly issued, fully paid and non-assessable and free from all taxes and Liens
with respect to the issue thereof, with the holders thereof being entitled to
all rights accorded to a holder of Common Stock. (B) The issuance by the
Borrower of the Securities is exempt from registration under the Securities Act
and applicable state securities laws. For purposes of Rule 144 under the
Securities Act, (I) the amendments set forth in, and other provisions of, this
Agreement and other Loan Documents effect an exchange of securities issued
pursuant to the Prior Loan Documents for the First Out Waterfall Loans, First
Out Waterfall Notes (together with the related guaranties set forth in the
Security Agreement of the Guarantors) and the Additional Warrants (collectively,
the “First Out Waterfall Securities”) under this Agreement, (II) the holding
period for each of the Initial Warrants, the First Out Waterfall Securities and
any shares of Common Stock issued as Interest Payment Shares pursuant to this
Agreement (including Exhibit 2.6), upon conversion of any of the First Out
Waterfall Notes or upon exercise of any of the Warrants pursuant to a Cashless
Exercise, Cashless Major Exercise, Cashless Default Exercise or Note Exchange
Exercise (each as defined in the Warrants) shall be deemed to have commenced on
the Prior Agreement Date, and (III) the holding period for each of the Last Out
Waterfall Loans and the Last Out Waterfall Notes (together with the related
guaranties set forth in the Security Agreement of the Guarantors) shall be
deemed to have commenced on November 2, 2015 (the date the Exchanged Deerfield
Convertible Notes were original issued). Provided that a First Out Waterfall
Lender is not an Affiliate of the Borrower on the date of issuance of any
Interest Payment Shares to such First Out Waterfall Lender pursuant to this
Agreement (including Exhibit 2.6), conversion of any of the

 

60



--------------------------------------------------------------------------------

First Out Waterfall Notes by such First Out Waterfall Lender or exercise of any
of the Warrants by such First Out Waterfall Lender pursuant to a Cashless
Exercise, Cashless Major Exercise, Cashless Default Exercise or Note Exchange
Exercise and has not been an Affiliate of the Borrower within the three-month
period immediately preceding such date (which the Borrower shall assume unless
advised otherwise in writing by such First Out Waterfall Lender), the Interest
Payment Shares, Conversion Shares or Warrant Shares (as applicable) issued to
such First Out Waterfall Lender will be freely transferable, without restriction
or limitation (including any volume limitation or current public information
requirement) under Federal or state securities laws, pursuant to Rule 144 under
the Securities Act, and will not contain or be subject to a legend or stop
transfer order restricting the resale or transferability of thereof. (C) As of
the Agreement Date, all of the Borrower’s authorized, issued and outstanding
shares of Stock of the Borrower and each of its Subsidiaries are set forth in
Schedule 3.1(z), and, except as set forth in Schedule 3.1(z), there are no
(i) Stock options or other Stock incentive plans, employee Stock purchase plans
or other plans, programs or arrangements of the Borrower or any of its
Subsidiaries under which Stock options, Stock or other Stock-based or
Stock-linked awards are issued or issuable to officers, directors, employees,
consultants or other Persons, (ii) outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable or exercisable for, any
Stock of the Borrower or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Borrower or any of its Subsidiaries
is or may become bound to issue additional Stock of the Borrower or any of its
Subsidiaries, or options, warrants or scrip for rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of Stock of the
Borrower or any of its Subsidiaries, (iii) agreements or arrangements under
which the Borrower or any of its Subsidiaries is obligated to register the sale
of any of their securities or Stock under the Securities Act (except the
Registration Rights Agreement), (iv) outstanding Stock, securities or
instruments of the Borrower or any of its Subsidiaries that contain any
redemption or similar provisions, or contracts, commitments, understandings or
arrangements by which the Borrower or any of its Subsidiaries is or may become
bound to redeem a security of the Borrower other than under the Convertible Note
Documents, (v) Stock or other securities or instruments containing anti-dilution
or similar provisions that may be triggered by the issuance of securities of the
Borrower or any of its Subsidiaries other than under the Convertible Note
Documents or (vi) stock appreciation rights or “phantom stock” plans or
agreements or any similar plans or agreements to which Borrower or any of its
Subsidiaries is a party or by which the Borrower or any of its Subsidiaries is
otherwise subject or bound. There are no (X) stockholders’ agreements, voting
agreements or similar agreements to which Borrower or any of its Subsidiaries is
a party or by which the Borrower or any of its Subsidiaries is otherwise subject
or bound, other than in connection with clauses (i), (k) and (n) of the
definition of “Permitted Investments”, (Y) preemptive rights or any other
similar rights to which any Stock of the Borrower or any of its Subsidiaries is
subject or (Z) any restrictions upon the voting or transfer of any Stock of the
Borrower or any of its Subsidiaries (other than restrictions on transfer imposed
by U.S. federal and state securities laws and other than as set forth in the
Loan Documents, the ABL Debt Documents and, if such instrument is permitted
hereunder to be secured, the documents governing the Permitted 3.25% Convertible
Note Refinancing). (C) The issuance and delivery of the First Out Waterfall
Notes and the Warrants does not and, assuming full exercise of the Warrants,
full conversion of the First Out Waterfall Notes and issuance of the maximum
number of Interest Payment Shares, the exercise of the Warrants, the conversion
of the First Out Waterfall Notes and the issuance of the Warrant Shares, the
Conversion Shares and the Interest Payment Shares, will not: (i) require
approval from any Governmental Authority; (ii) obligate the Borrower to issue
shares of Common Stock or other securities to any Person (other than the Secured
Parties); and (iii) will not result in a right of any holder of the Borrower’s
securities to adjust the exercise, conversion, exchange or reset price under and
will not result in any other adjustments (automatic or otherwise) under, any
securities of the Borrower. (D) The Borrower has furnished to Agent and each
Lender true, correct and complete copies of each Loan Party’s Organizational
Documents and any amendments, restatements, supplements or modifications
thereto, and all documents, agreements and instruments containing the terms of
all securities and Stock convertible into, or exercisable or exchangeable

 

61



--------------------------------------------------------------------------------

for, Common Stock or other Stock of any Loan Party or its Subsidiaries, and the
material rights of the holders thereof in respect thereto.

(aa) Except for the Operative Documents, the Convertible Note Documents and the
agreements set forth on Schedule 3.1(aa), as of the Agreement Date there are no
Material Contracts. The consummation of the transactions contemplated by the
Loan Documents will not give rise to a right to termination in favor of any
party to any Material Contract (other than any Loan Party), except for such
Material Contracts the noncompliance with which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(bb) Neither the Borrower nor its Subsidiaries are in breach or default under
any Material Contract, and, to the knowledge of the Loan Parties, no other party
to a Material Contract is in default or breach thereunder, except where any
breach or default would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(cc) The proceeds of the Loans are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 2.1.

(dd) Except as set forth in Schedule 3.1(dd) and except where any failures to
comply could not reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Effect, each Loan Party and each
Subsidiary of each Loan Party (a) is and has been in compliance with all
applicable Environmental Laws, including obtaining and maintaining all permits,
licenses, consents, Authorizations and registrations required by any applicable
Environmental Law, (b) is not party to, and no Real Estate currently (or to the
knowledge of any Loan Party, previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any contractual obligation or any pending or, to the knowledge of any Loan
Party, threatened, order, action, investigation, suit, proceeding, audit, Lien,
claim, demand, dispute or notice of violation or of potential liability or
similar notice relating in any manner to any Environmental Law, (c) has not
caused or suffered to occur a Release of Hazardous Materials at, to or from any
Real Estate, (d) does not currently (or to the knowledge of any Loan Party, did
not previously) own, lease, sublease, operate or otherwise occupy any Real
Estate that is contaminated by any Hazardous Materials and (e) is not, and has
not been, engaged in, and has not permitted any current or former tenant to
engage in, operations in violation of any Environmental Law and knows of no
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws.

(ee) None of any Loan Party, any Person controlling any Loan Party or any
Subsidiary of any Loan Party is (a) a company registered or required to be
registered as an “investment company,” or a company “controlled” by an
“investment company” or a “principal underwriter” of a “registered investment
company” within the meaning of the Investment Company Act, or otherwise
registered or required to be registered, or subject to the restrictions imposed,
by the Investment Company Act, or (b) subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other federal or state statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets, perform its obligations under the Loan
Documents or which may otherwise render all or any portion of the Obligations
unenforceable.

(ff) There are no strikes, boycotts, grievances, work stoppages, slowdowns,
lockouts or other job actions existing, pending (or, to the knowledge of any
Loan Party, threatened) against or involving any Loan Party or any Subsidiary of
any Loan Party, except for those that could not reasonably be

 

62



--------------------------------------------------------------------------------

expected, individually or in the aggregate, to have a Material Adverse Effect.
Except as set forth on Schedule 3.1(ff), or except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
as of the Agreement Date, (a) there is no memorandum of understanding,
collective bargaining or similar agreement, and there is no ongoing negotiation
or duty to negotiate, with any union, labor organization, works council or
similar representative covering any Employee or otherwise binding any Loan Party
or any Subsidiary of any Loan Party, (b) to the Loan Parties’ knowledge, no
petition for certification or election of any such representative is existing or
pending with respect to any Employee, (c) to the Loan Parties’ knowledge, no
such representative has sought certification or recognition with respect to any
Employee, and (d) to the Loan Parties’ knowledge, no Employee or his or her
representative is engaged in any organizing efforts. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all current and former Employees are and have been correctly
classified as exempt or non-exempt under, and are and have been paid in
accordance with, all applicable federal, state, and local wage and hour laws.
Further, all individuals who perform or have performed services for any Loan
Party or any Subsidiary of any Loan Party are or were correctly classified under
each Employee Benefit Plan, ERISA, the Internal Revenue Code and other
Applicable Law as common law employees, independent contractors or other
non-employee basis, or leased employees, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Each Loan Party and Subsidiary of any Loan Party are in material compliance with
all Applicable Laws concerning employment, including without limitation hiring,
background checks, compensation, benefits, wages (including payment of
overtime), wage deductions and withholdings, classification, immigration, work
authorization, employment eligibility verification, reporting, taxation,
occupational health and safety, equal rights, labor relations, accommodations,
breaks, notices, employment policies, paid or unpaid time off work,
accessibility, privacy, and workers’ compensation, except for such noncompliance
that could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

(gg) During five (5) years preceding the Agreement Date, no Loan Party has been
known by and has used any other name, whether corporate, fictitious or
otherwise, except as set forth on Schedule 3.1(gg). Schedule 3.1(gg) also lists
(a) each Loan Party’s jurisdiction of organization and legal name and (b) each
Loan Party’s organizational identification number. Each Loan Party’s chief
executive office or sole place of business, in each case as of the Agreement
Date, is at the chief executive office or sole place of business address
identified as such in Schedule 3.1(gg) and no Loan Party maintains any other
offices or facilities except as described therein.

(hh) The Inventory and Equipment of the Loan Parties is located only at, or
in-transit between, the locations identified on Schedule 3.1(hh). With respect
to any Inventory and Equipment listed at locations that are outside the United
States (and with respect to any Inventory and Equipment on consignment at any
location), (i) any failure of the Agent and the other Secured Parties to (A) be
fully protected on the Inventory and Equipment or be fully protected or
perfected with respect to any Liens granted to the Agent (for the benefit of the
Secured Parties) on any such Inventory or Equipment, or (B) have absolute or
full access to such locations when exercising rights and remedies after the
occurrence and during the continuance of an Event of Default, in each case of
clause (i)(A) and clause (i)(B), does not, individually or in the aggregate,
cause a Material Adverse Effect to occur, and (ii) as of the Agreement Date, the
cost paid by the Loan Parties and their Subsidiaries for such Inventory and
Equipment listed at such locations outside the United States, or on consignment
at any location outside the United States, does not exceed $10,000,000.

(ii) Each Loan Party keeps correct and accurate records itemizing and describing
the type, quality and quantity of its and their Subsidiaries’ Inventory and the
book value thereof.

(jj) Each Loan Party and each Subsidiary of each Loan Party is in compliance in
all material respects with all Sanctions laws as administered by the U.S.
Treasury Department’s Office of

 

63



--------------------------------------------------------------------------------

Foreign Assets Control (“OFAC”) and the U.S. State Department. No Loan Party and
no Subsidiary of a Loan Party (i) is a Person on the list of the Specially
Designated Nationals and Blocked Persons (the “SDN List”), (ii) is a Person who
is otherwise the target of Sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person, (iii) is a
Sanctioned Entity, (iv) is owned or controlled by (including by virtue of such
Person being a director or owning voting shares or interests), or acts, directly
or indirectly, for or on behalf of, any Person on the SDN List or a Sanctioned
Entity such that the entry into, or performance under, this Agreement or any
other Loan Document would be prohibited by U.S. law, (v) has its assets located
in Sanctioned Entities, (vi) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity. Each Loan Party and each Subsidiary of each Loan Party is in compliance
with all Anti-Money Laundering Laws. No action, suit or proceeding by or before
any court or Governmental Authority with respect to compliance with such
Anti-Money Laundering Laws is pending or threatened to the knowledge of each
Loan Party and each Subsidiary of each Loan Party. Each Loan Party and each
Subsidiary of each Loan Party is in compliance in all material respects with all
applicable Anti-Corruption Laws, including the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”). None of any Loan Party or any Subsidiary of a Loan Party,
nor to the knowledge of any Loan Party or any Subsidiary thereof, any director,
officer, agent, employee or other Person acting on behalf of the Loan Party or
any Subsidiary of a Loan Party, has taken any action, directly or indirectly,
that would result in a violation of applicable Anti-Corruption Laws. No part of
the proceeds of the Loans will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. The Loan Party and each Subsidiary of a Loan Party maintains and
implements policies and procedures designed to ensure compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.
To the extent applicable, each Loan Party and each of its Affiliates is in
compliance, in all material respects, with all Anti-Terrorism Laws.

(kk) The Borrower and its Subsidiaries are in all material respects in
compliance with applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

(ll) Neither the Borrower nor any of its Subsidiaries nor, to the Borrower’s or
any of its Subsidiaries’ knowledge, any director, officer or employee, of the
Borrower or any of its Subsidiaries, has received or otherwise obtained any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Borrower or any of its Subsidiaries or its internal accounting
controls, including any complaint, allegation, assertion or claim that the
Borrower or any of its Subsidiaries has engaged in questionable accounting or
auditing practices. No attorney representing the Borrower or any of its
Subsidiaries, whether or not employed by the Borrower or any of its
Subsidiaries, has reported evidence of a material violation of securities laws
or breach of fiduciary duty or similar violation by the Borrower or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
to the Borrower’s or any of its Subsidiaries’ board of directors (or equivalent
governing body) or any committee thereof or to any director (or equivalent
person) or officer of the Borrower or any of its Subsidiaries pursuant to
Section 307 of Sarbanes-Oxley, and the SEC’s rules and regulations promulgated
thereunder. There have been no internal or SEC investigations regarding
accounting or revenue recognition discussed with, reviewed by or initiated at
the direction of the chief executive officer, the principal financial officer or
the principal accounting officer (in each case, or officer holding such
equivalent position) of the Borrower or any of its Subsidiaries, the Borrower’s
or any of its Subsidiaries’ board of directors (or equivalent governing body) or
any committee thereof.

 

64



--------------------------------------------------------------------------------

(mm) The Borrower is not, and never has been, a “shell company” (as defined in
Rule 12b-2 under the Exchange Act). The Borrower is eligible to register the
Warrant Shares for resale by the holders thereof on a registration statement on
Form S-3 under the Securities Act.

(nn) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer, sale or issuance of the
Securities.

(oo) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made, or will make, any offers
or sales of any security or Stock or solicited any offers to buy any security or
Stock, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Borrower for purposes of the
Securities Act or any applicable holder of Stock approval provisions of the
Principal Market or any other authority.

(pp) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and neither the Borrower nor any of its Subsidiaries has taken, or will
take, any action designed to terminate, or which to the knowledge of the
Borrower and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has the Borrower or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration. Neither the Borrower nor any of its Subsidiaries
is in violation of any of the rules, regulations or requirements of the
Principal Market, and, to the knowledge of the Borrower and its Subsidiaries,
there are no facts or circumstances that could reasonably lead to suspension or
termination of trading of the Common Stock on the Principal Market. For not less
than the five years preceding the Agreement Date, (i) the Common Stock has been
listed or designated for quotation, as applicable, on the Principal Market,
(ii) trading in the Common Stock has not been suspended or deregistered by the
SEC or the Principal Market, and (iii) neither the Borrower nor any of its
Subsidiaries has received any communication, written or oral, from the SEC or
the Principal Market regarding the suspension or termination of trading of the
Common Stock on the Principal Market.

(qq) The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal At Custodian (DWAC) system, and
the Borrower is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock. The transfer agent for the Common
Stock is a participant in, and the Common Stock is eligible for transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program. The Common Stock
is not, and has not at any time been, subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, including the clearing of
transactions in shares of Common Stock through DTC.

(rr) The Borrower and the Borrower’s board of directors (or equivalent governing
body) have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination or other similar
anti-takeover provision under the Borrower’s Organizational Documents or the
laws of the State of Delaware that is or could become applicable to any of the
Secured Parties as a result of the transactions contemplated by the Loan
Documents and the Borrower’s fulfilling its obligations with respect thereto,
including the Borrower’s issuance of the Securities and any Secured Party’s
ownership of the Securities. As of the Agreement Date, the Borrower has not
adopted a stockholders rights plan (or “poison pill”) or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Borrower (any such plan or arrangement, a “Rights Plan”), and
after the Prior Agreement Date, the Borrower will not have adopted any Rights
Plan that in any way interferes with, or otherwise adversely affects, any First
Out Waterfall Lender’s (or other holder’s) exercise in full of its rights under
the Warrants and the First Out Waterfall Notes or ownership of

 

65



--------------------------------------------------------------------------------

all of the Warrant Shares, the Conversion Shares and the Interest Payment Shares
or that otherwise affects or applies to any First Out Waterfall Lender (or such
other holder of Warrants or Warrant Shares) in any respect that is less
favorable than its effect on the most favorably treated holder of Stock of the
Borrower under such Rights Plan.

(ss) It is understood and acknowledged by the Borrower that none of the Secured
Parties nor holders of the Securities has been asked to agree, nor has any
Secured Party agreed, to desist from purchasing or selling, long and/or short,
Stock or other securities of the Borrower, or “derivative” securities or Stock
based on Stock or other securities issued by the Borrower or to hold the
Securities for any specified term; and no Secured Party nor holder of Securities
shall be deemed to have any affiliation with or control over any arm’s length
counterparty in any “derivative” transaction. The Borrower further understands
and acknowledges that (i) one or more Secured Parties or holders of Securities
may engage in hedging and/or trading activities at various times during the
period that the Securities are outstanding, and (ii) such hedging and/or trading
activities, if any, can reduce the value of the Stock held by the existing
holders of Stock of the Borrower, both at and after the time the hedging and/or
trading activities are being conducted. The Borrower acknowledges that any such
hedging and/or trading activities do not constitute a breach of any Loan
Document or affect the rights of any Secured Party or holder of Securities under
any Loan Document. The Borrower further acknowledges that its obligations under
the Loan Documents, including its obligation to issue the Warrant Shares upon
exercise of the Warrants and the Conversion Shares upon conversion of the First
Out Waterfall Notes, are unconditional and absolute and not subject to any right
of set off, counterclaim, delay or reduction, regardless of any claim any Loan
Party may have against any of the Secured Parties and regardless of the dilutive
effect that such issuance may have on the ownership of the other stockholders of
the Borrower.

(tt) The Borrower and the other Loan Parties are solely and jointly and
severally responsible for the payment of any fees, costs, expenses and
commissions of any placement agent, broker or financial adviser relating to or
arising out of the transactions contemplated by the Loan Documents. The Borrower
and the other Loan Parties will pay, and hold each of the Secured Parties
harmless against, any liability, loss or expense (including attorneys’ fees,
costs and expenses) arising in connection with any claim for any such payment,
other than those arising from the gross negligence or willful misconduct of
Agent or any Lender as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

(uu) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries has made all notifications, submissions, and reports required by
the FDA, any other Governmental Authority or any Healthcare Law, and all such
notifications, submissions and reports were true, complete, and correct in all
respects as of the date of submission to FDA, any other Governmental Authority
or to such other Person required by any Healthcare Law. There has not been any
violation of any Healthcare Laws by any Loan Party or its Subsidiaries in its
product development efforts, submissions, record keeping and reports to the FDA
or any other Governmental Authority that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. To the
knowledge of each Loan Party and each of its Subsidiaries, there are no civil or
criminal proceedings relating to any Loan Party or any of its Subsidiaries or
any officer, director or employee of any Loan Party or Subsidiary of any Loan
Party that involve a matter within or related to the FDA’s or any other
Governmental Authority’s jurisdiction or any off-label promotion or allegations
of non-compliance with Healthcare Laws. Other than as expressly set forth on
Schedule 3.1(uu), no Loan Party nor any Affiliate thereof has received any
material adverse notice (written or oral) from the FDA or any other Governmental
Authority that has not been finally and fully resolved in accordance and
compliance with Applicable Law and all FDA and other Governmental Authority
standards, regulations and requirements regarding any Product or regarding
(i) any actions or inactions of any Loan Party or any

 

66



--------------------------------------------------------------------------------

of its Subsidiaries or any officer, director or employee of any Loan Party or
Subsidiaries of any Loan Party, including with respect to any off-label
promotion or (ii) alleging non-compliance with Healthcare Laws.

(vv) With respect to any Product, (i) the Loan Parties and their Subsidiaries
have received, and such Product is the subject of, all Regulatory Required
Permits needed in connection with the design, testing, manufacture, processing,
assembly, packaging, labeling, marketing, distribution, commercialization,
import, export or sale of such Product as currently being conducted by or on
behalf of such Loan Parties or Subsidiaries, except where the failure to have
such Regulatory Required Permits would not have a Material Adverse Effect, and
(ii) such Product is being designed, tested, manufactured, processed, assembled,
packaged, labeled, marketed, distributed, commercialized, imported, exported or
sold, as the case may be, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, in
compliance with all Applicable Laws and Authorizations.

(ww) None of the Loan Parties are in violation of any Healthcare Laws, except
where any such violation would not have a Material Adverse Effect.

(xx) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries is in compliance with the written procedures, record-keeping and
reporting requirements required by (or of) (i) the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events involving
the Products or concerning the actions or inactions of the Loan Parties and
their Subsidiaries and the directors, officers and employees of the Loan Parties
and their Subsidiaries, including with respect to off-label promotion, as
applicable, and (ii) Healthcare Laws.

(yy) No Loan Party is a participating provider under contract to provide health
care services and receive payment or reimbursement for such services under any
Third Party Payor Program.

(zz) To the knowledge of the Loan Parties’ Authorized Officers, neither any of
the Loan Parties nor any of the Loan Parties’ officers, directors, employees,
equityholders, agents or Affiliates has ever (i) made an untrue statement of
material fact, fraudulent statement to the FDA or any other Governmental
Authority or in any documents or records prepared or maintained to comply with
the FDCA; (ii) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; (iii) been investigated by the FDA,
National Institutes of Health, Office of the Inspector General for the
Department of Health and Human Services, Department of Justice, or other
comparable Governmental Authority for data or healthcare program fraud; or
(iv) committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(aaa) No Loan Party has received any written notice that any Governmental
Authority, including the FDA, the Office of the Inspector General of the United
States Department of Health and Human Services or the United States Department
of Justice has commenced or threatened to initiate any investigation or action
against a Loan Party, any action to enjoin a Loan Party, or any of its officers,
directors, employees, equityholders, agents or Affiliates, from conducting their
businesses at any facility owned or used by them or for any civil penalty,
injunction, seizure or criminal action, in each case, which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(bbb) No Loan Party has received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws or regulations enforced
by the FDA, or any comparable correspondence from any state or local authority
responsible for regulating drug or device products and establishments, or any

 

67



--------------------------------------------------------------------------------

comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(ccc) None of the Loan Parties has engaged in any material Recalls, Market
Withdrawals or other forms of product retrieval from the marketplace of any
Products that has been not been finally and fully completed prior to the
Agreement Date in accordance and compliance with Applicable Law and all FDA and
other Governmental Authority standards, regulations and requirements. None of
the Products (for the avoidance of doubt, including those in the immediately
preceding sentence that have been so finally and fully completed) have been
subject to a Recall, Market Withdrawal, or other Correction or Removal, nor is
any such action currently under consideration by Borrower or, to the knowledge
of Borrower, any manufacturer or supplier of a Product, that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Borrower has not been restrained in its ability to manufacture, process,
distribute, supply, import, export, market, or sell any of the Products, except
to the extent that would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(ddd) Each Product, except as would not be reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, (a) is not adulterated
or misbranded within the meaning of the FDCA; (b) is not an article prohibited
from introduction into interstate commerce under the provisions of Sections 404,
505 or 512 of the FDCA; (c) has been and/or shall be manufactured, imported,
possessed, owned, warehoused, marketed, promoted, sold, labeled, furnished,
distributed and marketed, and each service has been conducted, in accordance
with all applicable Authorizations and Applicable Laws; and (d) has been and/or
shall be manufactured in accordance with Good Manufacturing Practices.

(eee) No Loan Party is subject to any proceeding, suit or, to any Loan Party’s
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
any Loan Party;

(fff) The Loan Parties have not received any notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Loan Parties that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(ggg) None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. No Loan Party nor any of
their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

(hhh) None of the written information (financial or otherwise) (other than
projections, other forward-looking information and industry information)
furnished by or on behalf of any Loan Party to Agent or any Lender in connection
with the consummation of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances under which such statements were made.

 

68



--------------------------------------------------------------------------------

(iii) The rate of interest paid under the Notes and other Loan Documents or on
any other Obligations, and the method and manner of the calculation thereof, do
not violate any usury law or other Applicable Laws, any of the Organizational
Documents, or any of the Loan Documents.

(jjj) The Loan Parties do not own any stock, partnership interests, limited
liability company interest or other equity securities or Subsidiaries except for
Permitted Investments. As of the Agreement Date, set forth on Schedule 3.1(jjj)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement) is a complete and accurate
description of the authorized Stock of the Subsidiaries of the Loan Parties, by
class, and a description of the number of shares of each such class that are
issued and outstanding.

(kkk) All information set forth in the Schedules is true, accurate and complete
in all material respects as of the Agreement Date and any other subsequent date
in which the Loan Parties are requested to update such Schedules. All
information set forth in the Perfection Certificate is true, accurate and
complete in all material respects as of the Agreement Date and any other
subsequent date in which the Loan Parties are requested to update such
certificate.

Section 3.2 Borrower Acknowledgment. The Loan Parties (on their behalf and on
their Subsidiaries’ behalf) acknowledge that they have made the representations
and warranties referred to in Section 3.1 with the intention of persuading Agent
and the Lenders to enter into the Loan Documents and that Agent and the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties, each of which shall survive the
execution and delivery of this Agreement, the other Loan Documents, the making
of any Disbursement and the issuance of the Securities until the later of (a)(i)
all of the Obligations are repaid in full and (ii) all of the Warrants have
expired or been terminated and (b) the end of the Reporting Period.

Section 3.3 Representations and Warranties of the Lenders. Each Lender,
severally and not jointly, represents and warrants to the Borrower as of the
Agreement Date that:

(a) Such Lender (i) acquired the Loans and the Notes (together with the related
guaranties set forth in the Security Agreement of the Guarantors) provided by
such Lender, the Warrants related to the First Out Waterfall Loans made by such
Lender hereunder, and in the case of the Last Out Waterfall Lender, the
Exchanged Deerfield Convertible Notes, and (ii) upon any cash exercise of such
Lender’s Warrants, will acquire the Warrant Shares then-issuable upon exercise
thereof for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under, or exempted from, the registration requirements of the
Securities Act; provided, however, that by making the representations herein,
such Lender does not agree to hold any of the Securities for any minimum or
other specific term and reserves the right to assign, transfer or otherwise
dispose of any of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

(b) Such Lender is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D.

(c) Such Lender understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
United States federal and state securities laws and that the Borrower is relying
in part upon the truth and accuracy of, and such Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Lender set forth herein in order to determine the availability of such
exemptions.

 

69



--------------------------------------------------------------------------------

(d) Such Lender and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Loan Parties and their
Subsidiaries and materials relating to the offer and sale of the Securities that
have been requested by such Lender. Such Lender and its advisors, if any, have
been afforded the opportunity to ask questions of the Loan Parties. Neither such
inquiries nor any other due diligence investigations conducted by such Lender or
its advisors, if any, or its representatives shall modify, amend or otherwise
affect such Lender’s right to rely on the representations and warranties of the
Loan Parties and their Subsidiaries contained in Article 3 and elsewhere in the
Loan Documents. Such Lender can bear the economic risk of a total loss of its
investment in the Securities being offered and has such knowledge and experience
in business and financial matters so as to enable it to understand the risks of
and investment decision with respect to its investment in the Securities.

(e) Such Lender understands that no United States federal or state agency or any
other government or Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

(f) Such Lender is duly organized and validly existing under the laws of the
jurisdiction of its formation.

(g) Each Loan Document to which such Lender is a party has been duly authorized,
executed and delivered by such Lender and constitutes the valid and legally
binding obligation of such Lender, enforceable against such Lender in accordance
with its terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) applicable equitable principles
(whether considered in a proceeding at law or in equity).

(h) Such Lender has the requisite power and authority to enter into and perform
its obligations under each of the Loan Documents to which such Lender is a
party.

(i) Such Lender understands that the Securities are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they were, or are
being, acquired from the Borrower (or the Guarantors, as applicable) in a
transaction not involving a public offering and that none of the Securities may
be resold and/or hedged except pursuant to an effective registration statement
under the Securities Act or an exemption from the registration requirements of
the Securities Act, including Rule 144 under the Securities Act, Section 4(a)(7)
of the Securities Act or a so-called “4[(a)] and a half” transaction (without
limiting the representations and warranties of the Borrower set forth in
Section 3.1(z)).

ARTICLE 4

CLOSING CONDITIONS

Section 4.1 Conditions to the Disbursements. The effectiveness of this Agreement
and the other Loan Documents being executed and delivered on the Agreement Date,
in each case, shall be subject to the fulfillment and satisfaction of all of the
following conditions:

(a) Agent and the Lenders shall have received executed counterparts of each of
the following documents and the Loan Documents and other agreements, instruments
and documents set forth on the closing checklist attached hereto as Exhibit D,
each in form and substance satisfactory to Agent:

(i) this Agreement

 

70



--------------------------------------------------------------------------------

(ii) the Control Agreements required to be delivered on the Agreement Date
pursuant to this Agreement and the other Loan Documents;

(iii) the Security Agreement;

(iv) the Intercompany Subordination Agreement;

(v) the Copyright Security Agreement;

(vi) the Patent Security Agreement;

(vii) the Intercreditor Agreement; and

(viii) the Trademark Security Agreement;

(b) the Additional Warrants shall have been duly executed, issued and delivered
to the Lenders in accordance with Section 2.8;

(c) each representation and warranty by any Loan Party or any of its
Subsidiaries contained herein or in any other Loan Document is true, correct and
complete in all material respects (without duplication of any materiality
qualified contained therein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were true, correct and complete in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date);

(d) neither the Borrower nor any of its Subsidiaries shall have any
Indebtedness, other than Permitted Indebtedness and all other Indebtedness shall
be paid off pursuant to payoff letters reasonably satisfactory to Agent and any
Liens relating thereto shall be terminated in a manner reasonably satisfactory
to Agent;

(e) all actions necessary to establish that Agent (for the benefit of itself and
the Lenders) will have perfected first priority security interests (subject only
to the prior priority of the Permitted Priority Liens and Liens in the
Collateral under the Loan Documents shall have been taken;

(f) all fees required to be paid on the Agreement Date pursuant to this
Agreement and the other Loan Documents and all costs and expenses required to be
paid on the Agreement Date (including pursuant to Section 6.3) pursuant to this
Agreement and the other Loan Documents shall have been paid in cash to the
applicable Secured Parties;

(g) subject to Section 5.1(q), Agent shall have received all documents required
to be received pursuant to Section 3.01 and Section 3.02 of the ABL Credit
Facility;

(h) all accrued interest on the Exchanged Deerfield Convertible Notes under the
3.25% Convertible Note Documents through and including the Agreement Date (plus
an additional day of interest to the extent all such accrued interest thereon is
not paid by the payment deadline time set forth in the 3.25% Convertible Note
Documents) shall have been paid in cash to Deerfield Partners, L.P., as the
holder of the Exchanged Deerfield Convertible Notes;

(i) no Default or Event of Default (both under the Prior Loan Documents and the
Loan Documents) shall have occurred or would result from the transactions being
consummated on the

 

71



--------------------------------------------------------------------------------

Agreement Date (including the funding of any loans or disbursements to the Loan
Parties or their Subsidiaries by any Person on the Agreement Date and any use of
the proceeds thereof);

(j) [reserved];

(k) the Borrower shall have delivered to the Secured Parties a letter from the
transfer agent for the Common Stock certifying the number of shares of Common
Stock outstanding as of a date within two (2) Business Days prior to the
Agreement Date;

(l) [reserved];

(m) Agent shall have received a certificate from a responsible officer of each
Loan Party:

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party,

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

(iii) attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the Agreement Date, which Organizational
Documents shall be (A) certified by an Authorized Person of such Loan Party, and
(B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Agreement Date) by the appropriate governmental official,

(iv) attesting to certificates of status with respect to each Loan Party, dated
within ten (10) days of the Agreement Date, such certificates to be issued by
the appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction,

(v) attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Agreement Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which such Loan Party’s
failure to be duly qualified or licensed would constitute a Material Adverse
Effect, which certificates shall indicate that such Loan Party is in good
standing in such jurisdictions, and

(vi) Agent shall have received all requested collateral access agreements in
favor of Agent, from all mortgagees, landlords and operators of warehouses in
which a Loan Party operates or maintains any Collateral;

(n) Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance reasonably satisfactory to Agent; and

(o) Agent shall have received the ABL Debt Documents, which shall be in form and
substance reasonably satisfactory to the Agent and the Lenders and the Agent and
the Lenders shall have received evidence reasonably satisfactory to them that
all conditions set forth in the ABL Debt Documents to make such documents
effective and closed and to fund loans thereunder have been satisfied in all

 

72



--------------------------------------------------------------------------------

respects.

ARTICLE 5

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

Section 5.1 Affirmative Covenants.

For so long as the Obligations (other than unasserted contingent indemnification
obligations and other than those Obligations under any Warrant or the
Registration Rights Agreement; provided that Sections 5.1(h), (p), (s) and (aa)
shall survive until the end of the Reporting Period) remain outstanding:

(a) The Loan Parties will and will cause their Subsidiaries to (i) preserve and
maintain in full force and effect its organizational existence and good standing
under the Applicable Laws of its jurisdiction of incorporation, organization or
formation, as applicable, other than as permitted under Section 5.2(i), and
(ii) preserve and maintain all qualifications to do business in each other
jurisdiction not covered by clause (i) above that the failure to be so qualified
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(b) The Loan Parties will, and will cause their Subsidiaries to, (i) comply in
all material respects with all Applicable Laws, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings or
where failure to do so could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (ii) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

(c) The Loan Parties will, and will cause their Subsidiaries to, obtain, make
and keep in full force and effect all licenses, certificates, approvals,
registrations, clearances, Authorizations and permits required to conduct their
businesses, except where the failure to make and keep such licenses,
certificates, approvals, registrations, clearances, authorizations and permits
in full force and effect could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(d) Each Loan Party will, except as otherwise permitted by this Agreement,
maintain, and will cause each of its Subsidiaries to maintain, and preserve all
its assets and property which is used or useful in its business in good working
order and condition, ordinary wear and tear excepted and will make all necessary
repairs thereto and renewals and replacements thereof, except, in each case,
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(e) The Loan Parties will, and will cause each of their Subsidiaries to,
maintain with financially sound and reputable insurance companies with respect
to their assets, properties and business, against such hazards and liabilities,
of such types and in such amounts, as is customarily maintained by companies in
the same or similar businesses similarly situated. All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard lender’s loss payable endorsement with a standard
noncontributory “lender” or “secured party” clause and are to contain such other
provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies.
All certificates and endorsements of property and general liability insurance
are to be delivered to Agent by the Loan Parties, with the lender’s loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and will provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation or any

 

73



--------------------------------------------------------------------------------

modification thereof; provided, however, that, for the avoidance of doubt, Agent
need not be named on any workers compensation or D&O policies. If Loan Parties
or their Subsidiaries fail to maintain such insurance, Agent may arrange for
such insurance, but at Loan Parties’ expense and without any responsibility on
Agent’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. The Loan
Parties shall give Agent prompt written notice of any loss exceeding $500,000
covered by any Loan Party’s or any Loan Party’s Subsidiary’s casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies. A true and complete listing of such insurance, including issuers,
coverages and deductibles, will be provided by the Loan Parties to Agent
promptly following Agent’s request.

(f) Each Loan Party will, and will cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed all Tax liabilities, assessments and governmental charges or levies
upon it or its property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person.

(g) The Loan Parties will promptly after knowledge (and, in any event, within
two (2) Business Days after knowledge) notify the Agent of the occurrence of
(A) any Default or Event of Default and (B) so long as such type of notification
would not be material nonpublic information of the Borrower, any claims (other
than in connection with the denial of plan claims in the ordinary course of
business), litigation, arbitration, mediation or administrative or regulatory
proceedings that are instituted or threatened against any Loan Party, or claims
of infringement by any Person with respect to any Intellectual Property rights
of a Loan Party, in each case of this clause (B), to the extent such claim,
litigation, arbitration, mediation or administrative or regulatory proceeding
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(h) From the Prior Agreement Date until the later of (y) the first date on which
no Warrants remain outstanding, and (z) the first date on which the Secured
Parties no longer own any Securities (the period ending on such latest date, the
“Reporting Period”), the Borrower and its Subsidiaries will (i) timely (without
giving effect to any extensions pursuant to Rule 12b-25 of the Exchange Act)
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Borrower and its Subsidiaries will not terminate the registration of the
Common Stock under the Exchange Act or otherwise terminate its status as an
issuer required to file reports under the Exchange Act, even if the securities
laws would otherwise permit any such termination and (ii) deliver to Agent a
Compliance Certificate with each of its 10-Q and 10-K filings on the date such
filings are made (or, if earlier, are required by the SEC to be made) with the
SEC; provided that, with respect to clause (ii) only, solely to the extent any
earnings or revenue report for the same period is publicly reported or is filed
with the SEC prior to the time when any 10-Q or 10-K containing the applicable
quarterly or annual financial statements is filed with the SEC and to the extent
the earnings or revenue set forth in any such earnings or revenue report would
result in a financial covenant default under Section 5.2(xxv), the Compliance
Certificate shall instead be delivered by the Loan Parties to the Agent and the
Lenders on the same day as such earnings or revenue report is publicly reported
or is filed with the SEC. Each of such reports in Section 5.1(h)(i) above will
comply in all material respects with the applicable requirements of the Exchange
Act and each of such reports in Section 5.1(h)(i) above and such Compliance
Certificate will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The consolidated financial statements

 

74



--------------------------------------------------------------------------------

included in such reports will comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, will be prepared in accordance with GAAP,
consistently applied (subject, in the case of unaudited quarterly financial
statements, to normal year-end adjustments and lack of footnote disclosures),
and will fairly present in all material respects the consolidated financial
position of the Borrower and its Subsidiaries as of the dates thereof and the
consolidated results of their operations, cash flows and changes in stockholders
equity for the periods presented (subject, in the case of unaudited quarterly
financial statements, to normal year-end audit adjustments and lack of footnote
disclosures). The Borrower hereby agrees that, during the Reporting Period, the
Borrower will send to each Secured Party copies of (A) any notices and other
information made available or given to the holders of the Stock of the Borrower
generally, contemporaneously with the Borrower’s making available or giving such
notices and other information to such holders of Stock (it being understood and
agreed that delivery will be deemed to have occurred if such notices or other
information is posted to EDGAR) and (B) all other documents, reports, financial
data and other information not available on EDGAR that does not contain any
material nonpublic information of the Borrower, that any Secured Party may
reasonably request.

(i) Each Loan Party will, and will cause each of its Subsidiaries to, with
respect to each owned, leased or controlled property, at all times and without
notice, at the sole option of Agent or any Lender: (a) provide access to such
property to Agent, the Lenders and their respective representatives and agents,
as frequently as Agent or any Lender determines to be appropriate; and
(b) permit Agent or any Lender to conduct field examinations, appraise, inspect,
and make extracts and copies (or take originals if reasonably necessary) from
all of such Loan Party’s and its Subsidiaries’ books and records, and evaluate
and conduct appraisals and evaluations in any manner and through any medium that
Agent or any Lender considers advisable, in each instance, at the Loan Parties’
sole expense. Any Lender may accompany Agent or its representatives in
connection with such inspection. Notwithstanding the foregoing, the Loan Parties
will (and will cause each of their respective Subsidiaries to) comply with (and
coordinate with Agent and the Lenders and their representatives and agents to
make sure of compliance with) Section 5.1(q) in connection with any such
inspection, examination, audit or analysis.

(j) Each Loan Party will ensure that all written information, exhibits and
reports furnished to any Secured Party, when taken as a whole, do not and will
not contain any untrue statement of a material fact and do not and will not omit
to state any material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances in
which made, and will promptly disclose, after knowledge of any defect of a
material fact, untrue statement of material fact, material misstatement or error
of a material fact, to Agent and the Lenders and correct any such defect, untrue
statement of material fact, material misstatement or error of a material fact
that has been discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof; it being acknowledged and agreed that
any projections provided to the Secured Parties are not to be viewed as facts,
are not a guarantee of financial performance, and are subject to uncertainties
and contingencies.

(k) Each Loan Party will enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements with
respect to each deposit, securities, commodity or similar account maintained by
such Person (other than (i) deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Borrower’s employees and identified to Agent by the Borrower as such,
(ii) zero balance accounts; provided that such accounts have been identified to
Agent by the Borrower as such, (iii) such other petty cash deposit accounts,
amounts on deposit in which do not exceed $100,000 in the aggregate at any one
time, (iv) escrow, trust and fiduciary accounts, (v) each account of Excluded
Foreign Subsidiaries, (vi) deposit account #XXXXX7912 of TriVascular Canada LLC
at Bank of Montreal; provided the aggregate amount on deposit in such deposit
account(s) does not exceed 1,000,000 Canadian dollars at any time, and (vii) the
Bank of America Cash Collateral Account (such accounts in clauses (i) through
(vii), the

 

75



--------------------------------------------------------------------------------

“Excluded Accounts”)) as of and after the Prior Agreement Date; provided that
(x) the Loan Parties will have until the date that is forty-five (45) days
following the closing date of any Permitted Acquisition (or such later date as
may be agreed to by Agent in its sole reasonable discretion) to comply with the
provisions of this Section 5.1(k) with regard to such accounts (other than
Excluded Accounts) of the Loan Parties acquired in connection with such
Permitted Acquisition, and (y) for deposit accounts, securities accounts and
commodities accounts opened after the Agreement Date, the Loan Parties will have
until the date that is thirty (30) days following the opening of any such new
account (or such later date as may be agreed to by Agent in its sole reasonable
discretion) to comply with this clause (k). Upon written request by the Agent,
the Loan Parties will provide Agent with written evidence reasonably
satisfactory to the Agent as of such Business Day or the next Business Day
showing compliance with Section 5.2(xxiv).

(l) Promptly upon request by Agent, the Loan Parties will (and, subject to the
limitations set forth herein and in the other Loan Documents, will cause each of
their Subsidiaries to) take such additional actions and execute such documents
as Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Loan Documents any of the assets or
properties, rights or interests covered by any of the Loan Documents, (iii) to
perfect and maintain the validity, effectiveness and priority of any of the Loan
Documents and the Liens intended to be created thereby, and (iv) to better
assure, grant, preserve, protect and confirm to the Secured Parties the rights
granted or now or hereafter intended to be granted to the Secured Parties under
any Loan Document. The Loan Parties will notify Agent in writing prior to (and
on) (x) the date of formation or acquisition of any Subsidiary and (y) any
division or split of any Loan Party into two or more Subsidiaries, limited
liability companies, other entities or other Persons. Without limiting the
generality of the foregoing, the Loan Parties will cause (y) each of their
Subsidiaries (other than Excluded Subsidiaries) promptly after (but, in any
event, (A) within fifteen (15) days thereof for any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date of the formation or acquisition thereof (and any
Subsidiaries, limited liability companies, other entities or other Persons for
which any Loan Party divides or splits itself into), to guaranty the Obligations
and to cause each such Subsidiary (and any such Subsidiary, limited liability
company, other entity or other Person for which any Loan Party divides or splits
itself into) to grant to Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations set forth herein and in the
Loan Documents, all of such Subsidiary’s (and, with respect to any such division
or split of a Loan Party, all such Subsidiary’s limited liability company’s,
other entity’s or other Person’s) assets and property (including any assets or
property allocated, distributed, conveyed or otherwise transferred pursuant to
any division or split of any Loan Party into any Subsidiaries, limited liability
companies, other entities or other Persons for which any Loan Party divides or
splits itself into) to secure such guaranty and (z) any holder (that is a Loan
Party) of the Stock of such Subsidiary to provide, promptly after (but, in any
event, (A) within fifteen (15) days thereof for any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date of (x) the formation or acquisition of such Subsidiary or
(y) any division or split of any Loan Party into two or more Subsidiaries,
limited liability companies, other entities or other Persons, in each case,
supplements and further pledges to the Loan Documents as are necessary (or
requested by Agent) to evidence Agent’s Lien in the Stock of such Subsidiary.
Furthermore, the Borrower will notify Agent and the Lenders in writing promptly
after (but, in any event, (A) within fifteen (15) days thereof for any Loan
Party or any Subsidiary that is not an Immaterial Subsidiary and (B) within
thirty (30) days thereof for any Immaterial Subsidiary) the date of the issuance
by or to any Loan Party (other than by the Borrower) of any Stock of any
corporation or any other Person that has “opted into” Article 8 of the UCC (in
each case, other than Excluded Property) to have its Stock constitute
“securities” under Article 8 of the UCC and each Loan Party will pledge, and
will cause each of its Subsidiaries (other than Excluded Subsidiaries) to
pledge, all of the Stock of each of its Subsidiaries (other than Excluded
Subsidiaries but including any Subsidiaries, limited liability companies, other
entities or other Persons for which any such Loan Party divides or splits itself
into), and sixty-five percent (65%) of the outstanding voting Stock and one
hundred percent (100%) of the outstanding

 

76



--------------------------------------------------------------------------------

non-voting Stock of each Excluded Foreign Subsidiary and each Excluded Domestic
Holdco, directly owned by a Loan Party, in each instance, to Agent, for the
benefit of the Secured Parties, to secure the Obligations, promptly after
formation or acquisition (or division or split) of such Subsidiary. The Loan
Parties will deliver, or cause to be delivered, to Agent, appropriate
resolutions, secretary certificates, certified Organizational Documents and, if
reasonably requested by Agent, legal opinions relating to the matters described
in this Section 5.1(l) (which opinions will be in form and substance reasonably
acceptable to Agent and, to the extent applicable, substantially similar to the
opinions delivered on the Prior Agreement Date and the Agreement Date), in each
instance with respect to (1) each Loan Party or Subsidiary formed or acquired
(and each Subsidiary, limited liability company, other entity or other Person
for which a Loan Party divides or splits itself into), (2) each Loan Party or
Person (other than a Loan Party) whose Stock is being pledged, and (3) the
assets and property that are allocated, distributed, conveyed or otherwise
transferred pursuant to any division or split of any Loan Party into any
Subsidiaries, limited liability companies, other entities or other Persons for
which any Loan Party divides or splits itself into, in each case of clauses
(1) through (3), after the Prior Agreement Date. In connection with each pledge
of Stock, the Loan Parties will deliver, or cause to be delivered, to Agent,
irrevocable proxies and Stock powers and/or assignments, as applicable, duly
executed in blank.

(m) Each Loan Party will, and will cause each of its Subsidiaries to, comply
with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with all applicable Environmental
Laws and Healthcare Laws or that is required by orders and directives of any
Governmental Authority, except where the failure to comply could not reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(n) Promptly upon becoming aware that any of the following events has occurred,
the Borrower will provide written notice to the Agent specifying the nature of
such event, what action the Loan Party or any ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, if applicable,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto: (i) any ERISA Event which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) a “prohibited transaction” as defined under Section 406 of
ERISA or Section 4975 of the Code that is not exempt under ERISA Section 408 or
Section 4975 of the Code, under any applicable regulations and published
interpretations thereunder or under any applicable prohibited transaction,
individual or class exemption issued by the Department of Labor, with respect to
any Employee Benefit Plan, which could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, or (iii) the imposition of
any Lien on any asset of a Loan Party or a Subsidiary of a Loan Party with
respect to any Title IV Plan or Multiemployer Plan.

(o) The Borrower agrees to timely file a Form D with respect to the Securities
as required under Regulation D and to provide a copy thereof to each Secured
Party promptly after such filing. The Borrower will make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Prior Agreement Date.

(p) The Borrower will take all actions necessary to cause the Common Stock to
remain listed on the Principal Market during the Reporting Period. The Borrower
will not, and will cause each of the Subsidiaries not to, take any action that
would be reasonably expected to result in the delisting or suspension or
termination of trading of the Common Stock on the Principal Market. The Loan
Parties will pay all fees, costs and expenses in connection with satisfying its
obligations under this Section 5.1(p). The Borrower shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, a sufficient number of Common Shares to enable the Borrower to satisfy
its obligations under the Warrants and the First Out Waterfall Notes (computed
without regard to any limitations on the number of shares that may be issued on
exercise or conversion thereof).

 

77



--------------------------------------------------------------------------------

(q) At or prior to 7:30 a.m. (New York City time) on the first (1st) Business
Day following the Agreement Date, the Borrower will file a Form 8-K with the SEC
describing the terms of the transactions contemplated by the Loan Documents and
the ABL Credit Facility and the ABL Debt Documents and including as exhibits to
such Form 8-K this Agreement (including the schedules, annexes and exhibit forms
hereto), the forms of Notes, the form of Additional Warrant, the Registration
Rights Agreement, the other Loan Documents listed on Schedule 5.1(q) and the ABL
Credit Facility and the ABL Debt Documents (such Form 8-K, the “Announcing Form
8-K”). Subject to the foregoing, no Loan Party will issue any press releases or
any other public statements with respect to the transactions contemplated by any
Loan Document or disclosing the name of any Secured Party; provided, however,
that the Borrower will be entitled, without the prior approval of any Secured
Party, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith and (ii) as is required by Applicable Law and
regulations (provided that each Secured Party will be consulted by the Borrower
in connection with any such press release or other public disclosure prior to
its release and will be provided with a copy thereof by the borrower other than
filings required by the Exchange Act to be made with the SEC, which Borrower may
make without such consultation or notice). From and after the Borrower’s filing
of the Announcing Form 8-K, no Secured Party shall be in possession of any
material nonpublic information received from the Borrower or any of its
Subsidiaries or Affiliates or any of its or their respective officers,
directors, employees, attorneys, representatives or agents. Without limiting the
foregoing, the Loan Parties represent and warrant that no Loan Document or other
agreement, instrument, certificate, information or other document provided by
any Loan Party or any of its Related Parties to any Secured Party on or about
the Agreement Date that is not filed as an exhibit to the Announcing Form 8-K
constitutes, or contains, reflects or references any information that
constitutes, material nonpublic information with respect to the Borrower or any
of its Subidiaries or Affiliates (except to the extent the same information is
expressly set forth in the Announcing Form 8-K or an exhibit thereto).
Notwithstanding any other requirement of this Agreement or any other Loan
Document, each Loan Party will not, and will cause each of its Subsidiaries and
Affiliates and its and each of their respective officers, directors, employees.
Attorneys, representatives and agents to not, provide any Secured Party with any
material nonpublic information regarding the Borrower or any of its Subsidiaries
or Affiliates from and after the filing of the Announcing Form 8-K with the SEC
without the express prior written consent of such Secured Party. Each Loan Party
hereby acknowledges and agrees that no Secured Party (nor any of such Secured
Party’s Affiliates) shall have any duty of trust or confidence with respect to,
or any obligation not to trade in any securities on the basis of, any material
nonpublic information regarding the Borrower or any of its Subsidiaries or
Affiliates (A) provided by, or on behalf of, the Borrower or any of its
Subsidiaries or Affiliates, or any of its or their respective officers,
directors, employees, attorneys, representatives or agents, in breach or
violation of any of the representations, covenants, provisions or agreements set
forth in this Section 5.1(q) or (B) otherwise possessed (or continued to be
possessed) by any Secured Party (or any Affiliate thereof) as a result of any
breach or violation of any representation, covenant, provision or agreement set
forth in this Section 5.1(q). Notwithstanding anything to the contrary herein,
in the event that any Loan Party believes that a notice or communication to any
Secured Party contains material, nonpublic information relating to any Loan
Party, any of its Subsidiaries or Affiliates or any of their respective property
or Stock, the Borrower will so indicate to the Secured Parties contemporaneously
with delivery of such notice or communication, and such indication shall provide
the Secured Parties the means to refuse to receive such notice or communication;
and in the absence of any such indication, the holders of the Securities shall
be allowed to presume that all matters relating to such notice or communication
do not constitute material, nonpublic information relating to any Loan Party,
any of its Subsidiaries or Affiliates or any of their respective property or
Stock. Upon receipt or delivery by any Loan Party or any of its Subsidiaries of
any notice in accordance with the terms of the Loan Documents, unless the
Borrower has in good faith determined that the matters relating to such notice
do not constitute material, nonpublic information relating to any Loan Party or
any of its Subsidiaries or Affiliates or their respective property or Stock, the
Loan Parties will, within one Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information. In the event of a breach
of

 

78



--------------------------------------------------------------------------------

any of the foregoing covenants by any Loan Party or any of its Subsidiaries or
Affiliates, or any of its or their respective officers, directors (or equivalent
persons), employees, attorneys, representatives or agents, in addition to any
other remedies provided in the Loan Documents or otherwise available at law or
in equity, the Secured Parties shall have the right to make a public disclosure
in the form of a press release, public advertisement or otherwise, of the
applicable material nonpublic information regarding the Borrower or its
Subsidiaries or Affiliates without the prior approval by any Loan Party or its
Subsidiaries or Affiliates, or any of its or their respective officers,
directors (or equivalent persons), employees, attorneys, representatives or
agents, and no Secured Party shall have any liability to any Loan Party, any of
its Subsidiaries or Affiliates or any of its or their respective officers,
directors (or equivalent persons), employees, equityholders, attorneys,
representatives or agents for any such disclosure.

(r) The Borrower acknowledges and agrees that the Securities may be pledged by a
holder thereof in connection with a bona fide margin agreement or other loan,
financing or Indebtedness secured by the Securities. The pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities under
the Loan Documents, and no such holder effecting any such pledge of Securities
shall be required to provide any Loan Party or any of its Subsidiaries with any
notice thereof or otherwise make any delivery to any Loan Party pursuant to any
Loan Document. The Borrower hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a holder of
Securities.

(s) During the Reporting Period, except as otherwise provided in the Loan
Documents, the Borrower will not in any manner issue or sell any Options or
Convertible Securities that are convertible into or exchangeable or exercisable
for shares of Common Stock at a price that varies or may vary with the market
price of the Common Stock, including by way of one or more resets to a fixed
price or increases in the number of shares of Common Stock issued or issuable,
or at a price that upon the passage of time or the occurrence of certain events
automatically is reduced or is adjusted or at the option of any Person may be
reduced or adjusted, whether or not based on a formulation of the then current
market price of the Common Stock (other than proportional adjustments as a
result of subdivisions or combinations of the Common Stock in the form of stock
splits, stock dividends, reverse stock splits, combinations or
recapitalizations). For the avoidance of doubt, this clause (s) does not
prohibit any convertible notes contemplated under clause (k) of the definition
of “Permitted Indebtedness” with a fixed conversion rate subject to
anti-dilution adjustments or other provisions related to the conversion price
and/or conversion rate that are broadly similar to the analogous provisions in
the 2.25% Convertible Note Documents or the 3.25% Convertible Note Documents or
any Permitted 3.25% Convertible Note Refinancing permitted hereunder.

(t) Within five Business Days after the filing (or, to the extent earlier, the
date filing is required by the SEC) of its 10-K or 10-Q with the SEC (and by
each date that the financial statements are required to be delivered in
Section 5.1(aa)), as the case may be, the Loan Parties and their Subsidiaries
will deliver to Agent an updated Perfection Certificate. Upon the reasonable
request of any Secured Party, the Loan Parties and their Subsidiaries will
promptly deliver to such Secured Party such additional business, financial,
corporate affairs, perfection certificates, items or documents related to
creation, perfection or priority of Agent’s Liens in the Collateral and other
information as any Secured Party may from time to time reasonably request.

(u) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Borrower will, and will cause
each Loan Party to, (i) obtain all Regulatory Required Permits necessary for
compliance in all respects with Applicable Laws with respect to the design,
testing, manufacturing, developing, processing, assembly, packaging, labeling,
distribution, commercialization, import, export, selling or marketing of
Products, and (ii) maintain and comply fully and completely in all respects with
all such Regulatory Required Permits.

 

79



--------------------------------------------------------------------------------

(v) Each Loan Party will comply, and cause each Subsidiary to comply, with the
requirements of all Applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (a) individually
or in the aggregate, have a Material Adverse Effect, or (b) result in any Lien
upon either (i) a material portion of the assets of any such Person in favor of
any Governmental Authority, or (ii) any Collateral (other than Permitted Liens).

(w) The Borrower will, within two Business Days after delivery by a Loan Party
or receipt or knowledge thereof, provide written notice to Agent of any default
or event of default under any of the ABL Debt Documents, any of the Convertible
Note Documents or any of the Permitted Japan Lifeline Unsecured Debt Documents,
and of any amendments, restatements, supplements, waivers or other modifications
to (or any consents to any events or actions under) any of the ABL Debt
Documents, any of the Convertible Note Documents or any of the Permitted Japan
Lifeline Unsecured Debt Documents or any prepayment of any of the Indebtedness
thereunder.

(x) The Loan Parties will keep its Inventory and Equipment (other than Inventory
or Equipment that is in-transit, Trunk Inventory or subject to consignment) only
at the locations identified on Schedule 3.1(hh) and their chief executive
offices only at the locations identified on Schedule 3.1(gg).

(y) Each Loan Party and its Subsidiaries will comply with (A) in all respects
with all Healthcare Laws and their implementation by any applicable Governmental
Authority, except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (B) (1) in all respects
with all lawful requests of any Governmental Authority applicable to its
Products, except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (2) in all material respect
with requests of any Governmental Authority applicable to its Products that is
required by Applicable Law (or court order or proceeding) to be complied with.
Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, all Products developed, manufactured, tested,
distributed, promoted or marketed by or on behalf of any Loan Party or any of
its Subsidiaries that are subject to the jurisdiction of the FDA or comparable
Governmental Authority shall be (i) developed, tested, manufactured,
distributed, promoted and marketed in compliance with the Healthcare Laws and
each other Applicable Law, including Healthcare Laws and other Applicable Laws
governing or relating to product approval or premarket notification, good
manufacturing practices, promoting, labeling, advertising, record-keeping, and
adverse event reporting, and (ii) tested, investigated, distributed, labeled,
promoted, marketed, and sold in compliance with Healthcare Laws and all other
Applicable Laws.

(z) Notwithstanding the conditions precedent set forth in Article 4 or any other
provision set forth herein to the contrary above, the Loan Parties have informed
the Agent that certain of such items required to be delivered to the Agent
and/or the Lenders or otherwise satisfied as conditions precedent to the
effectiveness of this Agreement will not be delivered to Agent and the Lenders
as of the Agreement Date. Therefore, with respect to the items set forth in this
Section 5.1(z) below (collectively, the “Outstanding Items”), the Loan Parties
will, and the Loan Parties will cause their Subsidiaries to, deliver (or
otherwise satisfy) each Outstanding Item to the satisfaction of the Agent in the
form and manner set forth below for such Outstanding Item within twenty (20)
days after the Agreement Date (or within such longer time or different form or
manner as the Agent may agree in its sole discretion):

(i) Collateral Access Agreements with respect to the leases of real property
located at: (1) 2 Musick and 33 and 35 Hammond, Irvine, County of Orange, CA
92618 U.S.A., and (2) 3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.;

(ii) Collateral Access Agreement with respect to Collateral held by UPS at the
following locations: (1) 378 Commercial Street, Malden, MA 02148, (2) 165 Chubb

 

80



--------------------------------------------------------------------------------

Avenue, Lyndhurst, NJ 07071, (3) 1130 Commerce Blvd, Swedesboro, NJ 08085, and
(4) 2250 Outerloop Drive, Louisville, KY 40219; and

(iii) Control Agreements with respect to the accounts of the Loan Parties
located at (1) Wells Fargo (with respect to the account ending in 5279), (2)
Bank of America (with respect to each of the accounts ending in 1702 and 3910),
and (3) Silicon Valley Bank (with respect to the account ending in 5539).

(aa) If the Borrower is not required to file reports pursuant to Section 13 or
15(d) of the Exchange Act, the Loan Parties will deliver to Agent and each
Lender, as soon as available, but in any event within thirty (30) days after the
end of each fiscal month during each fiscal year, an unaudited consolidated and
consolidating balance sheet and income statement of Borrower and its
Subsidiaries’ operations during such month and for the portion of the fiscal
year then ended, including comparisons to the figures in the corresponding month
and year-to-date portion of the immediately preceding fiscal year of Borrower
and its Subsidiaries. Further, if the Borrower is not required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act, the Loan Parties will
provide to Agent and each Lender (A) quarterly financial statements for the
Borrower and its Subsidiaries and a Compliance Certificate for such period
within 45 days after the end of each fiscal quarter of the Borrower, and an
audited annual financial statements and a Compliance Certificate for such period
within 120 days after the end of each fiscal year of the Borrower prepared in
accordance with GAAP with a report thereon by the Borrower’s independent
certified public accountants, which accountants shall be reasonably acceptable
to Agent and (B) on the same day as delivery to ABL Agent, any ABL Lender or any
other secured party under the ABL Debt Documents, any additional financial
statements, certificates, reports, notices, agreements, instruments and
documents provided under (or in connection with) the ABL Debt Documents. Any
such annual audited financial statements, audit or report of the Borrower’s
independent certified public accountants (and any annual audited financial
statements, audit or report of the Borrower’s independent certified public
accountants on any consolidated financial statements included in any SEC
Document filed during the Reporting Period, and including those required by
Section 5.1(h)) shall (i) contain an unqualified opinion (subject to the
exception set forth below in clause (ii) of this sentence), stating that such
consolidated financial statements present fairly in all material respects the
financial position and condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods and have been prepared in
conformity with GAAP applied on a basis consistent with prior years, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status (other than any such paragraph arising from the impending
maturity of the Loans solely in the case of the audit delivered with respect to
the fiscal year immediately prior to the fiscal year during which the applicable
maturity is scheduled).

Section 5.2 Negative Covenants.

For so long as the Obligations (other than unasserted contingent indemnification
obligations and other than those Obligations under any Warrant or the
Registration Rights Agreement; provided that Section 5.2(xvii) shall survive
until the end of the Reporting Period) remain outstanding:

(i) No Loan Party will, nor will it permit any of its Subsidiaries to, directly
or indirectly, (A) merge with, consolidate with or into, dissolve or liquidate
into or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (1) a Subsidiary that is not a Loan Party may merge into any Loan Party
or any Subsidiary of a Loan Party (provided that, (w) to the extent such
Subsidiary that is not a Loan Party has its equity pledged to Agent, then any
Person it merges with must also have its equity pledged to Agent by at least the
same percentage and (x) if such merger is with a Loan Party, such Loan Party
must be the surviving entity of any

 

81



--------------------------------------------------------------------------------

such merger), (2) a Loan Party may merge into any other Loan Party (provided
that, (y) to the extent such Loan Party being merged has its equity pledged to
Agent, then any Person it merges with must also have its equity pledged to Agent
by at least the same percentage and (z) to the extent the Borrower is part of
such transaction, the Borrower must be the surviving Person), (3) any Subsidiary
of the Borrower (other than, for the avoidance of doubt, the Borrower) may
liquidate or dissolve if (i) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and it is
not materially disadvantageous to the Secured Parties and (ii) to the extent
such Subsidiary is a Loan Party, any such assets or business held by such
subject Subsidiary shall be transferred to, or otherwise owned or conducted by,
a Loan Party after giving effect to such liquidation or dissolution, and (4) in
connection with Permitted Acquisitions, or (B) divide (or otherwise split)
itself or themselves into two or more limited liability companies or other
entities or Persons. None of the Loan Parties will establish or form any
Subsidiary, unless such Subsidiary complies with Section 5.1(l), if applicable,
and such Subsidiary (if not an Excluded Subsidiary) executes and/or delivers all
other documents, agreements and instruments reasonably requested by Agent or the
Required Lenders to perfect a Lien in favor of Agent (for the benefit of the
Secured Parties) on such Subsidiary’s (if not an Excluded Subsidiary) assets and
to make such Subsidiary (if not an Excluded Subsidiary) a Guarantor under the
Loan Documents.

(ii) No Loan Party will, nor will it permit any of its Subsidiaries to,
(a) enter into any joint venture or any similar arrangement, other than as may
be permitted under Permitted Investments or (b) make any Restricted Payments,
other than (1) dividends by any direct or indirect Subsidiary of any Loan Party
(A) that are not Loan Parties to its parent or parent entities or (B) that are
Loan Parties to its parent or parent entities that are Loan Parties;
(2) dividends payable solely in common Stock; (3) repurchases of Stock of former
employees, directors or consultants so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided, however, that such repurchase does not exceed
$2,500,000 in the aggregate per fiscal year; (4) any Restricted Payments made
under Subordinated Debt Documents to the extent permitted under the terms of the
applicable Subordination Agreement; and (5) any Restricted Payments made to the
Secured Parties pursuant to the Loan Documents.

(iii) No Loan Party will, nor will it permit any of its Subsidiaries to,
(a) directly or indirectly make, create, incur, assume or suffer to exist any
Lien upon or with respect to any of its assets or property, of any kind, whether
now owned or hereafter acquired, or any income or profits therefrom, except
Permitted Liens, or (b) directly or indirectly Dispose of (whether in one or a
series of transactions) any assets or property (including the Stock of any
Subsidiary of any Loan Party, whether in a public or private offering or
otherwise, and accounts and notes receivable, with or without recourse), except
Permitted Dispositions or as otherwise expressly permitted by Section 5.2(i).

(iv) No Loan Party will, nor will it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume, guarantee, permit to exist or be liable
with respect to any Indebtedness, other than Permitted Indebtedness. No Loan
Party will, or will permit any Subsidiary to, directly or indirectly, create,
assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

(v) No Loan Party will, nor will it permit any of its Subsidiaries to, directly
or indirectly, (i) purchase or acquire any Stock, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, or (ii)

 

82



--------------------------------------------------------------------------------

make or commit to make any Acquisitions, or any other acquisition of any of the
assets of another Person other than (A) Permitted Investments or (B) in the
Ordinary Course of Business, or of any business or division of any Person,
including by way of merger, consolidation, other combination or otherwise other
than Permitted Investments, (iii) make, purchase or acquire any advance, loan,
extension of credit (other than trade payables in the ordinary course of
business) or capital contribution to or any other investment in, any Person
including the Borrower, any Affiliate of the Borrower or any Subsidiary of the
Borrower or (iv) enter into any joint venture or any similar arrangement (the
items described in clauses (i), (ii), (iii) and (iv) are referred to as
“Investments”), except for Permitted Investments.

(vi) No Loan Party will, or will permit any of its Subsidiaries to, use the
proceeds of the Loans for any purpose other than as expressly permitted by
Section 2.1.

(vii) Except as otherwise disclosed on Schedule 5.2(vii), and except for
transactions that contain terms that are no less favorable to the applicable
Loan Party or any Subsidiary, as the case may be, than those which might be
obtained from a third party not an Affiliate of any Loan Party, no Loan Party
will, or will permit any Subsidiary to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of any Loan
Party that is not itself a Loan Party; provided that, Loan Parties may enter
into and maintain written agreements between any Loan Party and any Foreign
Subsidiary of a Loan Party for management services for compensation in the
Ordinary Course of Business consistent with past practices that are customary
and reasonably appropriate to do for companies in the same industry as the Loan
Parties provided by management and officers of the Loan Parties to such Foreign
Subsidiaries that do not have certain management or officers, and such
transactions may result in non-interest bearing accounts payables for the unpaid
compensation owed by such Foreign Subsidiaries to the Loan Parties for such
management services in an amount not to exceed $40,000,000 (which payables may
be equitized by the Loan Parties, provided that (y) equitization of such
payables shall not reduce the outstanding amount of payables that count towards
the $40,000,000 cap above for purposes of determining whether the Loan Parties
have complied with this provisions (with such equitized amounts deemed to be
outstanding at all times thereafter for purposes of the $40,000,000 capped
amount) and (z) at the time of any such equitization, any such Stock received by
any Loan Party in connection with such equitization shall be pledged, and a
first priority security interest and Lien thereon shall be granted, to the Agent
(for the benefit of the Secured Parties) and such Loan Party shall take such
perfection and priority actions reasonably requested by the Agent in accordance
with the Loan Documents), in each case of the foregoing in this proviso, so long
as (a) any such management or officers of the Loan Parties involved in such
transactions, agreements and arrangements will have sufficient and reasonable
time, energy and resources to still represent and service such Loan Parties
themselves after taking into such transactions, agreements and arrangements,
(b) any such agreement, instrument, arrangement or document evidencing any of
the foregoing transactions, equitization or actions shall be entered into in
good faith by such Loan Party, (i) in a manner to not contravene or impair the
Collateral and benefits that are intended to be provided and afforded to the
Secured Parties under the Loan Documents, and (ii) without (A) the intention of
such Loan Party of causing (or resulting in) the Collateral to be taken from the
Secured Parties and provided to Foreign Subsidiaries that are not Loan Parties
at the detriment of the Secured Parties and for the benefit of such Foreign
Subsidiaries, and (B) the effect of defrauding the Secured Parties, (c) the
upstream economics received (or potentially to be received) by any applicable
Loan Party in

 

83



--------------------------------------------------------------------------------

connection with any such transaction, agreement or arrangement described above
in this proviso, when combined with the potential downstream economics, time,
energy and recourses exhausted or disposed of in connection therewith shall be
reasonably adequate and sufficient to enable the Loan Parties to timely satisfy
all of the Obligations and all of their other obligations and agreements under
the Loan Documents, (d) all cash, Cash Equivalents, other assets and proceeds
received or provided to the Loan Parties in connection with the foregoing shall
all be part of the (and constitute) Collateral and the Agent (for the benefit of
the Secured Parties) shall have a first priority security interest and Lien
thereon, (e) at the reasonable request of the Agent, all such account payables
will be evidenced by a promissory note issued to the applicable Loan Party by
the applicable Foreign Subsidiary and pledged to the Agent and the original
thereof delivered, along with an executed allonge to the Agent in form and
substance satisfactory to the Agent, (f) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (g) no such agreement,
arrangement, transaction or action could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

(viii) No ERISA Affiliate will cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Loan Party or a Subsidiary
of a Loan Party with respect to any Title IV Plan or Multiemployer Plan, or
(b) any other ERISA Event, which other ERISA Event could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(ix) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, engage in any line of business different from those lines of business
carried on by it on the Prior Agreement Date and businesses reasonably related
thereto.

(x) Except as permitted under Section 5.2(i), no Loan Party will, and no Loan
Party will permit any of its Subsidiaries to, directly or indirectly amend or
otherwise modify any of its Organizational Documents or, after the execution
thereof, any agreements or documents evidencing or contemplating any Permitted
Acquisition in any respect materially adverse to any Secured Party. No Loan
Party will, or will permit any Subsidiary to, directly or indirectly, amend,
restate, supplement, change, waive or otherwise modify any Material Contract,
which amendment, restatement, supplement, change, waiver or modification in any
case: (a) is contrary to (or is in violation or breach of) the terms and
provisions of this Agreement or any other Loan Document (including the
Intercreditor Agreement); or (b) could reasonably be expected to be materially
adverse to the rights, interests or privileges of Agent or the Lenders or their
ability to enforce the same (it being understood that any modification that
changes the stated maturity date of the 3.25% Convertible Notes to an earlier
date shall be materially adverse to Agent and the Lenders); provided, however,
that the foregoing shall not restrict (x) any changes expressly required under
the terms of the 2.25% Convertible Notes as of the Prior Agreement Date, the
3.25% Convertible Notes as of the Prior Agreement Date or any indenture
governing any Permitted 3.25% Convertible Note Refinancing meeting the
requirements set forth in the definition of “Permitted 3.25% Convertible Note
Refinancing” or (y) any modifications of the ABL Credit Facility expressly
permitted by the Intercreditor Agreement and not otherwise materially adverse to
Agent or the Lenders.

(xi) No Loan Party will, and no Loan Party will suffer or permit any of its
Subsidiaries to, (a) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (b) change the fiscal year or
method for determining the fiscal quarters of any Loan Party or of any
Subsidiary of any Loan Party,

 

84



--------------------------------------------------------------------------------

(c) change its name as it appears in official filings in its jurisdiction of
organization or formation, or (d) change its jurisdiction of organization or
formation, in the case of clauses (c) and (d), without at least ten (10) days’
prior written notice to Agent (or such shorter period as may be agreed by Agent
in its sole reasonable discretion).

(xii) No Loan Party will, nor will it permit any of its Affiliates to,
(A) declare, pay, make or set aside any amount for payment in respect of
Subordinated Debt, except for payments made in full compliance with and
permitted under the Subordination Agreement, (B) amend or otherwise modify the
terms of any Subordinated Debt, except for amendments and modifications made in
full compliance with the Subordination Agreement; or (C) declare, pay, make or
set aside any amount for payment in respect of any Indebtedness hereinafter
incurred that, by its terms, or by separate agreement, is subordinated to the
Obligations, except for payments made in full compliance with and permitted
under the subordination provisions applicable thereto.

(xiii) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual restriction or encumbrance of any kind on the
ability of any Loan Party or Subsidiary to pay dividends or make any other
distribution on any of such Loan Party’s or Subsidiary’s Stock or to pay fees,
including management fees, or make other payments and distributions to the
Borrower or any other Loan Party, except for those in the Loan Documents and the
ABL Debt Documents. No Loan Party will, and no Loan Party will permit any of its
Subsidiaries to, directly or indirectly (y) enter into, assume or become subject
to any contractual obligation prohibiting or otherwise restricting the existence
of any Lien upon any of its assets in favor of Agent, whether now owned or
hereafter acquired or (z) create or otherwise suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to (1) pay any Indebtedness owed to Borrower or any of its
Subsidiaries, (2) make loans or advances to Borrower or any of its Subsidiaries
or (3) transfer any of its property or assets to Borrower or any of its
Subsidiaries, except (A) those in the Loan Documents and the ABL Debt Documents,
(B) an encumbrance or restriction consisting of customary non-assignment
provisions in leases or licenses entered into in the Ordinary Course of
Business, (C) customary provisions in joint venture agreement and other similar
agreements that restrict the transfer of ownership interests in such joint
ventures or provisions limiting the disposition or distribution of assets or
property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of this Agreement,
and (D) limitations set forth in Subordinated Debt (if acceptable to the Agent
in its sole discretion).

(xiv) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to fail to comply with the Anti-Money Laundering Laws and Anti-Terrorism Laws.
No Loan Party or Subsidiary of a Loan Party, nor to the knowledge of any Loan
Party or any of its Subsidiaries, any director, officer, agent, employee or
other Person acting on behalf of any Loan Party or any such Subsidiary, will
request or use the proceeds of any Loan, directly or indirectly, (A) for any
payments to any Person, including any government official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, or otherwise take any action,
directly or indirectly, that would result in a violation of any Anti-Corruption
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any

 

85



--------------------------------------------------------------------------------

Person on the SDN List or a government of a country or territory subject to
comprehensive Sanctions, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto,
or (D) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of sanctions pursuant to any Anti-Terrorism Laws. Furthermore,
the Loan Parties will not, directly or indirectly, use the proceeds of the
Transaction, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, Affiliate, joint venture partner or other Person, to fund any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any Person participating in the Transaction
of any Sanctions. No Loan Party will, or will permit any Subsidiary to, directly
or indirectly, knowingly enter into any Material Contracts with any Person on
the SDN List.

(xv) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, engage in a sale leaseback, synthetic lease or similar transaction involving
any of its assets, including pursuant to a substantially contemporaneous
transaction, whereby a Loan Party or one of its Subsidiaries sells or transfers
all or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

(xvi) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, cause or suffer to exist any Release of any Hazardous Material at, to or
from any Real Estate that would violate or form the basis of Liability under any
Environmental Law or Healthcare Law, other than such violations or liabilities
that could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(xvii) No Loan Party will, and no Loan Party will permit any of its Subsidiaries
to, be an “investment company” or a company “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act, or to
otherwise be registered or required to be registered, or be subject to the
restrictions imposed by, the Investment Company Act.

(xviii) No Loan Party will, and no Loan Party will permit any of its
Subsidiaries to, (A) make any prepayment, payment, redemption or repayment or
take any action, with respect to the ABL Debt that is in violation or breach of
the Intercreditor Agreement; (B) make any amendment, restatement, supplement or
modification of any ABL Debt Document in violation or breach of the
Intercreditor Agreement or that is materially adverse to Agent or the Lenders;
or (C) join any Subsidiary or any Affiliate of any Loan Party as a borrower,
guarantor or obligor, or have such Person pledge or grant a Lien on any of its
property or assets, under the ABL Debt Documents, unless, in each case, the same
Person becomes a Loan Party in the same capacity (and/or pledges and grants
Liens on the same property or assets (and with the same Lien priority and which
such Liens shall be subject to the terms of the Intercreditor Agreement)) under
the Loan Documents and such Person executes and delivers such agreements,
instruments and documents reasonably requested by Agent to effectuate any of the
foregoing in this clause (C) and such Subsidiary or Affiliate shall be subject
to the terms of the Intercreditor Agreement.

 

86



--------------------------------------------------------------------------------

(xix) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Documents, no Loan Party will, and no Loan Party will permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness which is
subordinated or junior (either in respect of Lien priority or in right of
payment or any combination thereof) to any of the ABL Debt unless such
Indebtedness is expressly subordinated or junior to the Obligations (both in
terms of Lien priority and in right of payment) on terms and conditions
acceptable to Agent and the Lenders; it being understood and agreed that the
foregoing shall in no way limit the incurrence of unsecured Indebtedness
otherwise permitted hereunder that is not payment subordinated to the ABL Debt
when not also payment subordinated to the same extent to the Obligations.

(xx) No Loan Party will, or will permit any Subsidiary to, declare, pay, make
any payment in respect of (I) the 3.25% Convertible Notes or the 2.25%
Convertible Notes, except for: (a) regularly scheduled payments of interest and
principal as set forth in the applicable Convertible Note Documents (in addition
to allowing any cash principal payments at maturity of the applicable 3.25%
Convertible Notes and the 2.25% Convertible Notes, such amounts may also be paid
in the applicable Stock of the Borrower or through any other conversion feature
that does not effectively cause more payments to be made at maturity thereof
than the cash principal payments currently provided for in the applicable
Convertible Note Documents as of the Prior Agreement Date), (b) in connection
with any Permitted 3.25% Convertible Note Refinancing, (c) the issuance of
shares of common stock of the Borrower in connection with any conversion of the
3.25% Convertible Notes, the 2.25% Convertible Notes or any convertible notes
that are not Disqualified Stock issued in a Permitted 3.25% Convertible Note
Refinancing, and any cash solely in lieu of fractional shares (but no other cash
settlement other than as otherwise permitted by this clause (xx)), (d) payments
and conversions (other than for any Disqualified Stock) made in connection with
the repurchase (whether for cash, upon exchange and/or for other consideration),
redemption and retirement in respect of the 2.25% Convertible Notes or 3.25%
Convertible Notes in a single or series of related transactions; provided that
(1) no Event of Default exists at the time such payments are made or would exist
immediately after giving effect thereto and (2) such cash payments are made
solely (A) with proceeds received by the Borrower from the issuance of its
common Stock after the Agreement Date for the purpose of making such payment,
(B) [reserved] and (C) regarding the 3.25% Convertible Notes, with the proceeds
of Indebtedness raised in a Permitted 3.25% Convertible Note Refinancing, and
(e) if the foregoing conditions do not otherwise permit such payment, then, with
the express prior written consent of the Agent (which may be withheld in its
sole discretion), payments in connection with the retirement, redemption and
repurchase of the 2.25% Convertible Notes or the 3.25% Convertible Notes, or
(II) the Permitted Japan Lifeline Unsecured Debt, except with respect to any
interest payments expressly permitted under the definition of “Permitted Japan
Lifeline Unsecured Debt.

(xxi) (a) No Loan Party will, or permit any Subsidiary to, commingle any of its
assets (including any bank accounts, cash or Cash Equivalents) with the assets
of any Person; and (b) no Loan Party will, or permit any Subsidiary to enter
into or own any interest in a joint venture that is not itself a corporation or
limited liability company or other legal entity in respect of which the equity
holders are not liable for the obligations of such entity as a matter of law.

(xxii) No Loan Party will, or will permit any Subsidiary to, amend, restate,
supplement, change, waive or otherwise modify the terms of any Indebtedness
referred to

 

87



--------------------------------------------------------------------------------

in Section 5.2(xx) above (other than with respect to 3.25% Convertible Notes, in
connection with a Permitted 3.25% Convertible Note Refinancing) if the effect of
such amendment, restatement, supplement, change, waiver or modification is to
(a) increase the interest rate or fees on, or change the manner or timing of
payment of, such Indebtedness if in any way adverse to the Agent or the Lenders,
(b) accelerate or shorten the dates upon which payments of principal or interest
are due on, or the principal amount of, such Indebtedness, (c) change in a
manner adverse to any Loan Party, any of its Subsidiaries, Agent or any Lender
any event of default or add or make more restrictive any covenant with respect
to such Indebtedness, (d) change the prepayment provisions of such Indebtedness
or any of the defined terms related thereto in a manner adverse to Agent or the
Lenders, or (e) change or amend any other term if such change or amendment would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to any Loan Party,
any of its Subsidiaries, Agent or Lenders; provided, however, that (y) the
foregoing shall not restrict any changes expressly required under the terms of
the 3.25% Convertible Notes as in effect as of the Prior Agreement Date, the
2.25% Convertible Notes as in effect as of the Prior Agreement Date or any
changes that are permitted to be made hereunder in connection with a Permitted
3.25% Convertible Note Refinancing or any changes expressly required under any
indenture governing any Permitted 3.25% Convertible Note Refinancing that
satisfies the conditions and requirements set forth in the definition of
“Permitted 3.25% Convertible Note Refinancing” and (z) for the avoidance of
doubt, the exchange of the Exchanged Deerfield Convertible Notes for the Last
Out Waterfall Loans under this Agreement shall not be restricted by this
Section 5.2(xxiii). The Loan Parties will, prior to entering into any such
amendment, restatement, supplement, change, waiver or modification, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy thereof.

(xxiii) Borrower will not issue any Stock (a) senior to its shares of Common
Stock or (b) convertible into or exercisable or exchangeable for Stock senior to
its Common Stock.

(xxiv) As of (A) the end of the last Business Day of each calendar month and
(B) each date that a Borrowing Base Certificate (as defined in the ABL Credit
Facility) is required to be delivered under the ABL Credit Facility or any other
ABL Debt Document, the Loan Parties will not permit Global Excess Liquidity to
be less than $22,500,000.

(xxv) No Loan Party will permit the consolidated Net Revenue of the Loan Parties
for any Measurement Period, tested quarterly beginning with the fiscal quarter
ending September 30, 2018, to be less than the amounts set forth below:

 

Measurement Period Ending

   Minimum Net Revenue for Measurement
Period  

September 30, 2018

   $ 155,000,000  

December 31, 2018

   $ 145,000,000  

March 31, 2019 and the last day of each fiscal quarter ending thereafter through
(and including) December 31, 2019

   $ 130,000,000  

 

88



--------------------------------------------------------------------------------

March 31, 2020 and the last day of each fiscal quarter ending thereafter

   $ 140,000,000  

(xxvi) No Loan Party will permit the consolidated Net Revenue of the Loan
Parties for any fiscal quarter of the Borrower, tested quarterly beginning with
the fiscal quarter ending March 31, 2019 and on the last day of each fiscal
quarter ending thereafter, to be less than $30,000,000.

(xxvii) No Loan Party will, or will permit any Subsidiary to, have the aggregate
amount of Operating Expenditures made by the Loan Parties and their Subsidiaries
for any Measurement Period, tested for the fiscal quarters of the Borrower
ending December 31, 2018 and December 31, 2019, to exceed the amounts set forth
below:

 

Measurement Period Ending

   Amount  

December 31, 2018

   $ 160,000,000  

December 31, 2019

   $ 140,000,000  

(xxviii) Commencing as of the “Trigger Date” (as defined in the ABL Credit
Agreement as of the Agreement Date), no Loan Party, will, or will permit any
Subsidiary, to have a “Fixed Charge Coverage Ratio” (such term, and all
components and subcomponents thereof, as defined in the ABL Credit Agreement as
of the Agreement Date) for any Measurement Period, tested quarterly beginning
with the fiscal quarter ending September 30, 2018, to be less than 1.00:1.00.

(xxix) No Loan Party will, or will permit any Subsidiary to, have the aggregate
amount of consolidated Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

2018

   $ 2,500,000  

2019

   $ 3,000,000  

2020

   $ 5,000,000  

2021

   $ 2,000,000  

Section 5.3 Change of Control.

(a) Lender’s Put Option. The Borrower, on behalf of the Loan Parties and their
Subsidiaries, will give Agent written notice of a Change of Control at least
fifteen (15) days prior to the consummation thereof but in any event not later
than two (2) Business Days following the first public announcement thereof.
Other than with respect to a Permitted Successor Transaction (in, which case, no
such Put Notice may be delivered by the Lenders), the Lenders, within five
(5) days after the receipt of such notice, in the exercise of their sole
discretion, may deliver a notice to the Borrower (the “Put Notice”) that

 

89



--------------------------------------------------------------------------------

the Final Payment (including, for the avoidance of doubt, any applicable
Non-Callable Make Whole Amount and the CoC Fee) shall be due and payable upon
the consummation of such Change of Control, with no further action taken by any
Person as of or after the date of such Put Notice. If the Lenders deliver a Put
Notice, then simultaneously with consummation of such Change of Control (other
than a Permitted Successor Transaction), the Borrower will make (or cause to be
made) the Final Payment (including, for the avoidance of doubt, any applicable
Non-Callable Make Whole Amount and the CoC Fee) to the Lenders as of the date of
such Put Notice. In such case of a Put Notice delivered with respect to any
Change of Control (other than a Permitted Successor Transaction), the Loan
Parties will make arrangements satisfactory to the Agent, as determined by the
Agent in its sole discretion, that the Final Payment will be paid in full to the
Lenders, in each case, concurrently with the consummation of such Change of
Control (other than a Permitted Successor Transaction) (which arrangements may
include obtaining a written agreement from the acquiring Person, as applicable,
that payment of the Final Payment will be made to the Lenders upon the
consummation of such Change of Control (other than a Permitted Successor
Transaction)). The Loan Parties hereby acknowledge and agree that, if the Loan
Parties or any of their Subsidiaries of Affiliates violate or breach any portion
of this Section 5.3(a), the Secured Parties shall have the right to apply for an
injunction in any state or federal courts sitting in the City of New York to
prevent the consummation of such Change of Control, unless, if the Lenders have
exercised their Put Right, arrangements reasonably satisfactory to the Agent for
the Final Payment (including, for the avoidance of doubt, any applicable
Non-Callable Make Whole Amount and the CoC Fee) have been made (or, as
applicable, paid) and, if the Lenders have not exercised their Put Right,
arrangements reasonably satisfactory to the Agent in respect of the Loans have
been made. The Loan Parties will not, and will not permit any of their
Subsidiaries to consummate any Change of Control (other than a Permitted
Successor Transaction) without complying in all respects with the applicable
provisions of this Section 5.3(a). Notwithstanding anything to the contrary in
this Agreement, for the avoidance of doubt, the Black-Scholes payments or
exercises related to a “Major Transaction” (as defined in any Warrant) that are
set forth in the Warrants are in addition to any Final Payment.

(b) Borrower’s Prepayment Right. Notwithstanding anything to the contrary in
this Agreement and for the avoidance of doubt, Borrower shall be permitted to
prepay the Loans and other Obligations (other than Obligations under the Warrant
and the Registration Rights Agreement, the treatment of which are addressed
separately in such agreements) so long as (i) to the extent any such prepayment
is made prior to the First Amortization Date, the applicable Non-Callable Make
Whole Amount on the Loans so prepaid is paid at the same time in accordance with
Section 2.3(c) and (ii) if In Connection with a Change of Control, the CoC Fee
is paid at the time set forth in Section 2.7(c).

Section 5.4 General Acceleration Provision upon Events of Default. For so long
as the Obligations (other than unasserted contingent indemnification obligations
and other than those Obligations under any Warrant or the Registration Rights
Agreement) remain outstanding, if one or more of the events specified in this
Section 5.4 shall have happened or occurred and have continued beyond any
applicable cure period expressly provided in this Section 5.4 (each, an “Event
of Default”), the Required Lenders or Agent may, or Agent (upon written election
by the Required Lenders but subject to the protections for Agent set forth in
Section 6.15) shall, by (subject to Section 5.5(a), which, for the avoidance of
doubt, shall not require any such notice and shall occur automatically) written
notice to the Borrower, declare the principal of, and accrued and unpaid
interest on, all of the Loans and other Obligations or any part of any of them
(together with any other amounts accrued or payable under the Loan Documents) to
be, and the same shall thereupon become, immediately due and payable, without
any further notice and without any presentment, demand or protest of any kind,
all of which are hereby expressly waived by the Borrower and the other Loan
Parties, appoint a receiver for the Loan Parties and their Subsidiaries, and
take any further action available at law or in equity or that are provided in
the Loan Documents, including the sale or transfer of the Loan and other
Obligations and all other rights acquired in connection with the Loan or the
other Obligations or under the Loan Documents:

 

90



--------------------------------------------------------------------------------

(a) The Borrower or any other Loan Party shall have failed (i) to pay when and
as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan, including after maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, interest on any
Loan, any fee or any other amount or Obligation payable hereunder or pursuant to
any other Loan Document.

(b) Any Loan Party shall have failed to comply with or observe (i)(A)
Section 1.4, Section 2.1, Section 5.1(a), 5.1(b), 5.1(c), 5.1(e), 5.1(f),
5.1(g), 5.1(h), 5.1(i), 5.1(k), 5.1(l), 5.1(m), 5.1(o), 5.1(p), 5.1(q), 5.1(r),
5.1(s), 5.1(t), 5.1(u), 5.1(v), 5.1(w), 5.1(x), 5.1(y), 5.1(z) or 5.1(aa),
Section 5.2 or Section 5.3 of this Agreement, (B) Sections 5.2(a), 5.2(c),
5.2(d), 5.3, 5.4, 5.5, 5.7, 5.9(a), 5.9(c) and 5.10 of the Security Agreement or
(C) any provision of any Note, (ii) Section 5.1 of the Security Agreement and
such failure, with respect to this Section 5.2(b)(ii) only, shall not have been
cured within ten (10) days after the earlier to occur of (y) the date upon which
any officer of any Loan Party or any of its Subsidiaries becomes aware of such
failure and (z) the date upon which written notice thereof is given to any Loan
Party or any of its Subsidiaries by any Secured Party or (iii) any covenant
contained in any Loan Document (other than the covenants described in
Section 5.4(a), Section 5.4(b)(i) or Section 5.4(b)(ii) above and other than in
respect of the Warrants or the Registration Rights Agreement), and such failure,
with respect to this Section 5.2(b)(iii) only, shall not have been cured within
thirty (30) days after the earlier to occur of (y) the date upon which any
officer of any Loan Party or any of its Subsidiaries becomes aware of such
failure and (z) the date upon which written notice thereof is given to any Loan
Party or any of its Subsidiaries by any Secured Party.

(c) Any representation, warranty, or certification, made by any Loan Party in
any Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any other Loan Document shall have been incorrect, false
or misleading in any material respect (except to the extent that such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, to which extent it shall have been incorrect, false or
misleading in any respect) as of the date it was made; it being acknowledged and
agreed that any projections provided to the Secured Parties are not to be viewed
as facts, are not a guarantee of financial performance, and are subject to
uncertainties and contingencies.

(d) (i) Any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally be unable to pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts as they come due
or shall make a general assignment for the benefit of creditors; (ii) any Loan
Party or any of its Subsidiaries (other than Immaterial Subsidiaries) shall
declare a moratorium on the payment of its debts; (iii) the commencement by any
Loan Party or any of its Subsidiaries (other than Immaterial Subsidiaries) of
proceedings to be adjudicated bankrupt or insolvent, or the consent by it to the
commencement of bankruptcy or insolvency proceedings against it, or the filing
by it of a petition or answer or consent seeking reorganization, intervention or
other similar relief under any Applicable Law, or the consent by it to the
filing of any such petition or to the appointment of an intervenor, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of all or
substantially all of its assets; (iv) the commencement against any Loan Party or
any of its Subsidiaries (other than Immaterial Subsidiaries) of a proceeding in
any court of competent jurisdiction under any bankruptcy or other Applicable Law
(as now or hereafter in effect) seeking its liquidation, winding up,
dissolution, reorganization, arrangement or adjustment, or the appointment of an
intervenor, receiver, liquidator, assignee, trustee, sequestrator or other
similar official, and any of the following events occur: (A) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (B) the petition commencing the Insolvency Proceeding is not timely
controverted, (C) the petition commencing any such proceeding shall continue
undismissed, or any order, judgment or decree approving or ordering any of the
foregoing shall continue unstayed or otherwise in effect, for a period of sixty
(60) calendar days of the date of filing thereof, or (D) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets

 

91



--------------------------------------------------------------------------------

of, or to operate all or any substantial portion of the business of, such Loan
Party or its Subsidiary; (v) the making by any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debt generally as they become due; or (vi) any other event shall have
occurred which under any Applicable Law would have an effect analogous to any of
those events listed above in this Section 5.4(d).

(e) One or more judgments, orders or decrees or settlements shall be rendered
against any Loan Party or any Subsidiary of a Loan Party that exceeds by more
than $1,000,000 any insurance coverage applicable thereto (to the extent the
relevant insurer has been notified of such claim and has not denied coverage
therefor) or one or more non-monetary judgments, orders or decrees or
settlements shall be rendered against any Loan Party or any Subsidiary of a Loan
Party that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, and in either case (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (ii) there shall be any period of twenty (20) consecutive
days during which such judgment, order or decree shall not have been vacated or
discharged or there shall not be in effect (by reason of a pending appeal or
otherwise) any stay of enforcement thereof.

(f) Any authorization of a Governmental Authority necessary for the execution,
delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given or
is withdrawn or ceases to remain in full force or effect.

(g) Any Applicable Law shall purport to render any material provision of any
Loan Document invalid or unenforceable or shall purport to prevent or materially
delay the performance or observance by any Loan Party or any of its Subsidiaries
of the Obligations (which, for the avoidance of doubt, shall not apply to the
process of SEC comments in respect of share registration).

(h) Any Loan Party or any Subsidiary of any Loan Party (i) shall fail to make
any payment in respect of any Indebtedness having an individual principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) in excess of
$3,000,000 or having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $8,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the documents relating thereto on the date of such
failure; or (ii) shall fail to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness of the type covered in
Section 5.4(h)(i) above, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, such Indebtedness
to be declared to be due and payable (or otherwise required immediately to be
prepaid, redeemed, purchased or defeased) prior to its stated maturity (without
regard to any subordination terms with respect thereto) or cash collateral in
respect thereof to be demanded; provided however that, notwithstanding the
foregoing, any event or condition that occurs that permits holders of
convertible Indebtedness permitted hereunder to convert such Indebtedness into
Stock (other than Disqualified Stock) or such other consideration permitted
pursuant to Section 5.2(xx) pursuant to the terms of the applicable indenture
shall not constitute a Default or Event of Default hereunder on such basis
alone.

(i) Any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Loan Party or any Subsidiary of
any Loan Party thereto or any Loan Party or any Subsidiary of any Loan Party
shall so state in writing or bring an action to limit its

 

92



--------------------------------------------------------------------------------

obligations or liabilities thereunder or otherwise contest the validity, binding
effect or enforceability of the Loan Documents; or any Loan Document shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
security interest in any of the Collateral in excess of such Collateral that has
a fair market value of $50,000 as determined by the Agent in its sole reasonable
discretion (to the extent that such perfection or priority is required hereby)
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected and first priority security interest (subject only to
the prior priority of the Permitted Priority Liens).

(j) (i) The occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (ii) the
imposition of a Lien on any asset of a Loan Party or a Subsidiary of a Loan
Party with respect to any Title IV Plan or Multiemployer Plan.

(k) The occurrence of any Event of Default (as such term is defined in the
Warrants).

(l) The Common Stock shall cease to be registered under the Exchange Act or to
be listed on the Principal Market.

(m) The voluntary withdrawal or institution of any action or proceeding by the
FDA or similar Governmental Authority to order the withdrawal of any Product or
Product category from the market or to enjoin a Loan Party, such Loan Party’s
Subsidiaries or any representative of a Loan Party or its Subsidiaries from
testing, manufacturing, processing, assembly, packaging, labeling, marketing,
importing, exporting, selling or distributing any Product or Product category
that has, individually or in the aggregate, resulted (or could reasonably be
expected, individually or in the aggregate, to result) in a Material Adverse
Effect, (ii) the institution of any action or proceeding by the DEA, the FDA, or
any other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by a Loan Party, its Subsidiaries
or any representative of a Loan Party or its Subsidiaries, which, in each case
of this clause (ii), has, individually or in the aggregate, resulted (or could
reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect, (iii) the commencement of any enforcement action
against a Loan Party, a Loan Party’s Subsidiaries or any representative of a
Loan Party or its Subsidiaries (with respect to the business of a Loan Party or
its Subsidiaries) by the DEA, the FDA, or any other Governmental Authority which
has, individually or in the aggregate, resulted (or could reasonably be
expected, individually or in the aggregate, to result) in a Material Adverse
Effect, or (iv) the occurrence of adverse test results in connection with a
Product which has, individually or in the aggregate, resulted (or could
reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect.

(n) The introduction of, or any change in, any law or regulation governing or
affecting the healthcare industry, including any Healthcare Laws, that has or
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(o) Any Loan Party defaults under or breaches any Material Contract (after any
applicable grace period contained therein), or a Material Contract shall be
terminated by a third party or parties party thereto prior to the expiration
thereof (other than in accordance with its terms) (other than the Warrant), the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing, the
2.25% Convertible Notes, any ABL Debt or any ABL Debt Documents or any Permitted
Japan Lifeline Unsecured Debt Documents, or there is a loss of a material right
of a Loan Party under any Material Contract to which it is a party, in each case
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(p) The occurrence of any breach or default under any terms or provisions of any
Convertible Note Document, any ABL Debt Document, any Permitted Japan Lifeline
Unsecured Debt

 

93



--------------------------------------------------------------------------------

Documents or any Subordinated Debt Document or the occurrence of any event
requiring the prepayment or mandatory redemption of any 3.25% Convertible Note
(or any Permitted 3.25% Convertible Note Refinancing thereof or any indenture or
related document governing any Permitted 3.25% Convertible Note Refinancing),
any 2.25% Convertible Note, any ABL Debt Document, any Permitted Japan Lifeline
Unsecured Debt Documents or of any Subordinated Debt; provided, however, that,
notwithstanding the foregoing, any event or condition that occurs that permits
holders of convertible Indebtedness permitted hereunder to convert such
Indebtedness into Stock (other than Disqualified Stock) or such other
consideration permitted pursuant to Section 5.2(xx) pursuant to the terms of the
applicable agreement shall not constitute a Default or Event of Default
hereunder on such basis alone.

(q) The institution by any Governmental Authority of criminal proceedings
against any Loan Party.

(r) Any Loan Party makes any payment on account of any Indebtedness that has
been subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination.

(s) Any Loan Party or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of the ABL Debt, or (B) fails to observe or perform any
other agreement or condition relating to the ABL Debt or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such ABL Debt or the beneficiary or
beneficiaries of any Guarantee related thereto (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, such ABL
Debt to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such ABL Debt to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded.

(t) Any provisions of the Intercreditor Agreement shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, other
than in accordance with the terms thereof, or any Person shall contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder.

(u) If the obligation of any Guarantor under the guaranty contained in the
Security Agreement is limited or terminated by operation of law or by such
Guarantor (other than in accordance with the terms of this Agreement).

(v) (i) Any subordination provisions in respect of the documents evidencing or
governing any Subordinated Debt (the “Subordination Provisions”) shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated Debt;
or (ii) any Borrower or any other Loan Party shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Secured Parties or
(C) that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

(w) A Change of Control shall occur.

(x) The Borrower at any time announces or states in writing that it will not
honor its obligations to issue shares of Common Stock to a First Out Waterfall
Lender upon conversion of any of the

 

94



--------------------------------------------------------------------------------

First Out Waterfall Notes in accordance with the terms thereof.

Section 5.5 Additional Remedies.

(a) Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding any
other provisions of this Agreement, if an Event of Default under Section 5.4(d)
shall occur, the principal of the Loans (together with any interest, other
amounts and Obligations accrued or payable under this Agreement or the other
Loan Documents (including the Exit Payment, any Non-Callable Make Whole Amount
and any CoC Fee, if applicable)) shall thereupon become immediately and
automatically due and payable, in each case, without any presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower and the other Loan Parties.

(b) Power of Attorney. Notwithstanding anything to the contrary in this
Agreement, the Warrants, and the other Loan Documents, each Loan Party hereby
irrevocably and unconditionally constitutes and appoints Agent and any of
Agent’s Affiliates, attorneys, representatives or agents, with full power of
substitution, as such Loan Party’s true and lawful attorney-in-fact with full
irrevocable and unconditional power and authority in the place and stead of such
Loan Party and in the name of such Loan Party or in its own name, for the
purpose of carrying out the terms of this Agreement, the Warrants, and the other
Loan Documents, to take any appropriate steps or actions and to execute and
deliver (and perform under on such Loan Party’s behalf) any agreement, document
or instrument that may be necessary or desirable to accomplish the purposes
and/or effectuate the items and actions set forth in this Agreement, the
Warrants, and the other Loan Documents, in each case, (i) that any such Loan
Party fails to take that are required under such documents, agreements or
instruments, (ii) during the existence of any Event of Default, or (iii) in
delivering the original shares of Common Stock to be issued under any Warrants
to the applicable holder thereof upon such holder exercising its rights pursuant
to the terms of such Warrants.

Section 5.6 Recovery of Amounts Due. If any Obligation or other amount payable
hereunder or under any of the other Loan Documents is not paid as and when due,
the Borrower and the other Loan Parties hereby authorize Agent and the Lenders
to proceed, to the fullest extent permitted by Applicable Law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower or any other Loan Party to the full extent of
all Obligations or other amounts payable to Agent and/or the Secured Parties.

Section 5.7 Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize Agent based upon the written instruction of the Lenders, to (a) credit
bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code or any similar laws in any other
jurisdictions to which a Loan Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) Agent (whether by judicial
action or otherwise) in accordance with Applicable Law. In connection with any
such credit bid and purchase, the Obligations owed to any Lender shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not unduly delay the ability
of Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders whose Obligations are credit bid shall
be entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Stock of the
acquisition vehicle or

 

95



--------------------------------------------------------------------------------

vehicles that are used to consummate such purchase). Except as provided above
and otherwise expressly provided for herein or in the other Loan Documents,
Agent will not execute nor deliver a release of any Lien on any Collateral. Upon
request by Agent or the Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 5.7.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Notices. Any notices or other information (including an financial
information) required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when received by electronic mail in each
case addressed to a party as follows (or such other address, facsimile or
electronic mail address provided by such party to such other parties pursuant to
the below (or such later address, facsimile or electronic mail address provided
in accordance herewith):

If to the Borrower or any other Loan Party:

Endologix, Inc.

2 Musick

Irvine, CA 92618

E-mail: vmahboob@endologix.com

E-mail: jtejedor@endologix.com

Attn: Vaseem Mahboob, CFO

Attn: James Tejedor, Treasury Manager

With a copy to (which shall not be deemed to constitute notice):

DLA Piper LLP (US)

444 West Lake Street, Suite 900

Chicago, IL 60606

E-mail: gregory.ruback@dlapiper.com

Attn: Gregory Ruback

If to Agent:

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

With a copy to (which shall not be deemed to constitute notice):

Katten Muchin Rosenman LLP

2029 Century Park, East, Suite 2600

 

96



--------------------------------------------------------------------------------

Los Angeles, CA 90067-3012

Facsimile: (310) 788-4471

E-mail: Kristopher.ring@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Kristopher J. Ring, Esq.

Attn: Mark D. Wood, Esq.

If to any Lender, the information for notices included on Schedule 2.4 or
pursuant to any assignment agreement assigning any Obligations to any new
Lender.

Section 6.2 Waiver of Notice. Whenever any notice is required to be given to the
Lenders or the Borrower under the any of the Loan Documents, a waiver thereof in
writing signed by the Person or Persons entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

Section 6.3 Fees, Charges, Costs and Expenses Reimbursement. The Loan Parties
agree to pay on or prior to the Agreement Date and, within ten (10) Business
Days (or such later date as the Agent may agree in its sole discretion) after
delivery of an invoice therefor after the Agreement Date, (a) all reasonable
fees, reasonable costs and reasonable, out-of-pocket expenses of Agent and the
Lenders and of legal counsel to Agent and the Lenders of negotiation,
documentation, preparation, execution, delivery and closing, of the Loan
Documents (and the Prior Loan Documents) and in connection with the consummation
of the Transactions and the other transactions contemplated hereby and thereby,
(b) any consents, amendments, waivers or other modifications to the Loan
Documents (and the Prior Loan Documents) or otherwise in connection with the
consummation of the Transactions and the other transactions contemplated hereby
and thereby, (c) all fees, costs and expenses of creating and perfecting Liens
in favor of Agent on behalf of the Secured Parties pursuant to any Loan Document
(or any Prior Loan Documents), including filing and recording fees, expenses and
Taxes, search fees, title insurance premiums, and fees, costs, expenses and
disbursements of counsel to Agent and the Lenders and of counsel providing any
opinions that Agent or the Lenders may request in respect of any Loan Documents
(or any Prior Loan Documents) or the Liens created pursuant to the Loan
Documents (or any Prior Loan Documents), (d) all costs and expenses incurred by
Agent or any Lender in connection with the custody or preservation of any of the
Collateral, (e) all costs and expenses, including the reasonable out-of-pocket
documented fees, costs and expenses of legal counsel to Agent and the Lenders
and reasonable out-of-pocket documented fees, costs and expenses of accountants,
advisors and consultants, incurred by Agent, any Lender and its counsel relating
to efforts to protect, evaluate, assess or dispose of any of the Collateral,
(f) all costs and expenses, including fees, costs and expenses of legal counsel
to Agent and the Lenders and all fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by the Agent and the
Lenders in enforcing any of the Loan Documents (or the Prior Loan Documents) or
any Obligations of, or in collecting any payments due from, any Loan Party
hereunder or under the other Loan Documents or the Prior Loan Documents
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Loan Documents or the Prior
Loan Documents) or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any proceeding or event of the type set forth in Section 5.4(d),
(g) the cost of purchasing insurance that the Loan Parties fail to obtain as
required by the Loan Documents, (h) providing any notices under the Loan
Documents or the Prior Loan Documents that are required or recommended by
Applicable Law (i) providing any new Notes or amended and restated Notes and
(j) any other actions taken after the Prior Agreement Date related to the
Obligations or the Loan Documents or the Prior Loan Document. Without limiting
any of the foregoing provisions of this Section 6.3, any action taken by any
Loan Party under or with respect to any Loan Document or any Prior Loan
Document, even if required under any Loan Document or any Prior Loan Document or
at the request of the Agent or any other Secured Party, shall be at the sole
expense of such Loan Party, and neither Agent nor any other Secured

 

97



--------------------------------------------------------------------------------

Party shall be required under any Loan Document or any Prior Loan Document to
reimburse any Loan Party or any Subsidiary of any Loan Party therefor.

Section 6.4 Governing Law; Venue; Jurisdiction; Service of Process; Waiver of
Jury Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement and, unless otherwise expressly stated therein,
the other Loan Documents shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State. Each Party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and, unless otherwise expressly stated therein,
the other Loan Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan. Each Party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or under the other Loan Documents or in connection herewith or with the other
Loan Documents or with any transaction contemplated hereby or discussed herein,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each Party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. THE PARTIES HERETO, TO
THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY TRANSACTION CONTEMPLATED HEREBY AND
THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER
PARTY AND NO AGENT, REPRESENTATIVE OR OTHER PERSON AFFILIATED WITH OR RELATED TO
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 6.4.

Section 6.5 Successors and Assigns. This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that no Loan Party may
assign or otherwise transfer all or any part of their rights or obligations
(including the Obligations) under the Loan Documents without the prior written
consent of all of the Lenders (other than in any Permitted Successor
Transaction), and any prohibited assignment by the Loan Parties shall be
absolutely void ab initio. Any Lender may assign or transfer its rights or
Obligations under the Loan Documents to an Eligible Assignee, so long as
(a) with respect to any assignment to a Person mentioned in clause (d) of the
definition of “Eligible Assignee”, the amount of such assignment is for Loans in
an aggregate principal amount not less than $5,000,000 (or, if less, the entire
remaining principal amount of Loans held by such Lender); provided that such
threshold amount shall be aggregated between such Persons that are assignees
mentioned in such clause (d) of the definition of “Eligible Assignee” that are
Affiliates of each other. Upon a Lender’s assignment of any of the Loans held by
it in accordance with this Section 6.5, such Lender shall provide notice of the
transfer to Borrower (with a copy to Agent) for recordation in the Register
pursuant to Section 1.4. Upon receipt of a notice of a permitted transfer of an
interest in a Loan, the Borrower shall record the identity of the transferee and
other relevant information in the Register and the transferee shall (to the
extent of the interests

 

98



--------------------------------------------------------------------------------

transferred to such transferee) have all the rights and obligations of, and
shall be deemed, a Lender with respect to such Loan hereunder or under the other
Loan Documents. Notwithstanding anything to the contrary in any Loan Document,
no Lender shall assign or transfer, or provide any participation in, any of the
Loans or other Obligations to any Loan Party or any of their Affiliates without
the written consent of Agent. If a Lender sells participating interests in its
Loans or other interests hereunder (any such Person, a “Participant”), (i) such
Lender’s obligations hereunder with respect to those sold to the Participant
shall remain unchanged for all purposes, (ii) the Borrower and Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations hereunder with respect to those sold to the
Participant, and (iii) all amounts payable by the Borrower shall be determined
as if such Lender had not sold such participation and shall be paid directly to
such Lender.

In addition to the other rights provided in this Section 6.5, each Secured Party
may grant a security interest in, or otherwise assign as collateral, any of its
rights under the Loan Documents, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to any
holder of, or trustee for the benefit of the holders of, such Secured Party’s
Indebtedness or equity securities; provided however that no such security
interest or assignment shall release such Secured Party from any of its
obligations hereunder or substitute any such holder of a security interest or
assignee for such Secured Party as a party hereto.

Section 6.6 Entire Agreement; Amendments.

(a) The Loan Documents contain the entire understanding of the Parties with
respect to the matters covered thereby and supersede any and all other written
and oral communications, negotiations, commitments and writings with respect
thereto.

(b) No amendment, restatement, modification, supplement, change, termination or
waiver of any provision of this Agreement or the other Loan Documents (other
than the Warrants, the Registration Rights Agreement, any Control Agreement or
any similar agreement or any landlord agreement or bailee or mortgagee waiver,
each of which may be amended, restated, modified, supplemented, changed,
terminated, waived or consented to in accordance with the terms thereof), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective without the written concurrence of the Borrower, the Agent and the
Required Lenders; provided that (1) no such amendment, restatement,
modification, supplement, change, termination, waiver or consent to this
Agreement shall, without the consent of each Lender with Obligations directly
and adversely affected thereby, do any of the following: (i) reduce any Loan of
such Lender; (ii) postpone the Maturity Date or other scheduled final maturity
date of any Loan of such Lender, or postpone the date or reduce the amount of
any scheduled payment (but not mandatory prepayment) of principal of any Loan of
such Lender; (iii) decrease the interest rate borne by any Loan of such Lender
(other than any waiver of any increase in the interest rate applicable to any of
the Loans pursuant to Section 2.7(b)) or the amount of any premium or fees
payable hereunder; (iv) amend this proviso of this Section 6.6(b) to the extent
providing for consent by all directly and adversely affected Lenders in a manner
to remove such consent; or (v) amend the definitions of “Required Lenders”,
“Required First Out Waterfall Lenders” and “Required Last Out Waterfall
Lenders”, (2) any amendment, restatement, supplement, change or other
modification (or any waiver or agreement with respect) to the definitions of
“Required Lenders”, “Required First Out Waterfall Lenders” or “Required Last Out
Waterfall Lenders” or the proviso in this Section 6.6(b) may be conducted or
agreed to with just the consent of each Lender and without the consent of any
Loan Party or any of its Subsidiaries, and (3) any amendment, restatement,
modification, change, supplement, change, termination, waiver or consent to this
Agreement that (x) affects only the First Out Waterfall Lenders requires only
the consent of the Required First Out Waterfall Lenders and (y) affects only the
Last Out Waterfall Lenders requires only the consent of the Required Lenders.

 

99



--------------------------------------------------------------------------------

(c) No consideration shall be offered or paid (in any form, whether cash, Stock,
other property or otherwise) to any Secured Party to amend, restate, supplement,
modify or change or consent to a waiver of (or a diversion from) any provision
of any of the Loan Documents unless the same consideration also is offered to
all of the Lenders under the Loan Documents. For clarification purposes, this
provision constitutes a separate right granted to each Lender and is not
intended for the Borrower or any other Loan Party to treat the Lenders as a
class and shall not be construed in any way as the Lenders acting in concert or
otherwise as a group with respect to the purchase, disposition or voting of
securities or Stock or otherwise.

Section 6.7 Severability. If any provision of this Agreement or any of the other
Loan Documents shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
hereof or thereof shall not in any way be affected or impaired thereby. The
Parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

Section 6.8 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

Section 6.9 Survival; Releases of Guarantees and Liens.

(a) In addition to Section 3.2, this Agreement and all agreements,
representations and warranties and covenants made in the Loan Documents, and in
any document, certificate or statement delivered pursuant thereto or in
connection therewith shall be considered to have been relied upon by the other
Parties and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Loan hereunder or thereunder, in each
case until termination of such provision in accordance with this Section 6.9,
regardless of any investigation made by any such other Party or on its behalf.
Agent and the Lenders shall not be deemed to have waived, by reason of making
the Loan, any Event of Default that may arise by reason of such representation
or warranty proving to have been false or misleading, notwithstanding that the
Lenders may have had notice or knowledge of any such Event of Default or may
have had notice or knowledge that such representation or warranty was false or
misleading at the time the applicable Disbursement was made.

(b) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof (and, with respect to Section 3.1(g)(i)(B), the first two sentences of
Section 3.1(i), Section 3.1 (y), Section 3.1 (z)(A) and (C), Section 3.1(ee),
the first sentence of Section 3.1(mm), Section 3.1(nn), Section 3.1(oo),
Section 3.1(rr), Section 3.1(ss) and Section 3.1 (tt), shall continue to be made
in accordance with the terms hereof and thereof, including at all times after
the execution and delivery hereof and thereof). Such representations and
warranties have been or will be relied upon by the Secured Parties, regardless
of any investigation made by the Secured Parties or on their behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time of any Loan, and shall continue in full force and effect as
long as either (i) any Loan or any other Obligation hereunder shall remain
outstanding, unpaid or unsatisfied or (ii) the Maturity Date has not occurred.
Notwithstanding anything to the contrary in the Loan Documents, the obligations
of the Loan Parties under Section 2.5 and the obligations of the Loan Parties
and the Lenders under this Article 6 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the other Obligations, the expiration or
termination of the Warrants or the termination of this Agreement or any of the
other Loan Documents or any provision hereof or thereof. For the avoidance of
doubt and notwithstanding anything to the contrary in any Loan Documents,
(a) the

 

100



--------------------------------------------------------------------------------

making of the representations and warranties herein or in any other Loan
Document that relate to the Warrants or any securities laws shall survive the
payment in full of the Loans and any other Obligations until such time that
Warrants are fully and completely paid, performed, extinguished and terminated
in accordance with their terms, (b) all rights set forth in the Warrants and the
Registration Rights Agreement and all transactions contemplated thereby (other
than this Agreement and the other Loan Documents with respect to provisions that
are not mentioned herein or therein to survive the payment in full of the Loans)
shall continue to, and at all times, exist until (i) with respect to the
Warrants, such Warrants are fully and completely paid, performed, extinguished
and terminated in accordance with their terms and (ii) with respect to the
Registration Rights Agreement, such Registration Rights Agreement is fully and
completely terminated in accordance with its terms, (c) Sections 5.1(h), (p),
(s) and (aa) and Section 5.2(xvii) will survive until the end of the Reporting
Period, but all other affirmative and negative covenants, events of default,
fees, penalties and other provisions not expressly surviving pursuant to this
Section 6.9 shall terminate upon the payment in full of the Obligations (not
including unasserted contingent indemnification obligations or any Obligations
in respect of the Warrants, the Registration Rights Agreement or any Stock) and
(d) all Liens granted on the Collateral under any Loan Document shall remain in
effect and shall continue to secure the Obligations under the Loan Documents
(x) until all of the Obligations (other than unasserted contingent
indemnification obligations and other than any Obligations under any Warrant or
the Registration Rights Agreement) have been paid in full in cash in accordance
with such Loan Documents and (y) other than Liens on any Collateral disposed of
in a Permitted Disposition or as otherwise agreed in writing by the Required
Lenders (or such greater percentage of Lenders required pursuant to Section 6.6)
(but such release shall only be for the Liens on such Collateral so disposed in
a Permitted Disposition or as may be agreed in writing by the Required Lenders
(or such greater percentage of Lenders required pursuant to Section 6.6)).

(c) Upon payment in full of all Obligations (other than unasserted contingent
indemnification obligations and other than any Obligations in connection with
any Warrant or the Registration Rights Agreement) in cash in accordance with the
Loan Documents, subject to the second sentence of Section 6.22, all Collateral
shall be automatically released from the Liens created by the Security
Agreement, any other Loan Document or otherwise and all rights of the Secured
Parties in the Collateral shall automatically terminate, all without delivery of
any instrument or any additional performance by any Person.

(d) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Agent is hereby unconditionally authorized and instructed by
each Secured Party (without requirement of notice to or consent of any Secured
Party) to take any action to release or terminate any Lien granted under the
Loan Documents to secure the Obligations in the Collateral upon (i) payment in
full of all Obligations (other than unasserted contingent indemnification
obligations and other than the Obligations under any Warrant or the Registration
Rights Agreement) in cash in accordance with the Loan Documents, (ii) a written
agreement by the requisite number of Lenders required by Section 6.6 and (iii) a
Permitted Disposition (but solely in the Collateral so disposed of in a
Permitted Disposition and not in any other property or assets).

(e) In each case in accordance with this Section 6.9 whereby a Lien on all or a
portion of the Collateral is released, the Agent will (and each Lender
irrevocably authorizes and instructs the Agent to), at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of (i) all Collateral from
the Liens granted under the Loan Documents upon payment in full of all
Obligations (other than unasserted contingent indemnification obligations and
other than the Obligations under any Warrant or the Registration Rights
Agreement) in cash in accordance with the Loan Documents, in each case, in
accordance with the terms of the Loan Documents and this Section 6.9, (ii)
Collateral permitted to be sold pursuant to clause (d)(ii) of

 

101



--------------------------------------------------------------------------------

this Section 6.9 (but solely in such Collateral) and (iii) the Liens on that
Collateral sold pursuant to a Permitted Disposition (but solely in such
Collateral sold pursuant to such Permitted Disposition).

(f) Notwithstanding anything to the contrary in the Loan Documents and for the
avoidance of doubt, the holders of the Warrants and parties to the Registration
Rights Agreement shall be entitled to exercise all rights and remedies available
to them under law and at equity and under the Warrants and the Registration
Rights Agreement for any breaches of provisions that survive the payment in full
of the Obligations (other than the payment in full of unasserted contingent
indemnification obligations and other than Obligations under any Warrant or the
Registration Rights Agreement).

Section 6.10 No Waiver. Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein or under any other Loan
Document, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder, under any other Loan
Document or under any other agreement, document or instrument mentioned herein,
preclude other or further exercise thereof or the exercise of any other right,
power or privilege; nor shall any waiver of any right, power, privilege or
default hereunder, under any other Loan Document or under any agreement,
document or instrument mentioned herein, constitute a waiver of any other right,
power, privilege or default or constitute a waiver of any default of the same or
of any other term or provision. No course of dealing and no delay in exercising,
or omission to exercise, any right, power or remedy accruing to Agent or the
Lenders upon any breach, Default or Event of Default under this Agreement, any
other Loan Document or any other agreement shall impair any such right, power or
remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of Agent or the Lenders in respect of any such breach, Default
or Event of Default or any acquiescence by it therein, affect or impair any
right, power or remedy of Agent or the Lenders in respect of any other breach,
Default or any Event of Default. All rights and remedies herein or in the other
Loan Documents provided are cumulative and not exclusive of any rights or
remedies otherwise provided by (or available at) law or in equity.

Section 6.11 Indemnity.

(a) The Loan Parties shall, at all times, indemnify and hold harmless (the
“Indemnity”) the Secured Parties and each of their respective directors,
partners, officers, employees, agents, counsel and advisors (each, an
“Indemnified Person”) in connection with any losses, claims (including the
reasonable attorneys’ fees incurred in defending against such claims), damages,
liabilities, penalties or other expenses arising out of, or relating to, the
Loan Documents or the Prior Loan Documents, the extension of credit hereunder or
the Loan or the other Obligations or the use or intended use of the Loan or the
other Obligations, which an Indemnified Person may incur or to which an
Indemnified Person may become subject (each, a “Loss”). The Indemnity shall not
apply to the extent that a court or arbitral tribunal of competent jurisdiction
issues a final non-appealable judgment that such Loss of an Indemnified Person
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person. The Indemnity is independent of and in addition to any other
agreement of any Party under any Loan Document to pay any amount to the Secured
Parties, and any exclusion of any obligation to pay any amount under this
Section 6.11(a) shall not affect the requirement to pay such amount under any
other section hereof or under any other agreement. For the avoidance of doubt,
this Section 6.11 shall not apply to Taxes other than Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

(b) An Indemnified Person shall have the right to retain its own legal counsel
with the fees, costs and expenses of such legal counsel and of such Indemnified
Person to be paid by the indemnifying Person. The indemnification required by
this Section 6.11 shall be made and paid by such indemnifying Person within ten
(10) Business Days of written demand by such Indemnified Person.

 

102



--------------------------------------------------------------------------------

(c) No settlement of any Loss shall be entered into by such indemnifying Person
without the written consent of the applicable Indemnified Person.

(d) No Loan Party shall, nor shall it permit any of its Subsidiaries, assert,
and each Loan Party on behalf of itself and its Subsidiaries, hereby waives, any
claim, loss or amount against any Indemnified Person with respect to any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any undertaking or transaction
contemplated hereby or thereby. No Indemnified Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

Section 6.12 No Usury. The Loan Documents are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to Agent or the Lenders
for the Loan or the other Obligations exceed the maximum amount permissible
under Applicable Law. If from any circumstance whatsoever fulfillment of any
provision hereof or any other Loan Document, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstance Agent
or the Lenders shall ever receive anything which might be deemed interest under
Applicable Law, that would exceed the highest lawful rate, such amount that
would be deemed excessive interest shall be applied to the reduction of the
principal amount owing on account of the Loan or the other Obligations, or if
such deemed excessive interest exceeds the unpaid balance of principal of the
Loan or the other Obligations, such deemed excess shall be refunded to the
Borrower. All sums paid or agreed to be paid to the Lenders for the Loan or the
other Obligations shall, to the extent permitted by Applicable Law, be deemed to
be amortized, prorated, allocated and spread throughout the full term of the
Loan and the other Obligations until payment in full so that the deemed rate of
interest on account of the Loan and the other Obligations is uniform throughout
the term thereof. The terms and provisions of this Section shall control and
supersede every other provision of this Agreement, the Notes and the other Loan
Documents.

Section 6.13 Specific Performance. The Loan Parties agree that irreparable
damage, for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of the Loan Documents is not
performed in accordance with its specific terms or is otherwise breached,
including if the Loan Parties hereto fail to take any action required of them
hereunder or thereunder to consummate the transactions contemplated by the Loan
Documents. In light of the foregoing, the Loan Parties hereby agree that, until
all Obligations have been paid in full in accordance with the Loan Documents,
(a) the Secured Parties shall be entitled to an injunction or injunctions,
specific performance or other equitable relief to prevent breaches of the Loan
Documents and to enforce specifically the terms and provisions hereof and
thereof in the courts described in Section 6.4 without proof of damages or
otherwise and (b) the right of specific performance and other equitable relief
is an integral part of the transactions contemplated by the Loan Documents and
without that right, the Secured Parties would not have entered into the Loan
Documents or have provided Loans or Disbursements hereunder or under the other
Loan Documents. The Loan Parties hereby agree not to assert (or have any of
their Subsidiaries or their attorneys, agents or representatives assert or any
other Person on their behalf to assert) that a remedy of specific performance or
other equitable relief is unenforceable, invalid, contrary to Applicable Law or
inequitable for any reason, and not to assert that a remedy of monetary damages
would provide an adequate remedy or that the parties otherwise have an adequate
remedy at law. The Loan Parties hereby acknowledge and agree that any Secured
Party seeking an injunction or injunctions to prevent breaches of, or defaults
under, the Loan Documents, to prevent any Default or Event of Default and to
enforce specifically the terms and provisions of the Loan Documents in
accordance with this Section 6.13 shall not be required to provide any bond or
other security in connection with any such injunction or other order or
proceeding. The remedies

 

103



--------------------------------------------------------------------------------

available to the Secured Parties pursuant to this Section 6.13 shall be in
addition to any other remedy which may be available under the Loan Documents, at
law, in equity or otherwise.

Section 6.14 Further Assurances. From time to time, the Loan Parties shall
perform any and all acts and execute and deliver to Agent and the Lenders such
additional documents, agreements and instruments as may be reasonably requested
by Agent or any of the Lenders to carry out the purposes of any Loan Document or
to preserve and protect Agent’s or the Lenders’ rights as contemplated therein.

Section 6.15 Agent.

(a) Each Lender hereby irrevocably appoints Deerfield Private Design Fund IV,
L.P. (together with any successor Agent appointed by Deerfield Private Design
Fund IV, L.P. or any successor Agent that was appointed by the Lenders or any
prior Agent) as Agent hereunder and under the other Loan Documents and
authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Loan Party, (ii) take such other actions
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Agent under the Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, Agent shall not have any duty or responsibility except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in other Loan Documents with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

(b) Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(c) None of Agent nor any of its directors, officers, employees, attorneys,
advisors, representatives or agents shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the Transactions or the transactions contemplated
hereby or thereby (except to the extent resulting from its own gross negligence
or willful misconduct in connection with its duties expressly set forth herein
as determined by a final, non-appealable judgment of a court of competent
jurisdiction), or (ii) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its obligations (including the
Obligations) hereunder or thereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party
or any Loan Party’s Subsidiaries or Affiliates.

 

104



--------------------------------------------------------------------------------

(d) Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, electronic mail message, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Lenders as it
deems appropriate and, if it so requests, shall receive confirmation from the
Lenders of their obligation to indemnify Agent against any and all liabilities
and expenses (including any fees and expenses of counsel to Agent) which may be
incurred by it by reason of taking or continuing to take any such action. Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender.

(e) Agent shall not be deemed to have knowledge or notice of the occurrence of
any Event of Default or Default, unless Agent shall have received written notice
from a Lender or any Loan Party referring to this Agreement and the other Loan
Documents, describing such Event of Default or Default and stating that such
notice is a “notice of default.” Agent shall take such action with respect to
such Event of Default or Default as may be requested by the Lenders; provided
that unless and until the Agent has received any such request, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of itself and the Lenders.

(f) Each Lender acknowledges that Agent has not made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
and acceptance of any assignment or review of the affairs of the Loan Parties or
any of their Subsidiaries, shall be deemed to constitute any representation or
warranty by Agent to any Lender as to any matter, including whether Agent has
disclosed material information in its possession. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Loan Parties, and made its own decision to enter into this Agreement and
the other Loan Documents and to extend credit to Borrower hereunder and under
the other Loan Documents. Each Lender also represents that it will,
independently and without reliance upon Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary or appropriate to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of
Borrower or any other Loan Party which may come into the possession of Agent.

(g) Whether or not the transactions contemplated hereby are consummated, each
Lender shall indemnify upon demand Agent and its directors, officers, partners,
employees, attorneys, advisors, representatives and agents (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of Borrower to do so), according to its applicable Pro Rata Share, from and
against any and all losses, claims (including the reasonable attorneys’ fees
incurred in defending against such claims), damages, liabilities, penalties or
other expenses arising out of, or relating to, any of Agent’s duties,
responsibilities or actions set forth in or that taken pursuant to the Loan
Documents; provided that no

 

105



--------------------------------------------------------------------------------

Lender shall be liable for any payment to any such Person of any portion of the
foregoing to the extent determined by a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 6.15(g). Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for its ratable
share of any costs or out of pocket expenses incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document or any document contemplated by or
referred to herein or therein, to the extent that Agent is not reimbursed for
such fees, costs and expenses by or on behalf of the Loan Parties. The
undertaking in this Section 6.15(g) shall survive repayment of the Loans and the
other Obligations, any foreclosure under, or modification, release or discharge
of, any or all of the Loan Documents, termination of this Agreement or the other
Loan Documents and the resignation or replacement of Agent.

(h) Agent may resign as Agent upon thirty (30) days’ notice to the Lenders. If
Agent resigns under this Agreement, the Lenders shall appoint from among the
Lenders a successor Agent for such successor Agent and the Lenders. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders, a successor Agent
from among the Lenders. Upon the acceptance of its appointment as successor
Agent hereunder, such successor Agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
Agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 6.15 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
the other Loan Documents. If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

(i) Agent hereby appoints each other Lender and other Secured Party as its agent
(and each Lender and other Secured Party hereby accepts such appointment) for
the purpose of perfecting Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the UCC can be perfected by possession
or control. Should any Lender or other Secured Party obtain possession or
control of any such Collateral, such Lender or other Secured Party shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.

Section 6.16 USA Patriot Act. Each Lender that is subject to the USA Patriot Act
(and Agent (for itself and not on behalf of any Lender)) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name, address and tax identification
numbers of each Loan Party and other information that will allow such Lender or
Agent to identify each Loan Party in accordance with the USA Patriot Act. In
addition, if Agent or any other Secured Party is required by law or regulation
or internal policies to do so, it shall have the right to periodically conduct
(a) USA Patriot Act searches, OFAC/PEP searches, and customary individual
background checks for the Loan Parties and (b) OFAC/PEP searches and customary
individual background checks for the Loan Parties’ senior management and key
principals, and the Loan Parties agree to cooperate in respect of the conduct of
such searches and further agree that the reasonable costs and charges for such
searches shall paid for, and reimbursed by, the Loan Parties and be for the
account of the Loan Parties. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective for Agent and the Lenders.

 

106



--------------------------------------------------------------------------------

Section 6.17 Placement Agent. The Borrower and the other Loan Parties shall be
solely responsible for the payment of any fees, costs, expenses and commissions
of any placement agent, broker or financial adviser relating to or arising out
of the transactions contemplated by the Loan Documents. The Borrower and the
other Loan Parties shall pay, and hold each of the Secured Parties harmless
against, any liability, loss or expense (including attorneys’ fees, costs and
expenses) arising in connection with any claim for any such payment.

Section 6.18 No Fiduciary Relationship. No Secured Party has any fiduciary
relationship or duty to any Loan Party arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Loan Parties by virtue of, any Loan Document or any transaction
contemplated therein.

Section 6.19 Joint and Several. The obligations of the Loan Parties hereunder
and under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Sections 2, 4 and 8.3
of the Security Agreement, to which the obligations of the Loan Parties are
subject.

Section 6.20 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Loan Parties and the Secured
Parties party hereto (and the indemnitees mentioned herein), and their
successors and permitted assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. No
Secured Party shall have any obligation to any Person not a party to this
Agreement or the other Loan Documents.

Section 6.21 Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the Loan Parties party hereto, each Lender party
hereto and Agent and such executed counterparts have been delivered to Agent
pursuant to the terms of this Agreement. Thereafter, it shall be binding upon
and inure to the benefit of, each Loan Party hereto and each Secured Party
thereto and the indemnitees mentioned herein and, in each case, their respective
successors and permitted assigns.

Section 6.22 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Loan Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Loan Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the Obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

Section 6.23 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Secured Party, any right, remedy, power or
privilege under any Loan Document, shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Loan
Party, any Affiliate of any Loan Party or any Secured Party shall be effective
to amend, modify or discharge any provision of any of the Loan Documents.

Section 6.24 Right of Setoff. Each Secured Party and each of its Affiliates is
hereby authorized, without notice or demand (each of which is hereby waived by
each Loan Party), at any time and from time to time during the continuance of
any Event of Default and to the fullest extent permitted by

 

107



--------------------------------------------------------------------------------

Applicable Law, to set off and apply any and all deposits (whether general or
special, time or demand, provisional or final) at any time held and other
Indebtedness, claims or other obligations at any time owing by any Secured Party
or any of its Affiliates to or for the credit or the account of the Borrower or
any other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender shall exercise any such right of setoff without the prior consent of
Agent. Each Secured Party agrees promptly to notify Agent after any such setoff
and application made by such Secured Party or its Affiliates. The rights under
this Section 6.24 are in addition to any other rights and remedies (including
other rights of setoff) that any Secured Party or any of its Affiliates may
have.

Section 6.25 Independent Nature of Secured Parties. The obligations of each
Secured Party under the Loan Documents are several and not joint with the
obligations of any other Secured Party, and no Secured Party shall be
responsible in any way for the performance of the obligations of any other
Secured Party under the Loan Documents. Each Secured Party shall be responsible
only for its own representations, warranties, agreements and covenants under the
Loan Documents. The decision of each Lender to acquire the Securities pursuant
to the Loan Documents has been made by such Lender independently of any other
Lender and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries which may have been made or given by any
other Secured Party or by any agent, attorney, advisor, representative or
employee of any other Secured Party, and no Secured Party or any of its agents,
attorneys, advisors, representatives or employees shall have any liability to
any other Secured Party (or any other Person) relating to or arising from any
such information, materials, statements or opinions. Nothing contained in the
Loan Documents, and no action taken by any Secured Party pursuant hereto or
thereto (including a Lender’s acquisition of Obligations, Notes or Warrants at
the same time as any other Secured Party), shall be deemed to constitute the
Secured Parties as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Secured Parties are in any way
acting in concert or as a group with respect to such Obligations or the
transactions contemplated by any of the Loan Documents. Each Secured Party shall
be entitled to independently protect and enforce its rights, including the
rights arising out of the Loan Documents, and it shall not be necessary for any
other Secured Party to be joined as an additional party in any proceeding for
such purpose.

Section 6.26 Sharing of Payments, Etc. If any Lender, directly or through any of
its Affiliates, obtains any payment of any Obligation of any Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any Collateral or “proceeds” (as defined under the applicable UCC) of
Collateral) (and other than pursuant to Section 6.5) and such payment exceeds
the amount such Lender would have been entitled to receive if all payments had
gone to, and been distributed in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been applied in accordance with this Agreement; provided, however, that
(i) if such payment is rescinded or otherwise recovered from such Lender in
whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender without interest and (ii) such Lender
shall, to the fullest extent permitted by Applicable Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Loan Party in the amount of such participation.

Section 6.27 Confidentiality.

(a) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its

 

108



--------------------------------------------------------------------------------

Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority),
(iii) to the extent required by Applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any Secured Party or any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or the other Loan Documents or (B) any actual or
prospective party (or its Related Parties) to any transaction under which
payments are to be made by reference to the Loan Parties and their obligations,
this Agreement, the other Loan Documents or payments hereunder or thereunder,
(vii) on a confidential basis to (A) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (B) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (viii) with the consent of
any Loan Party or any of its Affiliates, (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 6.27(a) or (B) becomes available to any Secured Party or any of its
Affiliates on a nonconfidential basis from a source other than the Borrower, or
(x) as provided in Section 5.1(q). In addition, the Secured Parties may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Secured Parties in connection with the administration of the
Loans and this Agreement and the other Loan Documents.

(b) For purposes of this Section, “Information” means all information received
from a Loan Party relating to the Loan Parties or any Subsidiary or any of their
respective businesses, other than any such information that is available to
Agent or any Lender on a nonconfidential basis prior to disclosure by such Loan
Party or any Subsidiary; provided that, notwithstanding anything to the contrary
in the Loan Documents, in the case of information received from the Borrower or
any of its Subsidiaries after the Prior Agreement Date, such Information is both
(y) clearly identified at the time of delivery as confidential and (z) provided
to the Secured Parties at a time when the Secured Parties have requested in
writing to receive material nonpublic information. Any Person required to
maintain the confidentiality of Information as provided in this Section 6.27
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(c) The Loan Parties and their Affiliates agree that they will not issue any
press release announcing the transactions contemplated hereby without the prior
written consent of the Agent, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under Applicable Law and, in any
event the Loan Parties and their Affiliates will provide the Agent with a copy
of, and consult with the Agent before issuing, any such press release or other
public disclosure with respect to this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby and will consider in good faith
any comments of the Agent.

Section 6.28 Intercreditor Agreement.

(a) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document: (i) the Liens granted to the Agent in favor of the Secured
Parties pursuant to the Loan Documents and the exercise of any right related to
any Collateral shall be subject, in each case, to the terms of the Intercreditor
Agreement, (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Intercreditor Agreement, on the

 

109



--------------------------------------------------------------------------------

other hand, the terms and provisions of the Intercreditor Agreement, shall
control, (iii) any Collateral held by (or in the possession or control of) the
ABL Agent (or its agents or bailees) shall be held as agent and bailee for
security, Lien perfection and control purposes in favor of Agent (for the
benefit of the Secured Parties) in accordance with the terms of the
Intercreditor Agreement and the Loan Documents, and (iv) each Lender (and, by
its acceptance of the benefits of any Loan Document, each other Secured Party)
hereunder authorizes and instructs Agent to execute the Intercreditor Agreement
on behalf of such Lender, and such Lender agrees to be bound by the terms
thereof.

(b) Each Lender (and, by its acceptance of the benefits of any Loan Document,
each other Secured Party) hereunder authorizes and instructs the Agent, as Agent
and on behalf of such Lender or other Secured Party, to enter into one or more
intercreditor agreements (including any Intercreditor Agreement) from time to
time pursuant to, or as contemplated by, the terms of this Agreement and agrees
that it will be bound by the terms and provisions thereof and will take no
actions contrary to the terms and provisions thereof.

Section 6.29 Acknowledgment of Prior Obligations and Continuation Thereof. Each
of the Loan Parties (a) consent to the amendment and restatement of the Prior
Facility Agreement by this Agreement (and any other “Loan Documents” (as defined
in the Prior Facility Agreement, the “Prior Loan Documents”) that are being
amended and restated); (b) acknowledges and agrees that (i) there are
“Obligations” (as defined in the Prior Facility Agreement) owing to the Secured
Parties that will continue to be owed and owing to the Secured Parties as
Obligations under this Agreement and the other Loan Documents, including the
obligations under the Initial Warrants and the Registration Rights Agreement
that existed immediately prior to the effectiveness of this Agreement, and
(ii) the prior grant or grants of Liens or security interests in favor of any of
the Agent or the other Secured Parties in such Loan Parties’ properties and
assets, under each Prior Loan Document continue to exist and will continue to
exist under the Loan Documents, and each Loan Document to which it is a party
shall be in respect of the Obligations of each of the Loan Parties under this
Agreement and the other Loan Documents; provided, however, that such security
interests or Liens shall be as modified (if applicable) pursuant to the terms of
the Loan Documents applicable thereto which are entered into on the Agreement
Date, if any; (c) reaffirms (i) all of the Obligations (as defined in the Prior
Facility Agreement) owing to the Secured Parties, and (ii) all prior or
concurrent grants of Liens or security interests in favor of any of the Agent or
the Secured Parties under each Prior Loan Document and each Loan Document;
provided, however, that such Liens or security interests shall be as modified
(if applicable) pursuant to the terms of the Loan Documents applicable thereto
which are entered into on the Agreement Date, if any; and (d) agrees that,
except as expressly amended hereby or unless being amended and restated
concurrently herewith, each of the Prior Loan Documents to which it is a party
is and shall remain in full force and effect. Each of the Loan Parties hereby
confirms and agrees that all outstanding principal, interest and fees (including
such accrued and unpaid principal, interest, and fees set forth in the
immediately preceding sentence) and other “Obligations” (as defined in the
Priority Facility Agreement) under the Prior Facility Agreement and the other
Prior Loan Documents immediately prior to the Agreement Date shall, from and
after the Agreement Date, be, without duplication, Obligations owing and payable
pursuant to this Agreement and the other Loan Documents as in effect from time
to time, shall accrue interest thereon as specified in this Agreement, and shall
be secured by the Loan Documents. Although each of the Loan Parties has been
informed of the matters set forth herein and has acknowledged and agreed to the
same, it understands that no Secured Party shall have any obligation to inform
it of such matters in the future or to seek its acknowledgement or agreement to
future amendments, restatements, supplements or other modifications, and nothing
herein shall create such a duty.

Section 6.30 No Novation. This Agreement does not extinguish the obligations for
the payment of money outstanding under the Prior Facility Agreement or the other
Prior Loan Documents or discharge or release the obligations or the Liens or
priority of any pledge, security agreement or any other security therefor or any
of the obligations under the Prior Loan Documents (including the Initial
Warrants

 

110



--------------------------------------------------------------------------------

and the Registration Rights Agreement). Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Prior Facility Agreement, the other Prior Loan Documents or agreements,
instruments or documents securing the same, which shall remain in full force and
effect, except as modified hereby or by agreements, instruments or documents
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of any Loan Party from any of
its obligations or liabilities under the Prior Facility Agreement and the other
Prior Loan Documents or any of the security agreements, pledge agreements,
guaranties or other loan documents executed in connection therewith. Each of
Loan Parties hereby (a) confirms and agrees that each Prior Loan Document and
each Initial Warrant to which it is a party that is not being amended and
restated concurrently herewith is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Agreement Date, all references in any such Prior Loan Document to
(i) “the Facility Agreement,” “thereto,” “thereof,” “thereunder” or words of
like import referring to the Prior Facility Agreement shall mean the Prior
Facility Agreement as amended and restated by this Agreement or (ii) any other
Prior Loan Document being amended and restated, “thereto,”, thereof,”
thereunder,” or words of like import referring to such Prior Loan Document shall
mean such Prior Loan Document as amended and restated by the corresponding Loan
Document; and (b) confirms and agrees that to the extent that any such Prior
Loan Document purports to assign or pledge to any of the Agent or the other
Secured Parties or to grant to any of the Agent or the other Secured Parties a
security interest in or Lien on, any collateral as security for the obligations
of any Loan Party, as the case may be, from time to time existing in respect of
the Prior Facility Agreement or the other Prior Loan Documents, such pledge or
assignment or grant of the security interest or Lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the other Loan
Documents.

Section 6.31 Survival of Any Existing Unmatured Events of Default and Events of
Default. Notwithstanding anything to the contrary in this Agreement, the other
Loan Documents (including the Warrants and the Registration Rights Agreement) or
otherwise, except as expressly set forth otherwise in any Loan Document, (a) any
“Default” and any “Event of Default” under the Prior Loan Documents, the
Warrants or the Registration Rights Agreement (including any incorrect or
inaccurate (or breach of a) representation, warranty or certification made under
the Prior Facility Agreement, any other Prior Loan Document, any Warrant or the
Registration Rights Agreement) arising on or prior to the Agreement Date shall
continue to exist under this Agreement and the other Loan Documents and (b) such
amendments, amendments and restatements, supplements and modifications made to
the Prior Facility Agreement and the other Prior Loan Documents, any Warrant or
the Registration Rights Agreement shall not be deemed to be a waiver,
forbearance or other modification thereof. Any representation, warranty or
certification made under the Prior Loan Documents, the Warrants and the
Registration Rights Agreement that continued to be made after initially being
made shall continue to be made under this Agreement, the Loan Documents, the
Warrants and the Registration Rights Agreement, as amended (but, for the
avoidance of doubt, without giving effect to any such amendment with respect to
the making of such representation, warranty or certification prior to the date
of such amendment), and any incorrectness, inaccurateness or breach of any such
representation, warranty or certification shall be a breach or violation under
this Agreement, the Loan Documents, the Warrants and the Registration Rights
Agreement and subject to the rights and remedies provided hereunder and
thereunder for any such breach or violation of a representation, warranty or
certification.

[SIGNATURE PAGE FOLLOWS]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the first day written above.

 

BORROWER:

ENDOLOGIX, INC.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer OTHER LOAN PARTIES:

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

NELLIX, INC.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

TRIVASCULAR, INC.,

a California corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

ENDOLOGIX CANADA, LLC,

a Delaware limited liability company

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

TRIVASCULAR SALES LLC,

a Texas limited liability company

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

LENDERS: DEERFIELD PRIVATE DESIGN FUND III, L.P. By: Deerfield Mgmt III, L.P.,
General Partner By: J.E. Flynn Capital III, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P.
By: Deerfield Mgmt, L.P., General Partner By: J.E. Flynn Capital, LLC, General
Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND IV, L.P. By: Deerfield Mgmt IV, L.P., General Partner By: J.E. Flynn
Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

AGENT: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

[Signature Page to Amended and Restated Facility Agreement]



--------------------------------------------------------------------------------

ANNEX A

DISBURSEMENT AMOUNTS AND WARRANTS

 

Lender

   First Out
Waterfall Loan      Last Out
Waterfall Loan      Total
Disbursement
Amount      Fraction
of Total
Initial
Warrants     Fraction of Total
Additional
Warrants  

Deerfield Private Design Fund III, L.P.

   $ 40,000,000      $ 0      $ 40,000,000        1/3       1/3  

Deerfield Private Design Fund IV, L.P.

   $ 40,000,000      $ 0      $ 40,000,000        1/3       1/3  

Deerfield Partners, L.P.

   $ 40,000,000      $ 40,500,000      $ 80,500,000        1/3       1/3     

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

   $ 120,000,000      $ 40,500,000      $ 160,500,000        100 %      100 % 
  

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Exhibit 2.6

Share Payment Provisions

If the Borrower elects, in lieu of paying in cash any interest due and payable
under Section 2.6 of the Amended and Restated Facility Agreement to which this
Exhibit is attached (the “Agreement”), to satisfy any such amounts due through
the issuance of Freely Tradeable Shares (as defined below), pursuant to
Section 2.6 of the Agreement, the following terms shall apply:

1. Defined Terms. Capitalized terms used in this Exhibit 2.6 and not otherwise
defined herein shall have the meanings set forth in the Agreement. For purposes
of this Exhibit, the following terms shall have the following meanings:

“Bloomberg” means Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually acceptable to and designated by the Borrower and the
Required Lenders.

“Credit Amount” has the meaning set forth in Section 4 of this Exhibit.

“Delisting Event” means any of the following: (i) the Common Stock is not listed
on a Principal Market, (ii) trading in the Common Stock on the Principal Market
is suspended, or (iii) the Borrower is not in compliance with any material rule
or regulation applicable to the trading or listing of the Common Stock on the
Principal Market.

“Failure Amount” has the meaning set forth in Section 8 of this Exhibit.

“Freely Tradeable Shares” means any shares of Common Stock which, at the time of
issuance thereof, (i) are duly authorized, validly issued, fully paid and
non-assessable; (ii) are eligible for resale by the Lenders, without limitation
or restriction (including any volume limitation or current public information
requirement) under state or Federal securities laws, pursuant to Rule 144 under
the Securities Act; and (iii) do not bear, and are not subject to, any
restrictive legend, stop transfer or similar restriction.

“Interest Payment Shares” means a number of shares of Common Stock equal to the
applicable Share Issuance Amount divided by the Interest Payment Share Price.

“Interest Payment Share Price” means, as of any Interest Payment Date,
ninety-six percent (96%) of the lesser of: (i) the Last Bid Price prior to such
Interest Payment Date and (ii) the arithmetic average of the Volume Weighted
Average Price per share of Common Stock on each of the ten (10) consecutive
Trading Days immediately preceding the Interest Payment Date (the “Measurement
Period”); provided, that in the event that a Stock Event is consummated during
the Measurement Period, the Volume Weighted Average Price for all Trading Days
during the Measurement Period prior to the effectiveness of such Stock Event
shall be appropriately adjusted to reflect such Stock Event.

“Last Bid Price” means, with respect to any security as of any time of
determination, the last bid price on the Principal Market as reported by, or
based upon data reported by, Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and designated by the Borrower
and the Lenders (“Bloomberg”).

“Major Transaction” shall have the meaning given to such term in the Warrants.

“Major Transaction Notice” shall have the meaning given to such term in the
Warrants.

“Market Capitalization” means, as of any date of determination, the product of
(i) the number of



--------------------------------------------------------------------------------

issued and outstanding shares of Common Stock as of such date (exclusive of any
shares of Common Stock issuable directly or indirectly upon exercise of the
Warrants or any other Options or conversion of the Notes or any other
Convertible Securities), multiplied by (ii) the closing price per share of
Common Stock as of the preceding Trading Day on the Principal Market, as
reported by, or based upon data reported by, Bloomberg.

“Share Delivery Failure” has the meaning set forth in Section 8 of this Exhibit.

“Share Issuance Amount” has the meaning set forth in Section 3 of this Exhibit.

“Share Issuance Limit” means 2,526,800 shares of Common Stock, subject to
appropriate adjustment for any Stock Events occurring after August 9, 2018, and
a “Lender’s Share Issuance Limit” means such Lender’s First Out Waterfall Pro
Rata Share of the Share Issuance Limit.

“Share Issuance Notice” has the meaning set forth in Section 3 of this Exhibit.

“Stock Event” shall have the meaning given to such term in the Notes.

“Trading Day” means any day on which the Common Stock is traded for at least six
hours on the Principal Market.

“Volume Weighted Average Price” means, for the Common Stock as of any Trading
Day, the volume weighted average sale price of the Common Stock on the Principal
Market as reported by Bloomberg. Volume Weighted Average Price will be determine
without regard to after-hours trading or any other trading outside of the
regular trading hours.

“Withholding Date” means the first date on which the Borrower withholds or
determines that it is required to withhold any Taxes as a result of the
provisions of this Exhibit or the issuance of any shares of Common Stock, or
consummation of any transactions, as contemplated hereby.

2. General. Subject to the terms and conditions of this Exhibit, the Borrower’s
valid exercise of its share issuance rights under this Exhibit and subsequent
fulfillment of its obligations hereunder (including delivery of all of the
requisite Daily Issuance Shares and payment of the Share Issuance Amount, if
any) shall be deemed to satisfy its obligation to pay interest on the applicable
Interest Payment Date for which such share issuance right is being exercised.

3. Exercise of Share Issuance Rights. On any date that is not more than fifteen
(15) and not less than ten (10) Trading Days prior to any Interest Payment Date,
the Borrower may deliver to each of the Lenders notice by electronic mail or
facsimile (a “Share Issuance Notice”) of its intention to issue Freely Tradeable
Shares pursuant to the provisions of this Exhibit in order to satisfy interest
due on such Interest Payment Date under Section 2.6 of the Agreement by
delivering such Freely Tradeable Shares to the Lenders; provided, however, that
the Borrower may not deliver a Share Issuance Notice (a) during the occurrence
of a Delisting Event, (b) at any time following such time as the Borrower has
delivered (or is obligated to deliver) a Major Transaction Notice in respect of
a Major Transaction, (c) at any time following the occurrence, and during the
continuance, of an Event of Default or a Default, (d) from and after a
Withholding Date, (e) if, as of the close of trading on the immediately
preceding Trading Day, the Market Capitalization is less than $200,000,000, (f)
if the aggregate number of shares of Common Stock issued pursuant to prior Share
Issuance Notices has equaled the Share Issuance Limit, (g) unless all material
information regarding the Borrower (including any material information that



--------------------------------------------------------------------------------

may be included in, or reflected by, the Share Issuance Notice, but excluding
any material information relating to the Borrower’s operating results for the
fiscal quarter in which the Share Issuance Notice is delivered other than
operating results that would trigger non-compliance with a covenant hereunder or
in the ABL Credit Facility) has been publicly disclosed in a report filed
pursuant to the Exchange Act or has been otherwise publicly disclosed in a
manner calculated to reach the securities marketplace through one of the
Borrower’s recognized channels of distribution, (h) unless all shares of Common
Stock issuable pursuant to such Share Issuance Notice are eligible for resale by
the Lenders without limitation or restriction, including any volume limitations,
under state or Federal securities laws pursuant to Rule 144 under the Securities
Act, (i) unless the Borrower is in compliance with the “current public
information” requirement of Rule 144(c) under the Securities Act, (j) if the
transfer agent for the Common Stock is not participating in DTC’s Fast Automated
Securities Transfer Program, (k) if any Lender, after consultation with counsel
of its choosing, advises the Borrower that the receipt or resale of Common Stock
issued or issuable hereunder would result in such Lender being deemed an
“underwriter” within the meaning of Section 2(11) under the Securities Act or
(1) if the arithmetic average of the Volume Weighted Average Prices on each of
the ten (10) consecutive Trading Days immediately preceding such date is less
than $2.00 (collectively, the “Share Issuance Conditions”). Subject to such
provisions, a Share Issuance Notice shall be irrevocable, shall specify the
aggregate amount of interest subject to such Share Issuance Notice, in each
case, broken out by the amount due each Lender (such amount, a “Share Issuance
Amount”). If the Lenders do not confirm receipt of the Share Issuance Notice
within three (3) Trading Days of the delivery thereof, the Borrower shall
thereafter use its reasonable best efforts to confirm (by email, telephonically
or otherwise) such receipt, and in no event shall the Issuance Period commence
unless and until the Lenders have confirmed such receipt. For the avoidance of
doubt, the Borrower may exercise its right under this Exhibit 2.6, and may
deliver a Share Issuance Notice, only one time with respect to the interest due
and payable on any Interest Payment Date.

4. Share Issuance. On the applicable Interest Payment Date, by no later than
9:00 a.m., New York City time, the Borrower shall deliver to each Lender its
First Out Waterfall Pro Rata Share of the applicable Interest Payment Shares by
causing the transfer agent for the Common Stock to electronically transmit such
Interest Payment Shares to such Lender by crediting to the account of such
Lender’s prime broker (as specified by such Lender no later than one Trading Day
prior to the Interest Payment Date) with DTC through its Deposit/Withdrawal at
Custodian (DWAC) system its First Out Waterfall Pro Rata Share of such Interest
Payment Shares determined pursuant to Section 6 of this Exhibit. Concurrently
with the valid delivery of the related Interest Payment Shares on the Interest
Payment Date, an amount (the “Credit Amount”) of interest payable on such
Interest Payment Date equal to the product of (x) the number of Interest Payment
Shares issued and delivered to a Lender on such date multiplied by (y) the
applicable Interest Payment Share Price, shall be deemed to have been satisfied.

All shares of Common Stock issued and delivered pursuant to this Section 4 shall
be Freely Tradeable Shares (and for the avoidance of doubt, only Freely
Tradeable Shares shall be deemed to constitute Interest Payment Shares and be
applied to any Credit Amount). In connection with the issuance and delivery of
any shares of Common Stock to the Lenders pursuant to this Section 4, the
Borrower shall deliver to the Lenders, by no later than the last Business Day
prior to the Interest Payment Date for which a Share Issuance Notice has been
delivered, an opinion of counsel reasonably satisfactory to the Lenders,
substantially in the form attached as Annex 1 to this Exhibit, relating to all
shares of Common Stock to be issued and delivered to the Lenders (as Freely
Tradeable Shares) on the Interest Payment Date. For purposes of determining
whether any shares of Common Stock are Freely Tradeable Shares, each Lender
represents (and counsel is entitled to rely on the representation for purposes
of issuing the opinion contemplated above), unless it



--------------------------------------------------------------------------------

notifies Borrower otherwise at least five (5) days prior to the applicable
Interest Payment Date, that it will not be an Affiliate of the Borrower on the
Interest Payment Date and will not have been an Affiliate of the Borrower within
the three-month period immediately preceding the Interest Payment Date.

5. Limitations on Share Issuances. Notwithstanding anything herein to the
contrary, the Borrower shall not issue to any Lender, and no Lender may acquire,
a number of shares of Common Stock hereunder to the extent that, upon such
issuance, the number of shares of Common Stock then beneficially owned by such
Lender and its Affiliates and any other persons or entities whose beneficial
ownership of Common Stock would be aggregated with such Lender’s for purposes of
Section 13(d) of the Exchange Act (including shares held by any “group” of which
the Lender is a member, but excluding shares beneficially owned by virtue of the
ownership of securities or rights to acquire securities (including the Warrants)
that have limitations on the right to convert, exercise or acquire similar to
the limitation set forth herein), would exceed 4.985% of the total number of
shares of Common Stock then issued and outstanding (the “4.985% Cap”). For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
each Lender shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. All Share Issuance Notices shall set forth
the number of shares of Common Stock then outstanding. Upon written request of
any Lender at any time, the Borrower shall, within one (1) Business Day, confirm
orally and in writing to such Lender the number of shares of Common Stock then
outstanding. At any time following delivery of a Share Issuance Notice and
ending on the last Trading Day prior to the applicable Interest Payment Date,
each Lender shall have the right to deliver notice to the Borrower (a “Cap
Notice”) stating the maximum number of shares of Common Stock that may be issued
to such Lender without exceeding the maximum number of shares that such Lender
may receive under the 4.985% Cap (the “Maximum Share Amount”), which shall be
conclusive and binding upon the Borrower and such Lender. In no event shall
(a) the number of shares issued to a Lender pursuant to any Share Issuance
Notice exceed the Maximum Share Amount specified in such Lender’s Cap Notice; or
(b) the aggregate number of shares issued to a Lender pursuant to any Share
Issuance Notice, together with the shares previously issued to such Lender
pursuant to Share Issuance Notices, exceed such Lender’s Share Issuance Limit.
For the avoidance of doubt, the Borrower shall not be entitled, or permitted, to
issue an aggregate number of shares of Common Stock pursuant to this Exhibit 2.6
in excess of the Share Issuance Limit.

6. Allocation Among Lenders. Subject to Section 5 of this Exhibit, all shares of
Common Stock issuable to the Lenders pursuant to this Exhibit, all Credit
Amounts and all Failure Amounts shall be allocated pro rata among the Lenders
based on each Lender’s First Out Waterfall Pro Rata Share, in each case unless
the Lenders notify the Borrower in writing of any different allocation ratio.

7. Termination of Right to Issue Shares. If any of the Share Issuance Conditions
is not satisfied at any time following the delivery of a Share Issuance Notice
and prior to the Interest Payment Date to which the Share Issuance Notice
relates, the Borrower shall immediately notify each of the Lenders of such
failure and the Borrower shall not be permitted to issue shares of common Stock
in lieu of the cash interest owed on the such Interest Payment Date.

8. Failure to Deliver Share Issuance Shares. If the Borrower fails on any
Interest Payment Date to cause the delivery of the Interest Payment Shares
required to be delivered on that date, and such failure is not cured within one
(1) Trading Day following such Interest Payment Date (a “Share Delivery
Failure”), the Share Issuance Amount in respect to such Interest Payment Date
shall not be reduced in respect of such Interest Payment Shares until such
shares are



--------------------------------------------------------------------------------

actually issued and delivered, and in addition to all other rights and remedies
of the Lenders and the Lenders under this Exhibit, the Agreement and the other
Loan Documents, (a) the Borrower shall promptly pay to each of the Lenders, for
each day that such Share Delivery Failure occurs or continues, an amount equal
to five percent (5%) of the amount that would have constituted such Lender’s
Credit Amount on such day had such failure not occurred (the “Failure Amount”);
and (b) if any Lender is required by its broker to purchase (in an open market
transaction or otherwise) or any Lender or such Lender’s brokerage firm
otherwise purchases shares of Common Stock to deliver in satisfaction of a sale
by such Lender of the Interest Payment Shares which such Lender was entitled to
receive on such Interest Payment Date, then the Borrower shall (1) pay in cash
to such Lender the amount by which (X) such Lender’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (Y) the amount obtained by multiplying (I) the number of
Interest Payment Shares that the Borrower was required to deliver to such Lender
on such Interest Payment Date, times (II) the price at which the sell order
giving rise to such purchase obligation was executed.

9. Borrower Reporting. The Borrower shall file with the SEC a Current Report on
Form 8-K disclosing its delivery of a Share Issuance Notice, no later than 8:35
a.m., New York City time, on the Trading Day immediately following the date of
the Share Issuance Notice.



--------------------------------------------------------------------------------

Annex 1 to Exhibit 2.6—Payment Share Provisions

[Date]

[Transfer Agent Name and Address]

Attention: [                ]

Re:    Endologix, Inc. (the “Borrower”)

Ladies and Gentlemen:

Pursuant to Section 3 of Exhibit 2.6 (the “Exhibit”) of that certain Amended and
Restated Facility Agreement (the “Facility Agreement”), dated as of August 9,
2018, between the Borrower and the Lenders party thereto from time to time (each
an “Lender” and collectively, the “Lenders”), the Borrower has delivered to the
Lenders a Share Issuance Notice (as defined in the Exhibit), dated as of
[                ,             ], pursuant to which the Borrower has elected to
satisfy certain payment obligations under the Facility Agreement by issuing
shares of Common Stock to the Lenders. Capitalized terms used but not defined
herein shall have the meanings set forth in the Facility Agreement or the
Exhibit, as applicable.

We are counsel for the Borrower and have been requested to furnish to you an
opinion with respect to all of the shares of Common Stock of the Borrower that
will be issued to the Lenders in connection the abovementioned Share Issuance
Notice (the “Shares”).

As a basis for this opinion, we have received and reviewed (1) the Facility
Agreement, including the Exhibit, (2) the Share Issuance Notice, (3) an
officer’s certificate from the Borrower and (4) such other documents as we have
deemed relevant or necessary.    

On the basis of the foregoing and assuming the accuracy of the aforementioned
representations of each Lender, it is our opinion that the Shares may be resold
by each Lender without restriction under the Securities Act of 1933, as amended,
and, accordingly, the Shares may be issued without any restrictive legend to
each Lender or its designee in accordance with each such Lender’s instructions
with respect to Shares delivered to such Lender.

Any questions concerning the foregoing opinion should be communicated to
[                                ] of this firm.

Very truly yours,

[_____________________________]

_____________________________

[__________________],[_______________]

cc:    [Lenders]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FIRST OUT WATERFALL NOTE

THE SECURITIES REPRESENTED BY THIS NOTE (AS DEFINED BELOW) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES
LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN, FINANCING OR INDEBTEDNESS ARRANGEMENT SECURED BY
THE SECURITIES.

THE FOLLOWING INFORMATION IS PROVIDED PURSUANT TO TREAS. REG. SECTION 1.1275-3:
THE BORROWER (AS DEFINED BELOW) WILL MAKE AVAILABLE ON REQUEST TO HOLDER(S) OF
THIS NOTE THE FOLLOWING INFORMATION: ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE
DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. THIS NOTE IS BEING AMENDED AND
RESTATED AS PART OF AND PURSUANT TO A PLAN OF RECAPITALIZATION AND
REORGANIZATION OF THE BORROWER DESCRIBED IN SECTION 368(A)(1)(E) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.

FIRST OUT WATERFALL NOTE

 

First Out Waterfall Lender: _____________________    Original Issue Date:
April 3, 2017 Principal Amount: $[__________]    [Re-Issuance Date: January 1,
2018]1    Amendment and Restatement Date: August 9, 2018

FOR VALUE RECEIVED, the undersigned, Endologix, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the First Out
Waterfall Lender set forth above (the “Lender”) the “Principal Amount” set forth
above, or, if less, the aggregate unpaid Principal (as defined below) amount of
the First Out Waterfall Loan (as defined in the Facility Agreement referred to
below) of the Lender to the Borrower, payable at such times and in such amounts
as are specified in the Facility Agreement.

The Borrower promises to pay interest on the outstanding Principal amount of the
First Out Waterfall Loan and any overdue interest from and after the Amendment
and Restatement Date (as defined below) until such outstanding Principal amount
of the First Out Waterfall Loan and any overdue interest are paid in full,
payable at such times and at such interest rates as are specified in the
Facility Agreement. The Borrower promises to pay any Non-Callable Make Whole
Amount, any CoC Fee and the First Out Waterfall Exit Payment (each, as defined
in the Facility Agreement) that is due on the First Out Waterfall Loan in
accordance with the Facility Agreement.

 

1 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 1



--------------------------------------------------------------------------------

In lieu of making any payment of interest in cash (but not (i) interest payable
pursuant to the second sentence of Section 2.6(a) of Facility Agreement,
(ii) interest payable-in-kind or (iii) in connection with any Event of Default
or late payment hereunder or any other interest payable pursuant to Section 2.7
of the Facility Agreement) and subject to the conditions set forth in
Section 2.6 of the Facility Agreement and Exhibit 2.6 to the Facility Agreement,
the Borrower may elect to satisfy all or any such payment by the issuance to the
Lender of shares of Freely Tradable Common Shares (as defined in Exhibit 2.6) in
accordance with the provisions of Exhibit 2.6.

This First Out Waterfall Note (this “Note”) was originally issued on April 3,
2017[, reissued on January 1, 2018],2 and amended and restated on August 9, 2018
(the “Amendment and Restatement Date”) and is one of the “First Out Waterfall
Notes”, “Loan Notes” and “Notes” referred to in, and is entitled to the benefits
of, the Amended and Restated Facility Agreement, dated as of August 9, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Facility Agreement”), by and among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and Deerfield Private Design
Fund IV, L.P., as agent for the Secured Parties, and the other Loan Documents.

The Facility Agreement, among other things, (a) provides for the making of a
First Out Waterfall Loan by the Lender to the Borrower in an aggregate amount
not to exceed at any time outstanding the “Principal Amount” set forth above,
the indebtedness of the Borrower resulting from such First Out Waterfall Loan
being evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid Principal amount of this Note upon the happening of
certain stated events and also for prepayments pursuant to Section 2.3(c) or
Section 5.3 of the Facility Agreement on account of the Principal hereof prior
to the maturity hereof upon the terms and conditions specified therein.

1. Definitions.

(a) Certain Defined Terms. Capitalized terms used herein without definition are
used as defined in the Facility Agreement. For purposes of this Note, the
following terms shall have the following meanings:

(i) “Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Lender, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Lender will be deemed to be an Affiliate of such
Lender. As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.

(ii) “Common Stock” means the fully paid and nonassessable shares of the
Borrower’s common stock, $0.001 par value per share.

(iii) “Conversion Amount” means the Principal amount to be converted.

(iv) “Conversion Date” means the date of delivery via facsimile or electronic
mail of a Conversion Notice.

 

 

2 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 2



--------------------------------------------------------------------------------

(v) “Conversion Issuance Limit” means [            ]3 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(vi) “Conversion Price” means, as of any Conversion Date, ninety-six percent
(96%) of the arithmetic average of the Volume Weighted Average Prices per share
of Common Stock on each of the three (3) Trading Days period preceding the
Conversion Date (the “Measurement Period”); provided, that in the event that a
stock split, stock combination, reclassification, payment of stock dividend,
recapitalization or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
small number of shares (a “Stock Event”) is consummated during the Measurement
Period, the Volume Weighted Average Price for all Trading Days during the
Measurement Period prior to the effectiveness of such Stock Event shall be
appropriately adjusted to reflect such Stock Event, subject to appropriate
adjustment for any Stock Event that occurs after the Amendment and Restatement
Date.

(vii) “Conversion Shares” means fully paid and nonassessable shares of Common
Stock issued in connection with the conversion of a Note.

(viii) “First Amortization Cap” means [            ]4 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(ix) “First Amortization Date” means April 2, 2021.

(x) “Market Disruption Event” means, with respect to any Trading Day and any
security of Borrower, (a) a failure by the Principal Market to open for trading
during its entire regular trading session, (b) the occurrence or existence prior
to 1:00 p.m., New York City time, on such day for such securities of Borrower
for more than one half-hour period in the aggregate during regular trading hours
of any suspension or limitation imposed on trading (by reason of movements in
price exceeding limits permitted by the relevant securities exchange or
otherwise) in such securities or in any options, contracts or future contracts
relating to such securities, or (c) to the extent “Volume Weighted Average
Price” is determined in accordance with clause (b) of the definition thereof,
the suspension of trading for the one-half hour period ending on the scheduled
close of trading on such day (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in such securities of Borrower.

(xi) “Monthly Conversion Cap” means [            ]5 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(xii) “Monthly Conversion Cap Period” means the period commencing on the
Amendment and Restatement Date and ending on (and including) August 31, 2018,
and each calendar month that begins after the Amendment and Restatement Date and
prior to the Maturity Date.

(xiii) “Principal” means the outstanding principal amount of this Note as of any
date of determination.

 

 

3 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 14,300,000 shares.

4 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 9,500,000 shares.

5 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 5,200,000 shares.

 

EX. A - 3



--------------------------------------------------------------------------------

(xiv) “Required Lenders” means the Required First Out Waterfall Lenders.

(xv) “Second Amortization Cap” means [            ]6 shares of Common Stock,
subject to appropriate adjustment for any Stock Event that occurs after the
Amendment and Restatement Date.

(xvi) “Second Amortization Date” means April 2, 2022.

(xvii) “Trading Day” means any day on which the Common Stock is traded for any
period on the Principal Market; provided, that for purposes of the definition of
“Conversion Shares,” Trading Day shall not include any Trading Day on which
there is a Market Disruption Event.

(xviii) “Volume Weighted Average Price” for any security as of any Trading Day
means (a) the volume weighted average sale price of such security on the
principal U.S. national or regional securities exchange on which such security
is traded as reported by Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually acceptable to and hereinafter designated by the
Required Lenders and the Borrower (“Bloomberg”), or (b) if no volume weighted
average sale price is reported for such security, then the closing price per
share of such security, or, if no closing price per share is reported for such
security by Bloomberg, the average of the last bid and last ask price (or if
more than one in either case, the average of the average last bid and average
last ask prices) on such Trading Day as reported in the composite transactions
for the principal U.S. national or regional securities exchange on which such
security is traded. If the security is not listed for trading on a U.S. national
or regional securities exchange on the relevant Trading Day, then the Volume
Weighted Average Price will be the average of the mid-point of the last bid and
last ask prices of the security in the over-the-counter market on the relevant
Trading Day as reported by OTC Markets Group or similar organization. If the
Volume Weighted Average Price cannot be calculated for such security on such
date in the manner provided above, the Volume Weighted Average Price shall be
the fair market value as mutually determined by the Borrower and the Lenders
holding a majority of the aggregate outstanding Principal amount of the Notes
being converted for which the calculation of the Volume Weighted Average Price
is required in order to determine the Conversion Price of such Notes. Volume
Weighted Average Price will be determine without regard to after-hours trading
or any other trading outside of the regular trading hours.

2. Conversion Rights. This Note may be converted into shares of Common Stock on
the terms and conditions set forth in this Section 2 (subject to Section 2.3(a)
of the Facility Agreement).

(a) Conversion at Option of the Lender. At any time during the period commencing
on (and including) the Amendment and Restatement Date and ending on the close of
business on the second business day immediately prior to the Maturity Date, the
Lender shall be entitled to convert all or any part of the Principal into
Conversion Shares in accordance with this Section 2 at the Conversion Rate (as
defined in Section 2(b)). The Borrower shall not issue any fraction of a share
of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, then the Borrower shall round
such fraction of a share of Common Stock up or down to the nearest whole share
(with 0.5 rounded up).

(b) Conversion Rate. The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to Section 2 shall be determined according
to the following formula (the “Conversion Rate”):

 

 

6 

To be equal to Lender’s First Out Waterfall Pro Rata Share of 4,800,000 shares.

 

EX. A - 4



--------------------------------------------------------------------------------

Conversion Amount

Conversion Price

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

(i) Lender’s Delivery Requirements. To convert a Conversion Amount into
Conversion Shares pursuant to Section 2(a) above on any date, Lender shall
(A) transmit by facsimile or electronic mail (or otherwise deliver), for receipt
on or prior to 5:00 p.m. New York City time on such date, a copy of an executed
conversion notice in the form attached hereto as Exhibit A (the “Conversion
Notice”) to the Borrower (at 2 Musick, Irvine, CA 92618, Attention: Chief
Financial Officer; Email: vmahboob@endologix.com, or at such other office or
agency as the Borrower may designate in writing), and (B) if required by
Section 2(c)(vi), surrender to a common carrier for delivery to the Borrower, no
later than three (3) Business Days after the Conversion Date, of the original
Note being converted (or an indemnification undertaking in customary form with
respect to this Note in the case of its loss, theft or destruction).

(ii) Borrower’s Response. Upon receipt or deemed receipt by the Borrower of a
copy of a Conversion Notice, the Borrower (A) shall immediately send, via
facsimile, a confirmation of receipt of such Conversion Notice to the Lender and
the Borrower’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein, and (B) on or before
the second (2nd) Business Day following the date of receipt or deemed receipt by
the Borrower of such Conversion Notice (or, if earlier, the end of the standard
settlement period for U.S. broker-dealer securities transactions) (the “Share
Delivery Date”), shall credit such aggregate number of Conversion Shares to
which the Lender shall be entitled to the Lender’s or its designee’s balance
account with The Depository Trust Company (“DTC”) through its Deposit/Withdrawal
At Custodian (DWAC) system, for the number of Conversion Shares to which the
Lender shall be entitled. If notwithstanding the provisions of Section 2(c)(vi),
the Lender elects to physically surrender this Note for conversion and the
Principal represented by this Note is greater than the Principal being
converted, then the Borrower shall, as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note and at its own expense,
issue and deliver to the Lender a new Note representing the Principal not
converted and cancel this Note. For purposes of Rule 144 under the Securities
Act, any Conversion Shares issued to Lender shall be deemed to have been
acquired by such Lender on April 3, 2017 (the date this Note was originally
issued). Accordingly, (A) upon any conversion of this Note, the Rule 144 holding
period for the Conversion Shares acquired thereupon shall be in excess of one
(1) year, and (B) provided the Lender is not an Affiliate of the Borrower on the
Conversion Date and has not been an Affiliate of the Borrower within the
three-month period immediately preceding the Conversion Date (the “Unrestricted
Condition”), which the Borrower shall assume and Lender hereby represents unless
the Lender advises the Borrower otherwise in writing, the Conversion Shares
issued to Lender will be freely transferable, without restriction or limitation
(including any volume limitation) under Federal or state securities laws,
pursuant to Rule 144 under the Securities Act and will not contain or be subject
to a legend or stop transfer order restricting the resale or transferability of
thereof.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Borrower shall instruct the Transfer Agent to issue to the Lender the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Lender via facsimile
within two (2) Business Days of receipt or deemed receipt of the Lender’s
Conversion Notice or other date of determination. If the Lender and the Borrower
are unable to agree upon the determination of the Conversion Price or arithmetic
calculation of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Lender, then
the Borrower shall

 

EX. A - 5



--------------------------------------------------------------------------------

promptly (and in any event within two (2) Business Days) submit via facsimile
(A) the disputed determination of the Conversion Price to an independent,
reputable investment banking firm agreed to by the Borrower and the Required
Lenders, or (B) the disputed arithmetic calculation of the Conversion Rate to
the Borrower’s independent registered public accounting firm, as the case may
be. The Borrower shall direct the investment bank or the accounting firm, as the
case may be, to perform the determinations or calculations and notify the
Borrower and the Lender of the results no later than two (2) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accounting firm’s determination or calculation, as the case
may be, shall be binding upon all parties absent manifest error, and the fees
and expenses of such investment bank or accountant shall be paid one-half by the
Borrower and one-half by the Lender. Notwithstanding the existence of a dispute
contemplated by this paragraph, if requested by the Lender, the Borrower shall
issue to the Lender the Conversion Shares not in dispute in accordance with the
terms hereof.

(iv) Record Holder. The person or persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such shares of Common Stock upon
delivery by the Lender of the Conversion Notice, or in the case of Conversion
Shares the issuance of which is subject to a bona fide dispute that is subject
to and being resolved pursuant to, and in compliance with the time periods and
other provisions of, the dispute resolution provisions of Section 2(c)(iii), the
first Business Day after the resolution of such bona fide dispute.

(v) Borrower’s Failure to Timely Convert.

(A) Cash Damages. If by the Share Delivery Date, the Borrower shall fail to
credit the Lender’s or its designee’s balance account with DTC with the number
of Conversion Shares (free of any restrictive legend, provided the Unrestricted
Condition is satisfied), then, in addition to all other available remedies that
the Lender may pursue hereunder and under the Facility Agreement, the Borrower
shall pay additional damages to the Lender for each day after the Share Delivery
Date such conversion is not timely effected in an amount equal to one and
one-half percent (1.5%) of the product of (I) the number of Conversion Shares
not issued to the Lender or its designee on or prior to the Share Delivery Date
and to which the Lender is entitled and (II) the Volume Weighted Average Price
of the Common Stock on the Share Delivery Date. Alternatively in lieu of the
foregoing damages, subject to Section 2(c)(iii), at the written election of the
Lender made in the Lender’s sole discretion, if, on or after the applicable
Conversion Date, the Lender purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Lender of Conversion Shares that such Lender anticipated receiving from the
Borrower (such purchased shares, “Buy-In Shares”), the Borrower shall be
obligated to promptly pay to such Lender (in addition to all other available
remedies that the Lender may otherwise have), 110% of the amount by which
(A) such Lender’s total purchase price (including brokerage commissions, if any)
for such Buy-In Shares exceeds (B) the net proceeds received by such Lender from
the sale of a number of shares equal to up to the number of Conversion Shares
such Lender was entitled to receive but had not received on the Share Delivery
Date. If the Borrower fails to pay the additional damages set forth in this
Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then the
Lender entitled to such payments shall have the right at any time, so long as
the Borrower continues to fail to make such payments, to require the Borrower,
upon written notice, to immediately issue, in lieu of such cash damages, the
number of shares of Common Stock equal to the quotient of (X) the aggregate
amount of the damages payments described herein divided by (Y) the Conversion
Price specified by the Lender in the Conversion Notice.

(B) Conversion Failure. If for any reason the Lender has not received all of the
Conversion Shares it is entitled to prior to the tenth (10th) Business Day after
the Share Delivery Date with respect to a conversion of this Note (a “Conversion
Failure”), then the Lender, upon written

 

EX. A - 6



--------------------------------------------------------------------------------

notice to the Borrower (a “Void Conversion Notice”), may void its conversion
with respect to, and retain or have returned, as the case may be, any portion of
this Note that has not been converted pursuant to the Lender’s Conversion
Notice; provided, that the voiding of the Lender’s Conversion Notice shall not
affect the Borrower’s obligations to make any payments that have accrued prior
to the date of such notice pursuant to Section 2(c)(v)(A) or otherwise. A
Conversion Failure shall constitute an Event of Default under the Facility
Agreement and entitle the Lenders to all payments and remedies provided under
the Facility Agreement upon the occurrence of an Event of Default.

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion or repayment of this Note in accordance with the terms hereof, the
Lender shall not be required to physically surrender this Note to the Borrower
unless all of the Principal is being converted or repaid. The Lender and the
Borrower shall maintain records showing the Principal converted or repaid and
the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Lender and the Borrower, so as not to require
physical surrender of this Note upon any such partial conversion or repayment.
Notwithstanding the foregoing, if this Note is converted or repaid as aforesaid,
the Lender may not transfer this Note unless the Lender first physically
surrenders this Note to the Borrower, whereupon the Borrower will forthwith
issue and deliver upon the order of the Lender a new Note of like tenor,
registered as the Lender may request, representing in the aggregate the
remaining Principal represented by this Note. The Lender and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or repayment of any portion of this
Note, the Principal of this Note may be less than the “Principal Amount” stated
on the face hereof.

(d) Limitations on Conversions.

(i) Beneficial Ownership. Notwithstanding anything herein to the contrary, the
Borrower shall not issue to the Lender, and the Lender may not acquire, a number
of shares of Common Stock upon conversion of this Note or otherwise issue any
shares of Common Stock pursuant hereto or the Facility Agreement to the extent
that, upon such conversion, the number of shares of Common Stock then
beneficially owned by the Lender and its Affiliates and any other persons or
entities whose beneficial ownership of Common Stock would be aggregated with the
Lender’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Lender is a member, but excluding shares
beneficially owned by virtue of the ownership of the Warrants or other
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) would
exceed 4.985% of the total number of shares of common stock then issued and
outstanding (the “4.985% Cap”); provided, however, that the 4.985% Cap shall
only apply to the extent that the Common Stock is deemed to constitute an
“equity security” pursuant to Rule 13d-1(i) promulgated under the Exchange Act.
For purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Lender shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Lender, the
Borrower shall, within two (2) Trading Days, confirm orally and in writing to
the Lender the number of shares of Common Stock then outstanding.

(ii) Conversion Issuance Limit. Notwithstanding anything to the contrary
contained herein, the Borrower shall not issue any shares of Common Stock upon
conversion of this Note (including pursuant to Section 2(c)(v)(A) hereof) to the
extent that the issuance of such shares of Common Stock together with any
previous issuances of shares of Common Stock under this Note would exceed the
Conversion Issuance Limit, and Section 2.5(c)(v) shall not apply in respect to
any excess amount.

(iii) Other Applicable Limitations on Conversion of the Note. Notwithstanding
anything to the contrary herein, this Note shall not be convertible, and the
Borrower shall not issue shares of

 

EX. A - 7



--------------------------------------------------------------------------------

Common Stock upon conversion of this Note (a) at any time after the First
Amortization Date, to the extent that the number of shares of Common Stock that
would otherwise be issuable to Lender upon such conversion, together with all
shares of Common Stock previously issued to Lender upon conversion of this Note
after the First Amortization Date, would exceed the First Amortization Cap, or
(b) at any time after the Second Amortization Date, to the extent that the
number of shares of Common Stock that would otherwise be issuable to Lender upon
such conversion, together with all shares of Common Stock previously issued to
Lender upon conversion of this Note after the Second Amortization Date, would
exceed the Second Amortization Cap, or (c) during any Monthly Conversion Cap
Period, to the extent that the number of shares of Common Stock that would
otherwise be issuable to Lender upon such conversion, together with all shares
previously issued to Lender upon conversion of this Note during the such Monthly
Conversion Cap Period, would exceed the Monthly Conversion Cap. For the
avoidance of doubt, if the number of shares of Common Stock to be issued as set
forth in an Conversion Notice transmitted by the Lender to the Borrower would
otherwise require the Borrower to issue a number of shares in excess of the
Conversion Issuance Limit, the First Amortization Cap (if after the First
Amortization Date), the Second Amortization Cap (if after the Second
Amortization Date) or the Monthly Share Cap, the Borrower shall issue to the
Lender in accordance herewith the maximum number of shares of Common Stock
issuable without exceeding any such applicable limitation, and Section 2.5(c)(v)
shall not apply to any excess amount.

3. Voting Rights. Except as required by law, the Lender shall have no voting
rights with respect to any of the Conversion Shares until the Conversion Date
relating to the conversion of this Note upon which such Conversion Shares are
issuable (or in the case of Conversion Shares the issuance of which is subject
to a bona fide dispute that is subject to and being resolved pursuant to, and in
compliance with the time periods and other provisions of, the dispute resolution
provisions of Section 2(c)(iii), the first Business Day after the resolution of
such bona fide dispute).

4. Amendment; Waiver. The provisions of this Note may only be waived or amended,
restated, supplemented or otherwise modified in accordance with the Facility
Agreement.

5. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and all Lenders pursuant to the Facility Agreement and shall not be
construed against any Person as the drafter hereof.

6. Failure or Indulgence Not Waiver. No delay or omission by the Lender in
exercising any power or right hereunder shall impair such right or power or be
construed to be a waiver of any default, nor shall any single or partial
exercise of any power or right hereunder preclude the full exercise thereof or
the exercise of any other power or right. No renewal or extension of this Note
or the Facility Agreement, no delay in the enforcement of payment under this
Note or the Facility Agreement, and no delay or omission in exercising any right
or power under this Note or the Facility Agreement shall affect the liability of
the Borrower or any endorser of this Note.

7. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Facility Agreement.

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Note has been issued in a
transaction exempt from the registration requirements of the Securities Act.
None of the Note or the Conversion Shares issued hereunder may be transferred,
sold, assigned, hypothecated or otherwise disposed of except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws, including Rule 144
under the Securities Act, Section 4(a)(7) of the Securities Act

 

EX. A - 8



--------------------------------------------------------------------------------

or a so-called “4[(a)](1) and a half” transaction.

(b) Assignment. This Note is assignable or transferable, in whole or in part,
only to the extent such assignment or transfer is permitted pursuant to the
terms of the Facility Agreement; provided that (i) the Lender shall deliver a
written notice to the Borrower, substantially in the form of the Assignment
attached hereto as Exhibit B, indicating the Person or Persons to whom the Note
shall be assigned and the respective Principal amount of the Note to be assigned
to each assignee. The Borrower shall effect the assignment within three
(3) business days, and shall deliver to the assignee(s) designated by the Lender
a Note or Notes of like tenor and terms for the appropriate Principal amount.
This Note and the rights evidenced hereby shall inure to the benefit of and be
binding upon the successors and assigns of the Lender. The provisions of this
Note are intended to be for the benefit of all Lenders from time to time of this
Note, and shall be enforceable by any such Lender. This Note is not (and any
rights or obligations hereunder are not) not assignable or transferable by the
Borrower under any circumstance and any such prohibited assignment or transfer
is absolutely void ab initio.

9. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Lender in any bankruptcy, reorganization, receivership of the
Borrower or other proceedings affecting Borrower creditors’ rights and involving
a claim under this Note, then the Borrower shall pay the costs incurred by the
Lender for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements. Subject to the terms of the Facility
Agreement, all payments and issuances of shares of Common Stock hereunder will
be free and clear of, and without deduction or withholding for, any present or
future taxes. The Borrower shall pay all and any costs (administrative or
otherwise) imposed by the Borrower’s banks, clearing houses, or any other
financial institution, in connection with making any payments and issuing any
shares of Common Stock hereunder. The Borrower shall pay all costs and expenses
(including attorney’s fees) of the Lender incurred in connection with this Note
in accordance with Section 6.3 of the Facility Agreement.

10. Waiver of Notice. Other than those notices required to be provided by the
Lender to the Borrower under the terms of the Facility Agreement, the Borrower
and every endorser of this Note, or the obligations represented hereby,
expressly waives diligence, presentment, protest, demand, notice of dishonor,
non-payment or default, and notice of any kind with respect to this Note and the
Facility Agreement or the performance of the obligations under this Note and/or
the Facility Agreement.

11. Miscellaneous. This Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Facility
Agreement, including Sections 1.2 (Interpretation) and 6.4 (Governing Law;
Venue; Jurisdiction; Service of Process; Waiver of Jury Trial) thereof.

12. Additional Interpretative Matters. Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation. If a Stock Event occurs during any
period over which an average price is being determined, then an appropriate
adjustment will be made to such average to reflect such Stock Event.

13. Signatures. In the event that any signature to this Note or any amendment
hereto is delivered by electronic mail delivery of a “.pdf” format data file,
such signature shall create a valid and

 

EX. A - 9



--------------------------------------------------------------------------------

binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such “.pdf” signature page were
an original thereof. Notwithstanding the foregoing, the Borrower shall be
obligated to deliver to the Lender an original signature to this Note. At the
request of any party, each other party shall promptly re-execute an original
form of this Note or any amendment hereto and deliver the same to the other
party. No party hereto shall raise the use of electronic mail delivery of a
“.pdf” format data file to deliver a signature to this Note or any amendment
hereto or the fact that such signature was transmitted or communicated through
the use of electronic mail delivery of a “.pdf” format data file as a defense to
the formation or enforceability of a contract, and each party hereto forever
waives any such defense.

14. This Note is an amendment and restatement of that certain Loan Note
originally issued on April 3, 2017 [and re-issued on January 1, 2018],7 in the
principal amount of $[        ] (the “Prior Note”) and evidences an extension,
continuation, and renewal of the indebtedness evidenced by the Prior Note, but
this Note replaces the Prior Note with the indebtedness evidenced by the Prior
Note now evidenced by this Note. Such Prior Note shall be of no further force
and effect upon execution of this Note. The Borrower hereby acknowledges and
agrees that the indebtedness under the Prior Note has not been repaid or
extinguished and that the execution hereof does not constitute a novation of the
Prior Note. Moreover, this Note shall be entitled to all security and collateral
to which the Prior Note was entitled, without change or diminution in the
priority of any lien or security interest granted to secure the Prior Note.

[Signature Page Follows]

 

 

7 

NTD: Only to be included for the note that was re-issued on January 1, 2018 in
connection with its transfer to Deerfield Partners.

 

EX. A - 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

ENDOLOGIX, INC.,

a Delaware corporation

By: ________________________________ Name: ______________________________ Title:
______________________________

 

EX. A - 11



--------------------------------------------------------------------------------

Exhibit A

CONVERSION NOTICE

Reference is made to the First Out Waterfall Note (the “Note”) of ENDOLOGIX,
INC., a Delaware corporation (the “Borrower”), in the original principal amount
of $[                ]. In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of common stock, par value $0.001
per share (the “Common Stock”), of the Borrower, as of the date specified below.

Date of Conversion:                        

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

____________________

Principal, applicable thereto, to be
converted:                                                         

Please confirm the following information:

Conversion Price:                                          
                                         
                                         
                                                      

Number of shares of Common Stock to be issued:                                
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:                                          
                                         
                                         
                                                                      

Facsimile Number:                                        
                        

Authorization:                                              
                         

By:                                                                            

Title:                                                                          

Dated:                                                                
                   

DTC Participant Number and Name:                                          
                                         
                                                                   

Account Number:                                        
                                         
                                         
                                                           



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Note)

FOR VALUE RECEIVED, the undersigned holder of the attached First Out Waterfall
Note (the “Note”) hereby sells, assigns and transfers unto the person or persons
below named the right to receive the principal amount of $                 from
Endologix, Inc., a Delaware corporation (the “Borrower”), evidenced by the
attached Note and does hereby irrevocably constitute and appoint
                 attorney to transfer the said Note on the books of the
Borrower, with full power of substitution in the premises.

 

Dated: _______________   

 

Signature

Fill in for new registration of Note:

 

 

Name

   

 

Address

   

 

Please print name and address of assignee

  (including zip code number)  

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note.



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF LAST OUT WATERFALL NOTE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN, FINANCING OR INDEBTEDNESS ARRANGEMENT SECURED BY THE SECURITIES.

LAST OUT WATERFALL NOTE

 

Last Out Waterfall Lender: _____________________    Principal Amount: $_______
   ___________, 20__

FOR VALUE RECEIVED, the undersigned, Endologix, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the Last Out
Waterfall Lender set forth above (the “Last Out Waterfall Lender”) the Principal
Amount set forth above (the “Principal Amount”), or, if less, the aggregate
unpaid principal amount of the Last Out Waterfall Loan (as defined in the
Facility Agreement referred to below) of the Last Out Waterfall Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Facility Agreement.

The Borrower promises to pay interest on the outstanding principal amount of the
Last Out Waterfall Loan and any overdue interest from and after the Agreement
Date until such outstanding principal amount of the Last Out Waterfall Loan and
any overdue interest are paid in full, payable at such times, in such type (such
as cash or paid in-kind) and at such interest rates as are specified in the
Facility Agreement. The Borrower promises to pay any Non-Callable Make Whole
Amount, any CoC Fee and the Exit Payment that is due on the Last Out Waterfall
Loan in accordance with the Facility Agreement. Demand, diligence, presentment,
protest and notice of non-payment and protest are hereby waived by the Borrower.

Principal and interest (and any Non-Callable Make Whole Amount, any CoC Fee and
the Exit Payment) are payable in Dollars (provided that the PIK Interest Payment
is paid in-kind pursuant to Section 2.6(a) of the Facility Agreement) to the
Last Out Waterfall Lender in the manner set forth in the Facility Agreement.

This Last Out Waterfall Note (this “Last Out Waterfall Note”) is one of the
“Last Out Waterfall Notes”, “Loan Notes” and “Notes” referred to in, and is
entitled to the benefits of, the Amended and Restated Facility Agreement, dated
as of August 9, 2018 (as the same may be amended, restated,

 

EX. A-2 - 1



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time, the “Facility Agreement”),
by and among the Borrower, the other Loan Parties party thereto, the Lenders
(including the Last Out Waterfall Lender) party thereto and Deerfield Private
Design Fund IV, L.P., as agent for the Secured Parties, and the other Loan
Documents. Capitalized terms used herein without definition are used as defined
in the Facility Agreement.

The Facility Agreement, among other things, (a) provides for the making of a
Last Out Waterfall Loan by the Last Out Waterfall Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the Principal Amount, the
indebtedness of the Borrower resulting from such Last Out Waterfall Loan being
evidenced by this Last Out Waterfall Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Last Out
Waterfall Note upon the happening of certain stated events and also for
prepayments pursuant to Section 2.3(c) or Section 5.3 of the Facility Agreement
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions specified therein.

This Last Out Waterfall Note is a Loan Document, is entitled to the benefits of
the Loan Documents and is subject to certain provisions of the Facility
Agreement, including Sections 1.2 (Interpretation) and 6.4 (Governing Law;
Venue; Jurisdiction; Service of Process; Waiver of Jury Trial) thereof.

This Last Out Waterfall Note is assignable or transferable to the extent such
assignment or transfer is permitted pursuant to the terms of the Facility
Agreement.

Subject to the terms of the Facility Agreement, all payments will be free and
clear of, and without deduction or withholding for, any present or future taxes.
The Borrower shall pay all and any costs (administrative or otherwise) imposed
by the Borrower’s banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder.

The Borrower shall pay all costs and expenses (including attorney’s fees) of the
Last Out Waterfall Lender incurred in connection with this Last Out Waterfall
Note in accordance with Section 6.3 of the Facility Agreement.

Other than those notices required to be provided by the Last Out Waterfall
Lender to the Borrower under the terms of the Facility Agreement, the Borrower
and every endorser of this Last Out Waterfall Note, or the obligations
represented hereby, expressly waives presentment, protest, demand, notice of
dishonor or default, and notice of any kind with respect to this Last Out
Waterfall Note and the Facility Agreement or the performance of the obligations
under this Last Out Waterfall Note and/or the Facility Agreement. No renewal or
extension of this Last Out Waterfall Note or the Facility Agreement, no delay in
the enforcement of payment of this Last Out Waterfall Note or the Facility
Agreement, and no delay or omission in exercising any right or power under this
Last Out Waterfall Note or the Facility Agreement shall affect the liability of
the Borrower or any endorser of this Last Out Waterfall Note.

No delay or omission by the Last Out Waterfall Lender in exercising any power or
right hereunder shall impair such right or power or be construed to be a waiver
of any default, nor shall any single or partial exercise of any power or right
hereunder preclude the full exercise thereof or the exercise of any other power
or right. The provisions of this Last Out Waterfall Note may be waived or
amended, restated, supplemented or otherwise modified only in a writing signed
by the Borrower and the Last Out Waterfall Lender.

This Last Out Waterfall Note shall be governed by, and be construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and to be performed in such State.

[Signature Page Follows]

 

EX. A-2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Last Out Waterfall Note to be
executed and delivered by its duly authorized officer as of the day and year set
forth above.

 

ENDOLOGIX, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

EX. A-2 - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PERFECTION CERTIFICATE

 

 

EX. A-2 - 2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF INITIAL WARRANT

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, INCLUDING PURSUANT TO SECTION 4(A)(7) OF THE SECURITIES ACT OR
RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER
APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A
SO-CALLED “4[(a)](1) AND A HALF SALE.” NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

 

Warrant to Purchase shares

   Warrant Number:

Warrant to Purchase Common Stock

of

Endologix, Inc.

THIS CERTIFIES that                      or any subsequent holder hereof
(“Holder”) has the right to purchase from Endologix, Inc., a Delaware
corporation (the “Company”),                  (            ) fully paid and
nonassessable shares of the Company’s common stock, $0.001 par value per share
(“Common Stock”), subject to adjustment as provided herein, at a price equal to
the Exercise Price (as defined in Section 3 below), at any time during the Term
(as defined in Section 1 below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

1. Date of Issuance and Term.

This Warrant shall be deemed to be issued on                      (“Date of
Issuance”). The term of this Warrant begins on the Date of Issuance and ends at
5:00 p.m., New York City time, on the date that is seven (7) years after the
Date of Issuance (the “Term”). This Warrant was issued pursuant to that certain
Facility Agreement (as may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Facility
Agreement”) by and among the Company and Deerfield Private Design Fund III,
L.P., Deerfield Private Design Fund IV, L.P., Deerfield Partners, L.P. and
Deerfield International Master Fund, L.P., dated as of April 3, 2017, and in
conjunction with that certain Registration Rights Agreement (as may be amended,
restated, supplemented or otherwise modified from



--------------------------------------------------------------------------------

time to time in accordance with the terms thereof, the “Registration Rights
Agreement”) by and among the Company and Deerfield Private Design Fund III,
L.P., Deerfield Private Design Fund IV, L.P., Deerfield Partners, L.P. and
Deerfield International Master Fund, L.P., dated as of April 3, 2017.

Notwithstanding anything herein to the contrary, the Company shall not issue to
Holder, and Holder may not acquire, a number of shares of Common Stock upon
exercise of this Warrant to the extent that, upon such exercise, the number of
shares of Common Stock then beneficially owned by Holder and its Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (including shares held by
any “group” of which Holder is a member, but excluding shares beneficially owned
by virtue of the ownership of securities or rights to acquire securities that
have limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein), would exceed 4.985% of the total number of shares
of Common Stock then issued and outstanding (the “4.985% Cap”); provided,
however, that the 4.985% Cap shall only apply to the extent that the Common
Stock is deemed to constitute an “equity security” pursuant to Rule 13d-1(i)
promulgated under the Exchange Act. For purposes hereof, “group” has the meaning
set forth in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission (the “SEC”), and the percentage held by
Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to
Holder the number of shares of Common Stock then outstanding.

For purposes hereof:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
(“Rule 144”) under the Securities Act of 1933, as amended (the “Securities
Act”). With respect to a Holder, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
shall, for purposes hereof, be deemed to be an Affiliate of such Holder.

“Asset Sale” means a transaction covered by the provisions of clause (B) of the
definition of “Major Transaction” involving the sale or transfer of all or
substantially all of the assets of the Company (including, for the avoidance of
doubt, all or substantially all of the assets of the Company and its
Subsidiaries (as defined in the Facility Agreement), taken as a whole) in
connection with which the Company has announced its intention to liquidate and
distribute its assets to stockholders.

“Black-Scholes Value” shall mean the Black-Scholes value of this Warrant, or
applicable portion thereof, as determined by use of the Black-Scholes Option
Pricing Model using the criteria set forth on Schedule 1 hereto.

“Business Day” means a day other than a Saturday or Sunday or any other day on
which commercial banks are authorized or required by law to close in New York
City.

“Cashless Default Exercise” shall mean an exercise of this Warrant as a
“Cashless Default Exercise” in accordance with Sections 3(c) and 11(b) hereof.

“Cashless Major Exercise” shall mean an exercise of this Warrant or portion
thereof as a “Cashless Major Exercise” in accordance with Sections 3(b) and
5(b)(i) hereof.

“Cash Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

 

4



--------------------------------------------------------------------------------

“Eligible Market” means the New York Stock Exchange, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE MKT or, in
each case, any successor thereto.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Standard Settlement Period” means the standard settlement period for equity
trades effected on securities exchanges in the United States, expressed in a
number of Trading Days, as in effect on the applicable Date of Exercise (as
defined in Section 2(b)).

“Successor Entity” means any Person purchasing the Company’s assets or Common
Stock, or any successor entity resulting from such Major Transaction, or if the
Warrant is to be exercisable for shares of capital stock of a Parent Entity (as
defined above), such Person’s Parent Entity.

“Successor Major Transaction” means either a Takeout Major Transaction or an
Asset Sale.

“Successor Major Transaction Consideration” means (i) in the case of a Takeout
Major Transaction (other than a Cash Out Major Transaction), the amount of cash
and other assets and the number of securities or other property of the Successor
Entity or other entity that would be issuable in such Major Transaction, in
respect of a number of shares equal to the Successor Major Transaction
Conversion Share Amount and (ii) in the case of an Asset Sale or a Cash Out
Major Transaction, an amount of cash equal to the Black-Scholes Value of the
Warrant.

“Successor Major Transaction Conversion Share Amount” means an amount equal to
the Black-Scholes Value of the Warrant (or such applicable portion subject to a
Successor Major Transaction Conversion), divided by the closing price of the
Common Stock on the principal securities exchange or other securities market on
which the Common Stock is then traded on the Trading Day immediately preceding
the date on which the applicable Major Transaction is consummated.

“Takeout Major Transaction” means a transaction covered by the provisions of
clause (A) of the definition of “Major Transaction” in which the shares of
Common Stock of the Company are converted into the right to receive cash,
securities of another entity and/or other assets.

“Trading Day” shall mean any day on which the Common Stock is traded for any
period on the NASDAQ Global Select Market (“NasdaqGS”) or, if the NasdaqGS is
not the principal trading market for the Common Stock, on the principal
securities exchange or other securities market on which the Common Stock is then
being traded; provided, however, that during any period in which the Common
Stock is not listed or quoted on the NasdaqGS or any other securities exchange
or market, the term “Trading Day” shall mean a Business Day.

2. Exercise.

(a) Manner of Exercise. During the Term (or, in respect of a Cashless Major
Exercise, the Cashless Major Exercise Period (as defined below)), this Warrant
may be Exercised as to all or any lesser number of whole

 

5



--------------------------------------------------------------------------------

shares of Common Stock covered hereby (the “Warrant Shares” or the “Shares”) by
sending to the Company the Exercise Form attached hereto as Exhibit A-1 (the
“Exercise Form”) duly completed and executed, and, if applicable, the full
Exercise Price (as defined below, which may be satisfied by a Cash Exercise, a
Cashless Exercise or a Note Exchange Exercise, as each is defined below) for
each share of Common Stock as to which this Warrant is Exercised, at the office
of the Company, 2 Musick, Irvine, CA 92618, Attention: Chief Financial Officer;
Phone: (949) 595-7200, Email: vmahboob@endologix.com, or at such other office or
agency as the Company may designate in writing, by overnight mail or electronic
mail (any such exercise of the Warrant being hereinafter called an “Exercise” of
this Warrant).

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall, in each case,
be the date that the Exercise Form attached hereto as Exhibit A-1, completed and
executed, is sent by electronic mail to the Company, provided that the Exercise
Price is satisfied as soon as practicable thereafter but in no event later than
two (2) Business Days following the date of such electronic mail. Alternatively,
the Date of Exercise shall be defined as the date the original Exercise Form is
received by the Company, if Holder has not previously sent the Exercise Form by
electronic mail. Upon delivery of the Exercise Form to the Company by electronic
mail or otherwise, Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been Exercised, irrespective of the date such Warrant Shares are
credited to Holder’s or its designee’s Depository Trust Company (“DTC”) account
or the date of delivery of the certificates evidencing such Warrant Shares, as
the case may be; provided, however, that in the event an Exercise Form in
respect of a Cashless Major Exercise is delivered prior to the occurrence of the
applicable Major Transaction, Holder shall be deemed to have become the holder
of record of the shares issuable upon such exercise immediately prior to the
consummation of such Major Transaction and the Date of Exercise shall in such
event be deemed to have occurred on the date of the occurrence of the Major
Transaction. Holder shall not be required to physically surrender this Warrant
to the Company until Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case Holder shall
surrender this Warrant to the Company for cancellation within three (3) Trading
Days following the date the final Exercise Form is delivered to the Company.
Execution and delivery of an Exercise Form with respect to a partial Exercise
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

(c) Delivery of Common Stock Upon Exercise. Within the earlier of (x) three (3)
Trading Days and (y) the number of Trading Days comprising the Standard
Settlement Period after any Date of Exercise (but, in the case of a Cash
Exercise, within two (2) Business Days following the Company’s receipt of the
full Exercise Price, if later) or in the case of a Cashless Default Exercise (as
defined in Section 5(b) below), within the period provided in Section 3(c), as
applicable (the “Delivery Period”), the Company shall issue and deliver (or
cause its transfer agent (the “Transfer Agent”) to issue and deliver) in
accordance with the terms hereof to or upon the order of Holder that number of
shares of Common Stock (“Exercise Shares”) for the portion of this Warrant
exercised as shall be determined in accordance herewith. Upon the Exercise of
this Warrant or any part hereof, the Company shall, at its own cost and expense,
take all necessary action, including obtaining and delivering an opinion of
counsel, to assure that the Transfer Agent shall issue stock certificates in the
name of Holder (or its nominee) or such other persons as designated by Holder
and in such denominations as Holder shall specify at Exercise, representing the
number of shares of Common Stock issuable upon such Exercise. The Company
warrants that no instructions other than these instructions have been or will be
given to the Transfer Agent and that, unless waived by Holder, this Warrant and
the Exercise Shares will be free-trading, and freely transferable, and will not
contain or be subject to a legend (or be subject to any stop transfer
instruction) restricting the resale or transferability of the Exercise Shares if
the Unrestricted Conditions (as defined below) are met.

 

6



--------------------------------------------------------------------------------

The Company shall be responsible for paying all present or future stamp, court
or documentary, intangible, recording, filing or similar taxes that arise from
any payment or issuance made under, from the execution, delivery, performance or
enforcement of, or otherwise with respect to, this Warrant.

(d) Delivery Failure. In addition to any other remedies which may be available
to Holder, in the event that the Company fails for any reason to effect delivery
of the Exercise Shares by the end of the Delivery Period (a “Delivery Failure”),
Holder will be entitled to revoke all or part of the relevant Exercise by
delivery of a notice to such effect to the Company whereupon the Company and
Holder shall each be restored to their respective positions immediately prior to
the delivery of such notice of revocation, except that the Failure Payments
under Section 10(b) shall be payable through the date such notice of revocation
is given to the Company.

(e) Legends.

(i) Restrictive Legend. Holder understands that until such time as this Warrant,
the Exercise Shares and the Failure Payment Shares (as defined below) have been
registered under the Securities Act or otherwise may be sold pursuant to Rule
144 or an exemption from registration under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, this Warrant, the Exercise Shares and the Failure Payment
Shares, as applicable, may bear a restrictive legend in substantially the
following form (and a stop-transfer order consistent therewith may be placed
against transfer of the certificates for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING PURSUANT TO SECTION
4(A)(7) OF THE SECURITIES ACT OR RULE 144 UNDER SAID ACT OR PURSUANT TO A
PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR
GUIDANCE, SUCH AS A SO-CALLED “4[(a)](1) AND A HALF” SALE.” NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF APRIL 3, 2017, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant and the certificates (or
electronic book entries, if applicable) evidencing the Exercise Shares and the
Failure Payment Shares, as applicable, shall not contain or be subject to any
legend restricting the transfer thereof (including the legend set forth above in
subsection

 

7



--------------------------------------------------------------------------------

2(e)(i)) or be subject to any stop-transfer instructions: (A) while a
registration statement (including a Registration Statement, as defined in the
Registration Rights Agreement) covering the sale or resale of such security is
effective under the Securities Act, or (B) following any sale of such Warrant,
Exercise Shares and/or Failure Payment Shares pursuant to Rule 144, or (C) if
such Warrant, Exercise Shares and/or Failure Payment Shares are eligible for
sale under Rule 144(b)(1), or (D) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC)
(collectively, the “Unrestricted Conditions”). The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date, or at such other time as any of the Unrestricted Conditions have
been met, if required by the Transfer Agent to effect the issuance of this
Warrant, the Exercise Shares or the Failure Payment Shares, as applicable,
without a restrictive legend or removal of the legend hereunder. If any of the
Unrestricted Conditions are met at the time of issuance of this Warrant, the
Exercise Shares or the Failure Payment Shares, then such Warrant, Exercise
Shares or Failure Payment Shares, as applicable, shall be issued free of all
legends and stop-transfer instructions. The Company agrees that following the
Effective Date, or at such time as the Unrestricted Conditions are met or such
legend is otherwise no longer required under this Section 2(e), it will, no
later than the earlier of (x) three (3) Trading Days and (y) the number of
Trading Days comprising the Standard Settlement Period following the delivery
(the “Unlegended Shares Delivery Deadline”) by Holder to the Company or the
Transfer Agent of this Warrant and a certificate representing Exercise Shares
and/or Failure Payment Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to Holder this Warrant and/or a certificate (or electronic transfer)
representing such shares that is free from all restrictive and other legends
(and stop transfer instructions). For purposes hereof, “Effective Date” shall
mean the date that the first Registration Statement that the Company is required
to file pursuant to the Registration Rights Agreement has been declared
effective by the SEC.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that Holder will sell this Warrant or any Exercise Shares and/or any
Failure Payment Shares, as applicable, pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock; provided, however, as set forth in
Section 2(b), Holder shall not be required to physically surrender this warrant
if the Warrant is not Exercised in full.

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be Holder of record of
such shares on the Date of Exercise, irrespective of the date of delivery of the
Common Stock purchased upon the Exercise of this Warrant. Prior to the exercise
of this Warrant, nothing in this Warrant shall be construed as conferring upon
Holder any rights as a stockholder of the Company.

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal, or
representing Failure Payment Shares, upon written request of Holder, the Company
shall use its best efforts to cause the Transfer Agent to electronically
transmit the Common Stock issuable upon Exercise to Holder by crediting the
account of Holder’s prime

 

8



--------------------------------------------------------------------------------

broker with DTC through its Deposit/Withdrawal at Custodian (DWAC) system. The
time periods for delivery and penalties described herein shall apply to the
electronic transmittals described herein. Any delivery not effected by
electronic transmission shall be effected by delivery of physical certificates.

(i) Buy-In. In addition to any other rights or remedies available to Holder
hereunder or otherwise at law or in equity, if the Company fails to cause its
Transfer Agent to deliver to Holder a certificate or certificates, or electronic
shares through DWAC, representing the Exercise Shares pursuant to an Exercise on
or before the last day of the Delivery Period (other than a failure caused by
any incorrect or incomplete information provided by Holder to the Company
hereunder), and if after such date Holder is required by its broker to purchase
(in an open market transaction or otherwise) or Holder or Holder’s brokerage
firm otherwise purchases shares of Common Stock to deliver in satisfaction of a
sale by Holder of the Exercise Shares which Holder was entitled to receive upon
such Exercise (a “Buy-In”), then the Company shall (1) pay in cash to Holder the
amount by which (x) Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Exercise Shares that the
Company was required to deliver to Holder in connection with the Exercise at
issue by (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of Holder, either reinstate the
portion of the Warrant and equivalent number of Exercise Shares for which such
Exercise was not honored (and refund the Exercise Price therefor, to the extent
paid by Holder, and/or reinstate the principal amount of any indebtedness used
to satisfy the applicable Exercise Price) or deliver to Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its Exercise and delivery obligations hereunder. For example, if
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted Exercise to cover the sale of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay Holder $1,000. Holder shall provide the Company written notice
indicating the amounts payable to Holder in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.
Nothing herein shall limit Holder’s right to pursue any other remedies available
to it hereunder, at law or in equity including a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon Exercise of the Warrant as
required pursuant to the terms hereof.

(j) HSR Submissions. If Holder determines that, in connection with the exercise
of this Warrant, it and the Company are required to file Premerger Notification
Reports with the Federal Trade Commission (the “FTC”) and the United States
Department of Justice (“DOJ”) and observe the Waiting Period under the
Hart-Scott Rodino Antitrust Improvements Act of 1976, as amended, and the
related rules and regulations promulgated thereunder (collectively, the “HSR
Act”), the Company agrees to (i) cooperate with Holder in Holder’s preparing and
making such submission and any responses to inquiries of the FTC and DOJ;
(ii) prepare and make any submission required to be filed by the Company under
the HSR Act and respond to inquiries of the FTC and DOJ in connection therewith;
and (iii) reimburse Holder for the cost of the required filing fee for Holder’s
submission under the HSR Act. For the avoidance of doubt, Holder shall bear all
of its other costs and expenses in connection with such submission, including
any attorneys’ fees associated therewith.

3. Payment of Warrant Exercise Price for Cash Exercise or Cashless Exercise;
Cashless Major Exercise and Cashless Default Exercise.

(a) Exercise Price. The exercise price shall initially equal $________ per
share, subject to adjustment pursuant to the terms hereof (as so adjusted, the
“Exercise Price”), including but not limited to Section 5 below.

 

9



--------------------------------------------------------------------------------

Payment of the Exercise Price may be made by either of the following, or a
combination thereof, at the election of Holder:

(i) Cash Exercise: Holder may exercise this Warrant in cash, bank or cashier’s
check or wire transfer (a “Cash Exercise”);

(ii) Cashless Exercise: In lieu of paying all or any portion of the Exercise
Price in cash, Holder, at its option, may exercise this Warrant (in whole or in
part) on a cashless basis by making appropriate notation on the applicable
Exercise Form, in which event the Company shall issue Holder a number of shares
of Common Stock computed using the following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(a)(ii), where “Market Price,” as of any date, means the Volume
Weighted Average Price (as defined herein) of the Company’s Common Stock over
the ten (10) consecutive Trading Day period immediately preceding the Date of
Exercise or other date in question, as applicable.

B = the Exercise Price.

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on the NasdaqGS as reported
by, or based upon data reported by, Bloomberg Financial Markets or an
equivalent, reliable reporting service mutually acceptable to and hereafter
designated by holders of a majority in interest of the Warrants and the Company
(“Bloomberg”) or, if the NasdaqGS is not the principal trading market for such
security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security that are listed or quoted on the OTC Bulletin Board, the OTCQX
Market, the OTCQB Market or on the “pink” market of OTC Markets Group Inc. If
the Volume Weighted Average Price cannot be calculated for such security on such
date in the manner provided above, the volume weighted average price shall be
the fair market value as mutually determined by the Company and Holders of a
majority in interest of the Warrants being Exercised for which the calculation
of the volume weighted average price is required in order to determine the
Exercise Price of such Warrants.

(iii) Note Exchange Exercise: In lieu of paying all or any portion of the
Exercise Price in cash, Holder, at its option, may exercise this Warrant (in
whole or in part) through a reduction of an amount of principal outstanding
under any Notes in accordance with Section 2.3(b) of the Facility Agreement,
then held by Holder (a “Note Exchange Exercise”)

For purposes of Rule 144 and subsection (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon Exercise of this
Warrant in a Cashless Exercise transaction or a Note Exchange Exercise
transaction shall be deemed to have been acquired at the time this Warrant was
issued (in the case of a Cashless Exercise) or at the time the applicable Note
was issued (in the case of a Note Exchange Exercise). Moreover, it is intended,
understood and acknowledged that the holding period for the

 

10



--------------------------------------------------------------------------------

Common Stock issuable upon Exercise of this Warrant in a Cashless Exercise
transaction or a Note Exchange Exercise transaction shall be deemed to have
commenced on the date this Warrant was issued (in the case of a Cashless
Exercise) or on the date the applicable Note was issued (in the case of a Note
Exchange Exercise). As provided in Section 2(b), Holder shall only be required
to physically surrender this Warrant in the event that Holder is exercising this
Warrant in full.

(b) Cashless Major Exercise. To the extent Holder shall exercise this Warrant as
a Cashless Major Exercise pursuant to Section 5(b)(i) and 5(b)(iii) below,
Holder shall send to the Company (in any manner permitted under Section 2(a))
the Exercise Form indicating that Holder is exercising this Warrant (or any
portion thereof) pursuant to a Cashless Major Exercise, in which event the
Company shall issue a number of shares of Common Stock equal to the
Black-Scholes Value of the Warrant (or such applicable portion being exercised)
divided by the closing price of the Common Stock on the principal securities
exchange or other securities market on which the Common Stock is then traded on
the Trading Day immediately preceding the date on which the applicable Major
Transaction is consummated, or, if in respect of a Cashless Major Exercise made
after the date of consummation of the applicable Major Transaction, on the
Trading Day immediately preceding the date on which the exercise form in respect
of such Cashless Major Exercise is delivered. As provided in Section 2(b),
Holder shall only be required to physically surrender this Warrant in the event
that Holder is exercising this Warrant in full. Holder shall be permitted to
make successive Cashless Major Exercises and send successive Exercise Forms in
respect of a Cashless Major Exercise from time to time at any time during the
Cashless Major Exercise Period.

(c) Cashless Default Exercise. To the extent Holder exercises this Warrant as a
Cashless Default Exercise pursuant to Section 11(b)(i) below, Holder shall send
to the Company (in any manner permitted under Section 2(a)) the Exercise Form
indicating that Holder is exercising this Warrant pursuant to a Cashless Default
Exercise, in which event the Company shall issue to Holder, within five
(5) Trading Days of the applicable Default Notice, a number of shares of Common
Stock (which shares shall be valued at the closing price of the Common Stock on
the principal securities exchange or other securities market on which the Common
Stock is then traded on the Trading Day immediately preceding the date on which
the Exercise Form in respect of such Cashless Default Exercise is delivered)
equal to the Black-Scholes Value of the remaining unexercised portion of this
Warrant (or such portion thereof subject to such exercise) as of the date of
such Default Notice (or in the case of an Event of Default referred to in
Section 11(a)(vi), on the Trading Day immediately preceding the date the
dividend or distribution is declared or, if not first declared, is paid). As
provided in Section 2(b), the Holder shall be permitted to make successive
Cashless Default Exercises and send successive Exercise Forms in respect of a
Cashless Default Exercise, from time to time at any time from and after the date
of the applicable Default Notice through the Term of this Warrant.

(d) Dispute Resolution. In the case of a dispute as to the determination of the
closing price or the Volume Weighted Average Price of the Company’s Common Stock
or the arithmetic calculation of the Exercise Price, Market Price or the
Successor Major Transaction Consideration, or the number of shares issuable upon
a Cashless Major Exercise, the Company shall submit the disputed determinations
or arithmetic calculations via electronic mail within two (2) Business Days of
receipt, or deemed receipt, of the Exercise Form or Major Transaction Early
Termination Notice, or other event giving rise to such dispute, as the case may
be, to Holder. If Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation being submitted to Holder, then the
Company shall, within two (2) Business Days submit via electronic mail (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by Holder, which approval shall not be
unreasonably withheld, or (ii) the disputed arithmetic calculation of the
Exercise Price, Market Price, any Successor Major Transaction Consideration or
number of shares issuable upon a Cashless Major Exercise to the Company’s
independent, outside registered public accountants. The Company shall use its
reasonable best efforts to cause the investment bank or the accountants, as the
case

 

11



--------------------------------------------------------------------------------

may be, to perform the determinations or calculations and notify the Company and
Holder of the results no later than five (5) Trading Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountants’ determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error, and the Company and Holder shall
each pay one half of the fees and costs of such investment banker or accountant.
Notwithstanding the existence of a dispute contemplated by this paragraph, if
requested by Holder, the Company shall issue to Holder the Exercise Shares not
in dispute in accordance with the terms hereof.

4. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant entitles Holder (and applicable assignees or transferees of such Common
Stock) to registration and other rights pursuant to the Registration Rights
Agreement.

5. Adjustments Upon Certain Events.

(a) Recapitalization or Reclassification. If the Company shall at any time
effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
smaller number of shares, then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Warrant, shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such stock split, payment of stock dividend, recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of decrease in the number of shares, proportionally increased. The
Company shall give Holder the same notice it provides to holders of Common Stock
of any transaction described in this Section 5(a).

(b) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction occurs, then (1) in
the case of a Successor Major Transaction, Holder, at its option, may elect to
cause the conversion of this Warrant (a “Successor Major Transaction
Conversion”), in whole or in part, into the right to receive the Successor Major
Transaction Consideration, upon consummation of the Major Transaction, and
(2) in the case of all other Major Transactions, Holder shall have the right to
exercise this Warrant (or any portion thereof), at any time and from time to
time following the occurrence of such event, as a Cashless Major Exercise. In
the event Holder shall not have exercised any of its rights under clauses (1) or
(2) above within the applicable time periods set forth herein, then the Major
Transaction shall be treated as an Assumption (as defined below) in accordance
with Section 5(b)(ii) below unless Holder waives its rights under this
Section 5(b) with respect to such Major Transaction. Each of the following
events shall constitute a “Major Transaction”:

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either

 

12



--------------------------------------------------------------------------------

(a) no longer hold a majority of the shares of Common Stock or (b) no longer
have the ability to elect a majority of the board of directors of the Company or
(2) as a result of which shares of Common Stock shall be changed into (or the
shares of Common Stock become entitled to receive) the same or a different
number of shares of the same or another class or classes of stock or securities
of the Company or another entity (collectively, a “Change of Control
Transaction”);

(B) the sale or transfer, in one transaction or a series of related
transactions, of (I) all or substantially all of the assets of the Company
(including, for the avoidance of doubt, all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole) to any Person other than
a wholly-owned subsidiary of the Company or (II) assets of the Company
(including, for the avoidance of doubt, all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole) for a purchase price
equal to more than 50% of the Equity Value (as defined below) of the Company.
For purposes of this clause (B), “Equity Value” shall mean (I) the product of
(x) the number of issued and outstanding shares of Common Stock on the date the
Company delivers the Major Transaction Notice (defined below) multiplied by
(y) the per share closing price of the Common Stock on such date on the NasdaqGS
as reported by, or based upon data reported by, Bloomberg or, if the NasdaqGS is
not the principal trading market for such security, the closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg;

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred;

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) affecting the Company;

(E) the shares of Common Stock cease to be listed, traded or publicly quoted on
the NasdaqGS and are not promptly re-listed or requoted on the New York Stock
Exchange, the NYSE MKT, the NASDAQ Global Market or the NASDAQ Capital Market;
or

(F) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.

(ii) Assumption. Any assumption of Company obligations under this paragraph
shall be referred to herein as an “Assumption.” Unless otherwise provided in
writing by Holder, the Company shall not consummate a Major Transaction in which
the Company is not the surviving entity or as a result of which the Company has
a new Parent Entity, unless (A) each Person acquiring the Company’s assets or
Common Stock (or Parent Entity thereof, as applicable), or any other successor
entity resulting from such Major Transaction (in each case, a “Successor
Entity”), assumes in writing all of the obligations of the Company under this
Warrant, the Facility Agreement (but, other than with respect to the Company’s
obligations pursuant to Section 5.1(e) and 5.1(p) of the Facility Agreement and
the other provisions of the Facility Agreement that expressly survive the
repayment of the Loans (which shall be assumed in any Assumption), only if there
are outstanding Loans under the Facility Agreement immediately following the
consummation of the Major Transaction) and the Registration Rights Agreement in
accordance with the provisions of this Section

 

13



--------------------------------------------------------------------------------

5(b)(ii) pursuant to written agreements in form and substance reasonably
satisfactory to Holder and approved by Holder prior to the consummation of such
Major Transaction (such approval not to be unreasonably withheld or delayed),
including agreements to deliver to Holder in exchange for its Warrants a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Warrants, that, among other things, (1) is
exercisable for the appropriate number of shares of the Successor Entity’s
capital stock (without regard to the 4.985% Cap or any other restriction or
limitation on exercise, provided that such instrument shall contain a limitation
on exercise comparable to that contained in the second paragraph of Section 1 of
this Warrant), (2) has an exercise price similar to the then-effective Exercise
Price (taking into account any conversion or exchange ratio applicable to the
Common Stock in the Major Transaction) and exercise price adjustment provisions
similar to those in the Warrants; or (3) entitles Holder to such additional
securities or other consideration as Holder would be entitled pursuant to
Section 5(b)(i) in connection with the Major Transaction; and (4) provides for
registration rights similar to those provided by the Registration Rights
Agreement, in each case reasonably satisfactory to Holder, and (B) the Successor
Entity (including its Parent Entity) is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market. For the
avoidance of doubt, Holders’ reasonable satisfaction referred to in the
immediately preceding sentence shall be construed only to apply to confirmation
that the warrant or other comparable security and registration rights agreement
delivered to Holder upon an assumption hereunder shall conform to the
requirements of this Section 5(b)(ii), and this Section 5(b)(ii) shall not be
construed as granting consent or approval rights to Holder with respect to the
terms of such Major Transaction or to permit Holder to demand any additional
consideration in respect of this Warrant other than as provided herein. Upon the
occurrence of any Major Transaction, any Successor Entity shall succeed to, and
be substituted for (so that from and after the date of such Major Transaction,
the provisions of this Warrant and the Registration Rights Agreement referring
to the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Warrant with the same effect as if such Successor Entity
had been named as the Company herein. Upon consummation of the Major
Transaction, the Successor Entity shall deliver to Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the Major Transaction, in lieu of the shares of Common Stock (or
other securities, cash, assets or other property) issuable upon the exercise of
the Warrants prior to such Major Transaction, such shares of publicly traded
common stock (or their equivalent) of the Successor Entity, as adjusted in
accordance with the provisions of this Warrant. The provisions of this Section
shall apply similarly and equally to successive Major Transactions and shall be
applied without regard to any limitations on the exercise of this Warrant other
than any applicable beneficial ownership limitations.

(iii) Major Transaction Notice; Major Transaction Early Termination Right;
Notice of Cashless Major Exercise. At least thirty (30) days prior to the
consummation of any Major Transaction, but, in any event, within five
(5) Trading Days following the first to occur of (x) the date of the public
announcement of such Major Transaction if such announcement is made before 4:00
p.m., New York City time, or (y) the day following the public announcement of
such Major Transaction if such announcement is made on and after 4:00 p.m., New
York City time, the Company shall deliver written notice thereof via electronic
mail and overnight courier to Holder (a “Major Transaction Notice”). At any time
during the period beginning after Holder’s receipt of a Major Transaction Notice
in respect of a Successor Major Transaction and ending five (5) Trading Days
prior to the consummation of such Major Transaction (the “Early Termination
Period”), Holder may elect a Successor Major Transaction Conversion by
delivering written notice thereof (“Major Transaction Early Termination Notice”)
to the Company, which Major Transaction Early Termination Notice shall indicate
the portion of the Warrant (with reference to the number of shares of Common
Stock issuable upon a Cash Exercise of such portion, without regard to the
4.985% Cap) that Holder is electing to be treated as a Successor Major
Transaction Conversion. The portion of this Warrant subject to early termination
pursuant to this Section 5(b)(iii), shall be converted into the right to receive
the Successor Major Transaction Consideration

 

14



--------------------------------------------------------------------------------

To the extent Holder shall elect to effect a Cashless Major Exercise in respect
of a Major Transaction, Holder shall deliver its Exercise Form in accordance
with Section 3(b), at any time and from time to time following receipt by Holder
of the Major Transaction Notice until the later of (x) the Term of this Warrant
and (y) the one-year anniversary of the applicable Major Transaction (the
“Cashless Major Exercise Period”). For the avoidance of doubt, Holder shall be
permitted to make successive Cashless Major Exercises and send successive
Exercise Forms in respect of a Cashless Major Exercise from time to time at any
time during the Cashless Major Exercise Period.

(iv) Escrow; Payment of Successor Major Transaction Consideration. Following the
receipt of a Major Transaction Early Termination Notice in respect of a
Successor Major Transaction from Holder, the Company shall not effect a
Successor Major Transaction with respect to which Holder has elected a Successor
Major Transaction Conversion unless either (A) it obtains, as a condition
precedent to such Major Transaction, the written agreement of the Successor
Entity that payment of the Successor Major Transaction Consideration shall be
made to Holder concurrently with consummation of such Successor Major
Transaction, or (B) it shall place the Successor Major Transaction Consideration
into an escrow account with an independent escrow agent, and shall instruct the
escrow agent to deliver the Successor Major Transaction Consideration to Holder,
concurrently with the consummation of the Major Transaction. Notwithstanding
clauses (A) and (B) above, Holder shall be treated on a pari passu basis with,
and shall not have priority to payments to, the holders of Common Stock in
connection with a Major Transaction. For purposes of determining the amount
required to be placed in escrow pursuant to the provisions of this subsection
(iv) and without affecting the amount of the actual Successor Major Transaction
Consideration, the calculation of the price referred to in clause (1) of the
first column of Schedule 1 hereto with respect to Stock Price shall be
determined based on the Closing Market Price (as defined on Schedule I) of the
Common Stock on the Trading Day immediately preceding the date that the
Successor Major Transaction Consideration is deposited with the escrow agent.

(v) Injunction. Following the receipt of a Major Transaction Early Termination
Notice from Holder, in the event that the Company attempts to consummate a
Successor Major Transaction without either (1) placing the Successor Major
Transaction Consideration in escrow in accordance with subsection (iv) above, or
(2) obtaining the written agreement of the Successor Entity as described in
subsection (iv) above, Holder shall have the right to apply for an injunction in
any state or federal court sitting in the City of New York, Borough of Manhattan
to prevent the closing of such Major Transaction until the Successor Major
Transaction Consideration is delivered to Holder.

An early termination required by this Section 5(b) shall be made in accordance
with the provisions of Section 12. To the extent an early termination required
by this Section 5(b) is deemed or determined by a court of competent
jurisdiction to be prepayments of the Warrant by the Company, such early
termination shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Successor Major
Transaction Consideration is paid in full, this Warrant may be exercised, in
whole or in part, by Holder into shares of Common Stock, or in the event the
Exercise Date is after the consummation of the Major Transaction, shares of
publicly traded common stock (or their equivalent) of the Successor Entity
pursuant to Section 5(b). The parties hereto agree that in the event of the
Company’s early termination of any portion of the Warrant under this
Section 5(b), Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for Holder. Accordingly, any premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a commercially reasonable estimate of
Holder’s actual loss of its investment opportunity and not as a penalty.

(c) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to

 

15



--------------------------------------------------------------------------------

time in accordance with the provisions of said subsection. No adjustment made
pursuant to any provision of this Section 5 shall have the net effect of
increasing the aggregate Exercise Price payable hereunder or, except as
expressly provided in Section 5(a), otherwise increasing the Exercise Price.

(d) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

(e) Notice of Adjustments. Whenever the Exercise Price and/or number or type of
securities issuable upon Exercise is adjusted pursuant to the terms of this
Warrant, the Company shall promptly mail to Holder a notice (an “Exercise Price
Adjustment Notice”) setting forth the Exercise Price and/or number or type of
securities issuable upon Exercise after such adjustment and setting forth a
statement of the facts requiring such adjustment. The Company shall, upon the
written request at any time of Holder, furnish to Holder a like Warrant setting
forth (i) such adjustment or readjustment, (ii) the Exercise Price at the time
in effect and (iii) the number of shares of Common Stock and the amount, if any,
of other securities or property which at the time would be received upon
Exercise of the Warrant. For purposes of clarification, whether or not the
Company provides an Exercise Price Adjustment Notice pursuant to this
Section 5(e), upon the occurrence of any event that leads to an adjustment of
the Exercise Price, Holder would be entitled to receive a number of Exercise
Shares based upon the new Exercise Price, as adjusted, for exercises occurring
on or after the date of such adjustment, regardless of whether Holder accurately
refers to the adjusted Exercise Price in the Exercise Form.

6. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a
right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher whole number of shares.

7. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”) (based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under this Section 7, in the case of an insufficient number of
authorized shares, and using its best efforts to obtain stockholder approval of
an increase in such authorized number of shares. The Company covenants and
agrees that upon the Exercise of this Warrant, all shares of Common Stock
issuable upon such Exercise shall be duly and validly issued, fully paid and
nonassessable and not subject to preemptive rights, rights of first refusal or
similar rights of any Person. The Company covenants and agrees that all shares
of Common Stock issuable upon Exercise of this Warrant shall be approved for
listing on the NasdaqGS, or, if the NasdaqGS is not the principal

 

16



--------------------------------------------------------------------------------

trading market for the Common Stock, such principal market on which the Common
Stock is traded or listed.

8. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Section 4(a)(2) of the Securities Act and Rule 506 thereunder and
exempt from registration or qualification under applicable state securities (or
“blue sky”) laws. None of the Warrant, the Exercise Shares or Failure Payment
Shares may be pledged, transferred, sold or assigned except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws, including
Section 4(a)(7) of the Securities Act or a so-called “4[(a)](1) and a half”
transaction.

(b) Assignment. Subject to Section 8(a), Holder may sell, transfer, assign,
pledge, or otherwise dispose of this Warrant, in whole or in part. Holder shall
deliver a written notice to the Company, substantially in the form of the
Assignment attached hereto as Exhibit B, indicating the Person or Persons to
whom the Warrant shall be assigned and the respective number of warrants to be
assigned to each assignee. The Company shall effect the assignment within three
(3) Business Days of its receipt of a completed and executed form of Assignment
(the “Transfer Delivery Period”), and shall deliver to the assignee(s)
designated by Holder a Warrant or Warrants of like tenor and terms entitling
Holder to purchase the appropriate number of shares. This Warrant and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors and assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant, and shall
be enforceable by any such Holder. For avoidance of doubt, in the event Holder
notifies the Company that such sale or transfer is a so called “4[(a)](1) and
half” transaction, the parties hereto agree that a legal opinion from outside
counsel for Holder delivered to counsel for the Company substantially in the
form attached hereto as Exhibit C shall be the only requirement to satisfy an
exemption from registration under the Securities Act to effectuate such
“4[(a)](1) and half” transaction.

9. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, and (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

10. Events of Failure; Definition of Black Scholes Value.

(a) Definition.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use its best efforts to deliver Exercise
Shares to Holder within any applicable Delivery Period (other than due to the
limitation contained in the second paragraph of Section 1);

 

17



--------------------------------------------------------------------------------

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its best efforts to issue
this Warrant and/or Exercise Shares without a restrictive legend, or fails to
use it best efforts to remove a restrictive legend, when and as required under
Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its best efforts to
deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement, (B) the Company
fails to use its reasonable best efforts to obtain effectiveness with the SEC,
prior to the Registration Deadline (as defined in the Registration Rights
Agreement), and if such Registration Statement does not become effective prior
to the Registration Deadline, as soon as possible thereafter, of any
Registration Statement (as defined in the Registration Rights Agreement) that is
required to be filed pursuant to Section 2(a) of the Registration Rights
Agreement, or fails to use its reasonable best efforts to keep such Registration
Statement current and effective as required in Section 3 of the Registration
Rights Agreement, (C) the Company fails to file any additional Registration
Statement required to be filed pursuant to Section 2(a)(ii) of the Registration
Rights Agreement on or before the Additional Filing Deadline or fails to use its
reasonable best efforts to cause such new Registration Statement to become
effective on or before the Additional Registration Deadline, and if such
effectiveness does not occur within such period, as soon as possible thereafter,
(D) the Company fails to file any amendment to any Registration Statement, or
any additional Registration Statement required to be filed pursuant to
Section 3(b) of the Registration Rights Agreement within thirty (30) days of the
applicable Registration Trigger Date (as defined in the Registration Rights
Agreement), or fails to use its reasonable best efforts to cause such amendment
and/or new Registration Statement to become effective within ninety (90) days of
the applicable Registration Trigger Date, and, if such effectiveness does not
occur within such period, as soon as possible thereafter, (E) any Registration
Statement required to be filed under the Registration Rights Agreement, after
its initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or, other than on a day during
an Allowable Grace Period (as defined in the Registration Rights Agreement),
sales of all of the Registrable Securities (as defined in the Registration
Rights Agreement) cannot otherwise be made thereunder (whether by reason of the
Company’s failure to amend or supplement the prospectus included therein in
accordance with the Registration Rights Agreement, the Company’s failure to file
and use its reasonable best efforts to obtain effectiveness with the SEC of an
additional Registration Statement or amended Registration Statement required
pursuant to Sections 2(a)(ii) or 3(b) of the Registration Rights Agreement, as
applicable, or otherwise), or (F) the Company fails to provide a commercially
reasonable written response to any comments to any Registration Statement
submitted by the SEC within twenty-five (25) days of the date that such SEC
comments are received by the Company.

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to Holder.
In the event that any Event of Failure occurs, as compensation to Holder for
such economic loss, the Company agrees to pay to Holder an amount payable, at
the Company’s option, either (i) in cash or (ii) in shares of Common Stock that
are valued for these purposes at the Volume Weighted Average Price on the date
of such calculation (“Failure Payments” and such shares, “Failure Payment
Shares”), in each case equal to the total economic loss of Holder determined on
a commercially reasonable basis in connection with such Event of Failure for the
relevant period (as recalculated on the first Business Day of each month
thereafter for as long as Failure Payments shall continue to accrue) from the
date of such Event of Failure until the Event of Failure is cured; provided,
however, that in the event the Company elects to make Failure Payments in
Failure Payment Shares, the Company shall issue, and Holder shall only receive,
up to such number of shares of Common Stock in

 

18



--------------------------------------------------------------------------------

respect of Failure Payments such that Holder and any other persons or entities
whose beneficial ownership of Common Stock would be aggregated with Holder’s for
purposes of Section 13(d) of the Exchange Act (including shares held by any
“group” of which Holder is a member, but excluding shares beneficially owned by
virtue of the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) shall not collectively beneficially own greater
than 4.985% of the total number of shares of Common Stock of the Company then
issued and outstanding, and the balance of such Failure Payments shall be paid
in cash. For purposes of clarification, it is agreed and understood that Failure
Payments shall continue to accrue following any Event of Default until the
applicable Default Amount is paid in full. The Company shall satisfy any Failure
Payments under this Section pursuant to Section 10(c) below. Failure Payments
are in addition to any Shares that Holder is entitled to receive upon Exercise
of this Warrant.

(c) Payment of Accrued Failure Payments. The Failure Payments and Failure
Payment Shares representing accrued Failure Payments for each Event of Failure
shall be paid or issued and delivered, as the case may be, on or before the
fifth (5th) Business Day of each month following a month in which Failure
Payments accrued. Nothing herein shall limit Holder’s right to pursue actual
damages (to the extent in excess of the Failure Payments) for the Company’s
Event of Failure, and Holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief). Notwithstanding the above, if a particular Event of Failure
results in an Event of Default pursuant to Section 11 hereof, then the Failure
Payment, for that Event of Failure only, shall be considered to have been
satisfied upon payment to Holder of an amount equal to the greater of (i) the
Failure Payment, or (ii) the Default Amount, payable in accordance with
Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to Holder and thereby refunded to the
Company.

11. Default.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than
forty-five (45) days (or sixty (60) days in the case where the Company (i) has,
by the Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering this Warrant and the number of shares required by the Registration
Rights Agreement, and (ii) has responded in writing to any comments to the
Registration Statement that the Company has received from the SEC, within ten
(10) Business Days of such receipt, and nevertheless the SEC has not declared
effective a Registration Statement covering the this Warrant and the Shares by
the Registration Deadline (as defined in the Registration Rights Agreement)),
and such Registration Failure relates solely to the Company’s failure to have
the Registration Statement declared effective by the Registration Deadline (as
defined in the Registration Rights Agreement) and with respect to a Registration
Failure provided in clause (E) of the definition of “Registration Failure,” such
Registration Failure occurs and remains uncured for a period of more than
forty-five (45) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, the Company announces or states in writing that

 

19



--------------------------------------------------------------------------------

it will not honor its obligations to issue shares of Common Stock to Holder upon
Exercise by Holder of the Exercise rights of Holder in accordance with the terms
of this Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days;

(iv) Transfer Delivery Failure. A Transfer Delivery Failure (as defined above)
occurs and remains uncured for a period of twenty (20) days;

(v) Corporate Existence; Major Transaction. (A) The Company has failed to
(1) place the Successor Major Transaction Consideration into escrow and instruct
the escrow agent to release the Successor Major Transaction Consideration to the
Holder pursuant to Section 5(b)(iii), or (2) obtain the written agreement of the
Successor Entity and cause the Successor Entity to make payment as described in
Section 5(b)(iii), (B) the Successor Major Transaction Consideration is not paid
contemporaneously with the consummation of the Successor Major Transaction, or
(C) with respect to a Major Transaction that is to be treated as an Assumption
under the terms hereof, the Company has failed to meet the Assumption
requirements of Section 5(b)(i); or

(vi) Section 13 Breach. During the Dividend Restriction Period, the Company
declares or pays any dividend or distribution of any kind to the holders of
Common Stock of the Company.

(b) Mandatory Early Termination.

(i) Mandatory Early Termination Amount; Cashless Default Exercise. The Company
shall notify Holder in writing within two (2) Business Days of the occurrence of
an Event of Default. If any Events of Default shall occur then, at the option of
Holder, such option exercisable through the delivery of written notice to the
Company by such Holder (the “Default Notice”), the Company shall have the right
to terminate the outstanding amount of this Warrant and pay to Holder (a
“Mandatory Early Termination”), in full satisfaction of its obligations
hereunder by delivery of a notice to such effect to Holder within two
(2) Business Days following receipt of the Default Notice, an amount payable in
cash (the “Mandatory Early Termination Amount” or the “Default Amount”) equal to
the Black-Scholes Value of the remaining unexercised portion of this Warrant on
the date of such Default Notice (or in the case of an Event of Default referred
to in Section 11(a)(vi), on the Trading Day immediately preceding the date the
dividend or distribution is declared or, if not first declared, is paid). In the
event the Company does not exercise its right to consummate a Mandatory Early
Termination, then Holder shall have the right to exercise this Warrant, at any
time and from time to time, pursuant to a Cashless Default Exercise in
accordance with Section 3(c) above.

The Mandatory Early Termination Amount shall be payable within five (5) Business
Days following the date of the applicable Default Notice.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Early Termination shall
constitute partial liquidated damages and not penalties. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred by
Holder is incapable or is difficult to precisely estimate, (ii) the amounts
specified bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by Holder, and
(iii) the parties are sophisticated business parties and have been represented
by sophisticated and able legal and financial counsel and negotiated this
Agreement at arm’s length.

Upon the occurrence of an Event of Default, the Default Amount, together with
all other amounts payable hereunder, shall immediately become due and payable,
all without demand, presentment or notice, all of

 

20



--------------------------------------------------------------------------------

which hereby are expressly waived, together with all costs, including legal fees
and expenses, of collection, and Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

(c) Posting Of Bond. In the event that any Event of Default occurs hereunder,
the Company may not raise as a legal defense (in any Lawsuit, as defined below,
or otherwise) or justification to such Event of Default any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, unless the Company has posted a surety bond (a “Surety
Bond”) for the benefit of such Holder in the amount of 130% of the aggregate
Surety Bond Value (as defined below) of all of Holder’s Warrants (the “Bond
Amount”), which Surety Bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to such
Holder to the extent Holder obtains judgment.

For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of this
Warrant, the Facility Agreement, the Registration Rights Agreement or any other
Loan Document (as defined in the Facility Agreement).

“Surety Bond Value,” for the Warrants shall mean 130% of the of the
Black-Scholes Value of the remaining unexercised portion of this Warrant on the
Trading Day immediately preceding the date that such bond goes into effect.

(d) Injunction And Posting Of Bond. In the event that the Event of Default
referred to in subsection (a) of this Section 11 pertains to the Company’s
failure to deliver unlegended shares of Common Stock to Holder pursuant to a
Warrant Exercise, legend removal request, or otherwise, the Company may not
refuse such unlegended share delivery based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, unless an injunction from a court, on prior notice to Holder,
restraining and or enjoining Exercise of all or part of said Warrant shall have
been sought and obtained by the Company and the Company has posted a Surety Bond
for the benefit of such Holder in the amount of the Bond Amount, which Surety
Bond shall remain in effect until the completion of litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent Holder
obtains judgment.

(e) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement, the Registration
Rights Agreement and any other Loan Document, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of Holder to pursue actual damages for any failure
by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Holder and that the remedy at law for any such breach may be
inadequate. The Company therefore agrees that, in the event of any such breach
or threatened breach (including a breach or threatened breach of Section 13),
the holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

12. Holder’s Early Terminations.

(a) Mechanics of Holder’s Early Terminations. In the event that the Company does
not deliver the applicable Successor Major Transaction Consideration or Default
Amount or the Exercise Shares in respect of an election of a Successor Major
Transaction Conversion, Cashless Major Exercise, Cashless Default or Exercise,
as the case may be, to Holder within the time period or as otherwise required
pursuant to the terms hereof, at any time thereafter Holder shall have the
option, upon notice to the Company, in lieu of an election of a Successor Major
Transaction Conversion, Cashless Major Exercise, Cashless Default Exercise

 

21



--------------------------------------------------------------------------------

or Exercise, as the case may be, to require the Company to promptly return to
Holder all or any portion of this Warrant that was submitted for election of a
Successor Major Transaction Conversion, Cashless Major Exercise, Cashless
Default Exercise or Exercise, as the case may be. Upon the Company’s receipt of
such notice, (x) the applicable election of Successor Major Transaction
Conversion, Cashless Major Exercise, Cashless Default Exercise or Exercise, as
the case may be, shall be null and void with respect to such applicable portion
of this Warrant, (y) the Company shall immediately return this Warrant, or issue
a new Warrant to Holder representing the portion of this Warrant that was
submitted for election of Successor Major Transaction Conversion, Cashless Major
Exercise, Cashless Default Exercise or Exercise, as the case may be, and (z) the
Exercise Price of this Warrant or such new Warrant shall be adjusted to the
Exercise Price as in effect on the date on which the applicable election of
Successor Major Transaction Conversion, Cashless Major Exercise, Cashless
Default Exercise or Exercise, as the case may be, is voided. Holder’s delivery
of a notice voiding an election of a Successor Major Transaction Conversion,
Cashless Major Exercise, Cashless Default Exercise or Exercise, as the case may
be, and exercise of its rights following such notice shall not affect the
Company’s obligations to make any Failure Payments which have accrued prior to
the date of such notice with respect to the Warrant subject to such notice.

13. Dividend Restrictions.

Until the earlier of the expiration of the Term and the date Holder Exercises
this Warrant in full (the “Dividend Restriction Period”), the Company shall not
declare or pay any dividend or distribution of any kind to the holders of Common
Stock of the Company.

14. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

15. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

22



--------------------------------------------------------------------------------

16. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

17. Notice or Demands.

Except as otherwise provided herein, notices or demands pursuant to this Warrant
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight delivery with a nationally recognized overnight
courier service, certified or registered mail, return receipt requested, postage
prepaid, and addressed, until another address is designated in writing by the
Company, to the address set forth in Section 2(a) above. To the extent any
notice or demand pursuant to this Warrant can be made by electronic mail, such
notice or demand given or made by Holder to or on the Company shall be
sufficiently given or made if it is sent by electronic mail to the addresses
that the Company shall designate in writing from time to time. Notices or
demands pursuant to this Warrant to be given or made by the Company to or on
Holder shall be sufficiently given or made if sent by overnight delivery with a
nationally recognized overnight courier service or certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.

17. Construction.

Unless the context otherwise requires, (a) all references to Articles, Sections,
Schedules or Exhibits are to Articles, Sections, Schedules or Exhibits contained
in or attached to this Warrant, (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (c) the use
of the word “including” in this Warrant shall be by way of example rather than
limitation.

18. Signatures.

In the event that any signature to this Warrant or any amendment hereto is
delivered by electronic mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such “.pdf” signature page were an original thereof. Notwithstanding the
foregoing, the Company shall be obligated to deliver to Holder an original
signature to this Warrant. At the request of any party, each other party shall
promptly re-execute an original form of this Warrant or any amendment hereto and
deliver the same to the other party. No party hereto shall raise the use of
electronic mail delivery of a “.pdf” format data file to deliver a signature to
this Warrant or any amendment hereto or the fact that such signature was
transmitted or communicated through the use of electronic mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the
             day of             , 20    .

 

ENDOLOGIX, INC. By:      

Print Name:

Title:

 

24



--------------------------------------------------------------------------------

EXHIBIT A-1

EXERCISE FORM FOR WARRANT

TO: [                     ]

CHECK THE APPLICABLE BOX:

 

☐   

Cash Exercise, Cashless Exercise or Note Exchange Exercise

 

The undersigned hereby irrevocably exercises Warrant Number          (the
“Warrant”) with respect to [            ] shares of Common Stock (the “Common
Stock”) of Endologix, Inc., a Delaware corporation (the “Company”). [IF
APPLICABLE: The undersigned hereby encloses $         as payment of the Exercise
Price.]

 

☐ The undersigned is exercising the Warrant with respect to [            ]
shares of Common Stock pursuant to a Cashless Exercise, and hereby makes payment
of the Exercise Price with respect to such shares in full, all in accordance
with the conditions and provisions of the Warrant applicable to such Cashless
Exercise.

 

☐ The undersigned is exercising the Warrant with respect to [            ]
shares of Common Stock pursuant to a Note Exchange Exercise. The undersigned
hereby agrees to cancel $         of principal outstanding under Notes of the
Company held by Holder in satisfaction of the Exercise Price in accordance with
the conditions and provisions of the Warrant applicable to such Note Exchange
Exercise.

☐   

Cashless Major Exercise

 

The undersigned hereby irrevocably exercises the Warrant with respect to
        % of the Warrant currently outstanding pursuant to a Cashless Major
Exercise in accordance with the terms of the Warrant.

☐       

Cashless Default Exercise

 

The undersigned hereby irrevocably exercises the Warrant pursuant to a Cashless
Default Exercise, in accordance with the terms of the Warrant.

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and, if requested by the
undersigned, a warrant representing any unexercised portion hereof be issued,
pursuant to the Warrant in the name of the undersigned and delivered to the
undersigned at the address set forth below.

2. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

Dated: _______________

 

 

Signature

 

 

Print Name

 

 

Address

 

25



--------------------------------------------------------------------------------

NOTICE

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

26



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase                  shares of the Common Stock of [ ],
a Delaware corporation, evidenced by the attached Warrant and does hereby
irrevocably constitute and appoint                  attorney to transfer the
said Warrant on the books of the Company, with full power of substitution in the
premises.

 

Dated: _______________                   Signature      

Fill in for new registration of Warrant:

 

 

Name

   

 

Address

   

 

Please print name and address of assignee

  (including zip code number)  

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

27



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

______, 20__

[                    ]

Re: [ ] (the “Company”)

Dear Sir:

[                    ] (“[                    ]”) intends to transfer
            Warrants (the “Warrants”) of the Company to                     
(“                    ”) without registration under the Securities Act of 1933,
as amended (the “Securities Act”). In connection therewith, we have examined and
relied upon the truth of representations contained in an Investor Representation
Letter attached hereto and have examined such other documents and issues of law
as we have deemed relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by              to              may be effected without
registration under the Securities Act, provided, however, that the Warrants to
be transferred to              contain a legend restricting its transferability
pursuant to the Securities Act and that transfer of the Warrants is subject to a
stop order.

The foregoing opinion is furnished only to                      and may not be
used, circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,

 

28



--------------------------------------------------------------------------------

[FORM OF INVESTOR REPRESENTATION LETTER]

_____, 20__

[_________________]

Gentlemen:

                     (“        ”) has agreed to purchase                 
Warrants (the “Warrants”) of [ ] (the “Company”) from [                    ]
(“[                    ]”). We understand that the Warrants are “restricted
securities.” We represent and warrant that ______ is a sophisticated
institutional investor that would qualify as an “Accredited Investor” as defined
in Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

________ represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, $0.001 par
value per share underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof in violation of the
Securities Act.                  also represents that the entire legal and
beneficial interests of the Warrants and Exercise Shares                      is
acquiring is being acquired for, and will be held for, its account only;

2. That the Warrants and the Exercise Shares must be held indefinitely unless
they are registered under the Securities Act or an exemption from such
registration is available.                      recognizes that the Company has
no obligation to register the Warrants, or to comply with any exemption from
such registration;

3. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met;

We acknowledge that the Company will place stop orders with respect to the
Warrants and the Exercise Shares, and if a registration statement is not
effective, the Exercise Shares shall bear the following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING PURSUANT TO SECTION
4(A)(7) OF THE SECURITIES ACT OR RULE 144 UNDER SAID ACT OR PURSUANT TO A
PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR
GUIDANCE, SUCH AS A SO-CALLED “4[(a)](1) AND A HALF” SALE. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

29



--------------------------------------------------------------------------------

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF APRIL 3, 2017, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

At any time and from time to time after the date hereof,                     
shall, without further consideration, execute and deliver to
[                    ] or the Company such other instruments or documents and
shall take such other actions as they may reasonably request to carry out the
transactions contemplated hereby.

Very truly yours,

 

30



--------------------------------------------------------------------------------

Schedule 1

Black-Scholes Value

 

    

Calculation Under Sections 3(b) and 5(b)(iii)

  

Calculation Under Section 10(b) or 11(b)

Remaining Term    Number of calendar days from date of public announcement of
the Major Transaction until the last date on which the Warrant may be exercised.
   Number of calendar days from the date of the Event of Failure, or in the case
of an Event of Default, the date of the Default Notice, until the last date on
which the Warrant may be exercised. Interest Rate    A risk-free interest rate
corresponding to the US$ LIBOR/Swap rate for a period equal to the Remaining
Term.    A risk-free interest rate corresponding to the US$ LIBOR/Swap rate for
a period equal to the Remaining Term. Cost to Borrow    Zero    Zero Volatility
  

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 Trading Day periods ending on the next succeeding Trading Day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

   The arithmetic mean of the historical volatility for the 10, 30 and 50
Trading Day periods ending on the date of such determination, obtained from the
HVT or similar function on Bloomberg. Stock Price    As selected by Holder in
its commercially reasonable discretion in order to produce a commercially
reasonable result, any of: (1) the closing price of the Common Stock on NYSE,
or, if that is not the principal trading market for the Common Stock, such
principal market on which the Common Stock is traded or listed (the “Closing
Market Price”) on the Trading Day immediately preceding the date on which a
Major Transaction is consummated, (2) the first Closing Market    The volume
Weighted Average Price on the date of such determination.



--------------------------------------------------------------------------------

   Price following the first public announcement of a Major Transaction, (3) the
Closing Market Price as of the date immediately preceding the first public
announcement of the Major Transaction or (4) the cash amount payable per share
of Common Stock. The Company and Holder acknowledge and agree that any of the
above will produce a commercially reasonable result.    Dividends    Zero.   
Zero. Strike Price    Exercise Price as defined in section 3(a).    Exercise
Price as defined in section 3(a).



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF ADDITIOANL WARRANT

THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, EXCEPT
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING
PURSUANT TO SECTION 4(A)(7) OF THE SECURITIES ACT OR RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4[(a)](1) AND A
HALF SALE.” NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

AN INVESTMENT IN THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. HOLDERS MUST
RELY ON THEIR OWN ANALYSIS OF THE INVESTMENT AND ASSESSMENT OF THE RISKS
INVOLVED.

Warrant to Purchase

[                    ]8 shares

Warrant Number: 2018-[    ]

Warrant to Purchase Common Stock

of

Endologix, Inc.

THIS CERTIFIES that [                            ] or any subsequent holder
hereof (“Holder”) has the right to purchase from Endologix, Inc., a Delaware
corporation (the “Company”), [                            ]
([                    ]) fully paid and nonassessable shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”), subject to adjustment
as provided herein, at a price equal to the Exercise Price (as defined in
Section 3 below), at any time during the Exercise Period (as defined in
Section 1 below).

Holder agrees with the Company that this Warrant to Purchase Common Stock of the
Company (this “Warrant” or this “Agreement”) is issued and all rights hereunder
shall be held subject to all of the conditions, limitations and provisions set
forth herein.

18. Date of Issuance and Term.

This Warrant shall be deemed to be issued, and shall be in full force and effect
commencing, on August 9, 2018 (“Date of Issuance”). The exercise period of this
Warrant begins on (and includes) February 9, 2019, and ends at 5:00 p.m., New
York City time, on August 9, 2025 (the “Exercise Period”). This Warrant was
issued pursuant to that certain Amended and Restated Facility Agreement (as may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Facility Agreement”) by and among the
Company and Deerfield Private Design Fund III, L.P., Deerfield Private

 

 

8 

Total number of shares to equal 8,750,000, divided among the funds (1/3 each).



--------------------------------------------------------------------------------

Design Fund IV, L.P., and Deerfield Partners, L.P., dated as of August 9, 2018,
and in conjunction with that certain Amended and Restated Registration Rights
Agreement (as may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Registration Rights
Agreement”) by and among the Company and Deerfield Private Design Fund III,
L.P., Deerfield Private Design Fund IV, L.P., and Deerfield Partners, L.P.,
dated as of August 9, 2018.

Notwithstanding anything herein to the contrary, the Company shall not issue to
Holder, and Holder may not acquire, a number of shares of Common Stock upon
exercise of this Warrant to the extent that, upon such exercise, the number of
shares of Common Stock then beneficially owned by Holder and its Affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (including shares held by
any “group” of which Holder is a member, but excluding shares beneficially owned
by virtue of the ownership of securities or rights to acquire securities that
have limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein), would exceed 4.985% of the total number of shares
of Common Stock then issued and outstanding (the “4.985% Cap”); provided,
however, that the 4.985% Cap shall only apply to the extent that the Common
Stock is deemed to constitute an “equity security” pursuant to Rule 13d-1(i)
promulgated under the Exchange Act. For purposes hereof, “group” has the meaning
set forth in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission (the “SEC”), and the percentage held by
Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to
Holder the number of shares of Common Stock then outstanding.

For purposes hereof:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
(“Rule 144”) under the Securities Act of 1933, as amended (the “Securities
Act”). With respect to a Holder, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such Holder
shall, for purposes hereof, be deemed to be an Affiliate of such Holder.

“Asset Sale” means a transaction covered by the provisions of clause (B) of the
definition of “Major Transaction” involving the sale or transfer of all or
substantially all of the assets of the Company (including, for the avoidance of
doubt, all or substantially all of the assets of the Company and its
Subsidiaries (as defined in the Facility Agreement), taken as a whole) in
connection with which the Company has announced its intention to liquidate and
distribute its assets to stockholders.

“Black-Scholes Value” shall mean the Black-Scholes value of this Warrant, or
applicable portion thereof, as determined by use of the Black-Scholes Option
Pricing Model using the criteria set forth on Schedule 1 hereto.

“Business Day” means a day other than a Saturday or Sunday or any other day on
which commercial banks are authorized or required by law to close in New York
City.

“Cashless Default Exercise” shall mean an exercise of this Warrant as a
“Cashless Default Exercise” in accordance with Sections 3(c) and 11(b) hereof.

“Cashless Major Exercise” shall mean an exercise of this Warrant or portion
thereof as a “Cashless Major Exercise” in accordance with Sections 3(b) and
5(b)(i) hereof.

 

4



--------------------------------------------------------------------------------

“Cash Out Major Transaction” means a Major Transaction in which the
consideration payable to holders of Common Stock in connection with the Major
Transaction consists solely of cash.

“Eligible Market” means the New York Stock Exchange, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE American or,
in each case, any successor thereto.

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of a Major
Transaction.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Standard Settlement Period” means the standard settlement period for equity
trades effected on securities exchanges in the United States, expressed in a
number of Trading Days, as in effect on the applicable Date of Exercise (as
defined in Section 2(b)).

“Stock Event” means a stock split, stock combination, reclassification, payment
of stock dividend, recapitalization or other similar transaction of such
character that the shares of Common Stock shall be changed into or become
exchangeable for a larger or small number of shares.

“Successor Entity” means any Person purchasing the Company’s assets or Common
Stock, or any successor entity resulting from such Major Transaction, or if the
Warrant is to be exercisable for shares of capital stock of a Parent Entity (as
defined above), such Person’s Parent Entity.

“Successor Major Transaction” means either a Takeout Major Transaction or an
Asset Sale.

“Successor Major Transaction Consideration” means (i) in the case of a Takeout
Major Transaction (other than a Cash Out Major Transaction), the amount of cash
and other assets and the number of securities or other property of the Successor
Entity or other entity that would be issuable in such Major Transaction, in
respect of a number of shares equal to the Successor Major Transaction
Conversion Share Amount and (ii) in the case of an Asset Sale or a Cash Out
Major Transaction, an amount of cash equal to the Black-Scholes Value of the
Warrant.

“Successor Major Transaction Conversion Share Amount” means an amount equal to
the Black-Scholes Value of the Warrant (or such applicable portion subject to a
Successor Major Transaction Conversion), divided by the closing price of the
Common Stock on the principal securities exchange or other securities market on
which the Common Stock is then traded on the Trading Day immediately preceding
the date on which the applicable Major Transaction is consummated.

“Takeout Major Transaction” means a transaction covered by the provisions of
clause (A) of the definition of “Major Transaction” in which the shares of
Common Stock of the Company are converted into the right to receive cash,
securities of another entity and/or other assets.

“Trading Day” shall mean any day on which the Common Stock is traded for any
period on the NASDAQ Global Select Market (“NasdaqGS”) or, if the NasdaqGS is
not the principal trading market for the Common Stock, on the principal
securities exchange or other securities market on which the Common Stock is then
being traded; provided, however, that during any period in which the Common
Stock is not

 

5



--------------------------------------------------------------------------------

listed or quoted on the NasdaqGS or any other securities exchange or market, the
term “Trading Day” shall mean a Business Day.

19. Exercise.

(a) Manner of Exercise. During the Exercise Period (or, in respect of a Cashless
Major Exercise, the Cashless Major Exercise Period (as defined below)), this
Warrant may be Exercised as to all or any lesser number of whole shares of
Common Stock covered hereby (the “Warrant Shares” or the “Shares”) by sending to
the Company the Exercise Form attached hereto as Exhibit A-1 (the “Exercise
Form”) duly completed and executed, and, if applicable, the full Exercise Price
(as defined below, which may be satisfied by a Cash Exercise, a Cashless
Exercise or a Note Exchange Exercise, as each is defined below) for each share
of Common Stock as to which this Warrant is Exercised, at the office of the
Company, 2 Musick, Irvine, CA 92618, Attention: Chief Financial Officer; Phone:
(949) 595-7200, Email: vmahboob@endologix.com, or at such other office or agency
as the Company may designate in writing, by overnight mail or electronic mail
(any such exercise of the Warrant being hereinafter called an “Exercise” of this
Warrant).

(b) Date of Exercise. The “Date of Exercise” of the Warrant shall, in each case,
be the date that the Exercise Form attached hereto as Exhibit A-1, completed and
executed, is sent by electronic mail to the Company, provided that the Exercise
Price is satisfied as soon as practicable thereafter but in no event later than
two (2) Business Days following the date of such electronic mail. Alternatively,
the Date of Exercise shall be defined as the date the original Exercise Form is
received by the Company, if Holder has not previously sent the Exercise Form by
electronic mail. Upon delivery of the Exercise Form to the Company by electronic
mail or otherwise, Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been Exercised, irrespective of the date such Warrant Shares are
credited to Holder’s or its designee’s Depository Trust Company (“DTC”) account
or the date of delivery of the certificates evidencing such Warrant Shares, as
the case may be; provided, however, that in the event an Exercise Form in
respect of a Cashless Major Exercise is delivered prior to the occurrence of the
applicable Major Transaction, Holder shall be deemed to have become the holder
of record of the shares issuable upon such exercise immediately prior to the
consummation of such Major Transaction and the Date of Exercise shall in such
event be deemed to have occurred on the date of the occurrence of the Major
Transaction. Holder shall not be required to physically surrender this Warrant
to the Company until Holder has purchased all of the Warrant Shares available
hereunder and the Warrant has been exercised in full, in which case Holder shall
surrender this Warrant to the Company for cancellation within three (3) Trading
Days following the date the final Exercise Form is delivered to the Company.
Execution and delivery of an Exercise Form with respect to a partial Exercise
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

(c) Delivery of Common Stock Upon Exercise. Within the earlier of (x) two (2)
Trading Days and (y) the number of Trading Days comprising the Standard
Settlement Period after any Date of Exercise (but, in the case of a Cash
Exercise, within two (2) Business Days following the Company’s receipt of the
full Exercise Price, if later) or in the case of a Cashless Default Exercise (as
defined in Section 5(b) below), within the period provided in Section 3(c), as
applicable (the “Delivery Period”), the Company shall issue and deliver (or
cause its transfer agent (the “Transfer Agent”) to issue and deliver) in
accordance with the terms hereof to or upon the order of Holder that number of
shares of Common Stock (“Exercise Shares”) for the portion of this Warrant
exercised as shall be determined in accordance herewith. Upon the Exercise of
this Warrant or any part hereof, the Company shall, at its own cost and expense,
take all necessary action, including obtaining and delivering an opinion of
counsel, to assure that the Transfer Agent shall issue stock certificates in the
name of Holder (or its nominee) or such other persons as designated by Holder
and in such denominations as Holder shall specify at Exercise, representing the
number of shares of Common

 

6



--------------------------------------------------------------------------------

Stock issuable upon such Exercise. The Company warrants that no instructions
other than these instructions have been or will be given to the Transfer Agent
and that, unless waived by Holder, this Warrant and the Exercise Shares will be
free-trading, and freely transferable, and will not contain or be subject to a
legend (or be subject to any stop transfer instruction) restricting the resale
or transferability of the Exercise Shares if the Unrestricted Conditions (as
defined below) are met.

The Company shall be responsible for paying all present or future stamp, court
or documentary, intangible, recording, filing or similar taxes that arise from
any payment or issuance made under, from the execution, delivery, performance or
enforcement of, or otherwise with respect to, this Warrant.

(d) Delivery Failure. In addition to any other remedies which may be available
to Holder, in the event that the Company fails for any reason to effect delivery
of the Exercise Shares by the end of the Delivery Period (a “Delivery Failure”),
Holder will be entitled to revoke all or part of the relevant Exercise by
delivery of a notice to such effect to the Company whereupon the Company and
Holder shall each be restored to their respective positions immediately prior to
the delivery of such notice of revocation, except that the Failure Payments
under Section 10(b) shall be payable through the date such notice of revocation
is given to the Company.

(e) Legends.

(i) Restrictive Legend. Holder understands that until such time as this Warrant,
the Exercise Shares and the Failure Payment Shares (as defined below) have been
registered under the Securities Act or otherwise may be sold pursuant to Rule
144 or an exemption from registration under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, this Warrant, the Exercise Shares and the Failure Payment
Shares, as applicable, may bear a restrictive legend in substantially the
following form (and a stop-transfer order consistent therewith may be placed
against transfer of the certificates for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, EXCEPT
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING PURSUANT TO
SECTION 4(A)(7) OF THE SECURITIES ACT OR RULE 144 UNDER SAID ACT OR PURSUANT TO
A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION
OR GUIDANCE, SUCH AS A SO-CALLED “4[(a)](1) AND A HALF” SALE.” NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN AMENDED AND
RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF AUGUST 9, 2018, AS AMENDED
FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN

 

7



--------------------------------------------------------------------------------

REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

(ii) Removal of Restrictive Legends. This Warrant and the certificates (or
electronic book entries, if applicable) evidencing the Exercise Shares and the
Failure Payment Shares, as applicable, shall not contain or be subject to any
legend restricting the transfer thereof (including the legend set forth above in
subsection 2(e)(i)) or be subject to any stop-transfer instructions: (A) while a
registration statement (including a Registration Statement, as defined in the
Registration Rights Agreement) covering the sale or resale of such security is
effective under the Securities Act, or (B) following any sale of such Warrant,
Exercise Shares and/or Failure Payment Shares pursuant to Rule 144, or (C) if
such Warrant, Exercise Shares and/or Failure Payment Shares are eligible for
sale under Rule 144(b)(1), or (D) at any time on or after the date hereof on
which Holder’s holding period for purposes of Rule 144 under the Securities Act
and subsection (d)(3)(iii) thereof with respect to such Warrant, Exercise Shares
and/or Failure Payment Shares is at least six (6) months and Holder certifies
that it is not an “affiliate” (as defined in Rule 144 under the Securities Act),
or (E) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the SEC) (collectively, the “Unrestricted Conditions”). The Company
shall cause its counsel to issue a legal opinion to the Transfer Agent promptly
after the Effective Date, or at such other time as any of the Unrestricted
Conditions have been met, if required by the Transfer Agent to effect the
issuance of this Warrant, the Exercise Shares or the Failure Payment Shares, as
applicable, without a restrictive legend or removal of the legend hereunder. If
any of the Unrestricted Conditions are met at the time of issuance of this
Warrant, the Exercise Shares or the Failure Payment Shares, then such Warrant,
Exercise Shares or Failure Payment Shares, as applicable, shall be issued free
of all legends and stop-transfer instructions. The Company agrees that following
the Effective Date, or at such time as the Unrestricted Conditions are met or
such legend is otherwise no longer required under this Section 2(e), it will, no
later than the earlier of (x) two (2) Trading Days and (y) the number of Trading
Days comprising the Standard Settlement Period following the delivery (the
“Unlegended Shares Delivery Deadline”) by Holder to the Company or the Transfer
Agent of this Warrant and a certificate representing Exercise Shares and/or
Failure Payment Shares, as applicable, issued with a restrictive legend, deliver
or cause to be delivered to Holder this Warrant and/or a certificate (or
electronic transfer) representing such shares that is free from all restrictive
and other legends (and stop transfer instructions). For purposes hereof,
“Effective Date” shall mean the date that the first Registration Statement that
the Company is required to file pursuant to the Registration Rights Agreement
has been declared effective by the SEC.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from this Warrant and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that Holder will sell this Warrant or any Exercise Shares and/or any
Failure Payment Shares, as applicable, pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if such securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.

(f) Cancellation of Warrant. This Warrant shall be canceled upon the full
Exercise of this Warrant, and, as soon as practical after the Date of Exercise,
Holder shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this Warrant, and if this Warrant is not
Exercised in full, Holder shall be entitled to receive a new Warrant (containing
terms identical to this Warrant) representing any unexercised portion of this
Warrant in addition to such Common Stock; provided, however, as set forth in
Section 2(b), Holder shall not be required to physically surrender this warrant
if the Warrant is not Exercised in full.

 

8



--------------------------------------------------------------------------------

(g) Holder of Record. Each person in whose name any Warrant for shares of Common
Stock is issued shall, for all purposes, be deemed to be Holder of record of
such shares on the Date of Exercise, irrespective of the date of delivery of the
Common Stock purchased upon the Exercise of this Warrant. Prior to the exercise
of this Warrant, nothing in this Warrant shall be construed as conferring upon
Holder any rights as a stockholder of the Company.

(h) Delivery of Electronic Shares. In lieu of delivering physical certificates
representing the Common Stock issuable upon Exercise or legend removal, or
representing Failure Payment Shares, upon written request of Holder, the Company
shall use its best efforts to cause the Transfer Agent to electronically
transmit the Common Stock issuable upon Exercise to Holder by crediting the
account of Holder’s prime broker with DTC through its Deposit/Withdrawal at
Custodian (DWAC) system. The time periods for delivery and penalties described
herein shall apply to the electronic transmittals described herein. Any delivery
not effected by electronic transmission shall be effected by delivery of
physical certificates.

(i) Buy-In. In addition to any other rights or remedies available to Holder
hereunder or otherwise at law or in equity, if the Company fails to cause its
Transfer Agent to deliver to Holder a certificate or certificates, or electronic
shares through DWAC, representing the Exercise Shares pursuant to an Exercise on
or before the last day of the Delivery Period (other than a failure caused by
any incorrect or incomplete information provided by Holder to the Company
hereunder), and if after such date Holder is required by its broker to purchase
(in an open market transaction or otherwise) or Holder or Holder’s brokerage
firm otherwise purchases shares of Common Stock to deliver in satisfaction of a
sale by Holder of the Exercise Shares which Holder was entitled to receive upon
such Exercise (a “Buy-In”), then the Company shall (1) pay in cash to Holder the
amount by which (x) Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Exercise Shares that the
Company was required to deliver to Holder in connection with the Exercise at
issue by (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of Holder, either reinstate the
portion of the Warrant and equivalent number of Exercise Shares for which such
Exercise was not honored (and refund the Exercise Price therefor, to the extent
paid by Holder, and/or reinstate the principal amount of any indebtedness used
to satisfy the applicable Exercise Price) or deliver to Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its Exercise and delivery obligations hereunder. For example, if
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted Exercise to cover the sale of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Company shall be
required to pay Holder $1,000. Holder shall provide the Company written notice
indicating the amounts payable to Holder in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.
Nothing herein shall limit Holder’s right to pursue any other remedies available
to it hereunder, at law or in equity including a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon Exercise of the Warrant as
required pursuant to the terms hereof.

(j) HSR Submissions. If Holder determines that, in connection with the exercise
of this Warrant, it and the Company are required to file Premerger Notification
Reports with the Federal Trade Commission (the “FTC”) and the United States
Department of Justice (“DOJ”) and observe the Waiting Period under the
Hart-Scott Rodino Antitrust Improvements Act of 1976, as amended, and the
related rules and regulations promulgated thereunder (collectively, the “HSR
Act”), the Company agrees to (i) cooperate with Holder in Holder’s preparing and
making such submission and any responses to inquiries of the FTC and DOJ;
(ii) prepare and make any submission required to be filed by the Company under
the HSR Act and respond to inquiries of the FTC and DOJ in connection therewith;
and (iii) reimburse Holder for the cost of the required filing fee for Holder’s
submission under the HSR Act. For the avoidance of doubt, Holder shall

 

9



--------------------------------------------------------------------------------

bear all of its other costs and expenses in connection with such submission,
including any attorneys’ fees associated therewith.

20. Payment of Warrant Exercise Price for Cash Exercise or Cashless Exercise;
Cashless Major Exercise and Cashless Default Exercise.

(a) Exercise Price. The exercise price shall initially equal $[        ]9 per
share, subject to adjustment pursuant to the terms hereof (as so adjusted, the
“Exercise Price”), including but not limited to Section 5 below.

Payment of the Exercise Price may be made by any of the following, or a
combination thereof, at the election of Holder:

(i) Cash Exercise: Holder may exercise this Warrant in cash, bank or cashier’s
check or wire transfer (a “Cash Exercise”);

(ii) Cashless Exercise: In lieu of paying all or any portion of the Exercise
Price in cash, Holder, at its option, may exercise this Warrant (in whole or in
part) on a cashless basis by making appropriate notation on the applicable
Exercise Form, in which event the Company shall issue Holder a number of shares
of Common Stock computed using the following formula (a “Cashless Exercise”):

X = Y (A-B)/A

where: X = the number of shares of Common Stock to be issued to Holder.

Y = the number of shares of Common Stock for which this Warrant is being
Exercised.

A = the Market Price of one (1) share of Common Stock (for purposes of this
Section 3(a)(ii), where “Market Price,” as of any date, means the arithmetic
average of the Volume Weighted Average Price (as defined below) of the Company’s
Common Stock on each of the ten (10) consecutive Trading Days immediately
preceding the date in question).

B = the Exercise Price.

As used herein, the “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price on the NasdaqGS as reported
by, or based upon data reported by, Bloomberg Financial Markets or an
equivalent, reliable reporting service mutually acceptable to and hereafter
designated by the Holder and the Company (“Bloomberg”), or, if the NasdaqGS is
not the principal trading market for such security, the volume weighted average
sale price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or, if
no volume weighted average sale price is reported for such security, then the
last closing trade price of such security as reported by Bloomberg, or, if no
last closing trade price is reported for such security by Bloomberg, the average
of the bid prices of any market makers for such security on the OTC Bulletin
Board, the OTCQX Market, the OTCQB Market or the “pink” market of OTC Markets
Group. If the Volume Weighted Average Price cannot be calculated for such
security on such date in the manner provided above, the Volume Weighted Average
Price shall be the fair market value as determined by the Company and the
Holder. In the event that a Stock Event [Term is not defined. Do you want to
reference the term as used in the Note?] is consummated during any period for
which the arithmetic average of the Volume Weighted Average Prices is to be
determined (under this Section or otherwise), the

 

9 

To be equal to the closing bid price on the trading day prior to signing.

 

10



--------------------------------------------------------------------------------

Volume Weighted Average Price for all Trading Days during such period prior to
the effectiveness of the Stock Event shall be appropriately adjusted to reflect
such Stock Event.

(iii) Note Exchange Exercise: In lieu of paying all or any portion of the
Exercise Price in cash, Holder, at its option, may exercise this Warrant (in
whole or in part) through a reduction of an amount of principal outstanding
under any First Out Waterfall Notes in accordance with Section 2.3(b) of the
Facility Agreement, then held by Holder (a “Note Exchange Exercise”)

For purposes of Rule 144 and subsection (d)(3)(ii) thereof, it is intended,
understood and acknowledged that (x) this Warrant shall be deemed to have been
acquired on April 3, 2017 (the date the First Out Waterfall Notes were
originally issued), and (y) the shares of Common Stock issuable upon Exercise of
this Warrant in a Cashless Exercise (including a Cashless Major Exercise or
Cashless Default Exercise) transaction or a Note Exchange Exercise transaction
shall be deemed to have been acquired on April 3, 2017. Accordingly, (A) upon
any such Exercise, the Rule 144 holding period for the shares of Common Stock
issued thereupon shall be in excess of one (1) year, and (B) provided that
Holder is not an “affiliate” (as defined in Rule 144 under the Securities Act)
of the Company on the date of such Exercise (which the Company shall assume
unless advised otherwise in writing by Holder), an Unrestricted Condition shall
be satisfied with respect to the shares of Common Stock issued thereupon and
such shares will be freely transferable, without restriction or limitation
(including any volume limitation or current public information requirement)
under Federal or state securities laws, pursuant to Rule 144 under the
Securities Act, and will not contain or be subject to a legend or stop transfer
order restricting the resale or transferability of thereof.

As provided in Section 2(b), Holder shall only be required to physically
surrender this Warrant in the event that Holder is exercising this Warrant in
full.

(b) Cashless Major Exercise. To the extent Holder shall exercise this Warrant as
a Cashless Major Exercise pursuant to Section 5(b)(i) and 5(b)(iii) below,
Holder shall send to the Company (in any manner permitted under Section 2(a))
the Exercise Form indicating that Holder is exercising this Warrant (or any
portion thereof) pursuant to a Cashless Major Exercise, in which event the
Company shall issue a number of shares of Common Stock equal to the
Black-Scholes Value of the Warrant (or such applicable portion being exercised)
divided by the closing price of the Common Stock on the principal securities
exchange or other securities market on which the Common Stock is then traded on
the Trading Day immediately preceding the date on which the applicable Major
Transaction is consummated, or, if in respect of a Cashless Major Exercise made
after the date of consummation of the applicable Major Transaction, on the
Trading Day immediately preceding the date on which the exercise form in respect
of such Cashless Major Exercise is delivered. As provided in Section 2(b),
Holder shall only be required to physically surrender this Warrant in the event
that Holder is exercising this Warrant in full. Holder shall be permitted to
make successive Cashless Major Exercises and send successive Exercise Forms in
respect of a Cashless Major Exercise from time to time at any time during the
Cashless Major Exercise Period.

(c) Cashless Default Exercise. To the extent Holder exercises this Warrant as a
Cashless Default Exercise pursuant to Section 11(b)(i) below, Holder shall send
to the Company (in any manner permitted under Section 2(a)) the Exercise Form
indicating that Holder is exercising this Warrant pursuant to a Cashless Default
Exercise, in which event the Company shall issue to Holder, within five
(5) Trading Days of the applicable Default Notice, a number of shares of Common
Stock (which shares shall be valued at the closing price of the Common Stock on
the principal securities exchange or other securities market on which the Common
Stock is then traded on the Trading Day immediately preceding the date on which
the Exercise Form in respect of such Cashless Default Exercise is delivered)
equal to the Black-Scholes Value of the remaining unexercised portion of this
Warrant (or such portion thereof subject to such exercise) as of the date of
such Default Notice (or in the case of an Event of Default referred to in
Section 11(a)(vi), on the Trading Day immediately preceding the date the
dividend or distribution is declared or, if not first declared,

 

11



--------------------------------------------------------------------------------

is paid). As provided in Section 2(b), the Holder shall be permitted to make
successive Cashless Default Exercises and send successive Exercise Forms in
respect of a Cashless Default Exercise, from time to time at any time from and
after the date of the applicable Default Notice through the Exercise Period of
this Warrant.

(b) Dispute Resolution. In the case of a dispute as to the determination of the
closing price or the Volume Weighted Average Price of the Company’s Common Stock
or the arithmetic calculation of the Exercise Price, Market Price or the
Successor Major Transaction Consideration, or the number of shares issuable upon
a Cashless Major Exercise, the Company shall submit the disputed determinations
or arithmetic calculations via electronic mail within two (2) Business Days of
receipt, or deemed receipt, of the Exercise Form or Major Transaction Early
Termination Notice, or other event giving rise to such dispute, as the case may
be, to Holder. If Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation being submitted to Holder, then the
Company shall, within two (2) Business Days submit via electronic mail (i) the
disputed determination of the closing price or the Volume Weighted Average Price
of the Company’s Common Stock to an independent, reputable investment bank
selected by the Company and approved by Holder, which approval shall not be
unreasonably withheld, or (ii) the disputed arithmetic calculation of the
Exercise Price, Market Price, any Successor Major Transaction Consideration or
number of shares issuable upon a Cashless Major Exercise to the Company’s
independent, outside registered public accountants. The Company shall use its
reasonable best efforts to cause the investment bank or the accountants, as the
case may be, to perform the determinations or calculations and notify the
Company and Holder of the results no later than five (5) Trading Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountants’ determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error, and the Company and
Holder shall each pay one half of the fees and costs of such investment banker
or accountant. Notwithstanding the existence of a dispute contemplated by this
paragraph, if requested by Holder, the Company shall issue to Holder the
Exercise Shares not in dispute in accordance with the terms hereof.

21. Transfer and Registration.

(a) Transfer Rights. Subject to the provisions of Section 8 of this Warrant,
this Warrant may be transferred on the books of the Company, in whole or in
part, in person or by attorney, upon surrender of this Warrant properly
completed and endorsed. This Warrant shall be canceled upon such surrender and,
as soon as practicable thereafter, the person to whom such transfer is made
shall be entitled to receive a new Warrant or Warrants as to the portion of this
Warrant transferred, and Holder shall be entitled to receive a new Warrant as to
the portion hereof retained.

(b) Registrable Securities. The Common Stock issuable upon the Exercise of this
Warrant entitles Holder (and applicable assignees or transferees of such Common
Stock) to registration and other rights pursuant to the Registration Rights
Agreement.

22. Adjustments Upon Certain Events.

(a) Recapitalization or Reclassification. If the Company shall at any time
effect a stock split, payment of stock dividend, recapitalization,
reclassification or other similar transaction of such character that the shares
of Common Stock shall be changed into or become exchangeable for a larger or
smaller number of shares, then upon the effective date thereof, the number of
shares of Common Stock which Holder shall be entitled to purchase upon Exercise
of this Warrant, shall be increased or decreased, as the case may be, in direct
proportion to the increase or decrease in the number of shares of Common Stock
by reason of such stock split, payment of stock dividend, recapitalization,
reclassification or similar transaction, and the Exercise Price shall be, in the
case of an increase in the number of shares, proportionally decreased and, in
the case of

 

12



--------------------------------------------------------------------------------

decrease in the number of shares, proportionally increased. The Company shall
give Holder the same notice it provides to holders of Common Stock of any
transaction described in this Section 5(a).

(b) Rights Upon Major Transaction.

(i) Major Transaction. In the event that a Major Transaction occurs, then (1) in
the case of a Successor Major Transaction, Holder, at its option, may elect to
cause the conversion of this Warrant (a “Successor Major Transaction
Conversion”), in whole or in part, into the right to receive the Successor Major
Transaction Consideration, upon consummation of the Major Transaction, and
(2) in the case of all other Major Transactions, Holder shall have the right to
exercise this Warrant (or any portion thereof), at any time and from time to
time following the occurrence of such event, as a Cashless Major Exercise. In
the event Holder shall not have exercised any of its rights under clauses (1) or
(2) above within the applicable time periods set forth herein, then the Major
Transaction shall be treated as an Assumption (as defined below) in accordance
with Section 5(b)(ii) below unless Holder waives its rights under this
Section 5(b) with respect to such Major Transaction. Each of the following
events shall constitute a “Major Transaction”:

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold a majority of the shares of Common Stock or (b) no longer have the
ability to elect a majority of the board of directors of the Company or (2) as a
result of which shares of Common Stock shall be changed into (or the shares of
Common Stock become entitled to receive) the same or a different number of
shares of the same or another class or classes of stock or securities of the
Company or another entity (collectively, a “Change of Control Transaction”);

(B) the sale or transfer, in one transaction or a series of related
transactions, of (I) all or substantially all of the assets of the Company
(including, for the avoidance of doubt, all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole) to any Person other than
a wholly-owned subsidiary of the Company or (II) assets of the Company
(including, for the avoidance of doubt, all or substantially all of the assets
of the Company and its Subsidiaries, taken as a whole) for a purchase price
equal to more than 50% of the Equity Value (as defined below) of the Company.
For purposes of this clause (B), “Equity Value” shall mean (I) the product of
(x) the number of issued and outstanding shares of Common Stock on the date the
Company delivers the Major Transaction Notice (defined below) multiplied by
(y) the per share closing price of the Common Stock on such date on the NasdaqGS
as reported by, or based upon data reported by, Bloomberg or, if the NasdaqGS is
not the principal trading market for such security, the closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg;

(C) a purchase, tender or exchange offer made to the holders of outstanding
shares of Common Stock, such that following such purchase, tender or exchange
offer a Change of Control Transaction shall have occurred;

(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) affecting the Company;

 

13



--------------------------------------------------------------------------------

(E) the shares of Common Stock cease to be listed, traded or publicly quoted on
the NasdaqGS and are not promptly re-listed or requoted on the New York Stock
Exchange, the NYSE American, the NASDAQ Global Market or the NASDAQ Capital
Market; or

(F) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.

(ii) Assumption. Any assumption of Company obligations under this paragraph
shall be referred to herein as an “Assumption.” Unless otherwise provided in
writing by Holder, the Company shall not consummate a Major Transaction in which
the Company is not the surviving entity or as a result of which the Company has
a new Parent Entity, unless (A) each Person acquiring the Company’s assets or
Common Stock (or Parent Entity thereof, as applicable), or any other successor
entity resulting from such Major Transaction (in each case, a “Successor
Entity”), assumes in writing all of the obligations of the Company under this
Warrant, the Facility Agreement (but, other than with respect to the Company’s
obligations pursuant to Section 5.1(e) and 5.1(p) of the Facility Agreement and
the other provisions of the Facility Agreement that expressly survive the
repayment of the Loans (which shall be assumed in any Assumption), only if there
are outstanding Loans under the Facility Agreement immediately following the
consummation of the Major Transaction) and the Registration Rights Agreement in
accordance with the provisions of this Section 5(b)(ii) pursuant to written
agreements in form and substance reasonably satisfactory to Holder and approved
by Holder prior to the consummation of such Major Transaction (such approval not
to be unreasonably withheld or delayed), including agreements to deliver to
Holder in exchange for its Warrants a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to the
Warrants, that, among other things, (1) is exercisable for the appropriate
number of shares of the Successor Entity’s capital stock (without regard to the
4.985% Cap or any other restriction or limitation on exercise, provided that
such instrument shall contain a limitation on exercise comparable to that
contained in the second paragraph of Section 1 of this Warrant); (2) has an
exercise price similar to the then-effective Exercise Price (taking into account
any conversion or exchange ratio applicable to the Common Stock in the Major
Transaction) and exercise price adjustment provisions similar to those in the
Warrants; (3) entitles Holder to such additional securities or other
consideration as Holder would be entitled pursuant to Section 5(b)(i) in
connection with the Major Transaction; and (4) provides for registration rights
similar to those provided by the Registration Rights Agreement, in each case
reasonably satisfactory to Holder, and (B) the Successor Entity (including its
Parent Entity) is a publicly traded corporation whose common stock is quoted on
or listed for trading on an Eligible Market. For the avoidance of doubt,
Holder’s reasonable satisfaction referred to in the immediately preceding
sentence shall be construed only to apply to confirmation that the warrant or
other comparable security and registration rights agreement delivered to Holder
upon an assumption hereunder shall conform to the requirements of this
Section 5(b)(ii), and this Section 5(b)(ii) shall not be construed as granting
consent or approval rights to Holder with respect to the terms of such Major
Transaction or to permit Holder to demand any additional consideration in
respect of this Warrant other than as provided herein. Upon the occurrence of
any Major Transaction, any Successor Entity shall succeed to, and be substituted
for (so that from and after the date of such Major Transaction, the provisions
of this Warrant and the Registration Rights Agreement referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Warrant with the same effect as if such Successor Entity had been
named as the Company herein. Upon consummation of the Major Transaction, the
Successor Entity shall deliver to Holder confirmation that there shall be issued
upon exercise of this Warrant at any time after the consummation of the Major
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property) issuable upon the exercise of the Warrants prior to
such Major Transaction, such shares of publicly traded common stock (or their
equivalent) of the Successor Entity, as adjusted in accordance with the
provisions of this Warrant. The provisions of this Section shall apply

 

14



--------------------------------------------------------------------------------

similarly and equally to successive Major Transactions and shall be applied
without regard to any limitations on the exercise of this Warrant other than any
applicable beneficial ownership limitations.

(iii) Major Transaction Notice; Major Transaction Early Termination Right;
Notice of Cashless Major Exercise. At least thirty (30) days prior to the
consummation of any Major Transaction, but, in any event, within five
(5) Trading Days following the first to occur of (x) the date of the public
announcement of such Major Transaction if such announcement is made before 4:00
p.m., New York City time, or (y) the day following the public announcement of
such Major Transaction if such announcement is made on and after 4:00 p.m., New
York City time, the Company shall deliver written notice thereof via electronic
mail and overnight courier to Holder (a “Major Transaction Notice”). At any time
during the period beginning after Holder’s receipt of a Major Transaction Notice
in respect of a Successor Major Transaction and ending five (5) Trading Days
prior to the consummation of such Major Transaction (the “Early Termination
Period”), Holder may elect a Successor Major Transaction Conversion by
delivering written notice thereof (“Major Transaction Early Termination Notice”)
to the Company, which Major Transaction Early Termination Notice shall indicate
the portion of the Warrant (with reference to the number of shares of Common
Stock issuable upon a Cash Exercise of such portion, without regard to the
4.985% Cap) that Holder is electing to be treated as a Successor Major
Transaction Conversion. The portion of this Warrant subject to early termination
pursuant to this Section 5(b)(iii), shall be converted into the right to receive
the Successor Major Transaction Consideration

To the extent Holder shall elect to effect a Cashless Major Exercise in respect
of a Major Transaction, Holder shall deliver its Exercise Form in accordance
with Section 3(b), at any time and from time to time following receipt by Holder
of the Major Transaction Notice until the later of (x) the last day of the
Exercise Period and (y) the one-year anniversary of the applicable Major
Transaction (the “Cashless Major Exercise Period”). For the avoidance of doubt,
Holder shall be permitted to make successive Cashless Major Exercises and send
successive Exercise Forms in respect of a Cashless Major Exercise from time to
time at any time during the Cashless Major Exercise Period.

(iv) Escrow; Payment of Successor Major Transaction Consideration. Following the
receipt of a Major Transaction Early Termination Notice in respect of a
Successor Major Transaction from Holder, the Company shall not effect a
Successor Major Transaction with respect to which Holder has elected a Successor
Major Transaction Conversion unless either (A) it obtains, as a condition
precedent to such Major Transaction, the written agreement of the Successor
Entity that payment of the Successor Major Transaction Consideration shall be
made to Holder concurrently with consummation of such Successor Major
Transaction, or (B) it shall place the Successor Major Transaction Consideration
into an escrow account with an independent escrow agent, and shall instruct the
escrow agent to deliver the Successor Major Transaction Consideration to Holder,
concurrently with the consummation of the Major Transaction. Notwithstanding
clauses (A) and (B) above, Holder shall be treated on a pari passu basis with,
and shall not have priority to payments to, the holders of Common Stock in
connection with a Major Transaction. For purposes of determining the amount
required to be placed in escrow pursuant to the provisions of this subsection
(iv) and without affecting the amount of the actual Successor Major Transaction
Consideration, the calculation of the price referred to in clause (1) of the
first column of Schedule 1 hereto with respect to Stock Price shall be
determined based on the Closing Market Price (as defined on Schedule 1) of the
Common Stock on the Trading Day immediately preceding the date that the
Successor Major Transaction Consideration is deposited with the escrow agent.

(v) Injunction. Following the receipt of a Major Transaction Early Termination
Notice from Holder, in the event that the Company attempts to consummate a
Successor Major Transaction without either (1) placing the Successor Major
Transaction Consideration in escrow in accordance with subsection (iv) above, or
(2) obtaining the written agreement of the Successor Entity as described in
subsection (iv) above, Holder shall have the right to apply for an injunction in
any state or federal court sitting in the City of New York,

 

15



--------------------------------------------------------------------------------

borough of Manhattan to prevent the closing of such Major Transaction until the
Successor Major Transaction Consideration is delivered to Holder.

An early termination required by this Section 5(b) shall be made in accordance
with the provisions of Section 12. To the extent an early termination required
by this Section 5(b) is deemed or determined by a court of competent
jurisdiction to be prepayments of the Warrant by the Company, such early
termination shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Successor Major
Transaction Consideration is paid in full, this Warrant may be exercised, in
whole or in part, by Holder into shares of Common Stock, or in the event the
date of any Exercise is after the consummation of the Major Transaction, shares
of publicly traded common stock (or their equivalent) of the Successor Entity
pursuant to Section 5(b). The parties hereto agree that in the event of the
Company’s early termination of any portion of the Warrant under this
Section 5(b), Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for Holder. Accordingly, any premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a commercially reasonable estimate of
Holder’s actual loss of its investment opportunity and not as a penalty.

(c) Exercise Price Adjusted. As used in this Warrant, the term “Exercise Price”
shall mean the purchase price per share specified in Section 3(a) of this
Warrant, until the occurrence of an event stated in this Section 5 or otherwise
set forth in this Warrant, and thereafter shall mean said price as adjusted from
time to time in accordance with the provisions of said subsection. No adjustment
made pursuant to any provision of this Section 5 shall have the net effect of
increasing the aggregate Exercise Price payable hereunder or, except as
expressly provided in Section 5(a), otherwise increasing the Exercise Price.

(d) Adjustments: Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 5 or
otherwise, Holder shall, upon Exercise of this Warrant, become entitled to
receive shares and/or other securities or assets (other than Common Stock) then,
wherever appropriate, all references herein to shares of Common Stock shall be
deemed to refer to and include such shares and/or other securities or assets;
and thereafter the number of such shares and/or other securities or assets shall
be subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 5.

(e) Notice of Adjustments. Whenever the Exercise Price and/or number or type of
securities issuable upon Exercise is adjusted pursuant to the terms of this
Warrant, the Company shall promptly mail to Holder a notice (an “Exercise Price
Adjustment Notice”) setting forth the Exercise Price and/or number or type of
securities issuable upon Exercise after such adjustment and setting forth a
statement of the facts requiring such adjustment. The Company shall, upon the
written request at any time of Holder, furnish to Holder a like Warrant setting
forth (i) such adjustment or readjustment, (ii) the Exercise Price at the time
in effect and (iii) the number of shares of Common Stock and the amount, if any,
of other securities or property which at the time would be received upon
Exercise of the Warrant. For purposes of clarification, whether or not the
Company provides an Exercise Price Adjustment Notice pursuant to this
Section 5(e), upon the occurrence of any event that leads to an adjustment of
the Exercise Price, Holder would be entitled to receive a number of Exercise
Shares based upon the new Exercise Price, as adjusted, for exercises occurring
on or after the date of such adjustment, regardless of whether Holder accurately
refers to the adjusted Exercise Price in the Exercise Form.

23. Fractional Interests.

No fractional shares or scrip representing fractional shares shall be issuable
upon the Exercise of this Warrant, but on Exercise of this Warrant, Holder may
purchase only a whole number of shares of Common Stock. If, on Exercise of this
Warrant, Holder would be entitled to a fractional share of Common Stock or a

 

16



--------------------------------------------------------------------------------

right to acquire a fractional share of Common Stock, such fractional share shall
be disregarded and the number of shares of Common Stock issuable upon Exercise
shall be the next higher whole number of shares.

24. Reservation of Shares.

From and after the date hereof, the Company shall at all times reserve for
issuance such number of authorized and unissued shares of Common Stock (or other
securities substituted therefor as herein above provided) as shall be sufficient
for the Exercise of this Warrant and payment of the Exercise Price. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is below the number of shares sufficient for the Exercise of this Warrant (a
“Share Authorization Failure”) (based on the Exercise Price in effect from time
to time), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including calling a special
meeting of stockholders to authorize additional shares to meet the Company’s
obligations under this Section 7, in the case of an insufficient number of
authorized shares, and using its best efforts to obtain stockholder approval of
an increase in such authorized number of shares. The Company covenants and
agrees that upon the Exercise of this Warrant, all shares of Common Stock
issuable upon such Exercise shall be duly and validly issued, fully paid and
nonassessable and not subject to preemptive rights, rights of first refusal or
similar rights of any Person. The Company covenants and agrees that all shares
of Common Stock issuable upon Exercise of this Warrant shall be approved for
listing on the NasdaqGS, or, if the NasdaqGS is not the principal trading market
for the Common Stock, such principal market on which the Common Stock is traded
or listed.

25. Restrictions on Transfer.

(a) Registration or Exemption Required. This Warrant has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Section 4(a)(2) of the Securities Act and Rule 506 thereunder and
exempt from registration or qualification under applicable state securities (or
“blue sky”) laws. None of the Warrant, the Exercise Shares or Failure Payment
Shares may be pledged, transferred, sold or assigned except pursuant to an
effective registration statement or an exemption to the registration
requirements of the Securities Act and applicable state laws, including Rule 144
under the Securities Act, Section 4(a)(7) of the Securities Act or a so-called
“4[(a)](1) and a half” transaction.

(b) Assignment. Subject to Section 8(a), Holder may sell, transfer, assign,
pledge, or otherwise dispose of this Warrant, in whole or in part. Holder shall
deliver a written notice to the Company, substantially in the form of the
Assignment attached hereto as Exhibit B, indicating the Person or Persons to
whom the Warrant shall be assigned and the respective number of warrants to be
assigned to each assignee. The Company shall effect the assignment within three
(3) Business Days of its receipt of a completed and executed form of Assignment
(the “Transfer Delivery Period”), and shall deliver to the assignee(s)
designated by Holder a Warrant or Warrants of like tenor and terms entitling
Holder to purchase the appropriate number of shares. This Warrant and the rights
evidenced hereby shall inure to the benefit of and be binding upon the
successors and assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant, and shall
be enforceable by any such Holder. For avoidance of doubt, in the event Holder
notifies the Company that such sale or transfer is a so called “4[(a)](1) and
half” transaction, the parties hereto agree that a legal opinion from outside
counsel for Holder delivered to counsel for the Company substantially in the
form attached hereto as Exhibit C shall be the only requirement to satisfy an
exemption from registration under the Securities Act to effectuate such
“4[(a)](1) and half” transaction.

 

17



--------------------------------------------------------------------------------

26. Noncircumvention.

The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate of incorporation, bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of Holder. Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, and (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

27. Events of Failure; Definition of Black Scholes Value.

(a) Definition.

The occurrence of each of the following shall be considered to be an “Event of
Failure.”

(i) A Delivery Failure occurs, where a “Delivery Failure” shall be deemed to
have occurred if the Company fails to use its best efforts to deliver Exercise
Shares to Holder within any applicable Delivery Period (other than due to the
limitation contained in the second paragraph of Section 1);

(ii) A Legend Removal Failure occurs, where a “Legend Removal Failure” shall be
deemed to have occurred if the Company fails to use its best efforts to issue
this Warrant and/or Exercise Shares without a restrictive legend, or fails to
use it best efforts to remove a restrictive legend, when and as required under
Section 2(e) hereof;

(iii) a Transfer Delivery Failure occurs, where a “Transfer Delivery Failure”
shall be deemed to have occurred if the Company fails to use its best efforts to
deliver a Warrant within any applicable Transfer Delivery Period; and

(iv) a Registration Failure (as defined below).

For purpose hereof, “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Additional Warrant Filing Deadline (as
defined in the Registration Rights Agreement) any Registration Statement
required to be filed pursuant to Section 2(a) of the Registration Rights
Agreement, (B) the Company fails to use its reasonable best efforts to obtain
effectiveness with the SEC, prior to the Additional Warrant Registration
Deadline (as defined in the Registration Rights Agreement), and if such
Registration Statement does not become effective prior to the Additional Warrant
Registration Deadline, as soon as possible thereafter, of any Registration
Statement (as defined in the Registration Rights Agreement) that is required to
be filed pursuant to Section 2(a) of the Registration Rights Agreement, or fails
to use its reasonable best efforts to keep such Registration Statement current
and effective as required in Section 3 of the Registration Rights Agreement,
(C) the Company fails to file any additional Registration Statement required to
be filed pursuant to Section 2(a)(ii) of the Registration Rights Agreement on or
before the Additional Filing Deadline (as defined in the Registration Rights
Agreement) or fails to use its reasonable best efforts to cause such new
Registration Statement to become effective on or before the Additional
Registration Deadline (as defined in the Registration Rights Agreement), and if
such effectiveness does not occur within such period, as soon as possible
thereafter, (D) the Company fails to file any amendment to any Registration
Statement, or any additional Registration Statement required to be filed
pursuant to Section 3(b) of the Registration Rights Agreement within thirty
(30) days of the applicable Registration Trigger Date (as defined in the
Registration Rights Agreement), or fails to use its reasonable best efforts to
cause such amendment and/or new Registration Statement to become effective
within ninety (90) days of the applicable Registration Trigger Date, and, if
such effectiveness does not occur within such period, as

 

18



--------------------------------------------------------------------------------

soon as possible thereafter, (E) any Registration Statement required to be filed
under the Registration Rights Agreement, after its initial effectiveness and
during the applicable Registration Period (as defined in the Registration Rights
Agreement), lapses in effect or, other than on a day during an Allowable Grace
Period (as defined in the Registration Rights Agreement), sales of all of the
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Company’s failure to
amend or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Company’s failure to file and use its
reasonable best efforts to obtain effectiveness with the SEC of an additional
Registration Statement or amended Registration Statement required pursuant to
Section 2(a)(ii) or 3(b) of the Registration Rights Agreement, as applicable, or
otherwise), or (F) the Company fails to provide a commercially reasonable
written response to any comments to any Registration Statement submitted by the
SEC within twenty-five (25) days of the date that such SEC comments are received
by the Company.

(b) Failure Payments; Black-Scholes Determination. The Company understands that
any Event of Failure (as defined above) could result in economic loss to Holder.
In the event that any Event of Failure occurs, as compensation to Holder for
such economic loss, the Company agrees to pay to Holder an amount payable, at
the Company’s option, either (i) in cash or (ii) in shares of Common Stock that
are valued for these purposes at the Volume Weighted Average Price on the date
of such calculation (“Failure Payments” and such shares, “Failure Payment
Shares”), in each case equal to the total economic loss of Holder determined on
a commercially reasonable basis in connection with such Event of Failure for the
relevant period (as recalculated on the first Business Day of each month
thereafter for as long as Failure Payments shall continue to accrue) from the
date of such Event of Failure until the Event of Failure is cured; provided,
however, that in the event the Company elects to make Failure Payments in
Failure Payment Shares, the Company shall issue, and Holder shall only receive,
up to such number of shares of Common Stock in respect of Failure Payments such
that Holder and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with Holder’s for purposes of Section 13(d) of
the Exchange Act (including shares held by any “group” of which Holder is a
member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) shall
not collectively beneficially own greater than 4.985% of the total number of
shares of Common Stock of the Company then issued and outstanding, and the
balance of such Failure Payments shall be paid in cash. For purposes of
clarification, it is agreed and understood that Failure Payments shall continue
to accrue following any Event of Default until the applicable Default Amount is
paid in full. The Company shall satisfy any Failure Payments under this Section
pursuant to Section 10(c) below. Failure Payments are in addition to any Shares
that Holder is entitled to receive upon Exercise of this Warrant.

(c) Payment of Accrued Failure Payments. The Failure Payments and Failure
Payment Shares representing accrued Failure Payments for each Event of Failure
shall be paid or issued and delivered, as the case may be, on or before the
fifth (5th) Business Day of each month following a month in which Failure
Payments accrued. Nothing herein shall limit Holder’s right to pursue actual
damages (to the extent in excess of the Failure Payments) for the Company’s
Event of Failure, and Holder shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief). Notwithstanding the above, if a particular Event of Failure
results in an Event of Default pursuant to Section 11 hereof, then the Failure
Payment, for that Event of Failure only, shall be considered to have been
satisfied upon payment to Holder of an amount equal to the greater of (i) the
Failure Payment, or (ii) the Default Amount, payable in accordance with
Section 11.

(d) Maximum Interest Rate. Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments

 

19



--------------------------------------------------------------------------------

in excess of such maximum shall be credited against amounts owed by the Company
to Holder and thereby refunded to the Company.

28. Default.

(a) Events Of Default. Each of the following events shall be considered to be an
“Event of Default,” unless waived by Holder:

(i) Failure To Effect Registration. With respect to all Registration Failures, a
Registration Failure occurs and remains uncured for a period of more than
forty-five (45) days (or sixty (60) days in the case where the Company (i) has,
by the Filing Deadline (as defined the Registration Rights Agreement) filed a
Registration Statement (as defined in the Registration Rights Agreement)
covering this Warrant and the number of shares required by the Registration
Rights Agreement, and (ii) has responded in writing to any comments to the
Registration Statement that the Company has received from the SEC, within ten
(10) Business Days of such receipt, and nevertheless the SEC has not declared
effective a Registration Statement covering the this Warrant and the Shares by
the Registration Deadline (as defined in the Registration Rights Agreement)),
and such Registration Failure relates solely to the Company’s failure to have
the Registration Statement declared effective by the Registration Deadline (as
defined in the Registration Rights Agreement) and with respect to a Registration
Failure provided in clause (E) of the definition of “Registration Failure,” such
Registration Failure occurs and remains uncured for a period of more than
forty-five (45) days.

(ii) Failure To Deliver Common Stock. A Delivery Failure (as defined above)
occurs and remains uncured for a period of more than twenty (20) days; or at any
time, the Company announces or states in writing that it will not honor its
obligations to issue shares of Common Stock to Holder upon Exercise by Holder of
the Exercise rights of Holder in accordance with the terms of this Warrant.

(iii) Legend Removal Failure. A Legend Removal Failure (as defined above) occurs
and remains uncured for a period of twenty (20) days;

(iv) Transfer Delivery Failure. A Transfer Delivery Failure (as defined above)
occurs and remains uncured for a period of twenty (20) days;

(v) Corporate Existence; Major Transaction. (A) The Company has failed to
(1) place the Successor Major Transaction Consideration into escrow and instruct
the escrow agent to release the Successor Major Transaction Consideration to the
Holder pursuant to Section 5(b)(iii), or (2) obtain the written agreement of the
Successor Entity and cause the Successor Entity to make payment as described in
Section 5(b)(iii), (B) the Successor Major Transaction Consideration is not paid
contemporaneously with the consummation of the Successor Major Transaction, or
(C) with respect to a Major Transaction that is to be treated as an Assumption
under the terms hereof, the Company has failed to meet the Assumption
requirements of Section 5(b)(i); or

(vi) Section 13 Breach. During the Dividend Restriction Period, the Company
declares or pays any dividend or distribution of any kind to the holders of
Common Stock of the Company.

(b) Mandatory Early Termination.

(i) Mandatory Early Termination Amount; Cashless Default Exercise. The Company
shall notify Holder in writing within two (2) Business Days of the occurrence of
an Event of Default. If any Events of Default shall occur then, at the option of
Holder, such option exercisable through the delivery of written notice to the
Company by such Holder (the “Default Notice”), the Company shall have the right
to terminate the outstanding amount of this Warrant and pay to Holder (a
“Mandatory Early Termination”), in full

 

20



--------------------------------------------------------------------------------

satisfaction of its obligations hereunder by delivery of a notice to such effect
to Holder within two (2) Business Days following receipt of the Default Notice,
an amount payable in cash (the “Mandatory Early Termination Amount” or the
“Default Amount”) equal to the Black-Scholes Value of the remaining unexercised
portion of this Warrant on the date of such Default Notice (or in the case of an
Event of Default referred to in Section 11(a)(vi), on the Trading Day
immediately preceding the date the dividend or distribution is declared or, if
not first declared, is paid). In the event the Company does not exercise its
right to consummate a Mandatory Early Termination, then Holder shall have the
right to exercise this Warrant, at any time and from time to time, pursuant to a
Cashless Default Exercise in accordance with Section 3(c) above.

The Mandatory Early Termination Amount shall be payable within five (5) Business
Days following the date of the applicable Default Notice.

(ii) Liquidated Damages. The parties hereto acknowledge and agree that the sums
payable as Failure Payments or pursuant to a Mandatory Early Termination shall
constitute partial liquidated damages and not penalties. The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred by
Holder is incapable or is difficult to precisely estimate, (ii) the amounts
specified bear a reasonable proportion and are not plainly or grossly
disproportionate to the probable loss likely to be incurred by Holder, and
(iii) the parties are sophisticated business parties and have been represented
by sophisticated and able legal and financial counsel and negotiated this
agreement at arm’s length.

Upon the occurrence of an Event of Default, the Default Amount, together with
all other amounts payable hereunder, shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including legal fees and expenses, of
collection, and Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

(c) Posting Of Bond. In the event that any Event of Default occurs hereunder,
the Company may not raise as a legal defense (in any Lawsuit, as defined below,
or otherwise) or justification to such Event of Default any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, unless the Company has posted a surety bond (a “Surety
Bond”) for the benefit of such Holder in the amount of 130% of the aggregate
Surety Bond Value (as defined below) of all of Holder’s Warrants (the “Bond
Amount”), which Surety Bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to such
Holder to the extent Holder obtains judgment.

For purposes hereof, a “Lawsuit” shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of this
Warrant, the Facility Agreement, the Registration Rights Agreement or any other
Loan Document (as defined in the Facility Agreement).

“Surety Bond Value,” for the Warrants shall mean 130% of the of the
Black-Scholes Value of the remaining unexercised portion of this Warrant on the
Trading Day immediately preceding the date that such bond goes into effect.

(d) Injunction And Posting Of Bond. In the event that the Event of Default
referred to in subsection (a) of this Section 11 pertains to the Company’s
failure to deliver unlegended shares of Common Stock to Holder pursuant to a
Warrant Exercise, legend removal request, or otherwise, the Company may not
refuse such unlegended share delivery based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, unless an injunction from a court, on prior notice to Holder,
restraining and or enjoining Exercise of all or part of said Warrant shall have
been sought and obtained by the Company and the Company has posted a Surety Bond
for the benefit of such Holder in the amount of the Bond Amount, which Surety
Bond shall remain in effect until the completion of litigation of

 

21



--------------------------------------------------------------------------------

the dispute and the proceeds of which shall be payable to such Holder to the
extent Holder obtains judgment.

(e) Remedies, Other Obligations, Breaches And Injunctive Relief. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, the Facility Agreement, the Registration
Rights Agreement and any other Loan Document, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of Holder to pursue actual damages for any failure
by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Holder and that the remedy at law for any such breach may be
inadequate. The Company therefore agrees that, in the event of any such breach
or threatened breach (including a breach or threatened breach of Section 13),
the holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

29. Holder’s Early Terminations.

(a) Mechanics of Holder’s Early Terminations. In the event that the Company does
not deliver the applicable Successor Major Transaction Consideration or Default
Amount or the Exercise Shares in respect of an election of a Successor Major
Transaction Conversion, Cashless Major Exercise, Cashless Default or Exercise,
as the case may be, to Holder within the time period or as otherwise required
pursuant to the terms hereof, at any time thereafter Holder shall have the
option, upon notice to the Company, in lieu of an election of a Successor Major
Transaction Conversion, Cashless Major Exercise, Cashless Default Exercise or
Exercise, as the case may be, to require the Company to promptly return to
Holder all or any portion of this Warrant that was submitted for election of a
Successor Major Transaction Conversion, Cashless Major Exercise, Cashless
Default Exercise or Exercise, as the case may be. Upon the Company’s receipt of
such notice, (x) the applicable election of Successor Major Transaction
Conversion, Cashless Major Exercise, Cashless Default Exercise or Exercise, as
the case may be, shall be null and void with respect to such applicable portion
of this Warrant, (y) the Company shall immediately return this Warrant, or issue
a new Warrant to Holder representing the portion of this Warrant that was
submitted for election of Successor Major Transaction Conversion, Cashless Major
Exercise, Cashless Default Exercise or Exercise, as the case may be, and (z) the
Exercise Price of this Warrant or such new Warrant shall be adjusted to the
Exercise Price as in effect on the date on which the applicable election of
Successor Major Transaction Conversion, Cashless Major Exercise, Cashless
Default Exercise or Exercise, as the case may be, is voided. Holder’s delivery
of a notice voiding an election of a Successor Major Transaction Conversion,
Cashless Major Exercise, Cashless Default Exercise or Exercise, as the case may
be, and exercise of its rights following such notice shall not affect the
Company’s obligations to make any Failure Payments which have accrued prior to
the date of such notice with respect to the Warrant subject to such notice.

30. Dividend Restrictions.

Until the earlier of the expiration of the Exercise Period and the date all of
the Warrants are exercised in full (the “Dividend Restriction Period”), the
Company shall not declare or pay any dividend or distribution of any kind to the
holders of Common Stock of the Company.

31. Benefits of this Warrant.

Nothing in this Warrant shall be construed to confer upon any person other than
the Company and Holder any legal or equitable right, remedy or claim under this
Warrant and this Warrant shall be for the sole and exclusive benefit of the
Company and Holder.

 

22



--------------------------------------------------------------------------------

32. Governing Law.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, borough of Manhattan. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

33. Loss of Warrant.

Upon receipt by the Company of evidence of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
indemnity or security reasonably satisfactory to the Company, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a new Warrant of like tenor and date.

34. Notice or Demands.

Except as otherwise provided herein, notices or demands pursuant to this Warrant
to be given or made by Holder to or on the Company shall be sufficiently given
or made if sent by overnight delivery with a nationally recognized overnight
courier service, certified or registered mail, return receipt requested, postage
prepaid, and addressed, until another address is designated in writing by the
Company, to the address set forth in Section 2(a) above. To the extent any
notice or demand pursuant to this Warrant can be made by electronic mail, such
notice or demand given or made by Holder to or on the Company shall be
sufficiently given or made if it is sent by electronic mail to the addresses
that the Company shall designate in writing from time to time. Notices or
demands pursuant to this Warrant to be given or made by the Company to or on
Holder shall be sufficiently given or made if sent by overnight delivery with a
nationally recognized overnight courier service or certified or registered mail,
return receipt requested, postage prepaid, and addressed, to the address of
Holder set forth in the Company’s records, until another address is designated
in writing by Holder.

18. Construction.

Unless the context otherwise requires, (a) all references to Articles, Sections,
Schedules or Exhibits are to Articles, Sections, Schedules or Exhibits contained
in or attached to this Warrant, (b) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter

 

23



--------------------------------------------------------------------------------

gender shall include the masculine, feminine and neuter and (c) the use of the
word “including” in this Warrant shall be by way of example rather than
limitation.

19. Signatures.

In the event that any signature to this Warrant or any amendment hereto is
delivered by electronic mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such “.pdf” signature page were an original thereof. Notwithstanding the
foregoing, the Company shall be obligated to deliver to Holder an original
signature to this Warrant. At the request of any party, each other party shall
promptly re-execute an original form of this Warrant or any amendment hereto and
deliver the same to the other party. No party hereto shall raise the use of
electronic mail delivery of a “.pdf” format data file to deliver a signature to
this Warrant or any amendment hereto or the fact that such signature was
transmitted or communicated through the use of electronic mail delivery of a
“.pdf” format data file as a defense to the formation or enforceability of a
contract, and each party hereto forever waives any such defense.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the         
day of             , 20    .

 

ENDOLOGIX, INC. By:      

Print Name:

Title:

 

25



--------------------------------------------------------------------------------

EXHIBIT A-1

EXERCISE FORM FOR WARRANT

TO: [                     ]

CHECK THE APPLICABLE BOX:

 

☐       

Cash Exercise, Cashless Exercise or Note Exchange Exercise

 

The undersigned hereby irrevocably exercises Warrant Number          (the
“Warrant”) with respect to [            ] shares of Common Stock (the “Common
Stock”) of Endologix, Inc., a Delaware corporation (the “Company”). [IF
APPLICABLE: The undersigned hereby encloses $         as payment of the Exercise
Price.]

 

☐ The undersigned is exercising the Warrant with respect to [            ]
shares of Common Stock pursuant to a Cashless Exercise, and hereby makes payment
of the Exercise Price with respect to such shares in full, all in accordance
with the conditions and provisions of the Warrant applicable to such Cashless
Exercise.

 

☐ The undersigned is exercising the Warrant with respect to [            ]
shares of Common Stock pursuant to a Note Exchange Exercise. The undersigned
hereby agrees to cancel $         of principal outstanding under Notes of the
Company held by Holder in satisfaction of the Exercise Price in accordance with
the conditions and provisions of the Warrant applicable to such Note Exchange
Exercise.

☐       

Cashless Major Exercise

 

The undersigned hereby irrevocably exercises the Warrant with respect to
        % of the Warrant currently outstanding pursuant to a Cashless Major
Exercise in accordance with the terms of the Warrant.

☐       

Cashless Default Exercise

 

The undersigned hereby irrevocably exercises the Warrant pursuant to a Cashless
Default Exercise, in accordance with the terms of the Warrant.

1. The undersigned requests that any stock certificates for such shares be
issued free of any restrictive legend, if appropriate, and, if requested by the
undersigned, a warrant representing any unexercised portion hereof be issued,
pursuant to the Warrant in the name of the undersigned and delivered to the
undersigned at the address set forth below.

2. Capitalized terms used but not otherwise defined in this Exercise Form shall
have the meaning ascribed thereto in the Warrant.

Dated: _______________

 

 

Signature

 

 

Print Name

 

 

Address

NOTICE

 

26



--------------------------------------------------------------------------------

The signature to the foregoing Exercise Form must correspond to the name as
written upon the face of the attached Warrant.

 

27



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Warrant)

FOR VALUE RECEIVED, the undersigned holder of the attached warrant (the
“Warrant”) hereby sells, assigns and transfers unto the person or persons below
named the right to purchase                      shares of the Common Stock of [
], a Delaware corporation, evidenced by the attached Warrant and does hereby
irrevocably constitute and appoint                      attorney to transfer the
said Warrant on the books of the Company, with full power of substitution in the
premises.

 

Dated: _______________   

 

Signature

Fill in for new registration of Warrant:

 

 

Name

   

 

Address

   

 

Please print name and address of assignee

  (including zip code number)  

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Warrant.

 

28



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

______, 20__

[                    ]

Re: [ ] (the “Company”)

Dear Sir:

[                    ] (“[                    ]”) intends to transfer
             Warrants (the “Warrants”) of the Company to                 
(“                ”) without registration under the Securities Act of 1933, as
amended (the “Securities Act”). In connection therewith, we have examined and
relied upon the truth of representations contained in an Investor Representation
Letter attached hereto and have examined such other documents and issues of law
as we have deemed relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Warrants by              to              may be effected without
registration under the Securities Act[, provided, however, that the Warrants to
be transferred to              contain a legend restricting its transferability
pursuant to the Securities Act and that transfer of the Warrants is subject to a
stop order].10

The foregoing opinion is furnished only to                      and may not be
used, circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,

 

10 

Only if applicable.

 

29



--------------------------------------------------------------------------------

[FORM OF INVESTOR REPRESENTATION LETTER]

_____, 20__

[                                 ]

Gentlemen:

                 (“    ”) has agreed to purchase              Warrants (the
“Warrants”) of [ ] (the “Company”) from [                    ]
(“[                ]”). We understand that the Warrants are “restricted
securities.” We represent and warrant that              is a sophisticated
institutional investor that would qualify as an “Accredited Investor” as defined
in Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

________ represents and warrants as of the date hereof as follows:

1. That it is acquiring the Warrants and the shares of common stock, $0.001 par
value per share underlying such Warrants (the “Exercise Shares”) solely for its
account for investment and not with a view to or for sale or distribution of
said Warrants or Exercise Shares or any part thereof in violation of the
Securities Act.              also represents that the entire legal and
beneficial interests of the Warrants and Exercise Shares                  is
acquiring is being acquired for, and will be held for, its account only;

2. That the Warrants and the Exercise Shares must be held indefinitely unless
they are registered under the Securities Act or an exemption from such
registration is available.                  recognizes that the Company has no
obligation to register the Warrants, or to comply with any exemption from such
registration;

3. That neither the Warrants nor the Exercise Shares may be sold pursuant to
Rule 144 adopted under the Securities Act unless certain conditions are met;

We acknowledge that the Company will place stop orders with respect to the
Warrants and the Exercise Shares, and if none of the Unrestricted Conditions (as
defined in the Warrants) is satisfied, the Exercise Shares shall bear the
following restrictive legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING PURSUANT TO SECTION
4(A)(7) OF THE SECURITIES ACT OR RULE 144 UNDER SAID ACT OR PURSUANT TO A
PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR
GUIDANCE, SUCH AS A SO-CALLED “4[(a)](1) AND A HALF” SALE. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

30



--------------------------------------------------------------------------------

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN AMENDED AND
RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF AUGUST 9, 2018, AS AMENDED
FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

At any time and from time to time after the date hereof,                  shall,
without further consideration, execute and deliver to [                ] or the
Company such other instruments or documents and shall take such other actions as
they may reasonably request to carry out the transactions contemplated hereby.

Very truly yours,

 

31



--------------------------------------------------------------------------------

Schedule 1

Black-Scholes Value

 

    

Calculation Under Sections 3(b) and 5(b)(iii)

  

Calculation Under Section 10(b) or 11(b)

Remaining Term    Number of calendar days from date of public announcement of
the Major Transaction until the last date on which the Warrant may be exercised.
   Number of calendar days from the date of the Event of Failure, or in the case
of an Event of Default, the date of the Default Notice, until the last date on
which the Warrant may be exercised. Interest Rate    A risk-free interest rate
corresponding to the US$ LIBOR/Swap rate for a period equal to the remaining
Exercise Period.    A risk-free interest rate corresponding to the US$
LIBOR/Swap rate for a period equal to the remaining Exercise Period. Cost to
Borrow    Zero    Zero Volatility   

If the first public announcement of the Major Transaction is made at or prior to
4:00 p.m., New York City time, the arithmetic mean of the historical volatility
for the 10, 30 and 50 Trading Day periods ending on the date of such first
public announcement, obtained from the HVT or similar function on Bloomberg.

 

If the first public announcement of the Major Transaction is made after 4:00
p.m., New York City time, the arithmetic mean of the historical volatility for
the 10, 30 and 50 Trading Day periods ending on the next succeeding Trading Day
following the date of such first public announcement, obtained from the HVT or
similar function on Bloomberg.

   The arithmetic mean of the historical volatility for the 10, 30 and 50
Trading Day periods ending on the date of such determination, obtained from the
HVT or similar function on Bloomberg. Stock Price    As selected by Holder in
its commercially reasonable discretion in order to produce a commercially
reasonable result, any of: (1) the closing price of the Common Stock on the
NasdaqGS, or, if that is not the principal trading market for the Common Stock,
such principal market on which the Common Stock is traded or listed (the
“Closing Market Price”) on the Trading Day immediately preceding the date on
which a Major Transaction is consummated, (2) the first Closing Market    The
volume Weighted Average Price on the date of such determination.



--------------------------------------------------------------------------------

   Price following the first public announcement of a Major Transaction, (3) the
Closing Market Price as of the date immediately preceding the first public
announcement of the Major Transaction or (4) the cash amount payable per share
of Common Stock. The Company and Holder acknowledge and agree that any of the
above will produce a commercially reasonable result.    Dividends    Zero.   
Zero. Strike Price    Exercise Price as defined in section 3(a).    Exercise
Price as defined in section 3(a).



--------------------------------------------------------------------------------

EXHIBIT D

DEERFIELD / ENDOLOGIX

CLOSING CHECKLIST

Facility Agreement Parties:

 

Term Borrower    Endologix, Inc., a Delaware corporation Term Guarantors
(collectively with the Term Borrower, the “Loan Parties”)    See attached
Schedule A Term Lenders    Deerfield Private Design Fund IV, L.P.; Deerfield
Partners, L.P.; and Deerfield Private Design Fund III, L.P. Term Agent   
Deerfield Private Design Fund IV, L.P. Katten    Katten Muchin Rosenman LLP,
Counsel to Term Agent DLA    DLA Piper LLP (US), Counsel to the Loan Parties

ABL Agreement Parties:

 

ABL Borrowers (also referred to as the “Credit Parties”)    Endologix, Inc., a
Delaware corporation, and as listed on attached Schedule A ABL Lenders   
Deerfield Private Design Fund IV, L.P.; Deerfield Partners, L.P.; and Deerfield
Private Design Fund III, L.P. ABL Agent    Deerfield ELGX Revolver, LLC Katten
   Katten Muchin Rosenman LLP, Counsel to ABL Agent DLA    DLA Piper LLP (US),
Counsel to the Credit Parties

FACILITY AGREEMENT DOCUMENTS AND DELIVERABLES:

 

    

Document

  

Responsible

Party

  

Signatures

  

Status

A.    DEBT DOCUMENTS – AGREEMENTS 1.    Amended and Restated Facility Agreement
   Katten   

Term Borrower

Term Guarantors

Term Agent

Term Lenders

   Katten revised draft 8/8    Annexes to Amended and Restated Facility
Agreement             Disbursement Amount and Warrants    Katten    N/A   



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

   Schedules to Amended and Restated Facility Agreement          Final        

Schedule P-1—Existing Investments

   Loan Parties/DLA    N/A      

Schedule 2.4—List of Agreement Date Lenders and Such Lenders’ Wire Instructions
and Information for Notices

   Katten/Agent    N/A      

Schedule 3.1(d)—Existing Liens

   Loan Parties/DLA    N/A      

Schedule 3.1(f)—Existing Indebtedness

   Loan Parties/DLA    N/A      

Schedule 3.1(h)—Litigation

   Loan Parties/DLA    N/A      

Schedule 3.1(j)—Authorizations

   Loan Parties/DLA    N/A      

Schedule 3.1(m)—Real Estate

   Loan Parties/DLA    N/A      

Schedule 3.1(n)—Intellectual Property

   Loan Parties/DLA    N/A      

Schedule 3.1(x)—Borrower’s Subsidiaries

   Loan Parties/DLA    N/A      

Schedule 3.1(z)—Borrower’s Outstanding Shares of Stock, Options and Warrants

   Loan Parties/DLA    N/A      

Schedule 3.1(aa)—Material Contracts

   Loan Parties/DLA    N/A      

Schedule 3.1(dd)—Environmental

   Loan Parties/DLA    N/A      

Schedule 3.1(ff)—Labor Relations

   Loan Parties/DLA    N/A      

Schedule 3.1(gg)—Jurisdiction of Organization, Legal Name, Organizational
Identification Number and Chief Executive Office

   Loan Parties/DLA    N/A      

Schedule 3.1(jjj)—Stock of the Subsidiaries of the Loan Parties

   Loan Parties/DLA    N/A      

Schedule 3.1(hh)—Inventory Locations

   Loan Parties/DLA    N/A      

Schedule 3.1(uu)—FDA/Governmental Notices

   Loan Parties/DLA    N/A      

Schedule 5.1(q)—Other Loan Documents to Be Form 8-K Exhibits

   Katten    N/A   

 

4



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

  

Schedule 5.2(iv)—Contingent Obligations

   Loan Parties/DLA    N/A      

Schedule 5.2(vii)—Transactions with Affiliates

   Loan Parties/DLA    N/A       Exhibits to Amended and Restated Facility
Agreement            

Exhibit A-1—Form of First Out Waterfall Note

   Katten    N/A    Final   

Exhibit A-2—Form of Last Out Waterfall Note

   Katten    N/A    Final   

Exhibit B—Form of Perfection Certificate

   Katten    N/A    Final   

Exhibit C-1—Form of Initial Warrant

   Katten    N/A    Final   

Exhibit C-2—Form of Additional Warrant

   Katten    N/A    Final   

Exhibit D—Closing Checklist

   Katten    N/A    Final   

Exhibit E—Form of Amended and Restated Registration Rights Agreement

   Katten    N/A    Final   

Exhibit F—Form of Compliance Certificate

   Katten    N/A    Final   

Exhibit 2.6—Share Payment Provisions

   Katten    N/A    Final 2.    First Out Waterfall Notes in favor of each Term
Lender    Katten    Term Borrower    Executed 3.    Last Out Waterfall Note for
Deerfield Partners, L.P.    Katten    Term Borrower    Executed 4.    Amended
and Restated Guaranty and Security Agreement    Katten   

Term Borrower

Term Guarantors

Term Agent

   Executed    Schedules to Amended and Restated Guaranty and Security Agreement
   DLA       Final   

Schedule 1–Pledged Equity and Pledged Debt Instruments

   Loan Parties/DLA    N/A      

Schedule 1A—Pledged Investment Property

   Loan Parties/DLA    N/A      

Schedule 2—Filings and Perfection

   Loan Parties/DLA    N/A      

Schedule 3—Grantor Information    

   Loan Parties/DLA    N/A   

 

5



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

  

Schedule 4—Places of Business/Location of Collateral

   Loan Parties/DLA    N/A      

Schedule 5—Commercial Tort Claims

   Loan Parties/DLA    N/A      

Schedule 6—Accounts

   Loan Parties/DLA    N/A      

Schedule 7—Real Property

   Loan Parties/DLA    N/A      

Schedule 8—Copyrights

   Loan Parties/DLA    N/A      

Schedule 9—Intellectual Property Licenses

   Loan Parties/DLA    N/A      

Schedule 10—Patents

   Loan Parties/DLA    N/A      

Schedule 11—Trademarks

   Loan Parties/DLA    N/A    5.   

Perfection Certificate

   Katten (form)/Loan Parties/DLA (substance)   

Term Borrower

Term Guarantors

   Executed 6.    UCC-1 Financing Statements for Endologix Canada, LLC    Katten
   N/A    Recorded 7.    UCC-3 Financing Statement for Endologix Canada, LLC   
Katten    N/A    Recorded 8.    Original Warrants in favor of each Term Lender
   Katten    Term Borrower    Executed 9.    Amended and Restated Registration
Rights Agreement    Katten   

Term Borrower

Term Lenders

   Executed 10.    Reaffirmation Agreement    Katten   

Term Borrower

Term Guarantors

Term Agent

   Executed 11.    First Supplement to Patent Security Agreement(s)    Katten   

Applicable Term Borrower/Guarantor(s)

Term Agent

   Executed    Schedule to First Supplement to Patent Security Agreement(s)   
DLA       Final 12.    First Supplement to Trademark Security Agreement(s)   
Katten   

Applicable Term Borrower/Guarantor(s)

Term Agent

   Executed    Schedule to First Supplement to Trademark Security Agreement(s)
   DLA       Final

 

6



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

13.    Executed Insurance Certificates of the Loan Parties and their
Subsidiaries evidencing liability and casualty insurance, naming Term Agent on
behalf of the Secured Parties as additional insured (liability insurance) or
lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
DLA    Insurance Broker (for insurance certificates)    Final (revised versions
to come post-closing removing Trivascular Canada) 14.    Intercreditor Agreement
   Katten   

Term Borrower

ABL Borrowers

Term Agent

ABL Agent

   Executed 15.    Irrevocable Proxies    Katten    Applicable Term Guarantors
   Executed 16.    8,677 Shares of Series A Preferred Stock in Cianna Medical,
Inc. (with corresponding Stock Power)    DLA    Term Borrower    Executed 17.   
Intercompany Subordination Agreement    Katten   

Term Borrower

Term Guarantors

Term Agent

   Executed B.    CERTIFICATES AND MISCELLANEOUS 18.    Lien Searches and IP
Searches for Loan Parties    Katten    N/A    Final 19.    Secretary’s
Certificate of each Loan Party, attaching Organization Documents, resolutions,
incumbency and good standings    DLA    Term Guarantors    Executed   

A. Certificate of Incorporation or Formation

   DLA    See attached Schedule A    See attached Schedule A   

B. Bylaws or Operating Agreement

   DLA    See attached Schedule A    See attached Schedule A   

C. Resolutions

   DLA    See attached Schedule A    See attached Schedule A   

D. Incumbency

   DLA    See attached Schedule A    See attached Schedule A   

E.  Good Standings  

   DLA    See attached Schedule A    See attached Schedule A

 

7



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

20.   

Agreement Date Officer’s Certificate from an Authorized Officer of Endologix,
Inc. certifying to each of the following:

 

a)  The conditions set forth in Section 2.2(a) have been satisfied and the terms
set forth in Section 2.2(a) have been completely complied with

 

b)  No Default or Event of Default shall have occurred or would result from the
Disbursement or the use of the proceeds therefrom

 

c)  All of the representations and warranties in the Loan Documents are true and
correct

 

d)  All conditions set forth in Section 4.1 of the Facility Agreement have been
satisfied

   DLA   

Term Borrower

Term Guarantors

   Executed 21.    Solvency Certificate    DLA   

Term Borrower

Term Guarantors

   Executed 22.    Legal Opinion of the Loan Parties    DLA    DLA    Executed
23.    Transfer Agent Letter as to shares outstanding        Loan Parties   
Transfer Agent    Executed

 

8



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

24.   

Landlord/Bailee Waivers

 

A. 2 Musick and 35 Hammond, Irvine, County of Orange, CA 92618 U.S.A.

 

B. 3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.

 

C. UPS Warehouse Lien Agreement

 

•  378 Commercial Street, Malden, MA 02148

 

•  165 Chubb Avenue, Lyndhurst, NJ 07071

 

•  1130 Commerce Blvd, Swedesboro, NJ 08085

 

•  2250 Outerloop Drive, Louisville, KY 40219

   Loan Parties/DLA   

Applicable Loan Parties

Applicable Landlord

Term Agent

ABL Agent

  

A. Executed

B. Executed

C. Katten comments 8/6 (to be finalized post-closing)

25.   

Account Control Agreements

 

A.Wells Fargo

 

B.Bank of America (with Activation)

 

C.Bank of America (without Activation)

 

D.Silicon Valley Bank (amendment)

   Loan Parties/DLA   

Applicable Loan Parties

Applicable Bank

Term Agent

ABL Agent

  

A. Executed

B. Executed

C. Executed

D. Executed

26.    Executed Insurance Endorsements of the Loan Parties and their
Subsidiaries evidencing liability and casualty insurance, naming Term Agent on
behalf of the Secured Parties as additional insured (liability insurance) or
lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
DLA    Insurance Carriers (for insurance endorsements)    To come post-closing,
adding Endologix Canada, LLC and removing ACF Finco

 

9



--------------------------------------------------------------------------------

ABL AGREEMENT DOCUMENTS AND DELIVERABLES

 

    

Document

  

Responsible

Party

  

Signatures

  

Status

A.    DEBT DOCUMENTS – AGREEMENTS 1.    Credit Agreement    Katten   

ABL Borrowers

ABL Agent

ABL Lender

   Executed    Schedules to Credit Agreement          Final    Schedule A-1 –
Agent’s Account    Credit Parties/DLA    N/A       Schedule A-2 – Authorized
Person    Credit Parties/DLA    N/A       Schedule C-1 – Commitments    Credit
Parties/DLA    N/A       Schedule D-1 – Designated Account    Credit Parties/DLA
   N/A       Schedule E-1 – Approved Account Debtor    Credit Parties/DLA    N/A
      Schedule P-1 – Existing Investments    Credit Parties/DLA    N/A      
Schedule 4.01(d) – Existing Liens    Credit Parties/DLA    N/A       Schedule
4.01(f) – Existing Indebtedness    Credit Parties/DLA    N/A       Schedule 4.03
– Litigation    Credit Parties/DLA    N/A       Schedule 4.06 – Real Estate   
Credit Parties/DLA    N/A       Schedule 4.07 – Intellectual Property    Credit
Parties/DLA    N/A       Schedule 4.15 – Borrower’s Subsidiaries    Credit
Parties/DLA    N/A       Schedule 4.17 – Borrower’s Outstanding Shares of Stock,
Options and Warrants    Credit Parties/DLA    N/A       Schedule 4.18 – Material
Contracts    Credit Parties/DLA    N/A       Schedule 4.20 – Environmental   
Credit Parties/DLA    N/A       Schedule 4.22 – Labor Relations    Credit
Parties/DLA    N/A       Schedule 4.23 – Jurisdiction of Organization, Legal
Name, Organizational Identification Number and Chief Executive Office    Credit
Parties/DLA    N/A       Schedule 4.33(a) – FDA/ Governmental Notices    Credit
Parties/DLA    N/A       Schedule 4.41 – Stock of the Subsidiaries of the Loan
Parties    Credit Parties/DLA    N/A   

 

10



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

   Schedule 4.45 – Inventory Location    Credit Parties/DLA    N/A      
Schedule 6.05 – Contingent Obligations    Credit Parties/DLA    N/A      
Schedule 6.07 – Transactions with Affiliates    Credit Parties/DLA    N/A      
Exhibits to Credit Agreement            

Exhibit A -1 — Form of Assignment and Acceptance

   Katten    N/A    Final   

Exhibit B-1 – Form of Borrowing Base Certificate (Agent)

   Katten    N/A    Final   

Exhibit B-2 – Form of Borrowing Base Certificate (Third Party Agent)

   Katten    N/A    Final   

Exhibit C-1 – Form of Compliance Certificate

   Katten    N/A    Final   

Exhibit P-1 – Form of Perfection Certificate

   Katten    N/A    Final 2.    Original Notes in favor of each ABL Lender   
Katten    ABL Borrower    Executed 3.    Guaranty and Security Agreement   
Katten   

ABL Borrowers

ABL Agent

   Executed    Schedules to Guaranty and Security Agreement    DLA         
Schedule 1 – Pledged Equity and Pledged Debt Instruments            

Schedule 1A – Pledged Investment Property

           

Schedule 2 – Filings and Perfection

           

Schedule 3 – Grantor Information

           

Schedule 4 – Places of Business / Location of Collateral

           

Schedule 5 – Commercial Tort Claims

           

Schedule 6—Accounts

           

Schedule 7 – Real Property

           

Schedule 8—Copyrights

        

 

11



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

  

Schedule 9 – Intellectual Property Licenses

           

Schedule 10—Patents

           

Schedule 11—Trademarks

            Annexes to Guaranty and Security Agreement            

Annex I – Form of Joinder and Security Agreement

         4.    Perfection Certificate    Katten (form)/Credit Parties/DLA
(substance)    See above    See above 5.    UCC-1 Financing Statements for each
Credit Party    Katten    N/A    Agreed 6.    Executed Insurance Certificates of
the Credit Parties and their Subsidiaries evidencing liability and casualty
insurance, naming the ABL Agent on behalf of the Secured Parties as additional
insured (liability insurance) or lender’s loss payee (casualty insurance) and
providing for 30 days’ prior written notice before any such policy may be
modified or cancelled (or 10 days’ prior written notice in the case of failure
to pay any premiums thereunder)    DLA    Insurance Broker    Final (revised
versions to come post-closing removing Trivascular Canada) 7.    Intercreditor
Agreement    Katten    See above    See above 8.    Intercompany Subordination
Agreement    DLA/Katten   

ABL Borrowers

ABL Agent

   Executed 9.    Patent Security Agreement(s)    Katten   

Applicable ABL Borrower(s)

ABL Agent

   Executed    Schedule to Patent Security Agreement(s)    DLA       Final 10.
   Trademark Security Agreement(s)    Katten   

Applicable ABL Borrower(s)

ABL Agent

   Executed    Schedule to Trademark Security Agreement(s)    DLA       Final B.
   CERTIFICATES AND MISCELLANEOUS 11.    Lien Searches and IP Searches for
Credit Parties    DLA    N/A    See above

 

12



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

12.    Secretary’s Certificate of each Credit Party, attaching Organization
Documents, resolutions, incumbency and good standings    DLA    ABL Borrowers   
  

A. Certificate of Incorporation or Formation

   DLA    See attached Schedule A    See attached Schedule A   

B. Bylaws or Operating Agreement

   DLA    See attached Schedule A    See attached Schedule A   

C. Resolutions

   DLA    See attached Schedule A    See attached Schedule A   

D. Incumbency

   DLA    See attached Schedule A    See attached Schedule A   

E.  Good Standings

   DLA    See attached Schedule A    See attached Schedule A 13.   

Agreement Date Officer’s Certificate from an Authorized Officer of Endologix,
Inc. certifying to each of the following:

 

a)  Since December 31, 2017, the absence of any MAE

 

b)  The representations and warranties of each Credit Party contained in the
Financing Documents are true, correct and complete on and as of the Closing
Date, except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty is true and correct
as of such earlier date

 

c)  All conditions set forth in Section 7.1 of the Facility Agreement have been
satisfied

 

d)  Immediately after such borrowing and after application of the proceeds
thereof or after

   DLA    ABL Borrowers    Executed

 

13



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

  

such issuance, the Revolving Loan Outstandings will not exceed the Revolving
Loan Limit

 

e)  Immediately before and after such advance or issuance, no Default or Event
of Default shall have occurred and be continuing

         14.    Solvency Certificate    DLA    ABL Borrower    Executed 15.   
Borrowing Base Certificate    DLA    ABL Borrower    Final 16.    Legal Opinion
of the Credit Parties    DLA    DLA    Executed 17.    Receipt by the ABL Agent
and the ABL Lender of any fees, costs and expenses required to be paid on or
before the Closing Date    Credit Parties    N/A    Final 18.    Receipt by ABL
Agent and ABL Lender at least 3 Business Days prior to the Agreement Date all
KYC and anti-money laundering rules and regulations    Credit Parties    Credit
Parties    Final 19.    Cortland Administrative Services Agreement    ABL Agent
  

Deerfield ELGX Revolver, LLC (Customer)

Cortland Capital Market Services LLC (Administrator)

   Executed 20.    Cortland Fee Proposal    ABL Agent       Agreed 21.   
Landlord/Bailee Waivers    Credit Parties/DLA    See above    See above 22.   
Account Control Agreements    Credit Parties/DLA    See above    See above

 

14



--------------------------------------------------------------------------------

    

Document

  

Responsible

Party

  

Signatures

  

Status

23.    Executed Insurance Endorsements of the Credit Parties and their
Subsidiaries evidencing liability and casualty insurance, naming the ABL Agent
on behalf of the Secured Parties as additional insured (liability insurance) or
lender’s loss payee (casualty insurance) and providing for 30 days’ prior
written notice before any such policy may be modified or cancelled (or 10 days’
prior written notice in the case of failure to pay any premiums thereunder)   
DLA    Insurance Carriers    To come post-closing, adding Endologix Canada, LLC
and removing ACF Finco

Schedule A

Secretary’s Certificates

 

Borrower/Guarantor

  

Loan Party/
Credit Party

  

Certificate of
Formation /
Articles of
Organization

  

Operating
Agreement /
Bylaws

  

Resolutions

  

Incumbency

  

Good
Standings

Facility Agreement

  

ABL
Agreement

Borrower    Borrower    Endologix, Inc., a Delaware corporation    Rec’d   
Rec’d    Executed    Executed    Rec’d CA, DE Guarantor    Borrower    CVD/RMS
Acquisition Corp., a Delaware corporation    Rec’d    Rec’d    Executed   
Executed    Rec’d DE Guarantor    Borrower    Nellix, Inc., a Delaware
corporation    Rec’d    Rec’d    Executed    Executed    Rec’d DE Guarantor   
Borrower    TriVascular Technologies, Inc., a Delaware corporation    Rec’d   
Rec’d    Executed    Executed    Rec’d CA, DE

 

15



--------------------------------------------------------------------------------

Guarantor    Borrower    TriVascular, Inc., a California corporation    Rec’d   
Rec’d    Executed    Executed    Rec’d CA Guarantor    Borrower    Endologix
Canada, LLC, a Delaware limited liability company (f/k/a Trivascular Canada,
LLC)    Rec’d    Rec’d    Executed    Executed    Rec’d CA, DE Guarantor   
Borrower    TriVascular Sales LLC, a Texas limited liability company    Rec’d   
Rec’d    Executed    Executed    Rec’d TX Guarantor    Borrower    RMS/Endologix
Sideways Merger Corp., a Delaware corporation    Rec’d    Rec’d    Executed   
Executed    Rec’d DE

 

16



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as
of August 9, 2018, by and among Endologix, Inc., a Delaware corporation (the
“Company”), and Deerfield Private Design Fund IV, L.P., Deerfield Partners, L.P.
and Deerfield Private Design Fund III, L.P. (each individually, a “Lender” and
together, the “Lenders”).

WHEREAS:

A. In connection with the Facility Agreement, dated as of April 3, 2017, by and
among the Company, the Lenders, Deerfield International Master Fund, L.P. (the
“Prior Lender”), the other Loan Parties (as defined therein) and Deerfield
Private Design Fund IV, L.P., as agent for itself and the other Lenders (as the
same has heretofore been amended, modified, restated or otherwise supplemented,
the “Existing Facility Agreement”), (i) the Company issued the Initial Warrants
(as defined in the Amended Facility Agreement (as defined below)) to the Lenders
in the amounts described in the Existing Facility Agreement, each of which
Initial Warrants is exercisable into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”); and

B. In connection with the Facility Agreement, the Company, the Lenders and the
Prior Lender executed and delivered that certain Registration Rights Agreement,
dated as of April 3, 2017 (the “Existing Registration Rights Agreement”).

C. Pursuant to the Existing Registration Rights Agreement, the Company filed
with the United States Securities and Exchange Commission (“SEC”) a Registration
Statement (File No. 333-217602) on Form S-3, which registered the resale of an
aggregate of 6,470,000 Common Shares issuable upon exercise of the Initial
Warrants and was declared effective by the SEC as of May 22, 2017 (the “Existing
Registration Statement”). On May 22, 2017, pursuant to Rule 424(b)(3) under the
Securities Act (as defined below), the Company filed a final prospectus as part
of the Existing Registration Statement (the “Initial Prospectus”). For the
avoidance of doubt, the Existing Registration Statements and the Initial
Prospectus constitute a Registration Statement and Prospectus (each as defined
in this Agreement), respectively, under this Agreement.

D. Effective as of January 1, 2018, the Prior Lender transferred and assigned
its Initial Warrants and its rights under the Existing Registration Rights
Agreement to Deerfield Partners, L.P. (the “Warrant Transfer”).

F. Contemporaneously with the execution of this Agreement, the Company, the
Lenders, the other Loan Parties (as defined therein) and Deerfield Private
Design Fund IV, L.P., as agent for itself and the other Lenders, are entering
into an Amended and Restated Facility Agreement, dated as of the date hereof (as
the same may hereafter be amended, modified, restated or otherwise supplemented
from time to time, the “Amended Facility Agreement”), which amends and restates
the Existing Facility Agreement in its entirety. All capitalized terms used and
not otherwise defined herein shall have the respective meanings set forth in the
Amended Facility Agreement.

G. The Amended Facility Agreement, among other things, provides for the issuance
of the Additional Warrants (as defined in the Amended Facility Agreement).

H. The parties hereto desire to amend and restate the Existing Registration
Rights Agreement to provide for

 

17



--------------------------------------------------------------------------------

certain changes relating to the issuance of the Additional Warrants.

I. To induce the Lenders to execute and deliver the Amended Facility Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Lenders hereby agree as follows:

1. DEFINITIONS.

a. As used in this Agreement, the following terms shall have the following
meanings:

(i) “Additional Filing Deadline” means, with respect to any Registration
Statements that may be required pursuant to Section 2(a)(ii), (A) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (B) if
such additional Registration Statement is required for a reason other than as
described in (A) above, the twentieth (20th) day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required.

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) required pursuant to Section 2(a)(ii), the thirtieth
(30th) day following (A) the first date or time that such Registrable Securities
may then be included in a Registration Statement if such Registration Statement
is required because the SEC shall have notified the Company in writing that
certain Registrable Securities were not eligible for inclusion on a previously
filed Registration Statement, or (B) if such additional Registration Statement
is required for a reason other than as described in (A) above, the fortieth
(40th) day following the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.

(iii) “Investor” means any Lender and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, and any
successor statute.

(v) “FINRA” means the Financial Industry Regulatory Authority (or successor
thereto).

(vi) “Filing Deadline,” for the Registration Statement required pursuant to
Section 2(a)(i), shall mean September 6, 2018, and for each Registration
Statement required pursuant to Section 2(a)(ii) shall mean the Additional Filing
Deadline.

(vii) “Person” means and includes any natural person, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

(viii) “Prospectus” means (i) any prospectus (preliminary or final) included in
any Registration Statement (including the Initial Prospectus), as may be amended
or supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration

 

18



--------------------------------------------------------------------------------

Statement and by all other amendments and supplements to such prospectus,
including post-effective amendments, and all material incorporated by reference
in such prospectus, and (ii) any “free writing prospectus” as defined in Rule
405 under the Securities Act relating to any offering of Registrable Securities
pursuant to a Registration Statement.

(ix) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement by the United States
Securities and Exchange Commission (the “SEC”).

(x) “Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of, or
otherwise pursuant to, the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of capital stock issued or
issuable as a dividend on or in exchange for or otherwise with respect to any of
the foregoing, (c) any additional shares of Common Stock issuable in connection
with any anti-dilution provisions in the Warrants, (d) any other shares of
Common Stock issuable pursuant to the terms of the Warrants or this Agreement,
and (e) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to any of the
foregoing.

(xi) “Registration Deadline” shall mean, for purposes of the Registration
Statement required pursuant to Section 2(a)(i), the earlier of (i) the date that
is seventy-five (75) days after the date that the applicable Registration
Statement is actually filed or (ii) the date that is seventy-five (75) days
after the applicable Filing Deadline and, with respect to any Registration
Statement required pursuant to Section 2(a)(ii), the Additional Registration
Deadline.

(xii) “Registration Statement(s)” means any registration statement(s) of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
the Existing Registration Statement), all amendments and supplements to such
Registration Statement, including post-effective amendments, and all exhibits
to, and all material incorporated by reference in, such Registration Statement.

(xiii) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis

(xiv) “Warrants” means the Warrants (including, for the avoidance of doubt, both
the Initial Warrants and the Additional Warrants) issued by the Company pursuant
to the Existing Facility Agreement and the Amended Facility Agreement.

2. REGISTRATION.

a. MANDATORY REGISTRATION. (i) Following the Agreement Date, the Company shall
prepare, and, on or prior to the applicable Filing Deadline, file with the SEC a
Registration Statement (the “Mandatory Registration Statement”) on Form S-3 (or,
if Form S-3 is not then available, on such form of Registration Statement as is
then available to effect a registration of the Registrable Securities, subject
to the consent of the Investors, which consent shall not be unreasonably
withheld), covering the resale of all of the Registrable Securities that are not
at that time covered by the Existing Registration Statement (as then in effect
and available for resale of the Registrable Securities covered thereby), which
Registration Statement, to the extent allowable under the Securities Act and the
rules and regulations promulgated thereunder (including Rule 416), shall state
that such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon exercise of or
otherwise pursuant to the Warrants or the Warrant Shares to prevent dilution
resulting from stock splits, stock dividends, stock

 

19



--------------------------------------------------------------------------------

issuances or similar transactions. The number of shares of Common Stock
initially included in such Registration Statement shall be no less than the
aggregate number of Warrant Shares that are then issuable upon exercise of or
otherwise pursuant to the Warrants, without regard to any limitations on the
Investors’ ability to exercise the Warrants. Each Registration Statement (and
each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and shall be subject to the
approval, which shall not be unreasonably withheld or delayed, of) the Investors
and their counsel prior to its filing or other submission.

(ii) If for any reason, despite the Company’s use of its best efforts to include
all of the Registrable Securities in the Registration Statement filed pursuant
to Section 2 (a)(i) above (and subject to Section 3(q) below), the SEC does not
permit all such Registrable Securities to be included in such Registration
Statement, or for any other reason any Registrable Securities are not then
included in a Registration Statement (including the Existing Registration
Statement), then the Company shall prepare, and, as soon as practicable but in
no event later than the Additional Filing Deadline, file with the SEC an
additional Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.

(iii) Unless the SEC does not so permit or otherwise directed by the Buyers,
each Registration Statement filed pursuant to this Section 2(a) or Section 3(b)
shall include a combined prospectus for the resale of the Registrable Securities
registered by such Registration Statement, the Existing Registration Statement
and any other Registration Statement previously filed hereunder, and shall be
deemed a post-effective amendment to the Existing Registration Statement or,
other previously filed Registration Statement in accordance with Rule 429 under
the Securities Act.

b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine (i) to
file with the SEC a registration statement under the Securities Act relating to
an offering for its own account or for the account of any other holder of its
equity securities (other than securities being registered on Form S-4 or Form
S-8 or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans), and/or (ii) otherwise to effect an underwritten offering of any
securities of the Company of a type included in a then effective Registration
Statement, the Company shall send to each Investor written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Investor shall so request in writing, the Company shall include in
such Registration Statement and/or include in such underwritten offering, as
applicable, all or any part of such Investor’s Registrable Securities that the
Investor requests to be registered and/or included in the underwritten offering,
as applicable, except that if, in connection with any underwritten offering for
the account of the Company, the managing underwriter(s) thereof shall impose a
limitation on the number of Registrable Securities which may be included in such
offering because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such underwritten offering only such
limited portion of the Registrable Securities with respect to which the Investor
has requested inclusion hereunder as the underwriter(s) shall permit;

provided, however, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities to be sold for
the accounts of any holders of the Company’s equity securities which are not
entitled by contract to inclusion of such securities in an underwritten offering
or are not entitled to pro rata inclusion with the Registrable Securities; and

provided, further, however, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in such underwritten offering other than holders of securities
entitled to inclusion of

 

20



--------------------------------------------------------------------------------

their securities in such underwritten offering by reason of demand registration
rights. No right to registration of Registrable Securities under this
Section 2(b) shall be construed to limit any registration required under
Section 2(a) hereof. If an Investor’s Registrable Securities are included in an
underwritten offering pursuant to this Section 2(b), then such Investor shall,
unless otherwise agreed by the Company, offer and sell such Registrable
Securities in such underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering. Notwithstanding anything to the contrary set forth herein, the rights
of the Investors pursuant to this Section 2(b) shall only be available in the
case of an underwritten offering or in the event the Company fails to timely
file, obtain effectiveness or maintain effectiveness of any Registration
Statement to be filed pursuant to Section 2(a) or Section 3(b) in accordance
with the terms of this Agreement.

3. OBLIGATIONS OF THE COMPANY. In connection with any registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after such registration obligation arises hereunder (but in no event
later than the applicable Filing Deadline), a Registration Statement with
respect to the Registrable Securities as provided in Section 2(a), and
thereafter use its reasonable best efforts to cause each such Registration
Statement relating to Registrable Securities to become effective as soon as
possible after such filing, but in any event shall use its reasonable best
efforts to cause each such Registration Statement relating to Registrable
Securities to become effective no later than the Registration Deadline, and
shall use its reasonable best efforts to keep each of such Registration
Statement and the Existing Registration Statement current and effective pursuant
to Rule 415 at all times after its effective date until such date as is the
earlier of (i) the date on which all of the Registrable Securities included in
such Registration Statement have been sold and (ii) assuming all of the Warrants
will be exercised pursuant to Cash Exercises (as defined in the Warrants), the
date on which all of the Registrable Securities included in such Registration
Statement (in the opinion of counsel to the Investors) may be immediately sold
to the public without registration or restriction (including without limitation
as to volume by each holder thereof), and without compliance with any “current
public information” requirement, pursuant to Rule 144 under the Securities Act
(the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein), except
for information provided in writing by an Investor pursuant to Section 4(a),
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading. In the event that Form S-3 is not available for the
registration of the resale of any Registrable Securities hereunder (but, for the
avoidance of doubt, without in any way affecting the Company’s obligation to
register the resale of the Registrable Securities on such other form as is
available, as provided in Section 2(a)), (i) the Company shall undertake to
file, within twenty (20) days of such time as such form is available for such
registration, a post-effective amendment to the Registration Statement then in
effect, or otherwise file a Registration Statement on Form S-3, registering such
Registrable Securities on Form S-3; provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement (or post-effective amendment) on Form S-3 covering such
Registrable Securities has been declared effective by the SEC, and (ii) the
Company shall provide that any Registration Statement on Form S-1 filed
hereunder shall incorporate documents by reference (including by way of forward
incorporation by reference) to the maximum extent possible.

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during the Registration Period, shall
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company

 

21



--------------------------------------------------------------------------------

covered by each Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the foregoing, no later than August 17,
2018, the Company shall file with the SEC a prospectus supplement that
supplements the Initial Prospectus with such information as shall be necessary
to reflect the Warrant Transfer (including to provide that Deerfield Partners,
L.P. may resell the Registrable Securities underlying the Initial Warrants
pursuant to the Existing Registration Statement and the Initial Prospectus) and
the transactions contemplated by the Amended Facility Agreement, to include
updated information with respect to the Lenders to the extent provided by the
Lenders in accordance with this Agreement and to include such other information
as may be necessary to enable the Existing Registration Statement to be used for
resales of all of the Registrable Securities covered thereby. In the event that
on any Trading Day (as defined below) (the “Registration Trigger Date”) the
number of shares available under the Registration Statements filed pursuant to
this Agreement is insufficient to cover all of the Registrable Securities issued
or issuable upon exercise of or otherwise pursuant to the Warrants, including
any additional shares of Common Stock issued in connection with any
anti-dilution provisions contained in the Warrants, without giving effect to any
limitations on the Investors’ ability to exercise the Warrants, the Company
shall amend the Registration Statements, or file a new Registration Statement
(on the short form available therefor, if applicable), or both, so as to cover
the total number of Registrable Securities so issued or issuable (without giving
effect to any limitations on exercise contained in the Warrants) as of the
Registration Trigger Date as soon as practicable, but in any event within twenty
(20) days after the Registration Trigger Date. The Company shall use its best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date or as
promptly as practicable in the event the Company is required to increase its
authorized shares. “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the NASDAQ Global Select Market (the “NasdaqGS”), or if
not the NasdaqGS, the principal securities exchange or other securities market
on which the Common Stock is then being traded.

c. The Company shall furnish to each Investor and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, each letter written by or on behalf of the Company
to the SEC or the staff of the SEC, and each item of correspondence from the SEC
or the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought or intends to seek confidential treatment, which contains or
reflects any material non-public information with respect to the Company or its
securities or which relates to Company matters that are in the reasonable
judgment of the Company not relevant to the Investor’s interests with respect to
the Registrable Securities), and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as an Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor;
provided that the Company may determine in its reasonable judgment to provide
any such copies in electronic form only. The Company will promptly notify each
of the Investors by electronic mail of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will promptly respond to
any and all comments received from the SEC, with a view towards causing each
Registration Statement or any amendment thereto (including any post-effective
amendment to the Existing Registration Statement) to be declared effective by
the SEC as soon as practicable and, as soon as practicable, but in no event
later than three (3) business days, following the resolution or clearance of all
SEC comments or, if applicable, following notification by the SEC that any such
Registration Statement or any amendment thereto will not be subject to review,
shall file a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than two (2) business days after the
submission of such request. No later than the first business day after such
Registration Statement becomes effective, the

 

22



--------------------------------------------------------------------------------

Company will file with the SEC the final prospectus included therein pursuant to
Rule 424 (or successor thereto) under the Securities Act.

d. The Company shall use its reasonable best efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Investors shall reasonably request, (ii) prepare and file
in those jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d),
(y) subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.

e. As promptly as practicable after becoming aware of such event, the Company
shall notify each Investor that holds Registrable Securities of the happening of
any event, of which the Company has knowledge, as a result of which the
prospectus included in any Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and promptly prepare a supplement or amendment to any Registration
Statement to correct such untrue statement or omission, and deliver such number
of copies of such supplement or amendment to each Investor as such Investor may
reasonably request.

f. The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest possible moment and to notify each Investor that holds
Registrable Securities (and, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.

g. The Company shall permit a single firm of counsel designated by the Investors
(“Legal Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), a reasonable period of time prior to their filing with the SEC (not
less than five (5) business days but not more than eight (8) business days) and
not file any documents in a form to which Legal Counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to Legal Counsel.

h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning any Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Investor prior to making such disclosure, and
allow such Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

i. The Company shall use its reasonable best efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or

 

23



--------------------------------------------------------------------------------

series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, and,
to arrange for at least two market makers to register with the Financial
Industry Regulatory Authority, Inc. (“FINRA”) as such with respect to such
Registrable Securities.

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

k. The Company shall cooperate with each Investor that holds Registrable
Securities being offered and the managing underwriter or underwriters with
respect to an applicable Registration Statement, if any, to facilitate the
timely (i) preparation and delivery of certificates (not bearing any restrictive
legends) representing Registrable Securities to be offered pursuant to such
Registration Statement, and enable such certificates to be registered in such
names and in such denominations or amounts, as the case may be, or
(ii) crediting of the Registrable Securities to be offered pursuant to a
Registration Statement to the applicable account (or accounts) with The
Depository Trust Company through its Deposit/Withdrawal At Custodian (DWAC)
system, in any such case as such Investor or the managing underwriter or
underwriters, if any, may reasonably request. Within three (3) business days
after a Registration Statement which includes Registrable Securities becomes
effective, the Company shall deliver, and shall cause legal counsel selected by
the Company to deliver, to the transfer agent for the Registrable Securities
(with copies to each Investor) an appropriate instruction and an opinion of such
counsel in the form required by the transfer agent in order to issue the
Registrable Securities free of restrictive legends.

l. At the reasonable request of an Investor, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the plan
of distribution set forth in such Registration Statement.

m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities (other than
Registrable Securities) in any Registration Statement filed pursuant to
Section 2(a) or Section 3(b) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities. In
addition, the Company shall not include any securities for its own account or
the account of others in any Registration Statement filed pursuant to
Section 2(a) or Section 3(b) hereof or any amendment or supplement thereto filed
pursuant to Section 3(b) hereof without the consent of Investors holding a
majority-in-interest of the then outstanding Registrable Securities.

n. Reserved.

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

p. If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use its reasonable
best efforts to pursue the Issuer Filing until FINRA issues a letter confirming
that it does not object to the terms of the offering contemplated by the
Registration Statement.

q. If at any time the SEC advises the Company in writing that the offering of
some or all of the Registrable

 

24



--------------------------------------------------------------------------------

Securities in a Registration Statement is not eligible to be made on a delayed
or continuous basis under the provisions of Rule 415 under the Securities Act,
the Company shall use its reasonable best efforts to persuade the SEC that the
offering contemplated by a Registration Statement is a bona fide secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that none of the Investors is an “underwriter.” The Investors shall have
the right to participate or have their respective counsel participate in any
meetings or discussions with the SEC regarding the SEC’s position and to comment
or have their respective counsel comment on any written submission made to the
SEC with respect thereto. No such written submission shall be made to the SEC to
which any Investor’s counsel reasonably objects. In the event that, despite the
Company’s reasonable best efforts and compliance with the terms of this
Section 3(q), the SEC refuses to alter its position, the Company shall remove
from the Registration Statement such portion of the Registrable Securities as
the SEC requires in writing be removed therefrom. Any such cut-back imposed by
the SEC as contemplated by this Section 3(q) shall be imposed on a pro rata
basis (based upon the Registrable Securities held by each of the Investors).

r. Notwithstanding anything to the contrary in Section 3(e), at any time after
the effective date of the applicable Registration Statement, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best interest of the
Company and not, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall (i) promptly notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that in each notice the Company shall not
disclose the content of such material non-public information to any Investor
unless otherwise requested in writing by such Investor) and the date on which
the Grace Period will begin, and (ii) as soon as such date may be determined,
promptly notify the Investors in writing of the date on which the Grace Period
ends; and, provided, further, that (A) no Grace Period shall exceed forty-five
(45) consecutive days, (B) during any three hundred sixty five (365) day period,
such Grace Periods shall not exceed an aggregate of seventy-five (75) days, and
(C) the first day of any Grace Period must be at least ten (10) business days
after the last day of any prior Grace Period (each Grace Period that satisfies
all of the requirements of this Section 3(r) being referred to as an “Allowable
Grace Period”). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(e) hereof shall not be
applicable during the period of any Allowable Grace Period, Failure Payments (as
defined in the Warrants) shall not accrue on any day during an Allowable Grace
Period, and the unavailability of a Registration Statement for resales of the
Registrable Securities on any day during an Allowable Grace Period shall not
constitute a “Registration Failure” (as defined in the Warrants). Upon
expiration of the Grace Period, the Company shall again be bound by the first
sentence of Section 3(e) with respect to the information giving rise thereto
unless such material non-public information is no longer applicable.

4. OBLIGATIONS OF THE INVESTOR. In connection with the registration of the
Registrable Securities, each Investor shall have the following obligations:

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) business days prior to
the first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such Investor.
Any such information shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make

 

25



--------------------------------------------------------------------------------

the statements therein not misleading. An Investor must provide such information
to the Company at least two (2) business days prior to the first anticipated
filing date of such Registration Statement if such Investor elects to have any
Registrable Securities included in the Registration Statement.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities of any Investor are to be included, such Investor
agrees to enter into and perform the Investor’s obligations under an
underwriting agreement, in usual and customary form, including customary
indemnification and contribution obligations (as applicable to selling security
holders generally), with the managing underwriter of such offering and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Investor Registrable Securities.

d. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f).

e. Each Investor agrees that it will promptly notify the Company of any material
changes in the information set forth in a Registration Statement furnished by or
regarding such Investor, other than changes in the number of shares beneficially
owned.

5. REGISTRATION FAILURE. In the event of a Registration Failure (as defined in
the Warrants), the Investors shall be entitled to Failure Payments (as defined
in the Warrants) and such other rights as set forth in the Warrants.

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company.    The Company shall also reimburse the Investors for the reasonable
fees and disbursements of Legal Counsel in the aggregate amount up to $25,000
per registration in connection with registrations pursuant to Section 2 or 3 of
this Agreement.

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

a. The Company will indemnify, hold harmless and defend (i) each Investor,
(ii) the directors, officers, partners, managers, members, employees and agents
of each Investor, and each Person who controls any Investor within the meaning
of the Securities Act or the Exchange Act, if any, (iii) any underwriter (as
defined in the Securities Act) for each Investor in connection with an
underwritten offering pursuant to Section 2(b) hereof, and (iv) the directors,
officers, partners and employees of, and each Person who controls, any such
underwriter within the meaning of the Securities Act or the Exchange Act, if any
(each, an “Indemnified Person”), against any joint or several losses, claims,
damages, liabilities or expenses (collectively, together with actions,
proceedings or inquiries by any regulatory or self-regulatory organization,
whether commenced or threatened, in respect thereof, “Claims”) to which any of
them may become subject insofar as such Claims arise out of or are based upon:
(i) any untrue statement or alleged

 

26



--------------------------------------------------------------------------------

untrue statement of a material fact in any Registration Statement, or any
amendment as supplement thereto, or any filing made under state securities laws
as required hereby, or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, or any amendment or supplement
thereto, or the omission or alleged omission to state therein any material fact
necessary to make the statements made therein, in the light of the circumstances
under which the statements therein were made, not misleading; or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees and other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Indemnified Person expressly for use in connection with the
preparation of such Registration Statement or any such amendment thereof or
supplement thereto, or (B) to any amounts paid in settlement of any Claim
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the transfer of the Registrable Securities
by any of the Investors pursuant to Section 10.

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be;

provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for such Indemnified Person, the
representation by such counsel of the Indemnified Person and the Company would
be inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Company shall pay for only one separate legal counsel for the
Indemnified Persons, and such legal counsel shall be selected by the Investors.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Indemnified Person under this Section 7, except to the extent
that the Company is actually prejudiced in its ability to defend such action,
and shall not relieve the Company of any liability to the Indemnified Person
otherwise than pursuant to this Section 7. The Company shall not, without the
prior written consent of the Indemnified Persons, consent to entry of any
judgment or enter into any settlement or other compromise with respect to any
Claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not any such Indemnified Party is an actual or
potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Persons of a full release from all liability with respect to such
Claim or which includes any admission as to fault or culpability on the part of
any Indemnified Person. The indemnification required by this Section 7 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as any expense, loss, damage or liability is incurred.

c. Each Investor will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees or agents
of the Company, if any (each, a “Company Indemnified

 

27



--------------------------------------------------------------------------------

Person”), against any Claims to which any of them may become subject insofar as
such Claims arise out of or are based upon any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities, which occurs due to the inclusion
by the Company in a Registration Statement of false or misleading information
about an Investor, where such information was furnished in writing to the
Company by or on behalf of such Investor expressly for the purpose of inclusion
in such Registration Statement. Notwithstanding anything herein to the contrary,
the indemnity agreement contained in this Section 7(c) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investors, which consent shall not be
unreasonably withheld or delayed; and provided, further, however, that an
Investor shall be liable under this Section 7(c) for only that amount of a Claim
as does not exceed the net amount of proceeds received by such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.

d. Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Investor under this Section 7, deliver to such Investor a
written notice of the commencement thereof, and such Investor shall have the
right to participate in, and, to the extent such Investor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to such
Investor and such Company Indemnified Person.

8. CONTRIBUTION. If for any reason the indemnification provided for in
Section 7(a) or 7(c) (as applicable) is unavailable to an Indemnified Person or
Company Indemnified Person (as applicable) or insufficient to hold it harmless,
other than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of an Investor
be greater in amount than the net amount of proceeds received by such Investor
as a result of the sale of Registrable Securities giving rise to such
contribution obligation pursuant to the applicable Registration Statement (net
of the aggregate amount of any damages or other amounts such Investor has
otherwise been required to pay (pursuant to Section 7(c) or otherwise) by reason
of such Investor’s untrue or alleged untrue statement or omission or alleged
omission).

9. REPORTS UNDER THE 1934 ACT. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration, the
Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the Exchange Act so long as the Company remains subject to
such requirements and the filing of such reports and other documents is required
for the applicable provisions of Rule 144; and

c. so long as any of the Investors owns Registrable Securities, promptly upon
request, furnish to such Investor (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or

 

28



--------------------------------------------------------------------------------

quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Investor to sell such Registrable Securities pursuant to Rule 144
without registration.

10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Registrable Securities if: (i) such Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, and (iii) at or before
the time the Company receives the written notice contemplated in clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein as applicable to the
Investors. In the event that the Company receives written notice from an
Investor that it has transferred all or any portion of its Registrable
Securities pursuant to this Section, the Company shall have up to ten (10) days
to file any amendments or supplements necessary to keep a Registration Statement
current and effective pursuant to Rule 415, and the commencement date of any
Event of Failure (as defined in the Warrants) or Event of Default (as defined in
the Warrants) under the Warrants caused thereby will be extended by ten
(10) days. Each Investor shall at all times comply with the restrictions on
transfer set forth in Section 8 of the Warrant (to the extent applicable to such
Investor), which provisions are hereby incorporated by reference and made a part
hereof.

11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Investors and
the Company.

12. MISCELLANEOUS.

a. A Person is deemed to hold, and be a holder of, shares of Common Stock or
other Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities (or the Warrants or other securities upon exercise, conversion or
exchange of which such Registrable Securities are directly or indirectly
issuable, without giving effect to any limitations on exercise, conversion or
exchange of the Warrants or other securities), and solely for purposes hereof,
Registrable Securities shall be deemed outstanding to the extent they are
directly or indirectly issuable upon exercise, conversion or exchange of the
Warrants or other outstanding securities, Registrable Securities, without giving
effect to any limits on exercise, conversion or exchange of the Warrants or
other securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities (or
the Warrants or other securities upon exercise, conversion or exchange of which
such Registrable Securities are directly or indirectly issuable).

b. Any notices required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail and shall be effective five days after being placed in the
mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail, in each case addressed to a party. The addresses for such
communications shall be:

 

29



--------------------------------------------------------------------------------

If to the Company:

Endologix, Inc.

2 Musick

Irvine, CA 92618

E-mail: jtejedor@endologix.com

Attn: Vaseem Mahboob, CFO

Attn: James Tejedor, Treasury Manager

With copy to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92101

E-mail: michael.kagnoff@dlapiper.com

Attn: Michael Kagnoff

If to an Investor:

c/o Deerfield Mgmt, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-1248

Email:

Attn: David J. Clark, Esq.

With a copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, NY 10022

Fax: (212) 940-8776

Email: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Mark I. Fisher, Esq.

         Mark D. Wood, Esq.

Each party shall provide notice to the other party of any change in address.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, borough of Manhattan. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or

 

30



--------------------------------------------------------------------------------

proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provision of this Agreement, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

e. This Agreement and the Warrants constitute the entire agreement among the
parties hereto with respect to the subject matter hereof. This Agreement and the
Warrants (including all schedules and exhibits thereto) supersede all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.

f. Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto, and the provisions of Sections 7 and 8 hereof shall inure to the
benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Investors by vitiating the intent and purpose
of the transactions contemplated hereby. Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Investors shall be
entitled, in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

l. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may

 

31



--------------------------------------------------------------------------------

prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other provision hereof.

m. In the event an Investor shall sell or otherwise transfer any of such
holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the number of Registrable Securities included in a Registration
Statement for such transferor.

n. There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

o. The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company other than
registration rights that will not adversely affect the rights of the Investors
hereunder (including by limiting in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415) and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

p. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

q. Unless the context otherwise requires, (i) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (ii) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter, and (ii) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

[Remainder of page left intentionally blank]

[Signature page follows]

 

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Amended and Restated Registration Rights Agreement to be duly executed as of the
date first written above.

 

COMPANY:

 

ENDOLOGIX, INC., a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Amended and Restated Registration Rights Agreement to be duly executed as of the
date first written above.

 

INVESTORS: DEERFIELD PRIVATE DESIGN FUND IV, L.P. By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

 

Name:   James E. Flynn Title:   President DEERFIELD PRIVATE DESIGN FUND III,
L.P. By: Deerfield Mgmt III, L.P., General Partner By: J.E. Flynn Capital III,
LLC, General Partner By:  

 

Name:   James E. Flynn Title:   President DEERFIELD PARTNERS, L.P. By: Deerfield
Mgmt, L.P., General Partner By: J.E. Flynn Capital, LLC, General Partner By:  

 

Name:   James E. Flynn Title:   President



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

                    , 20        

Deerfield Private Design Fund IV, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Ladies and Gentlemen:

The undersigned, ENDOLOGIX, INC., a Delaware corporation (“Borrower”) pursuant
to Section 5.1(h) [and Section 5.1(aa)]11 of the Amended and Restated Facility
Agreement dated as of [        ], 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”) between
Borrower, the other Loan Parties, Deerfield Private Design Fund IV, L.P. (in its
capacity as agent for the Secured Parties, the “Agent”) and the “Lenders” from
time to time party thereto, hereby delivers this Compliance Certificate (this
“Compliance Certificate”). Capitalized terms used but not otherwise defined
herein are used herein as defined in the Facility Agreement.

[Borrower hereby certifies and warrants to Agent and the Lenders that attached
hereto as Annex I is a true, correct and complete copy of its [10-Q][10-K]
filing (the “Report”) made with the United States Securities and Exchange
Commission (the “SEC”). The Report complies in all material respects with the
applicable requirements of the Exchange Act and does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
consolidated financial statements included in the Report comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, were prepared in
accordance with GAAP, consistently applied [(subject, in the case of unaudited
quarterly financial statements, to normal year-end adjustments and lack of
footnote disclosures)]12, and fairly present in all material respects the
consolidated financial position of Borrower and its Subsidiaries as of the dates
hereof and the consolidated results of their operations, cash flows and changes
in stockholders equity for the periods presented [(subject, in the case of
unaudited quarterly financial statements, to normal year-end audit adjustments
and lack of footnote disclosures)]13.]14 [Borrower hereby certifies and warrants
to Agent and the Lenders that attached hereto as Annex I is a true, correct and
complete copy of the financial statements and any other materials required under
Section 5.1(aa) of the Facility Agreement (the “Statements”). The Statements
fairly present in all material respects the financial position and condition and
results of operations, cash flows and changes in stockholders equity of Borrower
and its Subsidiaries as of the dates and for the periods and have been prepared
in conformity with GAAP applied on a basis consistent with prior periods.]15

 

11 

The bracketed portion shall only be included during such periods in which the
Borrower is not required to file reports pursuant Section 13 or 15(d) of the
Exchange Act.

12 

The bracketed information shall only be included with a 10-Q filing, but not
with a 10-K filing.

13 

The bracketed information shall only be included with a 10-Q filing, but not
with a 10-K filing.

14 

The bracketed portion shall only be included during such periods in which the
Borrower is required to file reports pursuant Section 13 or 15(d) of the
Exchange Act.

15 

The bracketed portion shall only be included during such periods in which the
Borrower is not required to file reports pursuant Section 13 or 15(d) of the
Exchange Act.



--------------------------------------------------------------------------------

Borrower further certifies to Agent and the Lenders that as of the date hereof
(a) no Default or Event of Default or (b) event of default under the ABL Debt
Documents or the Convertible Note Documents, in each case, has occurred and is
continuing or, if such a Default, Event of Default or event of default has
occurred and is continuing, set forth below is a description of the nature and
period of existence of such Default, Event of Default or event of default and
what action Borrower has taken, is undertaking and proposes to take with respect
thereto.

As of (a) the last Business Day of each calendar month in the period covered by
the [Report][Statements] and (b) each date that a Borrowing Base Certificate (as
defined in the ABL Credit Facility) is required to be delivered under the ABL
Credit Facility or any other ABL Debt Document, Global Excess Liquidity is [not]
less than $22,500,000 in compliance with the provisions and terms of
Section 5.2(xxiv) of the Facility Agreement.

The consolidated Net Revenue of the Loan Parties for the Measurement Period
covered by the [Report][Statements], tested quarterly, is [not] less than
$[155,000,000]16 [145,000,000]17 [130,000,000]18 [140,000,000]19 in compliance
with the provisions and terms of Section 5.2(xxv) of the Facility Agreement.

[The consolidated Net Revenue of the Loan Parties for the last fiscal quarter
covered in the [Report][Statements] is not less than 30,000,000.]20

The aggregate amount of Operating Expenditures made by the Loan Parties and
their Subsidiaries for the Measurement Period covered by the
[Reports][Statements] is [not] more than $[160,000,000]21 [140,000,000]22.

[The “Fixed Charge Coverage Ratio” (such term, and all components and
subcomponents thereof, as defined in the ABL Credit Agreement as of the
Agreement Date) for the Measurement Period covered by the [Reports][Statements]
is [not] less than 1.00:1.00.]23

The aggregate amount of consolidated Capital Expenditures made by the Loan
Parties and their Subsidiaries does not exceed $[2,500,000]24 [3,000,000]25
[5,000,000]26 [2,000,000]27.

 

16 

Include for Measurement Period ending September 30, 2018.

17 

Include for Measurement Period ending December 31, 2018.

18 

Include for Measurement Period ending March 31, 2019 and the last day of each
fiscal quarter ending thereafter through (and including) December 31, 2019.

19 

Include for Measurement Periods ending March 31, 2020 and the last day of each
fiscal quarter ending thereafter.

20 

Include for Measurement Periods beginning with the fiscal quarter ending
March 31, 2019 and on the last day of each fiscal quarter ending thereafter.

21 

Include for Measurement Period ending December 31, 2018.

22 

Include for Measurement Period ending December 31, 2019.

23 

Include following the “Trigger Date” (as defined in the ABL Credit Agreement as
of the Agreement Date).

24 

Include for Fiscal Year ending 2018.

25 

Include for Fiscal Year ending 2019.

26 

Include for Fiscal Year ending 2020.

27 

Include for Fiscal Year ending 2021.



--------------------------------------------------------------------------------

As of the most recent testing date of the financial covenants in the ABL Debt
Documents (including the financial covenants set forth in Article VII of the ABL
Credit Facility), Borrower and its Subsidiaries were [not] in compliance with
all such financial covenants.

Detailed calculations of all of the aforementioned financial covenants in the
Facility Agreement and the ABL Debt Documents are set forth on Annex II hereto.
All such calculations are true, correct and complete.

[If Borrower and its Subsidiaries were not in compliance with any of the
aforementioned financial covenants in the Facility Agreement or the ABL Debt
Documents, set forth below is a detailed description and calculation of such
noncompliance and what action Borrower has taken, is undertaking and proposes to
take with respect thereto and whether Borrower reasonably and in good faith
believes that Borrower and its Subsidiaries will be in compliance in all future
periods and testing dates with such financial covenants (and, if not, a detailed
description and calculation of any expected or believed noncompliance in such
future periods and for such testing dates): [                    ].]

Notwithstanding anything to the contrary herein or in any other Loan Document,
the provisions of (and the information including in) this Compliance Certificate
(and any Annex hereto) are subject to Section 5.1(q) of the Facility Agreement.

[Signature follows on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Compliance Certificate to be
executed and delivered by its Responsible Officer on the date first set forth
above.

 

ENDOLOGIX, INC., a Delaware corporation

 

By:                                     
                                                            
Name:                                     
                                                     
Title:                                     
                                                        



--------------------------------------------------------------------------------

ANNEX I

TO

COMPLIANCE CERTIFICATE

ANNEX II

TO

COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

Schedule P-1

Existing Investments

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.

   8,677 Shares of Series A Preferred Stock    Endologix, Inc.



--------------------------------------------------------------------------------

Schedule 2.4

List of Agreement Date Lenders and Such Lenders’ Wire Instructions and
Information for Notices

 

Name of Lender

  

Wire Instructions/ Address for Payments to
Lender

  

Information for Notices

Deerfield Partners, L.P.   

Citibank, N.A. New York

ABA # 021-000-089

A/C Morgan Stanley & Co. NY

A/C # 38890774

Sub A/C Deerfield Partners, L.P.

Sub A/C # 038-036208

  

Deerfield Partners, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

With a copy to (which shall not be deemed to constitute notice):

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York NY 10022-2585

Facsimile: (212) 894-5877

E-mail: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Mark I. Fisher, Esq.

Attn: Mark D. Wood, Esq.



--------------------------------------------------------------------------------

Name of Lender

  

Wire Instructions/ Address for Payments to
Lender

  

Information for Notices

Deerfield Private Design Fund III, L.P.   

Citibank, N.A. New York

ABA # 021-000-089

A/C Morgan Stanley & Co. NY

A/C # 38890774

Sub A/C Deerfield Private Design Fund III, L.P.

Sub A/C # 038CDKGC9

  

Deerfield Private Design Fund III, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

With a copy to (which shall not be deemed to constitute notice):

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York NY 10022-2585

Facsimile: (212) 894-5877

E-mail: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Mark I. Fisher, Esq.

Attn: Mark D. Wood, Esq.

Deerfield Private Design Fund IV, L.P.   

Citibank, N.A. New York

ABA # 021-000-089

A/C Morgan Stanley & Co. NY

A/C # 38890774

Sub A/C Deerfield Private Design Fund IV, L.P.

Sub A/C # 038CDNH16

  

Deerfield Private Design Fund IV, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

With a copy to (which shall not be deemed to constitute notice):

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York NY 10022-2585

Facsimile: (212) 894-5877

E-mail: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com

Attn: Mark I. Fisher, Esq.

Attn: Mark D. Wood, Esq.



--------------------------------------------------------------------------------

Schedule 3.1(d)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 3.1(f)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 3.1(h)

Litigation

Vicky Nguyen v. Endologix, Inc., et al.: (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017).
A putative shareholder class action pending in the U.S. District Court for the
Central District of California. Lead plaintiff in Nguyen asserts multiple causes
of action for securities fraud based on allegations that Borrower and two of its
executives misled investors by opining optimistically about Borrower’s prospects
for FDA pre-market approval of the Nellix EVAS System. On December 5, 2017, the
District Court granted Borrower’s motion to dismiss lead plaintiff’s First
Amended Complaint, with leave to amend. On January 9, 2018, lead plaintiff filed
a Second Amended Complaint. Borrower intends to move for dismissal of the Second
Amended Complaint with prejudice. The hearing on Borrower’s Motion to Dismiss
lead plaintiff’s Second Amended Complaint has been set for August 10, 2018.

Derivative Lawsuits: As of June 11, 2017, Four shareholders have filed
derivative lawsuits on behalf of Borrower, the nominal plaintiff, based on
allegations substantially similar to those alleged by lead plaintiff in
Nguyen. Those actions consist of: Sindlinger v. McDermott et al., Case No.
BC662280 (Los Angeles Superior Court); Abraham v. McDermott et al., Case No.
30-2018-00968971-CU-BT-CSC (Orange County Superior Court); and Green v.
McDermott et al., Case No. 8:17-cv-01155-AB (PLAx), consolidated with Cocco v.
McDermott et al., Case No. 8:17-cv-01183-AB (PLAx) (U.S. District Court for the
Central District of California). Plaintiffs in the Sindlinger and Green
derivative actions have agreed to stay litigation pending resolution of the
Nguyen action. Endologix is currently negotiating a similar agreement with the
Abraham plaintiff. A related case, Ahmed v. Endologix, Inc., et al. (Filed
January 11, 2017 in the United States District Court, Central District of
California; Case No. 8:17-cv-00061) was consolidated into Nguyen v. Endologix,
Inc.

SEC Investigation: In July 2017, Borrower learned that the United States
Securities and Exchange Commission (“SEC”) issued a Formal Order of
Investigation to investigate, among other things, events surrounding the Nellix
EVAS System and the prospect of its FDA pre-market approval. Borrower is fully
cooperating with the investigation. Borrower continues to produce materials
responsive to the SEC’s subpoenas.

Certain Notices: The Loan Parties have received three unrelated notices from
individuals claiming that certain of our products read on certain issued patents
held by such individuals. The Loan Parties, after consultation with independent
patent counsel, strongly disagree with these claims; however, it is possible
that should these claims proceed to litigation, that Borrower’s aggregate
liability arising for monetary judgements or other reliefs arising out of these
matters could exceed $2,000,000. Since it is presently not possible to determine
the outcome of any future discussions with these individuals in regard to their
patents, and whether or not litigation will ensue, or the outcomes associated
with potential litigation, no provision has been made in Borrower’s financial
statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 3.1(j)

Authorizations

Borrower is required to file a Listing of Additional Shares notification with
Nasdaq to cover the shares of Common Stock underlying the Additional Warrants,
any shares issuable pursuant to the conversion rights set forth in the First Out
Waterfall Notes and any shares issued as Interest Payment Shares.



--------------------------------------------------------------------------------

Schedule 3.1(m)

Real Estate

Owned Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

N.A.

  

Leased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Landlord name and contact information

Endologix, Inc.   

2 Musick, Irvine, County of Orange, California 92618 U.S.A.;

33 and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.

   The Northwestern Mutual Life Insurance Company Endologix International
Holdings B.V.    Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands
   N.A. TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A.    Sonoma Airport Properties LLC Endologix
Singapore Private Limited   

10 Anson Road #21-04 & #21-04A

International Plaza Singapore 079903

   Stamcorp International Pte Ltd. Endologix International B.V.    Rahmannstraße
11, 65760 Eschborn, Germany    N.A.

Subleased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Landlord and sublandlord

name and contact information

Other Real Property Operated or Occupied:

 

Loan Party or Subsidiary

  

Complete street and mailing

address, including zip code

  

Nature of use

ELGX South Korea Ltd.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South
Korea    Office



--------------------------------------------------------------------------------

Schedule 3.1(n)

Intellectual Property

The items disclosed in Schedule 3.1(h) with the lead-in “Certain Notices”.

On May 7, 2018, Borrower received notice from Medtronic, Inc. (“Medtronic”) that
Medtronic believes Borrower’s Ovation product appears to use one or more claims
of certain Medtronic patents. Borrower is assessing this claim. Medtronic has
invited Borrower to engage in discussions to obtain a non-exclusive license to
these patents. Borrower has a robust patent portfolio at its disposal, and after
conducting analysis believes that one or more of Medtronic’s products appears to
use one or more claims of Borrower’s patents. Since it is presently not possible
to determine the outcome of any future discussions with Medtronic in regard to
the respective parties’ patents, and whether or not litigation will ensue, or
the outcomes associated with potential litigation, no provision has been made in
Borrower’s financial statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 3.1(x)

Borrower’s Subsidiaries

 

Parent

   Percentage
ownership   

Name of
Subsidiary

  

Jurisdiction of
Subsidiary

   Date of
formation of
Subsidiary   

Federal
employer ID no.
of Subsidiary

  

Organizational
identification no. of
Subsidiary

Endologix, Inc.    100%    Nellix, Inc.    Delaware    03/20/2001    94-3398416
   3359980 Endologix, Inc.    100%    CVD/RMS Acquisition Corp.    Delaware   
12/13/1998    33-0928438    2955166 Endologix, Inc.    100%    RMS/Endologix
Sideways Merger Corp.    Delaware    05/30/2002    03-0512974    3530477
Endologix, Inc.    100%    Endologix Singapore Private Limited    Singapore   
01/13/2015    N.A.    N.A. Endologix, Inc.    100%    ELGX International
Holdings GP    Cayman Islands    07/05/2011    N.A.    N.A. Endologix, Inc.   
100%    Endologix New Zealand Co.    New Zealand    05/31/2012    N.A.    N.A.
Endologix, Inc.    100%    ELGX South Korea Ltd.    South Korea    12/07/2017   
N.A.    N.A.

Endologix, Inc.

ELGX International Holdings GP

   99%


1%

   Endologix Bermuda L.P.    Bermuda    07/24/2012    N.A.    N.A. Endologix
International Holdings B.V.    100%    Endologix Poland spolkda z ograniczona
odpowiedzialnoscia    Poland    03/26/2015    N.A.    N.A. Endologix Bermuda
L.P.    100%    Endologix International Holdings B.V.    The Netherlands   
08/22/2011    N.A.    N.A. Endologix International Holdings B.V.    100%   
Endologix Italia S.r.l.    Italy    06/04/2012    N.A.    N.A. Endologix
International holdings B.V.    100%    Endologix International B.V.    The
Netherlands    08/22/2011    N.A.    N.A. Endologix, Inc.    100%    TriVascular
Technologies, Inc.    Delaware    07/11/2007    87-0807313    4387054
TriVascular Technologies, Inc.    100%    TriVascular, Inc.    California   
01/05/1998    68-0402620    C2065374 TriVascular, Inc.    100%    TriVascular
Sales, LLC    Texas    08/23/2012    46-0859179    0801644988



--------------------------------------------------------------------------------

Parent

   Percentage
ownership   

Name of
Subsidiary

  

Jurisdiction of
Subsidiary

   Date of
formation of
Subsidiary   

Federal
employer ID no.
of Subsidiary

  

Organizational
identification no. of
Subsidiary

TriVascular, Inc.    100%    Endologix Canada, LLC    Delaware    11/25/2014   
N.A.    5647226 TriVascular, Inc.    100%    TriVascular Germany GmbH    Germany
   05/14/2012    N.A.    N.A. TriVascular, Inc.    100%    TriVascular
Switzerland Sarl    Switzerland    04/30/2010    N.A.    N.A. TriVascular, Inc.
   100%    TriVascular Italia S.R.L.    Italy    04/08/2010    N.A.    N.A.



--------------------------------------------------------------------------------

Schedule 3.1(z)

Borrower’s Outstanding Shares of Stock, Options and Warrants

 

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding Securities

  

Certificated
(Yes or No)

  

Loan Party/
Subsidiary
Owner

Endologix, Inc.    170,000,000 Shares of Common Stock, $0.001 par value   
84,946,471 Shares of Common Stock Issued and 84,557,225 Outstanding28    Yes   
N.A.    5,000,000 Shares of Preferred Stock, $0.001 par value, undesignated   
Zero Shares of Preferred Stock    Yes, when issued    N.A. Nellix, Inc.    1,000
Shares of Common Stock, $0.001 par value    100 Shares of Common Stock    Yes   
Endologix, Inc. CVD/RMS Acquisition Corp.    100 Shares of Common Stock, $0.001
par value    100 Shares of Common Stock    Yes    Endologix, Inc. ELGX South
Korea, Ltd.    20,000 Contribution Units, KRW 5,000 par value    20,000
Contribution Units    No    Endologix, Inc. RMS/Endologix Sideways Merger Corp.
   100 Shares of Common Stock, $0.001 par value    100 Shares of Common Stock   
Yes    Endologix, Inc. TriVascular Technologies, Inc.    1,000 Shares of Common
Stock, $0.001 par value    100 Shares of Common Stock    Yes    Endologix, Inc.
ELGX International Holdings GP    Unspecified Number of Partnership Interests   
Unspecified Number of Partnership Interests    No    Endologix, Inc. Endologix
Bermuda, L.P.    Unspecified Number of Partnership Interests    Unspecified
Number of Partnership Interests    No    Endologix, Inc. Endologix Singapore
Private Limited    Unspecified Number of Company Interests    Unspecified Number
of Company Interests    No    Endologix, Inc. Endologix New Zealand Co.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    Endologix, Inc. TriVascular, Inc.    100 Shares of Common
stock, $0.01 par value    100 Shares of Common Stock    No    TriVascular
Technologies, Inc.

 

28 

As of August 7, 2018. There have been no material changes to such amount as of
the Agreement Date.



--------------------------------------------------------------------------------

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding Securities

  

Certificated
(Yes or No)

  

Loan
Party/
Subsidiary
Owner

Endologix International Holdings B.V.    Unspecified Number of Company Interests
   Unspecified Number of Company Interests    No    Endologix Bermuda, L.P.
Endologix Poland spolkda z ograniczona odpowiedzialnoscia    Unspecified Number
of Company Interests    Unspecified Number of Company Interests    No   
Endologix International Holdings B.V. Endologix International B.V.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    Endologix International Holdings B.V. Endologix Italia S.r.l
   Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    Endologix International Holdings B.V. TriVascular Sales LLC
   1,000 Units of Membership Interests    1,000 Units of Membership Interests   
No    TriVascular, Inc. Endologix Canada, LLC    1,000 Units of Membership
Interests    1,000 Units of Membership Interests    No    TriVascular, Inc.
TriVascular Italia Sarl    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    TriVascular, Inc. TriVascular
Germany GmbH    Unspecified number of Company Interests    Unspecified number of
Company Interests    No    TriVascular, Inc. TriVascular Switzerland Sárl   
Unspecified number of Company Interests    Unspecified number of Company
Interests    No    TriVascular, Inc.

Options and Equity Incentive/Compensation Plans:

Equity Awards: Borrower’s 2015 Stock Incentive Plan as amended (the “2015 Plan”)
authorizes the grant of equity awards to purchase up to 10.3 million shares of
Common Stock. As of July 31, 2018, approximately 9.6 million shares were
reserved for issuance under outstanding stock options, including stock options
granted under equity compensation plans preceding the 2015 Plan, and 1.6 million
shares were subject to unvested restricted stock awards. The outstanding stock
options have exercise prices ranging from $1.64 to $17.58 and a weighted average
exercise price of $7.28. There have been no material changes to the items
discussed in this paragraph as of the Agreement Date.

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
July 31, 2018, approximately 0.7 million shares of Common Stock were available
for issuance under the ESPP. There have been no material changes to such amount
as of the Agreement Date.

2017 Inducement Stock Incentive Plan: The Board has reserved 2,000,000 shares of
Borrower’s



--------------------------------------------------------------------------------

Common Stock for issuance pursuant to awards granted under the 2017 Inducement
Stock Incentive Plan. As of July 31, 2018, approximately 1.5 million shares of
Common Stock were available for issuance under this plan. There have been no
material changes to such amount as of the Agreement Date.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., on February 4, 2016 Borrower issued non-plan inducement
stock options to purchase 1.4 million shares of Common Stock at an exercise
price of $7.53 per share, and non-plan inducement restricted stock units for
0.3 million shares of Common Stock.

Warrants:

In connection with its merger with TriVascular Technologies, Inc. on February 3,
2016, Borrower assumed unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., which converted into warrants to purchase 35,094 shares of
Common Stock, 24,272 at an exercise price of $12.58 per share and 10,822 at an
exercise price of $28.21 per share.

Pursuant to the terms of the Prior Facility Agreement, Borrower issued warrants
to Lenders to purchase an aggregate of 6,470,000 shares of Common Stock of
Borrower at an exercise price of $9.23 per share. The number of shares of Common
Stock of Borrower into which the warrants are exercisable and the exercise price
of the warrants will be adjusted to reflect any stock splits, recapitalizations
or similar adjustments in the number of outstanding shares of Common Stock of
Borrower.

Pursuant to the Agreement, Borrower is issuing warrants to Lenders to purchase
an aggregate of 8,750,000 shares of Common Stock of Borrower at an exercise
price equal to the closing bid price on the date of grant. The number of shares
of Common Stock of Borrower into which the warrants are exercisable and the
exercise price of the warrants will be adjusted to reflect any stock splits,
recapitalizations or similar adjustments in the number of outstanding shares of
Common Stock of Borrower.

Convertible Notes:

2.25% Convertible Notes: On December 10, 2013, Borrower issued $86.3 million
aggregate principal amount of 2.25% Convertible Notes. The initial conversion
rate of the 2.25% Convertible Notes is 41.6051 shares of Common Stock per $1,000
principal amount of 2.25% Convertible Notes, which represents an initial
conversion price of approximately $24.04 per share. On April 3, 2017, Borrower
entered into the Prior Facility Agreement with Deerfield and used proceeds from
the Deerfield loan to repurchase $68 million aggregate principal amount of
outstanding 2.25% Senior Notes, plus the accrued but unpaid interest thereon,
from the holders thereof in privately negotiated transactions. As of the
Agreement Date, there is currently $18.278 million aggregate principal amount of
2.25% Convertible Notes outstanding.

3.25% Convertible Notes: On November 2, 2015, Borrower issued $125.0 million
aggregate principal amount of 3.25% Convertible Notes. The initial conversion
rate of the 3.25% Convertible Notes is 89.4314 shares of Common Stock per $1,000
principal amount of 3.25% Convertible Notes, which represents an initial
conversion price of approximately $11.18 per share. Pursuant to the terms of the
Facility Agreement with Deerfield, $40.5 million of the aggregate principal
amount of the 3.25% Convertible Notes will be cancelled on the Agreement Date,
and $84.5 million aggregate principal amount of 3.25% Convertible Notes will
remain outstanding thereafter.



--------------------------------------------------------------------------------

Pursuant to this Agreement the Borrower may issue, upon exercise under the Notes
by Lenders, Conversion Shares in accordance with the terms of the Notes and
Interest Payment Shares in accordance with this Agreement.

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Borrower agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Borrower’s receipt of FDA approval to sell its Nellix EVAS System in the United
States (the “PMA Milestone”). The number of shares of Common Stock issuable to
the former stockholders of Nellix upon achievement of the PMA Milestone shall
equal the quotient obtained by dividing $15.0 million by the average per share
closing price of Common Stock on The Nasdaq Global Select Market for each of the
30 consecutive trading days ending with the fifth trading day immediately
preceding the date of Borrower’s receipt of FDA approval to sell its Nellix EVAS
System in the United States, subject to a stock price floor of $4.50 per share,
but not subject to a stock price ceiling.

In June 2018, Borrower received the approval of its stockholders to conduct an
exchange program (“Exchange Program”) in which eligible employee stock option
holders would have the ability to exchange certain “out-of-the-money” stock
options for restricted stock units (“RSUs”) of Borrower pursuant to fixed
exchange ratios. Borrower intends to consummate this Exchange Program. The
material terms of the Exchange Program are as set forth in proposal 6 of the
Company’s definitive proxy statement in respect of its annual meeting of
stockholders held on June 14, 2018.

Registration Rights

Registration Rights Agreements dated as of April 3, 2017 and the Agreement Date,
respectively, by and among the Borrower the Lenders and Agent. .

Agreement and Plan of Merger and Reorganization, dated October 27, 2010, by and
among Borrowerthe, Nepal Acquisition Corporation, Nellix, Inc., certain of
Nellix, Inc.’s stockholders listed therein and Essex Woodlands Health Ventures,
Inc., as representative of Nellix, Inc.’s stockholders (Section 6.12 contains
registration obligation)

At-the-Market Equity Offering Sales Agreement, dated May 31, 2018, by and
between Borrower and Stifel, Nicolaus & Company, Incorporated pursuant to which
Stifel has agreed to use commercially reasonable efforts to sell on the
Company’s behalf up to $50,000,000 in aggregate gross process of the Company’s
common stock pursuant to the terms instructed by the Company. The Company is
obligated to pay Stifel at a fixed commission rate of up to 3.0% of the gross
sales price of its common stock sold pursuant to the agreement.



--------------------------------------------------------------------------------

Schedule 3.1(aa)

Material Contracts

 

•  

Cross License Agreement dated as of October 26, 2011, by and between Borrower
and Bard Peripheral Vascular, Inc.

 

•  

Settlement Agreement, dated October 16, 2012 by and among Borrower, Cook
Incorporated, Cook Group and Cook Medical, Inc.

 

•  

Standard Industrial/Commercial Multi-Tenant Lease—Net, for 2 Musick, Irvine,
California and 33 & 35 Hammond, Irvine, dated June 12, 2013, by and between
Borrower and The Northwestern Mutual Life Insurance Company.

 

•  

Lease for Santa Rosa facility for the building located at 3910 Brickway
Boulevard, Santa Rosa, California as set forth in the Third Amendment to Lease,
by and between Trivascular, Inc. and Sonoma Airport Properties LLC and the
earlier agreements described herein.



--------------------------------------------------------------------------------

Schedule 3.1(dd)

Environmental

None.



--------------------------------------------------------------------------------

Schedule 3.1(ff)

Labor Relations

None.



--------------------------------------------------------------------------------

Schedule 3.1(gg)

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

 

Loan Party

  

Jurisdiction of
organization

   All other
jurisdictions
of
organization
of Loan
Party for 5
years
preceding
the
Agreement
Date   

Legal name

   All other
legal names
of Loan
Party for 5
years
preceding
the
Agreement
Date    Organizational
identification
no.   

Location of chief executive office or sole
place of business: other offices or
facilities

Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    33 and 35 Hammond, Irvine, County of Orange, California 92618
U.S.A. Nellix, Inc.    Delaware    N.A.    Same as loan party name at left   
N.A.    3359980    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
CVD/RMS Acquisition Corp.    Delaware    N.A.    Same as loan party name at left
   N.A.    2955166    2 Musick, Irvine, County of Orange, California 92618
U.S.A. TriVascular Technologies, Inc.    Delaware    N.A.    Same as loan party
name at left    N.A.    4387054    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A TriVascular, Inc.    California    N.A.    Same as loan
party name at left    N.A.    C2065374    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A Endologix Canada, LLC    Delaware    N.A.   
Same as loan party name at left    Trivascular
Canada
LLC    5647226    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A



--------------------------------------------------------------------------------

RMS/Endologix Sideways Merger Corp.    Delaware    N.A.    Same as loan party
name at left    N.A.    3530477    2 Musick, Irvine, County of Orange,
California 92618 U.S.A. Trivascular Sales LLC    Texas    N.A.    Same as loan
party name at left    N.A.    801644988    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A



--------------------------------------------------------------------------------

Schedule 3.1(hh)

Inventory Location

The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains Inventory:

 

Complete Address

  

Loan Party/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Endologix, Inc. 33 & 35
Hammond, Irvine, County of Orange, CA 92618 U.S.A    Endologix, Inc. 3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   

TriVascular Technologies, Inc.

TriVascular, Inc.

10 Anson Road #21-04 & #21-04A

International Plaza Singapore 079903

   Endologix, Inc. A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea
   Endologix, Inc. Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The
Netherlands    Endologix International Holdings B.V. Rahmannstraße 11, 65760
Eschborn, Germany    Endologix International B.V.

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Loan Parties’ Inventory or the
Inventory of any of the Loan Parties’ Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

UPS   

378 Commercial Street, Malden, MA 02148

165 Chubb Avenue, Lyndhurst, NJ 07071

1130 Commerce Blvd, Swedesboro, NJ 08085

2250 Outerloop Drive, Louisville, KY 40219

   Endologix, Inc. Rhenus    Centaurusweg 123, 5015 TC Tilburg, The Netherlands
   Endologix International Holdings B.V. STOK UK Limited    One Fleet Place,
London EC4M 7Ws    Endologix International B.V.



--------------------------------------------------------------------------------

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

TNT Express Korea    54 Yangcheon-ro, Gangseo-gu, Seoul 07522    Endologix, Inc.

In addition to the foregoing:

 

  •  

In the Ordinary Course of Business, the Loan Party or any of the Loan Parties
Subsidiaries’ sales representatives hold Trunk Inventory in their possession for
sales calls and procedures, which Trunk Inventory is not held at a specific
location or locations.

 

  •  

Certain Inventory of the Loan Party or any of the Loan Parties’ Subsidiaries is
held by numerous third parties on a consignment basis at various locations.



--------------------------------------------------------------------------------

Schedule 3.1(uu)

Governmental Notices Regarding Products

Ovation® System

On August 2018, Borrower intends to issue a global field safety notice related
to reinforce information contained within the IFU in order to reduce the
occurrence of polymer leaks.



--------------------------------------------------------------------------------

Schedule 3.1 (jjj)

See above Schedule 3.1(z).



--------------------------------------------------------------------------------

Schedule 5.1(q)

Other Loan Documents to Be Form 8-K Exhibits

Each of the following agreements, instruments and documents, including the
schedules, exhibits and annexes thereto:

 

  •  

the Agreement

 

  •  

the Notes;

 

  •  

the Security Agreement;

 

  •  

the Intercompany Subordination Agreement;

 

  •  

the Intercreditor Agreement;

 

  •  

the Reaffirmation Agreement;

 

  •  

the Warrants;

 

  •  

the Registration Rights Agreement;

 

  •  

the Patent Security Agreement; and

 

  •  

the Trademark Security Agreement.



--------------------------------------------------------------------------------

Schedule 5.2(iv)

Contingent Obligations

 

•  

Base Capped Call Confirmation, dated December 4, 2013, between the Borrower and
Bank of America, N.A.

 

•  

Additional Capped Call Confirmation, dated December 5, 2013, between the
Borrower and Bank of America, N.A.

The capped call transactions contemplated by the documents listed above relate
to the 2.25% Convertible Notes. The capped call transactions are expected to
reduce the potential dilution and/or offset the potential cash payments that the
Borrower may be required to make in excess of the principal amount upon
conversion of the 2.25% Convertible Notes in the event that the market price per
share of the Borrower’s common stock, as measured under the terms of the capped
call transactions, is greater than the strike price of the capped call
transactions, which initially corresponds to the $24.04 conversion price of the
2.25% Convertible Notes. The Borrower will not be required to make any cash
payments to Bank of America, N.A. upon the exercise of the options that are a
part of the capped call transactions, but rather will be entitled to receive
from Bank of America, N.A. a number of shares of the Borrower’s common stock
and/or an amount of cash based on the amount by which the market price per share
of Common Stock of the Borrower, as measured under the terms of the capped call
transactions, is greater than the strike price of the capped call transactions
during the relevant valuation period.



--------------------------------------------------------------------------------

Schedule 5.2(vii)

Transactions with Affiliates

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments